Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 16, 2011

among

COLDWATER CREEK U.S. INC.,
as the Lead Borrower

and

THE OTHER BORROWERS PARTY HERETO

and

THE GUARANTORS PARTY HERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION
(as successor by merger to Wells Fargo Retail Finance, LLC),
as Administrative Agent, Collateral Agent and Swing Line Lender

and

WELLS FARGO CREDIT, INC.,
as Term Loan Agent

and

THE LENDERS PARTY HERETO

 

 

Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

48

 

1.03

Accounting Terms

49

 

1.04

Rounding

49

 

1.05

Times of Day

49

 

1.06

Letter of Credit Amounts

49

 

1.07

Currency Equivalents Generally

49

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

50

 

 

 

 

 

2.01

Term Loan; Committed Loans; Reserves

50

 

2.02

Borrowings, Conversions and Continuations of Committed Loans

51

 

2.03

Letters of Credit

53

 

2.04

Swing Line Loans

62

 

2.05

Prepayments

65

 

2.06

Termination or Reduction of Commitments

67

 

2.07

Repayment of Loans

68

 

2.08

Interest

68

 

2.09

Fees

69

 

2.10

Computation of Interest and Fees

69

 

2.11

Evidence of Debt

70

 

2.12

Payments Generally; Administrative Agent’s Clawback

70

 

2.13

Sharing of Payments by Lenders

72

 

2.14

Settlement Amongst Revolving Lenders

73

 

2.15

Increase In Commitments

73

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

75

 

 

 

3.01

Taxes

75

 

3.02

Illegality

77

 

3.03

Inability to Determine Rates

78

 

3.04

Increased Costs; Reserves on LIBO Rate Loans

78

 

3.05

Compensation for Losses

80

 

3.06

Mitigation Obligations; Replacement of Lenders

80

 

3.07

Survival

81

 

3.08

Designation of Lead Borrower as Borrowers’ Agent

81

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

81

 

 

 

 

 

4.01

Conditions of Initial Credit Extension

81

 

4.02

Conditions to all Credit Extensions

85

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

86

 

 

 

 

 

5.01

Existence, Qualification and Power

86

 

5.02

Authorization; No Contravention

86

 

i

--------------------------------------------------------------------------------


 

 

5.03

Governmental Authorization; Other Consents

87

 

5.04

Binding Effect

87

 

5.05

Financial Statements; No Material Adverse Effect

87

 

5.06

Litigation

88

 

5.07

No Default

88

 

5.08

Ownership of Property; Liens

88

 

5.09

Environmental Compliance

89

 

5.10

Insurance

90

 

5.11

Taxes

90

 

5.12

ERISA Compliance

90

 

5.13

Subsidiaries; Equity Interests

91

 

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

91

 

5.15

Disclosure

91

 

5.16

Compliance with Laws

92

 

5.17

Intellectual Property; Licenses, Etc.

92

 

5.18

Labor Matters

92

 

5.19

Security Documents

93

 

5.20

Solvency

94

 

5.21

Deposit Accounts; Credit Card Arrangements

95

 

5.22

Brokers

95

 

5.23

Customer and Trade Relations

95

 

5.24

Material Contracts

95

 

5.25

Casualty

95

 

5.26

Anti-Terrorism Laws

95

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

96

 

 

 

 

 

6.01

Financial Statements

96

 

6.02

Certificates; Other Information

98

 

6.03

Notices

100

 

6.04

Payment of Obligations

101

 

6.05

Preservation of Existence, Etc.

101

 

6.06

Maintenance of Properties

101

 

6.07

Maintenance of Insurance

102

 

6.08

Compliance with Laws

103

 

6.09

Books and Records; Accountants

104

 

6.10

Inspection Rights

104

 

6.11

Use of Proceeds

106

 

6.12

Additional Loan Parties

106

 

6.13

Cash Management

106

 

6.14

Information Regarding the Collateral

108

 

6.15

Physical Inventories

108

 

6.16

Environmental Laws

109

 

6.17

Further Assurances

109

 

6.18

Compliance with Terms of Leaseholds

110

 

6.19

Material Contracts

110

 

6.20

ERISA

111

 

ii

--------------------------------------------------------------------------------


 

 

6.21

Insurance and Condemnation Proceeds

111

 

 

ARTICLE VII NEGATIVE COVENANTS

112

 

 

 

7.01

Liens

112

 

7.02

Investments

112

 

7.03

Indebtedness; Disqualified Stock

112

 

7.04

Fundamental Changes

112

 

7.05

Dispositions

113

 

7.06

Restricted Payments

113

 

7.07

Prepayments of Indebtedness

114

 

7.08

Change in Nature of Business

114

 

7.09

Transactions with Affiliates

114

 

7.10

Burdensome Agreements

114

 

7.11

Use of Proceeds

115

 

7.12

Amendment of Material Documents

115

 

7.13

Fiscal Year

115

 

7.14

Deposit Accounts; Blocked Accounts; Credit Card Processors

115

 

7.15

Consignments

115

 

7.16

Inventory Book Value

115

 

7.17

Minimum Availability

115

 

7.18

Capital Expenditures

115

 

7.19

Loan Restriction

115

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

116

 

 

 

8.01

Events of Default

116

 

8.02

Remedies Upon Event of Default

119

 

8.03

Application of Funds

121

 

8.04

Separate Claims and Separate Classifications

123

 

 

ARTICLE IX AGENTS AND TERM LOAN AGENT

123

 

 

 

9.01

Appointment and Authority

123

 

9.02

Rights as a Lender

124

 

9.03

Exculpatory Provisions

124

 

9.04

Reliance by Agents and Term Loan Agent

125

 

9.05

Delegation of Duties

126

 

9.06

Resignation of Agents and the Term Loan Agent

126

 

9.07

Non-Reliance on Agents or Term Loan Agent and Other Lenders

127

 

9.08

Administrative Agent May File Proofs of Claim

127

 

9.09

Collateral and Guaranty Matters

128

 

9.10

Notice of Transfer

128

 

9.11

Reports and Financial Statements

128

 

9.12

Agency for Perfection

129

 

9.13

Indemnification of Agents and the Term Loan Agent

129

 

9.14

Relation among Lenders

130

 

9.15

Defaulting Lender

130

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X MISCELLANEOUS

131

 

 

 

10.01

Amendments, Etc.

131

 

10.02

Notices, Financial Statements and Other Documents; Effectiveness; Electronic
Communications

134

 

10.03

No Waiver; Cumulative Remedies

135

 

10.04

Expenses; Indemnity; Damage Waiver

136

 

10.05

Payments Set Aside

137

 

10.06

Successors and Assigns

138

 

10.07

Treatment of Certain Information; Confidentiality

141

 

10.08

Right of Setoff

142

 

10.09

Interest Rate Limitation

143

 

10.10

Counterparts; Integration; Effectiveness

143

 

10.11

Survival

143

 

10.12

Severability

144

 

10.13

Replacement of Lenders

144

 

10.14

Governing Law; Jurisdiction; Etc.

145

 

10.15

Waiver of Jury Trial

146

 

10.16

No Advisory or Fiduciary Responsibility

146

 

10.17

USA PATRIOT Act Notice

147

 

10.18

Foreign Asset Control Regulations

147

 

10.19

Time of the Essence

147

 

10.20

Press Releases

147

 

10.21

Additional Waivers

148

 

10.22

No Strict Construction

149

 

10.23

Attachments

149

 

10.24

Existing Credit Agreement Amended and Restated

149

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

1.01

 

Borrowers

1.02

 

Guarantors

2.01

 

Commitments and Applicable Percentages

2.03

 

Existing Letters of Credit

5.01

 

Loan Parties Organizational Information

5.05

 

Material Indebtedness

5.06

 

Litigation

5.08(b)(1)

 

Owned Real Estate

5.08(b)(2)

 

Leased Real Estate

5.09

 

Environmental Matters

5.10

 

Insurance

5.13

 

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

5.17

 

Intellectual Property Matters

5.18

 

Labor Matters

5.21(a)

 

DDAs

5.21(b)

 

Credit Card Arrangements

5.24

 

Material Contracts

6.02

 

Financial and Collateral Reporting

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

Form of

A

Committed Loan/Conversion Notice

B

Swing Line Loan Notice

C-1

Committed Loan Note

C-2

Swing Line Loan Note

C-3

Term Note

D

Compliance Certificate

E

Borrowing Base Certificate

F

Assignment and Assumption

G

Credit Card Notification

H

DDA Notification

I

Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
May 16, 2011, among

 

(i)            COLDWATER CREEK U.S. INC., a Delaware corporation (the “Lead
Borrower”), as agent for the Borrowers now or hereafter party hereto,

 

(ii)           the BORROWERS now or hereafter party hereto,

 

(iii)          the GUARANTORS now or hereafter party hereto,

 

(iv)          each lender from time to time party hereto (each individually, a
“Lender” and collectively, the “Lenders”),

 

(v)           WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to
Wells Fargo Retail Finance, LLC), as Administrative Agent, Collateral Agent and
Swing Line Lender, and

 

(vi)          WELLS FARGO CREDIT, INC., as Term Loan Agent.

 

The Borrowers and the Guarantors have entered into a certain Credit Agreement
dated as of February 13, 2009 (as amended and in effect, on and prior to the
date hereof, the “Existing Credit Agreement”) among such Borrowers and
Guarantors, the Lenders party thereto and Wells Fargo Bank, National Association
(as successor by merger to Wells Fargo Retail Finance, LLC), as Administrative
Agent and Collateral Agent.

 

The Borrowers, the Guarantors, the Administrative Agent, the Collateral Agent
and the Lenders desire to amend and restate the Existing Credit Agreement to
modify certain of the provisions thereof and to add the Term Lenders to the Loan
Documents, which Term Lenders will provide an additional $15,000,000.00 term
loan, upon the terms and subject to the conditions set forth herein, on the
Closing Date.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto hereby agree that the Existing Credit Agreement shall be amended
and restated in its entirety to read as follows (it being agreed that this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of the Obligations under the Existing Credit Agreement):

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.

 

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other

 

1

--------------------------------------------------------------------------------


 

acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
or (d) any acquisition of any Store locations of any other Person, in each case
in any transaction or group of transactions which are part of a common plan.

 

“Act” shall have the meaning provided in Section 10.17.

 

“Additional Commitment Lender” shall have the meaning provided in
Section 2.15(e)

 

“Adjusted LIBO Rate” means:

 

(a)           for any Interest Period with respect to any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of one
percent) equal to (i) the LIBO Rate for such Interest Period multiplied by
(ii) the Statutory Reserve Rate; and

 

(b)           for any interest rate calculation with respect to any Base Rate
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (i) the LIBO Rate for an Interest Period
commencing on the date of such calculation and ending on the date that is thirty
(30) days thereafter multiplied by (ii) the Statutory Reserve Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Adjusted Term Loan Payment Conditions” means, at the time of determination with
respect to any specified payment, that (a) no Default or Event of Default then
exists or would arise as a result of the making such payment, and
(b) immediately after giving effect to such payment, the Restricted Preferred
Equity Dividend Pro Forma Liquidity Amount is not less than $20,000,000.  Prior
to undertaking any payment which is subject to the Adjusted Term Loan Payment
Conditions, the Loan Parties shall deliver to the Agent evidence of satisfaction
of the conditions contained in clause (b) above on a basis (including, without
limitation, giving due consideration to results for prior periods) reasonably
satisfactory to the Agent.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
July 31, 2011.

 

“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 10% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

 

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

2

--------------------------------------------------------------------------------


 

“Applicable Commitment Fee Percentage” means the applicable percentage set forth
in the grid below:

 

Average Availability for the immediately
preceding Fiscal Quarter

 

Applicable Commitment Fee
Percentage

 

Greater than or equal to 50% of the Loan Cap

 

0.500

%

Less than 50% of the Loan Cap but greater than or equal to 25% of the Loan Cap

 

0.500

%

Less than 25% of the Loan Cap

 

0.375

%

 

“Applicable Lenders” means the Required Lenders, the Required Revolving Lenders,
the Required Term Lenders, all affected Lenders, or all Lenders, as the context
may require.

 

“Applicable Margin” means:

 

(a)         From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level I of the pricing grid below; and

 

(b)         On the first Adjustment Date, and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Availability as of the Fiscal Quarter ended
immediately preceding such Adjustment Date; provided, however, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
and during the continuation of an Event of Default, the Administrative Agent
may, and at the direction of the Required Lenders shall, immediately increase
the Applicable Margin to that set forth in Level III (even if the Average
Availability requirements for a different Level have been met) and interest
shall accrue at the Default Rate; provided, further if any of the financial
statements delivered pursuant to Section 6.01 of this Agreement or any Borrowing
Base Certificate is at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any such financial
statements or Borrowing Base Certificate otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

Level

 

Average Availability

 

LIBOR
Margin

 

Base Rate
Margin

 

I

 

Greater than or equal to 50% of the Loan Cap

 

2.00

%

1.00

%

II

 

Less than 50% of the Loan Cap but greater than or equal to 25% of the Loan Cap

 

2.25

%

1.25

%

III

 

Less than 25% of the Loan Cap

 

2.50

%

1.50

%

 

“Applicable Percentage” means, in each case as the context requires, (a) with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Commitments represented by such Revolving
Lender’s Commitment at such time, (b) with respect to any Term Lender at any
time, the percentage (carried out to the ninth decimal place) of the aggregate
Term Loans represented by the outstanding principal balance of such Term
Lender’s Term Loan at such time, and (c) with respect to all Lenders at any
time, the

 

3

--------------------------------------------------------------------------------


 

percentage (carried out to the ninth decimal place) of the sum of the Aggregate
Commitments represented by the sum of such Lender’s Commitment and the
outstanding principal balance of such Lender’s Term Loan at such time.  If the
Commitment of each Revolving Lender to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Revolving Lender shall be determined based on the Applicable
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBOR Rate Loans less one half of one percent (0.50%), and
(b) with respect to Standby Letters of Credit, a per annum rate equal to the
Applicable Margin for Loans which are LIBOR Rate Loans.

 

“Appraisal Percentage” means 85%.

 

“Appraised Value” means with respect to the Borrowers’ Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended January 29, 2011, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)           the Loan Cap

 

minus

 

4

--------------------------------------------------------------------------------


 

(b)          the aggregate Outstanding Amount of all Credit Extensions (other
than the Term Loan) to, or for the account of, the Borrowers.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices or practices otherwise permitted hereunder (absent which the
Administrative Agent may establish a Reserve therefor).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Revolving Lender to make Committed Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
discretion as being appropriate (a) to reflect the impediments to the Agents’
ability to realize upon the Collateral, (b) to reflect claims and liabilities
that the Administrative Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to), in the
Administrative Agent’s discretion, reserves based on: (i) rent; (ii) customs
duties and other costs to release Inventory which is included in the Borrowing
Base and which is being imported into the United States; (iii) outstanding Taxes
and other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, and other Taxes which may have priority over
the interests of the Collateral Agent in the Collateral; (iv) salaries, wages
and benefits due to employees of any Loan Party, (v) Customer Credit
Liabilities, (vi) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Collateral Agent
in the Collateral, (vii) amounts due to vendors on account of consigned goods,
(viii) Cash Management Reserves, and (ix) Bank Products Reserves.

 

“Average Availability” shall mean the average daily Availability for the
immediately preceding Fiscal Quarter.

 

“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates, including, without limitation, on account of
(a) credit cards, (b) Swap Contracts, (c) merchant services constituting a line
of credit, (d) leasing, (e) Factored Receivables, and (f) supply chain finance
services including, without limitation, trade payable services and supplier
accounts receivable purchases, but excluding Cash Management Services.

 

“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code , as now or
hereafter in effect or any successor thereto.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) except during any period of time during
which a notice delivered to the Lead Borrower in accordance with Section 3.03
shall remain in full force and effect, the Adjusted LIBO Rate plus

 

5

--------------------------------------------------------------------------------


 

one percent (1.00%), or (c) the rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo Bank as its “prime rate.” 
The “prime rate” is a rate set by Wells Fargo Bank based upon various factors
including Wells Fargo Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Wells Fargo Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.13(a)(iii).

 

“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance satisfactory to the
Collateral Agent, establishing Control (as defined in the Security Agreement) of
such account by the Collateral Agent and whereby the bank maintaining such
account agrees to comply with the instructions originated by the Collateral
Agent without the further consent of any Loan Party.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrowers” means, collectively, the Lead Borrower, each Person listed on
Schedule 1.01 annexed hereto, and each other Person who shall from time to time
execute and deliver a Joinder Agreement as a Borrower or such other document as
the Administrative Agent deems appropriate in accordance with Section 6.12.

 

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing, or the Term
Borrowing, as the context may require.

 

“Borrowing Base” means the Revolving Borrowing Base and the Term Loan Borrowing
Base.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and Reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo Bank, and in the name of, the
Collateral Agent (as the Collateral Agent shall otherwise direct) and under the
sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or
8.02(a)(iii).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
in an amount equal to at least twenty five percent (25%) of the then applicable
Loan Cap.  For purposes of this Agreement, the occurrence of a Cash Dominion
Event, at the Administrative Agent’s option, shall be deemed continuing (a) so
long as such Event of Default has not been waived, and/or (b) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to maintain
Availability as described in clause (ii) hereunder, until the Borrowers maintain
Availability in an amount equal to at least twenty five percent (25%) of the
then applicable Loan Cap for forty-five (45) consecutive days, in which case a
Cash Dominion Event shall no longer be deemed to be continuing for purposes of
this Agreement; provided that a Cash Dominion Event shall be deemed continuing
(even if an Event of Default is no longer continuing and/or Availability exceeds
the required amount for forty-five (45) consecutive days) at all times after a
Cash Dominion Event has occurred and been discontinued on two
(2) occasion(s) after the Closing Date.

 

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent or
any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant services not
constituting a Bank Product.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

7

--------------------------------------------------------------------------------


 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than a Permitted Holder, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
forty percent (40%) or more of the Equity Interests of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors, or other equivalent governing body of the
Parent, cease to be comprised of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           any Person or two or more Persons not constituting Permitted
Holders acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent, or control over the Equity Interests of the Parent entitled to vote for
members of the board of directors or equivalent governing body of the Parent on
a fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing forty percent (40%) or more of the combined voting power of such
securities; or

 

(d)           any “change in control” or “sale” or “disposition” or similar
event as defined in any Organizational Document of any Loan Party or in any
Material Contract, or any document governing Material Indebtedness of any Loan
Party; or

 

(e)           (i) the Parent fails at any time to own, directly or indirectly
100% of the Equity Interests of any Loan Party, in each case free and clear of
all Liens (other than the Liens in favor of the Collateral Agent and those Liens
specified in clauses (a), (e), (i) and (l) in the definition of Permitted
Encumbrances), except where such failure is as a result of a transaction
permitted by the Loan Documents.

 

8

--------------------------------------------------------------------------------


 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Coldwater HK” means Coldwater Creek HK Limited, an entity formed under the laws
of Hong Kong.

 

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Collateral Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) a landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such Real Estate,
(iii) as to any landlord, provides the Collateral Agent with access to the
Collateral located in or on such Real Estate and a reasonable time to sell and
dispose of the Collateral from such Real Estate, and (iv) makes such other
agreements with the Collateral Agent as the Collateral Agent may reasonably
require.

 

“Collateral Agent” means Wells Fargo Bank, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties, or any successor
collateral agent.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

“Commitment” means, as to each Revolving Lender, its obligation to (a) make
Committed Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Commitment Increase” has the meaning provided in Section 2.15(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Note” means a promissory note made by the Borrowers in favor of
a Revolving Lender evidencing Committed Loans made by such Revolving Lender,
substantially in the form of Exhibit C-1.

 

“Committed Loan/Conversion Notice” means a notice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans, or of the Term Loan (or portions thereof)
from one Type to the other, or (c) a continuation of LIBO Rate Loans, pursuant
to Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning provided in Section 6.13(c).

 

9

--------------------------------------------------------------------------------


 

“Confirmation Agreement” means that certain Confirmation and Amendment of
Ancillary Loan Documents dated as of the Closing Date entered into among the
Loan Parties and the Collateral Agent, as amended and in effect from time to
time.

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight and
warehouse markups) used in the Borrowers’ calculation of cost of goods sold.

 

“Credit Card Advance Rate” means 85%.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

 

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit or debit
card issuer (including, but not limited to, Visa, Mastercard, Discover and
American Express and such other issuers approved by the Administrative Agent) to
a Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such issuer in connection with the sale of goods by a Loan
Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing, (b) an L/C
Credit Extension, and (c) a Permitted Overadvance.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) the Term Loan Agent, (iv) each L/C
Issuer, (v) each beneficiary of each indemnification obligation undertaken by
any Loan Party under any Loan Document, (vi) any other Person to whom
Obligations under this Agreement and other Loan Documents are owing, and
(vii) the successors and assigns of each of the foregoing, and (b) collectively,
all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents, the Term Loan Agent and their
respective Affiliates, in connection with this Agreement and the other Loan
Documents, including without limitation (i) the reasonable fees, charges and
disbursements of (A) counsel for the Agents and the Term Loan Agent, (B) outside
consultants for the Agents and the Term Loan Agent, (C) appraisers,
(D) commercial

 

10

--------------------------------------------------------------------------------


 

finance examiners, and (E) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, (ii) in
connection with (A) the preparation, negotiation, administration, management,
execution and delivery of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (B) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(C) any workout, restructuring or negotiations in respect of any Obligations,
and (b) with respect to the L/C Issuer, and its Affiliates, all reasonable
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (c) all customary fees and charges (as adjusted from time to
time) of the Agents and the Term Loan Agent with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Loan Parties (whether
by wire transfer or otherwise), together with any out-of-pocket costs and
expenses incurred in connection therewith; and (d) all reasonable out-of-pocket
expenses incurred by the Credit Parties who are not the Agents, the Term Loan
Agent, the L/C Issuer or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default, provided that such Credit Parties
shall be entitled to reimbursement for no more than one primary counsel and one
local counsel in each applicable jurisdiction representing all such Credit
Parties (absent a conflict of interest in which case the Credit Parties may
engage and be reimbursed for additional counsel).

 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding Gift Cards, and (b) outstanding Customer
Deposits of the Loan Parties.

 

“Customer Deposits” means all customer deposits, including, without limitation,
all framing deposits.

 

“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Loan Party, a customs broker,
freight forward or other carrier, and the Collateral Agent, in which the customs
broker, freight forward or other carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Collateral Agent and agrees, upon notice from the Collateral
Agent, to hold and dispose of the subject Inventory solely as directed by the
Collateral Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“DDA Notification” has the meaning provided therefor in Section6.13(a)(i).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and the Term Loan, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Margin, if

 

11

--------------------------------------------------------------------------------


 

any, applicable to Base Rate Loans, plus (iii) 2% per annum; provided, however,
that with respect to a LIBO Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Margin) otherwise
applicable to such LIBO Rate Loan plus 2% per annum, (b) when used with respect
to Letter of Credit Fees, a rate equal to the Applicable Rate for Standby
Letters of Credit or Commercial Letters of Credit, as applicable, plus 2% per
annum and (c) when used with respect to the Term Loan an interest rate equal to
the Term Loan Interest Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the Administrative Agent or L/C Issuer believes in good faith that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent by the Administrative Agent or become the subject of any
proceeding under any Debtor Relief Law.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrowers to the Administrative Agent regarding the Committed Loan and the Term
Loan to be made on the Closing Date, the form and substance of which is
satisfactory to the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including, without limitation, any sale-leaseback transaction and
any sale, transfer, license or other disposition of (whether in one transaction
or in a series of transactions) of any property (including, without limitation,
any Equity Interests) by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable for cash, in each case at the option of the holder thereof), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date; provided, however, that (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock, (ii) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Parent or one of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, resignation, death or disability
and (iii) if any class of Equity Interest of such Person by its terms authorizes
such Person to satisfy its obligations thereunder by delivery of an Equity
Interest that is not Disqualified Stock, such Equity Interests shall not be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have

 

12

--------------------------------------------------------------------------------


 

the right to require a Loan Party to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock.  The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount that the
Parent and its Subsidiaries may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means, with respect to any fiscal period, without duplication, the sum
of (a) Net Income for that period, plus (b) any extraordinary loss, minus
(c) any extraordinary gain, plus (d) Interest Expense for that period, plus
(e) the aggregate amount of federal and state taxes on or measured by income for
that period (whether or not payable during that period), plus (f) depreciation
and amortization expense for that period, plus (g) all other non-cash expenses
(less non-cash gains) for that period, in each case as determined in accordance
with GAAP, consistently applied and, in the case of items (b), (c), (d), (e),
(f), and (g), to the extent deducted in determining such Net Income for that
period, minus (h) the aggregate amount of any income from interest for that
period (whether or not payable during that period).

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities; and
(e) any other Person (other than a natural person) approved by (x) (1) in the
case of an assignment of a Revolving Commitment or portion of the Committed
Loans, the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(2) in the case of an assignment of the Term Loan (or any portion thereof), the
Term Loan Agent, and (y) unless an Event of Default has occurred and is
continuing, the Lead Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Loan Party or any of the Loan Parties’ Affiliates
or Subsidiaries.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Loan Party, and (ii) in each case is
acceptable to the Administrative Agent in its discretion, and is not ineligible
for inclusion in the calculation of the Borrowing Base pursuant to any of
clauses (a) through (k) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, an Account shall indicate no Person other than
a Loan Party as payee or remittance party.  In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a credit card payment processor, or credit card issuer pursuant to
the terms of any agreement or understanding (written

 

13

--------------------------------------------------------------------------------


 

or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Loan Parties to reduce the amount of such
Credit Card Receivable.  Any Credit Card Receivables meeting the foregoing
criteria shall be deemed Eligible Credit Card Receivables but only as long as
such Credit Card Receivable is not included within any of the following
categories, in which case such Credit Card Receivable shall not constitute an
Eligible Credit Card Receivable:

 

(a)           Credit Card Receivable which do not constitute an “Account” (as
defined in the UCC);

 

(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

(c)           Credit Card Receivables with respect to which a Loan Party does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens granted to the Collateral Agent);

 

(d)           Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by the credit card processors shall not be
deemed violative of this clause);

 

(e)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(f)            Credit Card Receivables as to which the credit card processor has
the right under certain circumstances to require a Loan Party to repurchase the
Accounts from such credit card processor;

 

(g)           Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

 

(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

(i)            Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(j)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

(k)           Credit Card Receivables which the Administrative Agent determines
in its discretion to be uncertain of collection.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course deemed by
the Administrative Agent in its discretion to be eligible for inclusion in the
calculation of the Borrowing Base, in each case that, except as otherwise agreed
by the Administrative Agent, complies with each of the representations and
warranties respecting Inventory made by the Loan Party in the Loan Documents,
and that is not excluded as ineligible by virtue of one or more of the criteria
set forth below.  Except as otherwise agreed by the Administrative Agent, the
following items of Inventory shall not be included in Eligible Inventory:

 

(a)           Inventory that is not solely owned by a Loan Party or a Loan Party
does not have good and valid title thereto;

 

14

--------------------------------------------------------------------------------


 

(b)           Inventory that is leased by or is on consignment to a Loan Party
or which is consigned by a Loan Party to a Person which is not a Loan Party;

 

(c)           Inventory that is not located in the United States of America
(excluding territories or possessions of the United States) at a location that
is owned or leased by a Loan Party, except to the extent that the Loan Parties
have furnished the Administrative Agent with (i) any UCC financing statements or
other documents that the Administrative Agent may determine to be necessary to
perfect its security interest in such Inventory at such location, and (ii) a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to the Administrative Agent;

 

(d)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or are special order or custom
items, work-in-process, raw materials, or that constitute spare parts,
promotional, marketing, packaging and shipping materials or supplies used or
consumed in a Loan Party’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) not in compliance with
all standards imposed by any Governmental Authority having regulatory authority
over such Inventory, its use or sale, or (vi) are bill and hold goods;

 

(e)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent;

 

(f)            Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(g)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(h)           Inventory that has been sold but not yet delivered or as to which
a Loan Party has accepted a deposit;

 

(j)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Loan Party or any of its Subsidiaries has received notice of a dispute in
respect of any such agreement; or

 

(k)           Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agents may require, all of the results of the foregoing to be reasonably
satisfactory to the Agents.

 

“Eligible Real Estate” means Real Estate which, except as otherwise agreed by
the Administrative Agent and the Term Loan Agent, satisfies all of the following
conditions:

 

(a)           A Loan Party owns such Real Estate in fee simple absolute;

 

(b)           The Collateral Agent and the Term Loan Agent shall have received
evidence that all actions that the Collateral Agent or the Term Loan Agent may
reasonably deem necessary or appropriate in order to create valid first and
subsisting Liens (subject only to those Liens permitted by Section 7.01 hereof
which have priority over the Lien of the Collateral Agent by operation of Law or
otherwise reasonably acceptable to the Term Loan Agent) on the property
described in the applicable Mortgage has been taken.

 

(c)           The Term Loan Agent shall have received an appraisal (based upon
Real Estate Appraised Value) of such Real Estate complying with the requirements
of FIRREA by a third party appraiser reasonably acceptable to the Collateral
Agent and the Term Loan Agent and

 

15

--------------------------------------------------------------------------------


 

otherwise in form and substance reasonably satisfactory to the Collateral Agent
and the Term Loan Agent; and

 

(d)           The Real Estate Eligibility Requirements have been satisfied.

 

“Eligible Trade Receivables” means Accounts arising from the sale of the Loan
Parties’ Inventory (other than those consisting of Credit Card Receivables) that
satisfies the following criteria at the time of creation and continues to meet
the same at the time of such determination: such Account (i) has been earned by
performance and represents the bona fide amounts due to a Loan Party from an
account debtor, and in each case originated in the ordinary course of business
of such Loan Party, and (ii) in each case is acceptable to the Administrative
Agent in its discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (t) below.  Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Loan Party as payee or remittance party. 
In determining the amount to be so included, the face amount of an Account shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Loan Party may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Eligible Trade Receivable.  Any Accounts meeting the
foregoing criteria shall be deemed Eligible Trade Receivables but only as long
as such Account is not included within any of the following categories, in which
case such Account shall not constitute an Eligible Trade Receivable:

 

(a)           Accounts that are not evidenced by an invoice;

 

(b)           Accounts that have been outstanding for more than sixty (60) days
from the date of sale or more than thirty (3) days past the due date;

 

(c)           Accounts due from any account debtor which is obligated on any
accounts described in clause (b), above.

 

(d)           Accounts with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent pursuant to the Security Documents);

 

(e)           Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

(f)            Accounts which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of a Loan Party or are not payable in Dollars;

 

(g)           Accounts which are owed by any account debtor whose principal
place of business is not within the continental United States;

 

(h)           Accounts which are owed by any Affiliate or any employee of a Loan
Party;

 

(i)            Accounts for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agents have been duly obtained, effected or given and are in full force and
effect;

 

16

--------------------------------------------------------------------------------


 

(j)            Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(k)           Accounts due from any Governmental Authority except to the extent
that the subject account debtor is the federal government of the United States
of America and has complied with the Federal Assignment of Claims Act of 1940
and any similar state legislation;

 

(l)            Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries or (ii) representing any
manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Loan Party or any of its Subsidiaries to discounts on
future purchase therefrom;

 

(m)          Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

 

(n)           Accounts arising out of sales to account debtors outside the
United States;

 

(o)           Accounts payable other than in Dollars or that are otherwise on
terms other than those normal and customary in the Loan Parties’ business;

 

(p)           Accounts evidenced by a promissory note or other instrument;

 

(q)           Accounts consisting of amounts due from vendors as rebates or
allowances;

 

(r)            Accounts which are in excess of the credit limit for such account
debtor established by a Loan Party in the ordinary course of business and
consistent with past practices;

 

(s)           Accounts which include extended payment terms (datings) beyond
those generally furnished to other account debtors in the ordinary course of
business; or

 

(t)            Accounts which the Administrative Agent determines in its
discretion to be unacceptable for borrowing.

 

Notwithstanding the foregoing, in no event shall any Account constitute Eligible
Trade Receivables unless and until the Administrative Agent has (i) received a
satisfactory field exam detailing all Accounts in form and substance
satisfactory to the Administrative Agent in its sole discretion, and
(ii) completed its due-diligence with respect to the Loan Parties’ Eligible
Trade Receivables, to the satisfaction of the Administrative Agent in its sole
discretion.

 

“Enforcement Action” means the exercise by the Collateral Agent in good faith of
any of its material enforcement rights and remedies as a secured creditor
hereunder or under the other Loan Documents, applicable Law or otherwise at any
time upon the occurrence and during the continuance of an Event of Default
(including, without limitation, the solicitation of bids from third parties to
conduct the Liquidation of any Collateral, the engagement or retention of sales
brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers or other third parties for the purposes of valuing, marketing,
promoting or selling any Collateral, the commencement of any action to foreclose
on the security interests or Liens of the Collateral Agent in all or any
material portion of the Collateral, notification of account debtors to make
payments to the Collateral Agent, any action to take possession of all or any
material portion of the Collateral or commencement of any legal proceedings or
actions against or with respect to all or any portion of the Collateral).

 

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Administrative Agent establishes from time to time, either
in its Permitted Discretion,

 

17

--------------------------------------------------------------------------------


 

or as directed by the Term Loan Agent in the Term Loan Agent’s Permitted
Discretion, for estimable amounts that are reasonably likely to be expended by
any of the Loan Parties in order for such Loan Party and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any non-compliance
with Environmental Laws or to fully resolve any Environmental Liability. As of
the Closing Date, the Environmental Compliance Reserve shall be zero.

 

“Environmental Indemnity Agreement” means the Hazardous Materials and
Indemnification Agreement dated as of the Closing Date between Coldwater Creek
Merchandising & Logistics Inc. and the Agent.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including, without limitation,
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, interest, fee, expense, or cost,
contingent or otherwise (including any liability for damages, costs of
environmental investigation, assessment, monitoring or remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or presence of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or any
building or (e) any contract, agreement or other consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning provided in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on the date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in

 

18

--------------------------------------------------------------------------------


 

reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Lead Borrower or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.

 

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of (i) the Revolving
Borrowing Base at such time, minus (ii) the aggregate Outstanding Amount of all
Credit Extensions (other than the Term Loan) to, or for the account of, the
Borrowers.

 

“Excluded FATCA Tax” means any tax, assessment or other governmental charge
imposed under FATCA that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Lead Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a) and (d) Excluded FATCA Tax.

 

“Executive Order” has the meaning set forth in Section 10.18.

 

“Existing Credit Agreement” has the meaning set forth in Recitals hereto.

 

“Existing Letters of Credit” means, collectively, each of the letters of credit
issued under the Existing Credit Agreement and outstanding on the Closing Date,
as listed on Schedule 2.03.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agents, the Term Loan Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent.

 

19

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code.

 

“Factored Receivables” means any Accounts of a Loan Party which have been
factored or sold by an account debtor of a Loan Party to Wells Fargo Bank or any
of its Affiliates pursuant to a factoring arrangement or otherwise.

 

“Family Group” means, with respect to any Person (i) such Person’s spouse,
children, grandchildren, heirs, lineal descendants, executors and
administrators, and (ii) any trust, family partnership or similar investment
entity of which any of the foregoing Persons are trustee(s), managing member(s),
managing partner(s) or similar officer(s) and/or that is for the benefit of any
of the foregoing Persons as long as one or more of such Persons has the
exclusive or joint right to control the voting and disposition of securities
held by such trust, family partnership or similar investment entity.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
Bank on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrowers, the Administrative Agent and the Term Loan Agent.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which months generally
end on the last Saturday of each calendar month in accordance with the fiscal
accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
generally end on the last Saturday of each January, April, July and October of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties.

 

“Fiscal Year” means the fiscal year of the Lead Borrower and its Subsidiaries
ending on the Saturday closest to each January 31st of any calendar year.

 

“Fixed Charge Coverage” shall mean the ratio of (a) the sum of EBITDA, to
(b) the sum of (without duplication) (i) Interest Expense for such period,
(ii) the sum of the scheduled current maturities (determined on a Consolidated
basis in accordance with GAAP) of Total Funded Debt during the period in
question, and (iii) all amount payable with respect to Capital Lease Obligations
for the period in question.

 

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

20

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gift Cards” means all merchandise credits, gift certificates and gift cards of
the Borrowers entitling the holder thereof to use all or a portion of the
credit, certificate or gift card to pay all or a portion of the purchase price
for any Inventory.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or advance or supply
funds for the purchase of) any security for the payment of such Indebtedness or
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien), or (c) as an account party in respect of any letter of credit or
letter of credit guaranty issued to support such Indebtedness or obligation. 
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means, collectively, the Persons listed on Schedule 1.02 hereto, and
each other Person who shall from time to time execute and deliver a Joinder
Agreement as a Guarantor or such other document as may be required in accordance
with Section 6.12.

 

21

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all toxic, reactive, hazardous, explosive or
radioactive substances wastes or other pollutants, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature listed, controlled or regulated pursuant to
any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, on any date of determination, a Loan Party (other
than a Borrower) or a Subsidiary of a Loan Party (other than a Loan Party),
which neither owns nor has any interest in any assets or other property that is
included in the Borrowing Base, and which (a) owns or has any interest in any
assets or other property with an aggregate book value (as reflected on the
financial statements of such Person) of less than $100,000 on such date, and
(b) has annual revenue of less than $100,000 on such date.

 

“Increase Effective Date” has the meaning specified in Section 2.15(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable, whether payable
directly or through a financial intermediary, so long as the trade accounts
payable were accrued in the ordinary course of business and are not outstanding
for more than (i) if payable through a financial intermediary, 45 days and
(ii) in all other events, 30 days, past the due date therefor);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            All Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

22

--------------------------------------------------------------------------------


 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of February 13, 2009 among the Loan Parties and the
Collateral Agent, granting a Lien in the Intellectual Property and certain other
assets of the Loan Parties, as amended and in effect from time to time.

 

“Interest Expense” shall mean, for any period, the sum, for the Loan Parties
(determined on a Consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that is treated as interest in accordance with
GAAP, (b) the Synthetic Lease Interest component for such period, and (c) the
net amounts payable (or minus the net amounts receivable) under any Swap
Contract accrued during such period (whether or not actually paid or received
during such period).

 

“Interest Payment Date” means (a) as to each Base Rate Loan (including a Swing
Line Loan, the first calendar day of each month and the Maturity Date, and
(b) as to each LIBO Rate Loan, the first calendar day of each month, the last
day of each Interest Period applicable to such LIBO Rate Loan, and the Maturity
Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two or three months thereafter, as
selected by the Lead Borrower in its Committed Loan/Conversion Notice; provided
that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)          notwithstanding the provisions of clause (iii) no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO

 

23

--------------------------------------------------------------------------------


 

Borrowing would be for a shorter period, such Interest Period shall not be
available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting as described
in the Securities Laws and/or the collateral reporting obligations hereunder.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Advance Rate” means 75%.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Administrative Agent’s discretion, include (but are not
limited to) reserves based on:

 

(a)           obsolescence;

 

(b)           seasonality;

 

(c)           Shrink;

 

(d)           imbalance;

 

(e)           change in Inventory character;

 

(f)            change in Inventory composition;

 

(g)           change in Inventory mix;

 

(h)           mark-downs (both permanent and point of sale);

 

(i)            retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events; and

 

(j)            out-of-date and/or expired Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

24

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary thereof) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit I
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the lien of the Collateral Agent in any of the
Collateral. As of the Closing Date, such states will be limited to Pennsylvania,
Virginia and Washington.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) Wells Fargo Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit (including
Existing Letters of Credit) hereunder (which successor may only be a Revolving
Lender selected by the Administrative Agent in its discretion that is reasonably
satisfactory to the Lead Borrower), and (b) any other Lender selected by the
Administrative Agent in its discretion that is reasonably satisfactory to the
Lead Borrower.  The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer that is
reasonably satisfactory to the Lead Borrower, in which case the term “L/C
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any

 

25

--------------------------------------------------------------------------------


 

period of time, with the exception of any overflow storage facilities which do
not contain any Collateral of the type included in the Borrowing Base, nor any
other Collateral having a value in excess of $250,000 in the aggregate as to all
such storage facilities.

 

“Lender” means, individually, each Revolving Lender and each Term Lender, and,
as the context requires, includes the Swing Line Lender, and collectively means,
all such Persons.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued in accordance herewith and shall include the Existing
Letters of Credit. Without limiting the foregoing, all Existing Letters of
Credit shall be deemed to have been issued hereunder and shall for all purposes
be deemed to be “Letters of Credit” hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $70,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. 
A permanent reduction of the Aggregate Commitments shall require a corresponding
pro rata reduction in the Letter of Credit Sublimit to an amount equal to (or,
at Lead Borrower’s option, less than) the Aggregate Commitments.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Wells Fargo Bank and with a term equivalent to such Interest Period
would be offered to Wells Fargo Bank by major banks in the London interbank
eurodollar market in which Wells Fargo Bank participates at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation or
other title retention agreement, any easement, right of way, covenant,
restriction or other encumbrance on title to real property, and any financing
lease having substantially the same economic effect as any of the foregoing  or
any agreement to enter into or create any of the

 

26

--------------------------------------------------------------------------------


 

foregoing) on or affecting all or any portion of any personal property or real
property or any interest therein, or any direct or indirect interest in any Loan
Party) and (b) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities; provided, however,
“Lien” shall not include (i) any Loan Party’s obligation to repurchase or
exchange any Inventory sold in the ordinary course of business in accordance
with such Loan Party’s prevailing return and exchange policies, or (ii) any
reserves retained by a Loan Party’s credit card issuer or credit card processor
in its ordinary course of business.

 

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going-out-of-business”,
“store closing” or other similar sale or any other disposition of the Collateral
for the purpose of liquidating the Collateral.  Derivations of the word
“Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan, and the Term Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments at such time, or (b) the Revolving Borrowing Base at such time.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Confirmation Agreement, the DDA Notifications, the Credit Card Notifications,
the Security Documents, the Facility Guaranty and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, or in
connection with any transaction arising out of any Cash Management Services and
Bank Products provided by the Administrative Agent or any of its Affiliates,
each as amended and in effect from time to time.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of (i) the
Borrowers taken as a whole, or (ii) the Loan Parties taken as a whole; (b) a
material impairment of the ability of (i) the Borrowers taken as a whole, or
(ii) the Loan Parties taken as a whole, to perform their obligations under any
Loan Document; (c) a material impairment of the rights and remedies of, or
benefit to, the Agent or the Lenders under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material adverse change in, or a material adverse effect upon, the Collateral. 
In determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events occurring on
or after the Closing Date would result in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Person, each agreement to which
such Person is a party, the termination or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $2,500,000.  For
purposes of determining the amount

 

27

--------------------------------------------------------------------------------


 

of Material Indebtedness at any time, the amount of the obligations in respect
of any Swap Contract at such time shall be calculated at the Swap Termination
Value thereof.

 

“Maturity Date” means May 16, 2016.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Mortgage” means each and every mortgage or deed of trust, security agreement
and assignment given by a Loan Party owning or holding the leasehold interest in
the Eligible Real Estate encumbered thereby in favor of the Collateral Agent.

 

“Mortgage Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties determined in accordance with GAAP, consistently applied.

 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and

 

(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means (a) each Committed Loan Note, (b) the Swing Line Loan Note, and
(c) each Term Note, as each may be amended, supplemented or modified from time
to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and

 

28

--------------------------------------------------------------------------------


 

including interest, fees and expenses that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, and (b) any Other Liabilities.

 

“Operating Leases” shall mean any lease of property (whether real, personal or
mixed) for a period of longer than one year by a Person under which such Person
is lessee, other than a Capital Lease.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction with any Agent, any Lender or any of their respective
Affiliates, which arises out of any Bank Products entered into with any Loan
Party and any such Person, as each may be amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Parent” means Coldwater Creek Inc., a Delaware corporation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default has
occurred and is continuing or would arise as a result of entering into such
transaction or the making such payment, and (b) after giving effect to such
transaction or payment, the Pro Forma Availability Condition has been
satisfied.  Prior to undertaking any transaction or payment which is subject to
the Payment Conditions, the Loan Parties shall deliver to the Administrative
Agent evidence of satisfaction of

 

29

--------------------------------------------------------------------------------


 

the conditions contained in clause (b) above on a basis and on assumptions
reasonably satisfactory to the Administrative Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)           No Default or Event of Default has occurred and is continuing or,
immediately following such Acquisition or after taking into account the pro
forma financials, would result from the consummation of such Acquisition;

 

(b)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

(c)           The Lead Borrower shall have furnished the Administrative Agent
with thirty (30) days’ prior written notice of such intended Acquisition and
shall have furnished the Administrative Agent with a current draft of the
agreements, certificates and other documents delivered or to be delivered in
connection therewith (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Parties in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by
quarter for the acquired Person, individually, and on a Consolidated basis with
all Loan Parties), and such other information as the Administrative Agent or the
Term Loan Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent and the Term Loan Agent;

 

(d)           Either (i) the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its reasonable discretion, or (ii) the
Loan Parties shall have provided the Administrative Agent with a solvency
opinion from an unaffiliated third party valuation firm reasonably satisfactory
to the Administrative Agent;

 

(e)           After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

 

(f)            If the assets acquired in such Acquisition are to be included in
the Borrowing Base upon the consummation of such Acquisition, the Administrative
Agent and the Term Loan Agent shall have received (i) the results of appraisals
of the assets (or the assets of the Person) to be acquired in such Acquisition
and of a commercial finance examination of the Person which is (or whose assets
are) being acquired, and (ii) such

 

30

--------------------------------------------------------------------------------


 

other due diligence as the Administrative Agent or the Term Loan Agent may
reasonably require, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent and the Term Loan Agent;

 

(g)           Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

 

(h)           If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Facility Guarantor, as the Administrative Agent shall determine, and the
Collateral Agent shall have received a first priority security interest in such
Subsidiary’s Equity Interests, Inventory, Accounts and other property of the
same nature as constitutes collateral under the Security Documents;

 

(i)            Either (A) the consideration paid for (i) any one such
Acquisition (whether in cash, tangible property, notes or other property, other
than Equity Interests) after the Closing Date shall not exceed the sum of
$10,000,000, and (ii) all such Acquisitions (whether in cash, tangible property,
notes or other property, other than Equity Interests) after the Closing Date
shall not exceed, in the aggregate, the sum of $25,000,000, or (B) the
consideration for any such Acquisition is paid in Equity Interests issued by the
Parent or with the Net Proceeds from a sale or issuance by the Parent of the
Equity Interests of Parent, provided, that, such Net Proceeds are applied for
the consummation of such Acquisition within ninety (90) days of the receipt
thereof; and

 

(j)            The Loan Parties shall have satisfied the Payment Conditions.

 

“Permitted Discretion” means the Administrative Agent’s or the Term Loan
Agent’s, as applicable, good faith credit judgment based upon any factor or
circumstance which it reasonably believes in good faith: (i) will or could
reasonably be expected to adversely affect the value of the Collateral, the
enforceability or priority of the Collateral Agent’s Liens thereon in favor of
the Credit Parties or the amount which the Collateral Agent and the Credit
Parties would likely receive (after giving consideration to delays in payment
and costs of enforcement) in the liquidation of such Collateral; (ii) suggests
that any collateral report or financial information delivered to the
Administrative Agent by or on behalf of the Loan Parties is incomplete,
inaccurate or misleading in any material respect; (iii) could reasonably be
expected to materially increase the likelihood of a bankruptcy, reorganization
or other insolvency proceeding involving any Loan Party; or (iv) creates or
reasonably could be expected to create a Default or Event of Default.  In
exercising such judgment, the Administrative Agent may consider, without
limitation, such factors or circumstances already addressed in or tested by the
definition of Eligible Inventory, Eligible Credit Card Receivables or Eligible
Trade Receivables, as well as any of the following: (A) the financial and
business climate and prospects of any Loan Party’s industry and general
macroeconomic conditions; (B) changes in demand for and pricing of Inventory;
(C) changes in any concentration of risk with respect to Inventory; (D) any
other factors or circumstances that will or could reasonably be expected to have
a Material Adverse Effect; (E) audits of books and records by third parties,
history of chargebacks or other credit adjustments; and (F) any other factors
that change or could reasonably be expected to change the credit risk of lending
to the Borrowers on the security of the Collateral.

 

“Permitted Disposition” means any of the following:

 

31

--------------------------------------------------------------------------------


 

(a)           bulk sales or other Dispositions of the Inventory of a Loan Party
in the ordinary course of business, provided, that, at the time of any such bulk
sales, and immediately after giving effect thereto, a Usage Event Period Event
is not in effect, and the aggregate amount of all such bulk sales does not
exceed $1,000,000 in any Fiscal Year;

 

(b)           bulk sales or other Dispositions of the Inventory of a Loan Party
not in the ordinary course of business, made in connection with Store closings,
at arm’s length, provided, that such Store closures and related Inventory
Dispositions shall not exceed (i) in any Fiscal Year of the Parent and its
Subsidiaries, five percent (5%) of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, ten percent (10%) of the number of
the Loan Parties’ Stores in existence as of the Closing Date (net of new Store
openings), provided, further, that all sales of Inventory in connection with
Store closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents; provided, further,
that as long as a Cash Dominion Event shall have occurred and be continuing, all
Net Proceeds received in connection therewith are applied to the Obligations in
accordance with Section 2.05 hereof;

 

(c)           non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

(d)           licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Agents, the Agents shall have entered into an intercreditor agreement
with the Person operating such licensed department on terms and conditions
reasonably satisfactory to the Agents;

 

(e)           Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

 

(f)            sales, transfers and Dispositions (i) among the Loan Parties,
(ii) by any Subsidiary to a Loan Party or (iii) to the extent constituting a
Permitted Investment, by any Loan Party to any Subsidiary;

 

(g)           sales, transfers and Dispositions of or by any Subsidiary which is
not a Loan Party to another Subsidiary that is not a Loan Party; and

 

(h)           as long as no Default or Event of Default shall have occurred and
be continuing or would arise therefrom, sales of Real Estate of any Loan Party
(or sales of any Person or Persons created to hold such Real Estate or the
equity interests in such Person or Persons), including sale-leaseback
transactions involving any such Real Estate pursuant to leases on market terms,
provided, that (A) such sale is made for fair market value, (B) with respect to
any Eligible Real Estate, the Net Proceeds paid in cash are in an amount at
least equal to the amounts advanced against such Eligible Real Estate under the
Term Loan Borrowing Base, (C) the Net Proceeds of any such sale are utilized to
repay the Obligations in accordance with the terms of Section 2.05 (without
limiting the ability to reborrow such amounts in accordance with the terms
hereof) and (D) in the case of any sale-leaseback transaction permitted
hereunder, the Collateral Agent shall have received from such each purchaser or
transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Agents.

 

32

--------------------------------------------------------------------------------


 

 “Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04 and, if
encumbering any Real Estate, such Liens are discharged or bonded in accordance
with the terms of the applicable Mortgage;

 

(c)           pledges and deposits made (i) in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations, other than any Lien imposed by ERISA and
(ii) in connection with an Acquisition or Permitted Disposition otherwise
permitted hereunder, whether as an earnest money deposit or an escrow
arrangement;

 

(d)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)            easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that do not materially interfere with the current use of the
real property;

 

(g)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) except as permitted pursuant to clause (a) of the
definition of “Permitted Indebtedness,” the amount secured or benefited thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is otherwise permitted hereunder;

 

(h)           Liens on fixed or capital assets acquired by any Loan Party which
are permitted under clause (c) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of acquisition of such fixed or capital
assets and (iii) such Liens shall not extend to any other property or assets of
the Loan Parties;

 

(i)            Liens in favor of the Collateral Agent;

 

(j)            Statutory Lien of landlords’ and lessors’ in respect of rent not
in default;

 

(k)           possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

(l)            Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar

 

33

--------------------------------------------------------------------------------


 

rights and remedies as to deposit accounts or securities accounts or other funds
maintained with depository institutions or securities intermediaries;

 

(m)          Liens arising from (i) precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party, or (ii) UCC filings which (x) have lapsed
or (y) relate to obligations that have been indefeasibly repaid in full and for
which no rights to obtain further extensions of credit or other financial
accommodations remain outstanding;

 

(n)           voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary;

 

(o)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

(p)           Liens on cash collateral securing letters of credit which are
permitted under clause (k) of the definition of Permitted Indebtedness;

 

(r)            Liens on fixed or capital assets acquired or held by any Loan
Party relating to a financing permitted under clause (f) of the definition of
Permitted Indebtedness so long as such Liens shall not extend to any other
property or assets of the Loan Parties; and

 

(s)           encumbrances referred to in Schedule B of the Mortgage Policies
insuring the Mortgages;

 

provided, however,  that, except as provided in any one or more of clauses (a)
through (s) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holder” means any one of the following: (i) Dennis Pence and (ii) Ann
Pence, and any member of the Family Group of each such Person.

 

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default has occurred and is continuing or would arise from the
incurrence thereof:

 

(a)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued

 

34

--------------------------------------------------------------------------------


 

in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended;

 

(b)           Indebtedness of any Loan Party to any other Loan Party; provided
that such Indebtedness shall (i) be evidenced by such documentation as the
Administrative Agent may reasonably require, (ii) constitute “Collateral” under
this Agreement and the Security Documents, (iii) be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent, and (iv)
be otherwise permitted pursuant to Section 7.03;

 

(c)           without duplication of Indebtedness described in clause (f) of
this definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life thereof
provided that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate,
provided, however, that, in addition to the Capital Lease Obligations 
outstanding on the date hereof and listed on Schedule 7.03, the aggregate
principal amount of all Indebtedness permitted by this clause (c) shall not
exceed (i) $5,000,000 in any Fiscal Year, or (ii) $15,000,000 at any time on or
after the Closing Date, and provided, further, that, if requested by the
Collateral Agent, the Loan Parties shall cause the holders of any such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent;

 

(d)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the aggregate Swap
Termination Value thereof shall not exceed $2,500,000 at any time outstanding;

 

(e)           contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business;

 

(f)            Indebtedness (i) incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder), provided that, (A) with
respect to any Eligible Real Estate, the Net Proceeds paid in cash are in an
amount at least equal to the amount advanced against such Eligible Real Estate
under the Term Loan Borrowing Base, (B) as long as a Cash Dominion Event shall
have occurred and be continuing, all Net Proceeds received in connection with
any

 

35

--------------------------------------------------------------------------------


 

such Indebtedness are applied to the Obligations in accordance with the terms of
Section 2.05 (without limiting the ability to reborrow such amounts in
accordance with the terms hereof), and (C) the Collateral Agent shall have
received from the holders of such Indebtedness a Collateral Access Agreement on
terms reasonably satisfactory to the Collateral Agent, or (ii) constituting
Capital Lease Obligations relating to Real Estate that is subject to a
sale-leaseback transaction permitted pursuant to clause (h) of the definition of
Permitted Disposition;

 

(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided, that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents;

 

(h)           Indebtedness of (i) any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party) or (ii) any Subsidiary to the extent that such Indebtedness
constitutes a Permitted Investment pursuant to clause (g)(iv) of the definition
thereof;

 

(i)            the Obligations;

 

(j)            Subordinated Indebtedness;

 

(k)           (i) unsecured Indebtedness, not otherwise permitted under
subsections (a) through (j) above, or (ii) Indebtedness relating to cash
collateralized Letters of Credit, provided, that, the aggregate principal amount
of all Indebtedness specified in clauses (i) and (ii) hereto shall collectively
not exceed $1,000,000 at any one time outstanding;

 

(l)            Guarantees of any Loan Party or other Subsidiary in respect of
obligations of another Loan Party that are otherwise permitted to be incurred
under this Agreement and the other Loan Documents; and

 

(m)          all Indebtedness referred to in clause (g) to the definition of
Indebtedness, other than any such Indebtedness which constitutes Disqualified
Stock.

 

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and

 

36

--------------------------------------------------------------------------------


 

surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

(f)            Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

 

(g)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties, (iii)
additional Investments by any Subsidiary that is not a Loan Party in another
Subsidiary that is not a Loan Party, and (iv) additional investments by any Loan
Party in a Subsidiary that is not a Loan Party so long as, in the case of this
clause (iv), the proceeds of any such Investment is used by each such Subsidiary
to pay for its operating expenses incurred in the ordinary course of its
business, and the aggregate amount of such Investments following the Closing
Date (y) in all such Subsidiaries (other than Coldwater HK), does not exceed
$100,000 per Fiscal Year, and (z) in Coldwater HK, does not exceed $3,000,000
per Fiscal Year;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(i)            Guarantees constituting Permitted Indebtedness;

 

(j)            Investments by any Loan Party in Swap Contracts permitted
hereunder;

 

(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(l)            advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$300,000 to any individual at any time or in an aggregate amount not to exceed
$300,000  at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(m)          Investments constituting Permitted Acquisitions;

 

(n)           Capital contributions made by any Loan Party to another Loan
Party;

 

(o)           to the extent constituting an Investment, all Capital Expenditures
permitted hereunder.

 

37

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless (i) either (A) no Loans
(other than the Term Loan) are then outstanding, or (B) the Investment is a
temporary Investment pending expiration of an Interest Period for a LIBO Rate
Loan, the proceeds of which Investment will be applied to the Obligations after
the expiration of such Interest Period, and (ii) such Investments are pledged to
the Collateral Agent as additional Collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Collateral Agent.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)           Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

(b)           Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;

 

(c)           Is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)           Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5%) of the Loan Cap at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Revolving
Lenders and the Required Term Lenders otherwise agree.

 

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Revolving Lender’s obligations with
respect to Letters of Credit or Section 2.04 regarding the Lenders’ obligations
with respect to Swing Line Loans, or (ii) result in any claim or liability
against the Administrative Agent (regardless of the amount of any Overadvance)
for Unintentional Overadvances and such Unintentional Overadvances shall not
reduce the amount of Permitted Overadvances allowed hereunder, and provided
further that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

 “Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by a Borrower or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Pledge Agreement” means, collectively, the Pledge Agreements dated as of
February 13, 2009 among the Loan Parties party thereto and the Collateral Agent,
as amended and in effect from time to time.

 

“Prepayment Event” means:

 

(a)           any Disposition (including, without limitation, pursuant to any
sale-leaseback transaction) of any property or asset of a Loan Party;

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) (x) with respect to any proceeds constituting
Revolving Loan Priority Collateral, prior to the

 

38

--------------------------------------------------------------------------------


 

occurrence of a Cash Dominion Event, and (y) with respect to any proceeds
constituting Term Loan Priority Collateral, prior to the occurrence and
continuance of an Event of Default, the proceeds therefrom are utilized in
accordance with Section 6.21;

 

(c)           the issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

 

(d)           the incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness; or

 

(e)           the receipt by any Loan Party of any Extraordinary Receipts.

 

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability following, and
after giving effect to, such transaction or payment, will be equal to or greater
than thirty percent (30%) of the Loan Cap.

 

 “Pro Forma Availability” shall mean, for any date of calculation, the projected
average Availability (exclusive of any projected Short-Term Borrowings) for each
Fiscal Month during any projected twelve (12) Fiscal Months.

 

“Real Estate” means all Leases, and all real property, together with the
buildings, structures, parking areas, and other improvements thereon, and all
fixtures affixed to such real property, now or hereafter owned by any Loan
Party, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof, all rents arising
therefrom, and all proceeds of any of the foregoing.

 

“Real Estate Appraised Value” means, with respect to the Borrowers’ Eligible
Real Estate, the fair market value of the Borrowers’ Eligible Real Estate as set
forth in the appraisal of the Borrowers’ Eligible Real Estate as determined on
or about the Closing Date by an independent appraiser engaged by the Term Loan
Agent, which appraisal shall assume, among other things, a marketing time of not
greater than twelve (12) months or less than three (3) months.

 

“Real Estate Eligibility Requirements” means collectively, each of the
following:

 

(a)           The applicable Loan Party has executed and delivered to the
Collateral Agent a Mortgage with respect to any Real Estate intended, by such
Loan Party, to be included in Eligible Real Estate;

 

(b)           Such Real Estate is used, leased or occupied by a Loan Party for
offices or as a retail, sales storage or distribution center;

 

(c)           As to any particular property, the applicable Loan Party is in
compliance in all material respects with the representations, warranties and
covenants set forth in this Agreement, the Mortgage and any other Loan Document
relating to such Real Estate;

 

(d)           The Collateral Agent shall have received fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies or
marked-up title insurance commitments having the effect of a policy of title
insurance) (the “Mortgage Policies”) in form and substance, with the
endorsements reasonably required by the Agents and the Term Loan Agent and in
amounts reasonably acceptable to the Collateral Agent (provided that such
amounts shall not exceed the Real Estate Appraised Value of the applicable
Mortgaged Property) and subject to the reasonable local customs and requirements
of law in the jurisdiction in which such Real Estate exists, issued, coinsured
and reinsured (to the extent required by the Collateral Agent or the Term Loan
Agent) by title insurers reasonably acceptable to the Collateral Agent and the
Term Loan Agent, insuring the Mortgages to be valid first priority Liens on the
property or leasehold interests described therein, free and clear of all defects
(including, but not limited to, mechanics’

 

39

--------------------------------------------------------------------------------


 

and materialmen’s Liens) and encumbrances, excepting only those Liens permitted
by Section 7.01 having priority over the Lien of the Collateral Agent under Law
or otherwise reasonably acceptable to the Collateral Agent and the Term Loan
Agent;

 

(e)           With respect to any Real Estate owned by a Borrower or any other
Loan Party (excluding interests as lessee under a Lease) which is intended by
such Borrower or such other Loan Party to be included in Eligible Real Estate,
the Collateral Agent shall have received American Land Title
Association/American Congress on Surveying and Mapping form surveys, which shall
be made in accordance with the 2011 Minimum Standard Detailed Requirements for
such surveys, shall include items 1, 2, 3, 4, 6, 7(a), 7(b)(1), 7(c), 8, 9, 10,
11(a), 13, 14, 16 and 18 of Table A with all necessary fees (where applicable)
having been paid,  certified to the Collateral Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Collateral Agent by
a land surveyor duly registered and licensed in the states in which the property
described in such surveys is located and reasonably acceptable to the Collateral
Agent and the Term Loan Agent, showing all buildings and other improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and other requirements reasonably
requested by Collateral Agent and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects reasonably acceptable to the Collateral Agent and the Term
Loan Agent;

 

(f)            With respect to any Real Estate intended by any Borrower or other
Loan Party to be included in Eligible Real Estate, (i) the Collateral Agent and
the Term Loan Agent shall have received a Phase I Environmental Site Assessment
in accordance with 40 CFR Part 312, ASTM Standard E1527-05 or their successors,
in form and substance reasonably satisfactory to the Collateral Agent and the
Term Loan Agent, from an environmental consulting firm reasonably acceptable to
the Collateral Agent and the Term Loan Agent, which report shall evaluate the
Real Estate for the presence of current or historic recognized environmental
conditions and, if recognized environmental conditions are identified, shall to
the extent possible quantify any related costs and liabilities, associated with
such conditions and the Collateral Agent and the Term Loan Agent shall be
satisfied with the nature and amount of any such matters, and (ii) if reasonably
requested by the Collateral Agent or the Term Loan Agent after receipt of a
Phase I Environmental Site Assessment that identifies a recognized environmental
condition, such further environmental assessments or reports to the extent such
further assessments or reports are recommended in the Phase I Environmental Site
Assessment or are otherwise required by Environmental Laws;

 

(g)           The applicable Loan Party shall have delivered to the Collateral
Agent evidence of flood insurance naming the Collateral Agent as mortgagee as
required by the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended and in effect, which shall be
reasonably satisfactory in form and substance to the Collateral Agent and the
Term Loan Agent; and

 

(h)           The applicable Loan Party shall have delivered such other
information and documents as may be reasonably requested by the Agents and the
Term Loan Agent, including, without limitation, such as may be necessary to
comply with FIRREA.

 

“Realty Reserves” means such reserves as the Administrative Agent establishes
from time to time, either in its Permitted Discretion, or as directed by the
Term Loan Agent in the Term Loan Agent’s Permitted Discretion, as being
appropriate to reflect the impediments to the Collateral Agent’s ability to
realize upon any Eligible Real Estate.  Without limiting the generality of the
foregoing, Realty Reserves may include (but are not limited to) (i)
Environmental Compliance

 

40

--------------------------------------------------------------------------------


 

Reserves, (ii) reserves for (A) municipal taxes and assessments that have not
been timely paid, (B) repairs and Capital Expenditures with respect to Eligible
Real Estate, and (C) insurance, to the extent that the insurance requirements
set forth in Section 6.07 have not been satisfied, and (iii) reserves for
Indebtedness secured by Liens having priority over the Lien of the Collateral
Agent.  As of the Closing Date, the Realty Reserves shall be zero.

 

“Real Estate Use Period” means the period commencing on the date that the
Collateral Agent commences the Liquidation and sale of the Revolving Loan
Priority Collateral and ending on the earlier of (i) the date 180 days
thereafter, or (ii) the date on which the Collateral Agent shall have concluded
the Liquidation and sale of all or substantially all of the Revolving Loan
Priority Collateral.  If any stay or other order that prohibits the Collateral
Agent from commencing and continuing any Enforcement Action or to Dispose of the
Revolving Loan Priority Collateral has been entered by a court of competent
jurisdiction, such 180-day period shall be tolled during the pendency of any
such stay or other order and the Real Estate Use Period shall be so extended.

 

 “Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination of the collectability in the ordinary course of
Eligible Trade Receivables.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors, attorneys
and representatives of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section 9.11.

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans or portion of the Term Loan, a
Committed Loan/Conversion Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Aggregate Commitments and the then aggregate
outstanding principal balance of the Term Loans; provided, however, if there is
more than one (1) Revolving Lender, such term would require at least two (2)
Revolving Lenders or, if the Commitment of each Revolving Lender to make Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Lenders holding in the aggregate more than
50% of the sum of the Total Outstandings and the then aggregate principal
balance of the Term Loan (with the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Lender for purposes of this
definition); provided, however, if there is more than one (1) Lender, such term
would require at least two (2) Lenders; provided further that the Commitment of,
and the portion in the aggregate of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the Aggregate Commitments; provided,
however, if there is more than one (1) Revolving Lender, such term would require
at least two (2) Revolving Lenders or, if the Aggregate Commitments and the
obligation of the L/C Issuer to make L/C

 

41

--------------------------------------------------------------------------------


 

Credit Extensions have been terminated pursuant to Section 8.02, Revolving
Lenders holding in the aggregate more than 50% of the sum of the Total Revolver
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition);
provided that the Commitment of, and the portion in the aggregate of the Total
Revolver Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the then aggregate outstanding principal balance of the
Term Loan.

 

“Reserves” means all (if any) Inventory Reserves, Availability Reserves, Realty
Reserves and Receivables Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer of a Loan Party or any of the other individuals designated in
writing to the Administrative Agent by an existing Responsible Officer of a Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

“Restricted Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
has occurred and is continuing or would arise as a result of entering into such
transaction or making such payment, (b) after giving effect to such transaction
or payment, the Restricted Pro Forma Availability Condition has been satisfied,
and (c) on the date of such transaction or payment, the amount of Total Revolver
Outstandings (other than the undrawn amount available to be drawn under all
outstanding Letters of Credit and Short-Term Borrowings) shall be zero.

 

“Restricted Preferred Equity Dividend Conditions” means, at the time of
determination with respect to any specified dividend payment in respect of
preferred equity, that (a) no Default or Event of Default has occurred and is
continuing or would arise as a result of making such payment, and (b) after
giving effect to such payment, the Restricted Preferred Equity Dividend Pro
Forma Liquidity Amount is not less than $25,000,000.

 

“Restricted Preferred Equity Dividend Pro Forma Liquidity Amount” shall mean,
for any date on which any dividend payment in respect of preferred equity is
paid, after giving effect to such payment, and projected for the 90 consecutive
day period following the date of the proposed payment, the sum of (a)
Availability plus (b) cash and cash equivalents of the type described in clauses
(a) through (e) of the definition of Permitted Investments held by the Loan
Parties.

 

42

--------------------------------------------------------------------------------


 

“Restricted Pro Forma Availability” shall mean, for any date of calculation, the
projected Average Availability (exclusive of any projected Short-Term
Borrowings) for the 90 consecutive day period following a proposed Restricted
Payment, as reasonably projected by the Lead Borrower in good faith.

 

“Restricted Pro Forma Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Restricted Pro Forma
Availability following, and after giving effect to, such transaction or payment,
will be equal to or greater than fifty percent (50%) of the Loan Cap.

 

“Revolving Borrowing Base” means, at any time of calculation, an amount equal
to:

 

(a)           the lesser of (i) the Cost of Eligible Inventory (net of Inventory
Reserves), multiplied by the Inventory Advance Rate, or (ii) the product of
(x) the Cost of Eligible Inventory (net of Inventory Reserves) and (y) the
Appraised Value of Eligible Inventory, multiplied by the Appraisal Percentage;

 

plus

 

(b)           the amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate;

 

plus

 

(c)           the amount of Eligible Trade Receivables (net of Receivables
Reserves applicable thereto) multiplied by the Trade Receivables Advance Rate;

 

minus

 

(e)           the then amount of all Availability Reserves;

 

minus

 

(f)            the Term Loan Reserve.

 

“Revolving Lender” means each Lender having a Commitment as set forth on
Schedule 2.01 hereto or in the Assignment and Assumption by which it becomes a
Revolving Lender.

 

“Revolving Loan Priority Collateral” means all now owned or hereafter acquired
Collateral other than Term Loan Priority Collateral.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Security Agreement dated as of February 13, 2009
among the Loan Parties and the Collateral Agent.

 

“Security Documents” means the Security Agreement, the Environmental Indemnity
Agreement, the Pledge Agreement, the Intellectual Property Security Agreement,
the Blocked Account Agreements, the Mortgages, the DDA Notifications, the Credit
Card Notifications, and each other security agreement or other instrument or
document executed and delivered to the Collateral Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

43

--------------------------------------------------------------------------------


 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Short-Term Borrowings” means any Loan, the proceeds of which are used to repay
any interest, fees, costs, Credit Party Expenses or any Unreimbursed Amount
incurred in connection with this Agreement or the other Loan Documents, which is
fully repaid by the Borrower, in cash, within 15 days following notice of such
Loan.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which Wells Fargo Bank is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

44

--------------------------------------------------------------------------------


 

“Store” means any retail store (which may include any real property, fixtures,
Equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo Bank, its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Loan Note” means the promissory note of the Borrowers substantially
in the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

 

45

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000,
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Synthetic Lease” shall mean each arrangement, however described, under which
the obligor accounts for its interest in the property covered thereby under GAAP
as lessee of a lease which is not a Capital Lease and accounts for its interest
in the property covered thereby for Federal income tax purposes to the owner.

 

“Synthetic Lease Interest Component” shall mean, with respect to any Person for
any period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale-leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Borrowing” means a borrowing of the Term Loan made by each of the Term
Lenders on the Closing Date pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make a
portion of the  Term Loan to the Borrowers pursuant to Section 2.01 in an
aggregate principal amount not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable.  As of the Closing
Date, the aggregate amount of Term Commitments is $15,000,000.

 

“Term Lender” means each Lender having a Term Commitment as set forth on
Schedule 2.01 hereto or in the Assignment and Acceptance by which such Person
becomes a Term Lender, or after the making of the Term Loan, each Lender holding
any portion of the Term Loan.

 

“Term Loan” means the term loan made by the Term Lenders on the Closing Date
pursuant to Section 2.01(a).

 

“Term Loan Agent” means Wells Fargo Credit, Inc., in its capacity as term loan
agent under any of the Loan Documents, or any successor term loan agent.

 

“Term Loan Action Notice” shall have the meaning set forth in
Section 8.02(b) hereof.

 

“Term Loan Borrowing Base” means, at any time of calculation, an amount equal
to:

 

(a)           the Real Estate Appraised Value of Eligible Real Estate, net of
Realty Reserves, multiplied by 55%;

 

plus

 

(b)           the product of (i) the Cost of Eligible Inventory (net of
Inventory Reserves) and (ii) the Appraised Value of Eligible Inventory,
multiplied by 7.5%.

 

“Term Loan Interest Rate” means (i) (a) the Adjusted LIBO Rate for the
applicable Interest Period plus (b) 6.00% or, at the option of the Borrowers,
(ii) (a) the Base Rate plus (b) 6.00%.

 

“Term Loan Prepayment Fee”  means (a) on or prior to the first anniversary of
the Closing Date,  3.00% of the principal amount of the Term Loan to be repaid,
(b) following the first anniversary of the Closing Date and on or prior to the
second anniversary of the Closing Date, 2.00% of the

 

46

--------------------------------------------------------------------------------


 

principal amount of the Term Loan to be repaid, (c) following the second
anniversary of the Closing Date and on or prior to the third anniversary of the
Closing Date, 1.00% of the principal amount of the Term Loan to be repaid, and
(d) following the third anniversary of the Closing Date $0.

 

“Term Loan Priority Collateral” means all now owned or hereafter acquired
Collateral that constitutes Real Estate and all proceeds thereof.

 

“Term Loan Reserve” means the amount, if any, by which the aggregate outstanding
principal balance of the Term Loan exceeds the Term Loan Borrowing Base.

 

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing the Term Loan made by such Term Lender, substantially in the
form of Exhibit C-3.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII.

 

“Total Funded Debt” shall mean all Indebtedness (to the extent included as
Indebtedness in accordance with GAAP) of the Loan Parties on a Consolidated
basis.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolver Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, Swing Line Loans and all L/C Obligations.

 

“Trade Receivables Advance Rate” means 85%.

 

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

“Type” means, with respect to a Committed Loan or the Term Loan (or any portion
thereof), its character as a Base Rate Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

“UFCA “ has the meaning specified in Section 10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value or the Real Estate Appraised Value, as applicable, of property or assets
included in the Revolving Borrowing Base or misrepresentation by the Loan
Parties, or as a result of the incurrence of Credit Party Expenses in accordance
with  the terms of this Agreement.

 

47

--------------------------------------------------------------------------------


 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Usage Event Period” means, any period during which any of the following
conditions exists: (i) a Default or Event of Default has occurred and is
continuing, (ii) Availability is less than or equal to 50% of the Loan Cap,
(iii) the Loan Parties maintain (a) on a 30 day average basis, less than
$30,000,000 of cash and cash equivalents of the type described in clauses
(a) through (e) of the definition of Permitted Investments, or (b) at any time,
less than $20,000,000 of cash and cash equivalents of the type described in
clauses (a) through (e) of the definition of Permitted Investments, or
(iv) Total Revolver Outstandings (other than the undrawn amount available to be
drawn under outstanding Letters of Credit and Short-Term Borrowings) is greater
than zero.  The “Usage Event Period” shall commence with and include the Fiscal
Month during which any such condition first occurred and continue until the
expiration of 30 consecutive Business Days after the date on which no such
conditions exist.

 

“Wells Fargo Bank” means Wells Fargo Bank, N.A., a national banking association.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

48

--------------------------------------------------------------------------------


 

(d)         In the case of any component of the calculation of Reserves or
Borrowing Base that provides for a determination to be made in the
Administrative Agent’s discretion, such discretion shall be exercised by the
Administrative Agent in its Permitted Discretion.

 

1.03        Accounting Terms

 

(a)         Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)         Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.

 

1.07        Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two

 

49

--------------------------------------------------------------------------------


 

Business Days prior to the date of such determination; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Term Loan; Committed Loans; Reserves.  (a)  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a loan to
the Borrowers on the Closing Date in a principal amount not to exceed the lesser
of (x) the amount of the Term Commitment of such Term Lender, or (y) such Term
Lender’s Applicable Percentage of the Term Loan Borrowing Base as of such date. 
Amounts repaid in respect of Term Loans may not be reborrowed, and upon each
Term Lender’s making of such Term Loan, the Term Commitment of such Term Lender
shall be terminated.

 

(b)           Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Revolving Lender’s Commitment,
or (y) such Revolving Lender’s Applicable Percentage of the Revolving Borrowing
Base; subject in each case to the following limitations:

 

(i)            after giving effect to any Committed Borrowing, the Total
Revolver Outstandings shall not exceed the lesser of (A) the Aggregate
Commitments, or (B) the Revolving Borrowing Base;

 

(ii)           after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Revolving Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Commitment;

 

(iii)          the Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit; and

 

(iv)          after giving effect to all Credit Extensions, no Overadvance shall
exist.

 

Within the limits of each Revolving Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Committed Loans and the Term Loan may be Base Rate Loans or
LIBO Rate Loans, as further provided herein.

 

(c)           The following are the Reserves which may be established as of the
Closing Date:

 

(i)            rent (an Availability Reserve): An amount equal to two
(2) months’ rent for all of the Borrowers’ leased locations in each Landlord
Lien State, other than leased locations with respect to which the Collateral
Agent has received a Collateral Access Agreement in form reasonably satisfactory
to the Collateral Agent;

 

(ii)           Customer Credit Liabilities (an Availability Reserve);

 

(iii)          self funded health insurance (an Availability Reserve);

 

(iv)          Shrink (an Inventory Reserve); and

 

(v)           any additional Reserves described in the Borrowing Base
Certificate delivered on the Closing Date.

 

50

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall have the right, at any time and
from time to time on or after the Closing Date in its discretion to establish
new, or modify or eliminate any existing, eligibility criteria or Reserves.

 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Committed Loans (other than Swing Line Loans) and the Term Loan
(or any portion thereof) shall be either Base Rate Loans or LIBO Loans as the
Lead Borrower may request subject to and in accordance with this Section 2.02. 
All Swing Line Loans shall be only Base Rate Loans.  Subject to the other
provisions of this Section 2.02, Committed Borrowings of more than one Type may
be incurred at the same time.

 

(b)           Each Committed Borrowing, each conversion of Committed Loans and
the Term Loan (or any portion thereof) from one Type to the other, and each
continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of LIBO Rate Loans or of any
conversion of LIBO Rate Loans to Base Rate Loans, and (ii) one Business Day
prior to the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan/Conversion Notice, appropriately completed and signed by a
Responsible Officer of the Lead Borrower.  Each Borrowing of, conversion to or
continuation of LIBO Rate Loans in respect of either Committed Loans or the Term
Loan (or any portion thereof) shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans in
respect of either Committed Loans or the Term Loan (or any portion thereof)
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan/Conversion Notice (whether telephonic or
written) shall specify (i) whether the Lead Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans and/or the Term Loan (or any portion
thereof) from one Type to the other, or a continuation of LIBO Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the principal
amount of the portion of the Term Loan to be converted or continued, (v) the
Type of Committed Loans to be borrowed or to which existing Committed Loans or
portion of the Term Loan are to be converted, and (vi) if applicable, the
duration of the Interest Period with respect thereto.  If the Lead Borrower
fails to specify a Type of Committed Loan or portion of the Term Loan in a
Committed Loan/Conversion Notice or if the Lead Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans or portion of the Term Loan shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans.  If the Lead Borrower requests a Borrowing of,
conversion to, or continuation of LIBO Rate Loans in any such Committed
Loan/Conversion Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBO Rate Loan.

 

(c)           Following receipt of a Committed Loan/Conversion Notice, the
Administrative Agent shall promptly notify each applicable Lender of the amount
of its

 

51

--------------------------------------------------------------------------------


 

Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Lead Borrower, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(b).  In the
case of a Committed Borrowing, each applicable Lender shall make the amount of
its Committed Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan/Conversion Notice. 
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension on or after the Closing Date,
Section 4.01), the Administrative Agent shall use reasonable efforts to make all
funds so received available to the Borrowers in like funds by no later than
4:00 p.m. on the day of receipt by the Administrative Agent either by
(i) crediting the account of the Lead Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Lead Borrower; provided, however,
that if, on the date the Committed Loan/Conversion Notice with respect to such
Borrowing is given by the Lead Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrowers as provided above.

 

(d)           The Administrative Agent, without the request of the Lead
Borrower, may advance any interest, fee, expenses, service charge, Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document, in each case, as and when
due and payable, and may charge the same to the Loan Account notwithstanding
that an Overadvance may result thereby.  The Administrative Agent shall advise
the Lead Borrower of any such advance or charge promptly after the making
thereof.  Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under Section 2.05.  Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d) shall constitute
Revolving Loans and shall bear interest at the interest rate then and thereafter
applicable to Base Rate Loans.

 

(e)           Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan.  Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent may, and at the direction of the Required
Lenders shall, prohibit Loans from being requested as, converted to, or
continued as, LIBO Rate Loans.

 

(f)            The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBO
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Lead Borrower
and the Lenders of any change in Wells Fargo Bank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(g)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans or portions of the Term Loan from one Type to the other, and
all continuations of Committed Loans or portions of the Term Loan as the same
Type, there shall not be more than seven (7) Interest Periods in effect.

 

(h)           The Administrative Agent, the Revolving Lenders, the Swing Line
Lender and the L/C Issuer shall have no obligation to make any Committed Loan or
Swing Line Loan, or

 

52

--------------------------------------------------------------------------------


 

to cause the issuance of or provide any Letter of Credit, if an Overadvance
would result.  The Administrative Agent may, in its discretion, make Permitted
Overadvances without the consent of the Lenders, the Swing Line Lender and the
L/C Issuer and each Lender shall be bound thereby.  Any Permitted Overadvance
may constitute a Swing Line Loan. A Permitted Overadvance is for the account of
the Borrowers and shall constitute a Loan and an Obligation and shall be repaid
by the Borrowers in accordance with the provisions of Section 2.05(c).  The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding. The making by the Administrative Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the Revolving Lenders’ obligations to purchase participations with
respect to Letters of Credit or of Section 2.04 regarding the Revolving Lenders’
obligations to purchase participations with respect to Swing Line Loans. 
Without limiting the foregoing, the Administrative Agent shall have no liability
for, and no Loan Party or Credit Party shall have the right to, or shall, bring
any claim of any kind whatsoever against the Administrative Agent with respect
to any Unintentional Overadvance regardless of the amount of any such
Unintentional Overadvance.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the
Administrative Agent, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.03, shall cause the L/C Issuer from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by the L/C
Issuer, in accordance with Section 2.03(b) below; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrowers and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolver Outstandings shall not exceed the lesser of the Aggregate Commitments
or the Revolving Borrowing Base, (y) the aggregate Outstanding Amount of the
Committed Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Revolving Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit. 
Each request by the Lead Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrowers that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  Any L/C Issuer (other
than Wells Fargo Bank or any of its Affiliates) shall notify the Administrative
Agent in writing on each Business Day of all Letters of Credit issued on the
prior Business Day by such L/C Issuer. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof
(notwithstanding the fact that the Existing Letters of Credit were issued for
the account of the Parent and not the Borrowers).

 

53

--------------------------------------------------------------------------------


 

(ii)           No Letter of Credit shall be issued if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 210 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the Letter of Credit Expiration Date or
all the Lenders have approved such expiry date.

 

(iii)          No Letter of Credit shall be issued, without the prior consent of
the Administrative Agent, if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial Stated Amount less than $50,000,
in the case of a Commercial Letter of Credit, or $100,000, in the case of a
Standby Letter of Credit;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

(F)           a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender or Deteriorating Lender hereunder, unless the Administrative Agent or the
L/C Issuer has entered into satisfactory arrangements with the Borrowers or such
Revolving Lender to eliminate the L/C Issuer’s risk with respect to such
Revolving Lender.

 

(iv)          The Borrowers shall not permit any Letter of Credit to be amended
if (A) the L/C Issuer would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) if the beneficiary
of such Letter of Credit does not accept the proposed amendment to such Letter
of Credit.

 

54

--------------------------------------------------------------------------------


 

(v)           The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Lead Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Any Letter of Credit Application or other document delivered
hereunder that is signed by a Responsible Person shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrowers.  Such Letter of Credit Application must be
received by the Administrative Agent and the L/C Issuer not later than 11:00
a.m. at least two Business Days (or such other date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  Promptly after receipt of any Letter of Credit Application,
the Administrative Agent will confirm with the L/C Issuer (other than Wells
Fargo Bank or any of its Affiliates), by telephone or in writing, that the L/C
Issuer has received a copy of such Letter of Credit Application from the Lead
Borrower and, if not, the Administrative Agent will provide the L/C Issuer with
a copy thereof.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Administrative Agent and the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Administrative Agent or the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the Administrative Agent and the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Administrative Agent or the L/C Issuer may require.  Additionally, the Lead
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)           Unless the L/C Issuer has received written notice from any
Revolving Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit

 

55

--------------------------------------------------------------------------------


 

for the account of the applicable Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance or
amendment of each Letter of Credit, each Revolving Lender shall be deemed to
(without any further action), and hereby irrevocably and unconditionally agrees
to, purchase from the L/C Issuer, without recourse or warranty, a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit.  Upon any change in the Commitments under this Agreement, it is hereby
agreed that with respect to all L/C Obligations, there shall be an automatic
adjustment to the participations hereby created to reflect the new Applicable
Percentages of the assigning and assignee Revolving Lenders.

 

(iii)          If the Lead Borrower so requests in any applicable Letter of
Credit Application, the Administrative Agent may, in its sole and absolute
discretion, cause the L/C Issuer to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued.  Unless otherwise directed
by the Administrative Agent or the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the Administrative Agent or the L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Standby Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the Administrative Agent shall instruct the L/C
Issuer not to permit any such extension if (A) the Administrative Agent has
determined that it would not be permitted, or would have no obligation, at such
time to cause or have the L/C Issuer issue such Standby Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) the L/C Issuer
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Lead Borrower that one or more of the applicable conditions specified in Section
4.02 is not then satisfied, and in each such case directing the L/C Issuer not
to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Administrative Agent shall
notify the Lead Borrower thereof; provided, however, that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the L/C Issuer and the Revolving Lenders with respect to any such
payment.  Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent on the same day in an
amount equal

 

56

--------------------------------------------------------------------------------


 

to the amount of such drawing, less the amount of any funds withdrawn by the L/C
Issuer from account number 4121499255, maintained at Wells Fargo Bank (or such
other account maintained at Wells Fargo Bank as the Borrowers shall designate
from time to time in writing), that the L/C Issuer used to repay such drawing,
provided, that the Administrative Agent has received written notice of such
withdrawal and the amount thereof.  If the Borrowers fail to fully reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Applicable
Percentage thereof.  In such event, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan/Conversion Notice).  Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone or electronic means.

 

(ii)           Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Revolving Lender funds its Committed Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(v)           Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by

 

57

--------------------------------------------------------------------------------


 

the Lead Borrower of a Committed Loan/Conversion Notice).  No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the principal amount so paid shall
constitute such Revolving Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrowers to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

58

--------------------------------------------------------------------------------


 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Laws;

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or

 

(vi)          the fact that any Event of Default shall have occurred and be
continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the L/C
Issuer.  The Borrowers shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

 

(f)            Role of L/C Issuer.  Each Revolving Lender and the Borrowers
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; (iii) any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit or any
error in interpretation of technical terms; or (iv) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or

 

59

--------------------------------------------------------------------------------


 

under any other agreement.  None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e) or for any action,
neglect or omission under or in connection with any Letter of Credit or Issuer
Documents, including, without limitation, the issuance or any amendment of any
Letter of Credit, the failure to issue or amend any Letter of Credit, or the
honoring or dishonoring of any demand under any Letter of Credit, and such
action or neglect or omission will bind the Borrowers; provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit; provided further, however, that any claim against the L/C Issuer by the
Borrowers for any loss suffered or incurred by the Borrowers shall be reduced by
an amount equal to the sum of (i) the amount (if any) saved by the Borrowers as
a result of the breach or other wrongful conduct that allegedly caused such
loss, and (ii) the amount (if any) of the loss that would have been avoided had
the Borrowers taken all reasonable steps to mitigate such loss, including,
without limitation, by enforcing their rights against any beneficiary and, in
case of a claim of wrongful dishonor, by specifically and timely authorizing the
L/C Issuer to cure such dishonor.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or the L/C Issuer may refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit and may disregard any
requirement in a Letter of Credit that notice of dishonor be given in a
particular manner and any requirement that presentation be made at a particular
place or by a particular time of day), and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Issuer shall not be
responsible for the wording of any Letter of Credit (including, without
limitation, any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance the L/C Issuer may
provide to the Borrowers with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective.  Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit.

 

(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C

 

60

--------------------------------------------------------------------------------


 

Obligations.  Sections 2.05 and 8.02(a)(iii) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this Section
2.03, Section 2.05 and Section 8.02(a)(iii), “Cash Collateralize” means to
pledge and deposit with or deliver to the Collateral Agent, for the benefit of
the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash or
deposit account balances in an amount equal to 105% of the Outstanding Amount of
all L/C Obligations, pursuant to documentation in form and substance
satisfactory to the Collateral Agent and the L/C Issuer (which documents are
hereby Consented to by the Revolving Lenders).  Derivatives of such term have
corresponding meanings.  The Borrowers hereby grant to the Collateral Agent a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in the
Cash Collateral Account.  If at any time the Collateral Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Collateral Agent or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrowers
will, forthwith upon demand by the Collateral Agent, pay to the Collateral
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Collateral Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

 

(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Lead Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent, for the account of each Revolving Lender in accordance
with its Applicable Percentage, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
Stated Amount under each such Letter of Credit (as determined pursuant to
Section 1.06).  For purposes of computing the daily Stated Amount available to
be drawn under any Letter of Credit, the Stated Amount of the Letter of Credit
shall be determined in accordance with Section 1.06.   Letter of Credit Fees
shall be (i) due and payable on the first calendar day of each month, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand, and (ii)
computed on a monthly basis in arrears.  If there is any change in the
Applicable Rate during any month, the daily amount available to be drawn under
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such month that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, while any
Event of Default has occurred and is continuing, the Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all Letter of Credit Fees shall accrue at the Default Rate and thereafter
such Letter of Credit Fees shall accrue at the Default Rate to the fullest
extent permitted by applicable Laws.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrowers shall pay to the Administrative Agent, for the
account of the L/C Issuer, a fronting fee (i) with respect to each Commercial
Letter of Credit, at a rate equal to 0.125

 

61

--------------------------------------------------------------------------------


 

per cent per annum, computed on the amount of such Letter of Credit, and payable
upon the issuance thereof, (ii) with respect to any amendment of a Commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed between the Lead Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each Standby Letter of Credit, at a rate equal to
0.125 percent per annum, computed on the daily amount available to be drawn
under such Letter of Credit and on a monthly basis in arrears.  Such fronting
fees shall be due and payable on the first calendar day of each month,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrowers shall pay to the
Administrative Agent, for the account of the L/C Issuer, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)           Consignment of Bill of Lading.  The Borrowers shall, upon the
request of the Administrative Agent, consign to the L/C Issuer any bill of
lading for Inventory which is supported by a Commercial Letter of Credit issued
by the L/C Issuer.

 

(l)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) to the Borrowers from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed Loans and L/C Obligations of the Revolving
Lender acting as Swing Line Lender, may exceed the amount of such Revolving
Lender’s Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Revolver Outstandings shall not exceed the lesser of
(A) the Aggregate Commitments, or (B) the Revolving Borrowing Base, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Revolving Lender at
such time, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Revolving Lender’s Commitment, and provided, further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall bear interest only at a rate based on the Base
Rate.  Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

62

--------------------------------------------------------------------------------


 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent at the request of the Required Lenders prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowers at its
office by crediting the account of the Lead Borrower on the books of the Swing
Line Lender in immediately available funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Revolving
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan/Conversion Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Lead Borrower with a copy of the applicable Committed Loan/Conversion Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan/Conversion Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan/Conversion Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for

 

63

--------------------------------------------------------------------------------


 

the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
principal amount so paid shall constitute such Revolving Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.   A certificate of the Swing Line
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)          Each Revolving Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrowers to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

64

--------------------------------------------------------------------------------


 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           The Borrowers may, upon irrevocable notice (unless the notice is
conditioned on a refinancing, a Change of Control or asset sale transaction or
other transaction of a similar nature, in which case such notice may be revoked
on or prior to such date, in the event such transaction is not consummated on or
prior to such date) from the Lead Borrower to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of LIBO Rate Loans and (B) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of LIBO Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if LIBO Rate Loans, the Interest Period(s) of
such Committed Loans.  The Administrative Agent will promptly notify each
Revolving Lender of its receipt of each such notice, and of the amount of such
Revolving Lender’s Applicable Percentage of such prepayment.  If such notice is
given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Committed Loans of the Revolving Lenders in accordance with their respective
Applicable Percentages.

 

(b)           The Borrowers may, upon irrevocable notice (unless the notice is
conditioned on a refinancing, a Change of Control or asset sale transaction or
other transaction of a similar nature, in which case such notice may be revoked
on or prior to such date, in the event such transaction is not consummated on or
prior to such date) from the Lead Borrower to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Lead Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.

 

(c)           Subject to Section 2.09(c) and the satisfaction of the Adjusted
Term Loan Payment Conditions, the Borrowers may, upon irrevocable notice (unless
the notice is conditioned on a refinancing, a Change of Control or asset sale
transaction or other transaction of

 

65

--------------------------------------------------------------------------------


 

a similar nature, in which case such notice may be revoked on or prior to such
date, in the event such transaction is not consummated on or prior to such date)
from the Lead Borrower to the Administrative Agent and the Term Loan Agent, at
any time or from time to time, voluntarily prepay the Term Loan in whole or in
part; provided that (i) such notice must be received by the Administrative Agent
and the Term Loan Agent not later than (A) three Business Days prior to any date
of prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any such prepayment shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding; and (iii) such prepayment shall be accompanied
by the payment of interest through the applicable date of prepayment.  The Term
Loan Agent will promptly notify each Term Lender of its receipt of each such
notice, and of the amount of such Term Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment, together with any Term Loan Prepayment Fee then due, and
the payment amount specified in such notice shall be due and payable on the date
specified therein.  Each such prepayment of principal shall be applied to the
Term Loan first to the amount due on the Maturity Date and then to payments due
pursuant to Section 2.07(c) hereof in inverse order of maturity, or as may be
otherwise agreed to by the Term Loan Agent in its discretion.

 

(d)           If for any reason the Total Revolver Outstandings at any time
exceed the lesser of the Aggregate Commitments or the Revolving Borrowing Base,
each as then in effect, the Borrowers shall immediately prepay Committed Loans,
Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than L/C Borrowings) in an aggregate amount equal to such
excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(d) unless after
the prepayment in full of the Loans (other than the Term Loan) the Total
Revolver Outstandings exceed the lesser of the Aggregate Commitments or the
Revolving Borrowing Base, each as then in effect.

 

(e)           After the occurrence and during the continuance of a Cash Dominion
Event, any proceeds deposited to the Concentration Account in accordance with
the provisions of Section 6.13, including, without limitation, any Net Proceeds
received by a Loan Party upon the occurrence of a Prepayment Event, shall be
transferred to the Concentration Account in accordance with Section 6.13 and
shall, (i) if deposited in the Concentration Account not later than 2:00 p.m. in
immediately available funds, be utilized to prepay the Committed Loans or the
Term Loan, as directed by Section 2.05(f) below, on the date such funds were
deposited into the in the Concentration Account, or (ii) if deposited in the
Concentration Account after 2:00 p.m. in immediately available funds, be
utilized to prepay the Committed Loans or the Term Loan, as directed by
Section 2.05(f) below, on the next Business Day following the date such funds
were deposited into the in the Concentration Account, in either case in the
order of priority set forth in  Section 2.05(f).  The application of all such
proceeds to the Loans shall not reduce the Revolving Commitments.  If no Cash
Dominion Event exists (or if all Obligations (other than the Term Loan) then due
pursuant to Section 2.05(f) are paid in full during the existence of a Cash
Dominion Event) and the proceeds deposited into the Concentration Account are
not Net Proceeds received by a Loan Party on account of a Prepayment Event
relating to Term Loan Priority Collateral, then any proceeds deposited to the
Concentration Account shall be remitted without any deduction of any kind to the
operating account of the Borrowers designated by the Lead Borrower on (i) if
received in the Concentration Account not later than 2:00 p.m. in immediately
available funds, the date such funds were deposited into the in the
Concentration

 

66

--------------------------------------------------------------------------------


 

Account, or (ii) if received in the Concentration Account after 2:00 p.m. in
immediately available funds, the next Business Day following the date such funds
were deposited into the in the Concentration Account.  If no Cash Dominion Event
exists, but the proceeds deposited into the Concentration Account are Net Cash
Proceeds received by a Loan Party on account of a Prepayment Event relating to
Term Loan Priority Collateral, such Net Proceeds shall, (i) if deposited in the
Concentration Account not later than 2:00 p.m. in immediately available funds,
be utilized to prepay the Term Loan, as directed by Section 2.05(f) below, on
the date such funds were deposited into the in the Concentration Account, or
(ii) if deposited in the Concentration Account after 2:00 p.m. in immediately
available funds, be utilized to prepay the Term Loan, as directed by
Section 2.05(f) below, on the next Business Day following the date such funds
were deposited into the in the Concentration Account, in either case in the
order of priority set forth in Section 2.05(f).

 

(f)            Prepayments made pursuant to either Section 2.05(d), or
Section 2.05(e) above that are not made as a result of Net Proceeds received by
a Loan Party on account of a Prepayment Event relating to Term Loan Priority
Collateral, first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Committed Loans,
third, in the case of payments other than pursuant to Section 2.05(e) when no
Event of Default exists, shall be used to Cash Collateralize the remaining L/C
Obligations in accordance with Section 2.03(g); and, fourth, the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business.  Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable.  Prepayments made pursuant to Section 2.05(e) above that
are made as a result of Net Proceeds received by a Loan Party on account of a
Prepayment Event relating to Term Loan Priority Collateral, shall be applied to
the Term Loan, first to the amount due on the Maturity Date and then to the
payments due pursuant to Section 2.07(c), in the inverse order of maturity,
until all Obligations in respect of the Term Loan are paid in full, with each
such prepayment allocated in accordance with the Applicable Percentages of each
Term Lender; thereafter, if a Cash Dominion Event exists, any remaining proceeds
shall be applied to the Obligations in accordance with the first sentence of
this Section 2.05(f).

 

2.06        Termination or Reduction of Commitments(a)              The
Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of any such
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolver Outstandings would exceed the Aggregate
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, and (C) the Swing Line
Sublimit if, after giving effect thereto, and to any

 

67

--------------------------------------------------------------------------------


 

concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit.

 

(b)         If, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Letter of Credit Sublimit or Swing
Line Sublimit shall be automatically reduced by the amount of such excess.

 

(c)         The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06.  Upon any reduction of the
Aggregate Commitments, the Commitment of each Revolving Lender shall be reduced
by such Revolving Lender’s Applicable Percentage of such reduction amount.  All
fees (including, without limitation, Commitment Fees, and Letter of Credit Fees)
and interest in respect of the Aggregate Commitments accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

 

(d)         The Term Commitment of each Term Lender shall automatically
terminate upon such Term Lender’s funding of its portion of the Term Loan.

 

2.07        Repayment of Loans.

 

(a)           The Borrowers shall repay to the Revolving Lenders on the
Termination Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)           To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 

(c)           The Borrowers shall make quarterly principal payments on the Term
Loan in the amount of $50,000 each, commencing on October 1, 2011, and on the
first day of each calendar quarter occurring on such date or thereafter.  The
Borrowers shall repay to the Term Lenders on the Termination Date the aggregate
principal amount of Term Loans outstanding on such date.

 

2.08        Interest.

 

(a)           Subject to the provisions of Section 2.08(c) below, (i) each
Committed Loan consisting of a LIBO Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted LIBO Rate for such Interest Period plus the
Applicable Margin; (ii) each Committed Loan consisting of a Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(b)           Subject to the provisions of Section 2.08(c) below, the Term Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at the Term Loan Interest Rate.

 

(c)           (i)            If any amount payable under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any other Event of Default has occurred and is continuing,
then the Administrative Agent may, and upon the request of the Required Lenders
(or, with respect to the Term Loan, at the written direction of the Required
Term Lenders or the Term Loan Agent,

 

68

--------------------------------------------------------------------------------


 

on behalf of the Required Term Lenders) shall, notify the Lead Borrower that all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the applicable Default Rate and thereafter,
until such Event of Default has been duly waived as provided in Section 10.01
hereof, such Obligations shall bear interest at the applicable Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(d)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Laws.

 

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent, for the account of each Revolving Lender, in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to the
Applicable Commitment Fee Percentage times the average daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Loans
(other than the Term Loan) and (ii) the Outstanding Amount of L/C Obligations. 
The Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be calculated and be due and payable monthly in arrears on
the first calendar day of each month, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.

 

(b)           [Reserved]

 

(c)           Term Loan Prepayment Fee.  In the event that, at any time prior to
the second anniversary of the Closing Date, the Termination Date occurs, or in
the event that the Borrowers prepay, or are required to prepay, the Term Loan in
whole or in part, then, on the Termination Date or the effective date of such
prepayment, as applicable, the Borrowers shall pay to the Administrative Agent,
for the ratable benefit of the Term Lenders, an amount equal to the applicable
Term Loan Prepayment Fee.  Notwithstanding anything herein to the contrary, if
the Term Loan is prepaid as a result of the term loan arrangement evidenced by
this Agreement and the other Loan Documents being refinanced in its entirety by
an Affiliate of Wells Fargo Bank, then the Term Loan Prepayment Fee which would
otherwise be due as a result of such prepayment shall be reduced by fifty
percent (50%).  All parties to this Agreement agree and acknowledge that the
Term Lenders will have suffered damages on account of the early termination of
this Agreement or prepayment of any portion of the Term Loan and that, in view
of the difficulty in ascertaining the amount of such damages, the Term Loan
Prepayment Fee constitutes reasonable compensation and liquidated damages to
compensate the Term Lenders on account thereof.

 

(d)           Other Fees.  The Borrowers shall pay to the Administrative Agent,
for its own account, fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10        Computation of Interest and Fees.  All computations of interest and
fees shall be made on the basis of a 360-day year and actual days elapsed. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion

 

69

--------------------------------------------------------------------------------


 

thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12, bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by the Administrative Agent (the
“Loan Account”) in the ordinary course of business.  In addition, each Lender
may record in such Lender’s internal records, an appropriate notation evidencing
the date and amount of each Loan from such Lender, each payment and prepayment
of principal of any such Loan, and each payment of interest, fees and other
amounts due in connection with the Obligations due to such Lender.  The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  Upon receipt of an affidavit of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Revolving Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Lender of participations in Letters of
Credit and Swing Line Loans.  In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Revolving Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

(c)           The Administrative Agent shall render monthly statements regarding
the Loan Account to the Lead Borrower including principal, interest, fees, and
including an itemization of all charges and expenses constituting Credit Party
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Credit Parties unless, within thirty (30) days
after receipt thereof by the Lead Borrower, the Lead Borrower shall deliver to
the Administrative Agent written objection thereto describing the error or
errors contained in any such statements.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is

 

70

--------------------------------------------------------------------------------


 

owed, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Revolving Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Revolving Lender prior to the proposed date of any Borrowing of
LIBO Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Revolving Lender will not
make available to the Administrative Agent such Revolving Lender’s share of such
Borrowing, the Administrative Agent may assume that such Revolving Lender has
made such share available on such date in accordance with Section 2.02 (or in
the case of a Borrowing of Base Rate Loans, that such Revolving Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Revolving Lender has not
in fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Revolving Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Revolving Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans.  If the Borrowers and such Revolving Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Revolving Lender pays
its share of the applicable Committed Borrowing to the Administrative Agent,
then the principal amount so paid shall constitute such Revolving Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Revolving Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent.
 Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender

 

71

--------------------------------------------------------------------------------


 

or the L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof
(subject to the provisions of the last paragraph of Section 4.02 hereof), the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Term
Lenders hereunder to make the Term Loan, of the Revolving Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c), are several and not
joint.  The failure of any Term Lender to fund its portion of the Term Loan, or
of any Revolving Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Term Lender or Revolving Lender (as
applicable) of its corresponding obligation to do so on such date, and no Term
Lender or Revolving Lender (as applicable) shall be responsible for the failure
of any other Term Lender or Revolving Lender (as applicable) to so make its
portion of the Term Loan or its Committed Loan, to purchase its participation or
to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.  If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Credit Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Credit Parties
ratably and in the priorities set forth in Section 8.03, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or

 

72

--------------------------------------------------------------------------------


 

subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Settlement Amongst Revolving Lenders

 

(a)         The amount of each Revolving Lender’s Applicable Percentage of
outstanding Committed Loans and outstanding Swing Line Loans shall be computed
weekly (or more frequently in the Administrative Agent’s discretion) and shall
be adjusted upward or downward based on all Loans (including Swing Line Loans)
and repayments of Committed Loans and Swing Line Loans received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

 

(b)         The Administrative Agent shall deliver to each of the Revolving
Lenders promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Loans for the period and the amount of repayments received
for the period.  As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Revolving Lender its Applicable Percentage of
repayments, and (ii) each Revolving Lender shall transfer to the Administrative
Agent (as provided below) or the Administrative Agent shall transfer to each
Revolving Lender, such amounts as are necessary to insure that, after giving
effect to all such transfers, the amount of Committed Loans made by each
Revolving Lender shall be equal to such Revolving Lender’s Applicable Percentage
of all Committed Loans outstanding as of such Settlement Date.  If the summary
statement requires transfers to be made to the Administrative Agent by the
Required Lenders and is received prior to 1:00 p.m. on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on the
next Business Day. The obligation of each Revolving Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent.  If and to the extent any Revolving Lender shall not have
so made its transfer to the Administrative Agent, such Revolving Lender agrees
to pay to the Administrative Agent, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to the Administrative Agent, equal to the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

 

2.15        Increase In Commitments.

 

(a)         Request for Increase.  Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the Administrative Agent, the
Lead Borrower may from time to time, request an increase in the Aggregate
Commitments (including Commitments of any new Revolving Lender) by an amount
(for all such requests) not exceeding $15,000,000 (each, a “Commitment
Increase”, and, collectively, the

 

73

--------------------------------------------------------------------------------


 

“Commitment Increases”); provided that (i) any such request for an increase
shall be in a minimum amount of $2,500,000, (ii) the Lead Borrower may make a
maximum of three (3) such requests, and (iii) the amount of the Aggregate
Commitments, as the same may be increased pursuant to this Section 2.15(b),
shall not exceed $85,000,000 at any time.  At the time of sending such notice,
the Lead Borrower (in consultation with the Administrative Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than ten (10) Business Days from the date of delivery of such
notice to the Revolving Lenders).

 

(b)         Lender Elections to Increase.  Each Revolving Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any
Revolving Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.

 

(c)         Notification by Administrative Agent; Additional Revolving Lenders. 
The Administrative Agent shall notify the Lead Borrower and each Revolving
Lender of the Revolving Lenders’ responses to each request made hereunder.

 

(d)         Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Lead Borrower and the Revolving
Lenders of the final allocation of such increase and the Increase Effective Date
and on the Increase Effective Date (i) the Aggregate Commitments under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified,
without further action, to reflect the revised Commitments and Applicable
Percentages of the Revolving Lenders.

 

(e)         Conditions to Effectiveness of Commitment Increase.  As a condition
precedent to such Commitment Increase, (i) the Lead Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Revolving Lender) signed
by a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (B) in the case of the Borrowers, certifying that,
before and after giving effect to such Commitment Increase, (1) the
representations and warranties contained in ARTICLE V and the other Loan
Documents are true and correct in all material respects (other than those
subject to materiality and then they shall be true and correct in all respects)
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section  5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) no Default or Event of Default exists or would arise
therefrom, (ii) any new Revolving Lender (a “Additional Lender” and each
Additional Lender together with each existing Revolving Lender that participates
in such Commitment Increase is referred to herein as “Additional Commitment
Lender”) shall have executed and

 

74

--------------------------------------------------------------------------------


 

delivered a Joinder to the Loan Documents in such form as the Administrative
Agent shall reasonably require; (iii) the Borrowers shall have paid such fees
and other compensation to, the Additional Commitment Lenders as the Lead
Borrower and such Additional Commitment Lenders shall agree; (iv) the Borrowers
shall have paid such arrangement fees to the Administrative Agent as the Lead
Borrower and the Administrative Agent may agree; (v) if requested by the
Administrative Agent, the Borrowers shall deliver to the Administrative Agent
and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date;
(vi) the Borrowers and the Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; and (vii) no Default or Event of Default exists.  The
Borrowers shall, in coordination with the Administrative Agent, prepay certain
Committed Loans outstanding on the Increase Effective Date and incur additional
Committed Loans from certain other Lenders with outstanding Committed Loans or
Commitments (including any Additional Lender with Commitments), in each case to
the extent necessary so that all of the Revolving Lenders with Commitments
participate in each outstanding Committed Borrowing pro rata on the basis of
their respective Commitments (after giving effect to any increase in the Total
Revolving Commitment pursuant to this Section 2.15) and with the Borrower being
obligated to pay to the respective Revolving Lenders any costs of the type
referred to in Section 3.05 in connection therewith.  At the time of any
Commitment Increase pursuant to this Section 2.15, there shall be an automatic
adjustment of the Applicable Percentages of the various Lenders based upon their
Commitments after giving effect to the respective Commitment Increase so that
all Revolving Lenders shall share in all Letters of Credit and outstandings
pursuant thereto in accordance with their revised Applicable Percentages.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Commitment Increase under this Section 2.15, the Administrative Agent may
(without the consent of any Lender) amend this Agreement to the extent (but only
to the extent) necessary to reflect such Commitment Increase.

 

(f)          Conflicting Provisions.  This Section shall supersede any
provisions in Sections  2.13 or 10.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable Laws to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrowers
shall make such deductions and (iii) the

 

75

--------------------------------------------------------------------------------


 

Borrowers shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Laws.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest, fees, and reasonable costs and expenses, arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Lead Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  If requested by the Administrative Agent,
the Lead Borrower shall deliver to the Administrative Agent, as soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

76

--------------------------------------------------------------------------------


 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Lead Borrower to determine the
withholding or deduction required to be made.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

 

(g)           FATCA.  Without limitation of Section 3.01(e), if a payment made
to a Lender or a Participant under any Loan Document would be subject to United
States federal withholding tax imposed by FATCA if such Lender or Participant
were to fail to comply with the applicable reporting and document provision
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent , at the time or times prescribed by law and at
such time or times reasonably requested by either, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower
and/or the Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
or Participant has or has not complied with such Lender or Participant’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in

 

77

--------------------------------------------------------------------------------


 

the London interbank market, then, on notice thereof by such Lender to the Lead
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan , or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on LIBO Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender

 

78

--------------------------------------------------------------------------------


 

or the L/C Issuer, the Borrowers will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section, as well as the basis for
determining such amount or amounts, and delivered to the Lead Borrower shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)           Reserves on LIBO Rate Loans.  In addition to the amounts paid by
the Borrowers in respect of the Statutory Reserve Rate, the Borrowers shall pay
to each Lender, as long as such Lender shall be required to maintain reserves
(other than any reserve described in the definition of Statutory Reserve Rate)
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each LIBO Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Lead Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest

 

79

--------------------------------------------------------------------------------


 

from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)         any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

 

(c)         any assignment of a LIBO Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender as reasonably determined by such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  Notwithstanding subsection (a) above, if
any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, the Borrowers may replace such
Lender in accordance with Section 10.13.

 

(c)           If the L/C Issuer may not issue Letters of Credit as a result of
the limitations set forth in Section 2.03(a)(iii)(A), then Borrowers may, if no
Default or Event of Default exists and with the prior written consent of
Administrative Agent (which consent shall

 

80

--------------------------------------------------------------------------------


 

not be unreasonably withheld or delayed):  (i) request a Lender (with such
Lender’s consent) to issue Letters of Credit; or (ii) designate a supplemental
bank or financial institution, which is an Eligible Assignee and otherwise
satisfactory to Administrative Agent, to issue Letters of Credit and become an
additional “L/C Issuer” hereunder.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
Obligations hereunder.

 

3.08        Designation of Lead Borrower as Borrowers’ Agent.

 

(a)           Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement.  As the disclosed principal for its agent, each Borrower shall
be obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower.  In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

 

(b)           Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)           The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension.  Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction (or waiver in accordance with Section 10.01) of the following
conditions precedent:

 

(a)         The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic image scan transmission
(e.g., “pdf” or “tif “ via e-mail) (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and the Term Loan
Agent:

 

(i)            executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, the Term Loan Agent, each Lender and
the Lead Borrower;

 

(ii)           (A) a Committed Loan Note executed by the Borrowers in favor of
each Revolving Lender requesting a Committed Loan Note, (B) a Swing Line Loan
Note executed by the Borrowers in favor of Wells Fargo Bank and (C) a Term Note
executed by the Borrowers in favor of each Term Lender requesting a Term Note;

 

81

--------------------------------------------------------------------------------


 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

(iv)          copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, and in each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;

 

(v)           a favorable opinion of Hogan Lovells US LLP and Elsaesser Jarzabek
Anderson Marks, Elliott & Macdonald, Chtd., counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

(vi)          a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.01 and 4.02 have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(C) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect, and (D) to the Solvency of the Loan Parties on
a Consolidated basis as of the Closing Date after giving effect to the
transactions contemplated hereby;

 

(vii)         a duly completed Compliance Certificate as of the last day of the
Fiscal Month of the Parent and its Subsidiaries most recently ended prior to the
Closing Date, signed by a Responsible Officer of the Lead Borrower;

 

(viii)        evidence that all insurance required to be maintained pursuant to
the Loan Documents and all endorsements in favor of the Agents required under
the Loan Documents have been obtained and are in effect;

 

(ix)           a certificate from the chief financial officer of the Lead
Borrower, satisfactory in form and substance to the Administrative Agent,
attesting to the Solvency of the Loan Parties as of the Closing Date after
giving effect to the transactions contemplated hereby;

 

(x)            the Confirmation Agreement and Mortgages, each duly executed by
the applicable Loan Parties;

 

82

--------------------------------------------------------------------------------


 

(xi)           all other Loan Documents (to the extent not executed and
delivered in connection with the Existing Credit Agreement), each duly executed
by the applicable Loan Parties;

 

(xii)          the Disbursement Letter, duly executed by each of the parties
thereto;

 

(xiii)         each of the Real Estate Eligibility Requirements has been
satisfied to the Agents’ and the Term Loan Agent’s satisfaction;

 

(xiv)        evidence that all other actions that the Agents may deem necessary
or desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken;

 

(xv)         an appraisal of each of the properties described in the Mortgages
complying with the requirements of FIRREA by a third party appraiser acceptable
to the Administrative Agent and the Term Loan Agent and otherwise in form and
substance satisfactory to the Administrative Agent and the Term Loan Agent;

 

(xvi)        results of searches or other evidence reasonably satisfactory to
the Collateral Agent (in each case dated as of a date reasonably satisfactory to
the Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages, and
releases  or subordination agreements satisfactory to the Collateral Agent are
being tendered concurrently with such extension of credit or other arrangements
satisfactory to the Collateral Agent for the delivery of such termination
statements and releases, satisfactions and discharges have been made;

 

(xvii)       (A)          all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Collateral Agent, (B) the DDA Notifications, Credit
Card Notifications, and Blocked Account Agreements required pursuant to
Section 6.13 hereof, and (C) control agreements with respect to the Loan
Parties’ securities and investment accounts;

 

(xviii)      Collateral Access Agreement, as required by the Collateral Agent;
and

 

(xix)         such other assurances, certificates, documents, consents or
opinions as the Agents reasonably may require.

 

(b)         After giving effect to (i) the first funding under the Loans,
(ii) any charges to the Loan Account made in connection with the establishment
of the credit facility contemplated hereby and (iii) all Letters of Credit to be
issued at, or immediately subsequent to such establishment, Availability shall
be not less than $40,000,000.

 

(c)         The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the month ended on April 30,
2011, and executed by a Responsible Officer of the Lead Borrower.

 

(d)         The Administrative Agent shall be reasonably satisfied that any
financial statements delivered to it fairly present the business and financial
condition of the Loan

 

83

--------------------------------------------------------------------------------


 

Parties and that there has been no Material Adverse Effect since the date of the
most recent financial information delivered to the Administrative Agent.

 

(e)         The Administrative Agent shall have received and be satisfied with
(i) a detailed business plan and forecast for the period commencing on the
Closing Date and ending with the end of such Fiscal Year, which shall include an
Availability model, Consolidated income statement, balance sheet, and statement
of cash flow, by quarter, each prepared in conformity with GAAP and consistent
with the Loan Parties’ then current practices and (b) such other information
(financial or otherwise) reasonably requested by the Administrative Agent.

 

(f)          There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(g)         There shall not have occurred any default of any Material Contract
of any Loan Party which could reasonably be expected to have a Material Adverse
Effect.

 

(h)         The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.

 

(i)          All fees and expenses required to be paid to the Agents or the Term
Loan Agent on or before the Closing Date shall have been paid in full, and all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid in full.

 

(j)          The Borrowers shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent and the Term Loan Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute the Administrative Agents
and the Term Loan Agents reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent and the Term Loan
Agent).

 

(k)         The Administrative Agent, the Term Loan Agent and the Lenders shall
have received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act, and
shall be satisfied that the Loan Parties are in compliance with all Laws.

 

(l)          No material changes in governmental regulations or policies
affecting any Loan Party or any Credit Party shall have occurred prior to the
Closing Date.

 

(m)        There shall not have occurred any disruption or material adverse
change in the United States financial or capital markets in general that has
had, in the reasonable opinion of the Administrative Agent, a material adverse
effect on the market for loan syndications or adversely affecting the
syndication of the Loans.

 

(n)         Each Lender shall have received final credit approval to enter into
the Agreement and the other Loan Documents (to which it is a party) and for its
applicable Commitment and portion of the Term Loan, and to perform its
obligations thereunder.

 

(o)         The Agents shall have completed, and be satisfied with, its
corporate and legal due-diligence of each Loan Party (including, but not limited
to solvency), its examination of the Collateral, the Stores and distribution
centers of the Loan Parties, and the capital structure of the Loan Parties.

 

84

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed
Loan/Conversion Notice requesting only a conversion of Committed Loans or the
Term Loan or any portion thereof to the other Type, or a continuation of LIBO
Rate Loans) is subject to the following conditions precedent:

 

(a)         The representations and warranties of each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) in the case of any representation
and warranty qualified by materiality, they shall be true and correct in all
respects, and (iii) for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

(b)         No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)         Other than in connection with the Term Loan, the Administrative
Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)         The Administrative Agent shall have received an updated Borrowing
Base Certificate reflecting the outstanding Credit Extensions after giving
effect to such request (it being agreed that except for Borrowing Base
Certificates furnished pursuant to Section 6.02(c), the values for eligible
assets will not be required to be updated).

 

(e)         No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, any Agent, any Lender or any of their Affiliate.

 

(f)          The aggregate amount of all requested Loans and/or Letters of
Credit shall not exceed Availability at such time.

 

(g)         No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred.

 

(h)         No Loan Party shall have entered into any transaction, or made any
payment, of the type specified in Section 7.06(d) or (e), within ninety (90)
days of the date of the proposed Credit Extension, provided, however, this
condition shall not apply in connection with the issuance of any Letter of
Credit, any L/C Borrowing, or any other Loan for which 100% of the proceeds
shall be used to repay any outstanding fees, costs or expenses (including,
without limitation, the Commitment Fees, and Letter of Credit Fees), owed to any
Credit Party under, or in connection with, this Agreement or any other Loan
Document.

 

85

--------------------------------------------------------------------------------


 

Each Request for Credit Extension (other than a Committed Loan/Conversion Notice
requesting only a conversion of Committed Loans or the Term Loan or any portion
thereof to the other Type or a continuation of LIBO Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty by the Borrowers
that the conditions specified in this Section 4.02 have been satisfied on and as
of the date of the applicable Credit Extension.  The conditions set forth in
this Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all
Committed Loans and L/C Advances and participate in all Swing Line Loans and
Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties  to comply
with the provisions of this Article IV, are agreed to by the Administrative
Agent, provided, however, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights or the Credit Parties as a result of any such failure to comply.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
as currently conducted, and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  Schedule
5.01 annexed hereto sets forth, as of the Closing Date, each Loan Party’s name
as it appears in official filings in its state of incorporation or organization
and the name under which each Loan Party currently conducts its business (if
different), its state of incorporation or organization, organization type,
organization number, if any, issued by its state of incorporation or
organization, its federal employer identification number, and the address of its
chief executive office and principal place of business.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, (ii) any order,
injunction, writ or decree of any Governmental Authority or any

 

86

--------------------------------------------------------------------------------


 

arbitral award to which such Person or its property is subject  or (iii) any
governmental licenses, permits, authorizations, consents and approvals;
(c) result in or require the creation of any Lien upon any asset of any Loan
Party (other than Liens in favor of the Collateral Agent under the Security
Documents); or (d) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof), or as otherwise
expressly contemplated hereby in respect of the protection and enforcement of
such Liens or, (b) such as have been obtained or made and are in full force and
effect or (c) filings with the SEC in connection with the entry into a material
agreement.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries on a Consolidated basis as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, in each case, in
accordance with GAAP consistently applied through the covered period.

 

(b)           The unaudited Consolidated balance sheet of the Parent and its
Subsidiaries dated January 29, 2011, and the related Consolidated and
consolidating statements of income or operations, Shareholders’ Equity and cash
flows for the Fiscal Quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.  As of the Closing Date, Schedule 5.05 sets
forth all Material Indebtedness and other liabilities, direct or contingent, of
the Loan Parties and their Subsidiaries on a Consolidated basis as of the date
of such financial statements, including liabilities for taxes, material
commitments and Material Indebtedness, in each case, in accordance with GAAP
consistently applied through the covered period.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

87

--------------------------------------------------------------------------------


 

(d)           To the best knowledge of the Lead Borrower, no Internal Control
Event exists or has occurred since the date of the Audited Financial Statements
that has resulted in or could reasonably be expected to result in a misstatement
in any material respect, in any financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Parent and its Subsidiaries on a
Consolidated basis.

 

(e)           The Consolidated forecasted balance sheet and statements of income
and cash flows of the Parent and its Subsidiaries delivered pursuant to
Section 6.01(e) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ best estimate of future financial performance.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed on
Schedule 5.06, either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or Subsidiary thereof, of
the matters described on Schedule 5.06.

 

5.07        No Default.            No Loan Party or any Subsidiary is in default
under or with respect to any Material Indebtedness which could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08        Ownership of Property; Liens(a)     Each of the Loan Parties thereof
has good record and marketable title in fee simple to or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, including, without limitation, the Real Estate, in each case free and
clear of all Liens, other than Permitted Encumbrances.  Each of the Loan Parties
has good and marketable title to, valid leasehold interests in, or valid
licenses to use all personal property (including Intellectual Property) and
assets material to the ordinary conduct of its business as currently conducted,
free and clear of all Liens, other than Permitted Encumbrances.

 

(b)           Schedule 5.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties,
together with a list of the holders of any mortgage or other Lien thereon as of
the Closing Date.  Each Loan Party has good, marketable and insurable fee simple
title to the real property owned by such Loan Party or such Subsidiary, free and
clear of all Liens, other than Permitted Encumbrances.  Schedule 5.08(b)(2) sets
forth the address (including street address, county and state) of all Leases of
the Loan Parties, together with the name of the lessor as of the Closing Date. 
Promptly, upon request by the Administrative Agent, the Loan Parties shall
provide contact information for the lessor with respect to each such Lease noted
on Schedule 5.08(b)(2).  Each of such Leases is in full force and effect as of
the Closing Date and the Loan Parties are in compliance with the terms thereof
to the extent required by Section 6.18.

 

(c)           The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 7.01, and Permitted
Encumbrances.

 

88

--------------------------------------------------------------------------------


 

(d)           Schedule 7.02 sets forth a complete and accurate list of all
Investments other than Equity Interests disclosed pursuant to Schedule 5.13 held
by any Loan Party or any Subsidiary of a Loan Party on the Closing Date, showing
as of the Closing Date hereof the amount, obligor or issuer and maturity, if
any, thereof.

 

(e)           Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party and any Subsidiary of each Loan Party as of the
Closing Date, showing as of the Closing Date the amount, obligor or issuer and
maturity thereof.

 

5.09        Environmental Compliance(a)           Except as specifically
disclosed in Schedule 5.09, no Loan Party or any Subsidiary thereof (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability, except, in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)         Except as otherwise set forth in Schedule 5.09:

 

(i)            none of the properties currently or formerly owned or operated by
any Loan Party or any Subsidiary thereof is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list;

 

(ii)           except as individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect, to the knowledge of the Loan
Parties, there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any Real Estate currently owned or operated by any Loan Party or any
Subsidiary thereof or, to the knowledge of the Loan Parties, on any Real Estate
formerly owned or operated by any Loan Party or Subsidiary thereof;

 

(iii)          except as individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or Subsidiary thereof; and

 

(iv)          except as individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any Subsidiary thereof.

 

(c)         Except as otherwise set forth in Schedule 5.09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation, assessment, monitoring, remedial or
other response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any Real Estate
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof have been disposed of in a manner not reasonably expected to result in
material liability to any Loan Party or any Subsidiary thereof.

 

89

--------------------------------------------------------------------------------


 

5.10        Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates.  Schedule 5.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date. As of the Closing Date, each insurance policy listed on Schedule 5.10 is
in full force and effect and all premiums in respect thereof that are due and
payable have been paid.

 

5.11        Taxes.  The Loan Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation. 
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect.  No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification.  The Loan Parties and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.  No Lien imposed under the Code or ERISA exists or is
likely to arise on account of any Plan.

 

(b)           There are no pending or, to the best knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i)            No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

90

--------------------------------------------------------------------------------


 

5.13        Subsidiaries; Equity Interests.  As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary, listed by class, and setting forth the number and
percentage of the outstanding Equity Interests of each such class owned directly
or indirectly by the applicable Loan Party.  All of the outstanding Equity
Interests in the Loan Parties and such Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary
of a Loan Party) in the amounts specified on Part (a) of Schedule 5.13, free and
clear of all Liens except for those created under the Security Documents. 
Except as specifically disclosed in Schedule 5.13, no Loan Party or any of its
respective Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of any Loan Party’s
Subsidiaries’ Equity Interests or any security convertible into or exchangeable
for any such Equity Interests.  As of the Closing Date, the Loan Parties have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.  Part (c) of Schedule 5.13
is a complete and accurate description of the authorized Equity Interests of
each Loan Party as of the Closing Date, by class, and a description of the
number of shares of each such class that are issued and outstanding.  All of the
outstanding Equity Interests in the Loan Parties have been validly issued, and
are fully paid and non-assessable and, other than with respect to the Lead
Borrower, are owned in the amounts specified on Part (c) of Schedule 5.13, free
and clear of all Liens except for those created under the Security Documents. 
Except as set forth in Schedule 5.13, there are no subscriptions, options,
warrants, or calls relating to any shares of any Loan Party’s Equity Interests,
including any right of conversion or exchange under any outstanding security or
other instrument.  The copies of the Organization Documents of each Loan Party
and each amendment thereto provided pursuant to Section 4.01 are true and
correct copies of each such document, each of which is valid and in full force
and effect.

 

5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(a)           No Loan Party is engaged or will be engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.  None of the
proceeds of the Credit Extensions shall be used directly or indirectly for the
purpose of purchasing or carrying any margin stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any margin stock or for any other purpose that might cause any of the Credit
Extensions to be considered a “purpose credit” within the meaning of Regulations
T, U, or X issued by the FRB.

 

(b)           None of the Loan Parties, any Person Controlling any Loan Party,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.  None of the Loan Parties, any Person
Controlling any Loan Party, or any Subsidiary is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company”, as each term is defined and used in the Public Utility Holding Company
Act of 2005.

 

5.15        Disclosure.  Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial

 

91

--------------------------------------------------------------------------------


 

statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
time when made or delivered; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

5.16        Compliance with Laws.  Each of the Loan Parties and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  Each Loan Party owns, or
holds licenses in, all Intellectual Property, trade names, patent rights and
other authorizations that are necessary to the conduct of its business as
currently conducted and as proposed to be conducted, and attached hereto as
Schedule 5.17 is a true, correct, and complete listing as of the Closing Date of
all material patents, patent applications, trademarks, trademark applications,
copyrights, and copyright registrations as to which a Loan Party is the owner or
is an exclusive licensee.  There is no action, proceeding, claim or complaint
pending or, threatened in writing to be brought against any Loan Party which
might jeopardize any of such Person’s interest in any of the foregoing licenses,
patents, copyrights, trademarks, trade names, designs or applications, except
those which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person.

 

5.18        Labor Matters.

 

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Subsidiary thereof pending or, to the knowledge of
any Loan Party, threatened. The hours worked by and payments made to employees
of the Loan Parties comply in all material respects with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters. No Loan Party or any of its Subsidiaries has incurred
any material liability or obligation under the Worker Adjustment and Retraining
Act or similar state Law.  All payments due from any Loan Party and its
Subsidiaries, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or properly accrued in accordance with GAAP as a liability on the
books of such Loan Party, except as could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 5.18, as of the
Closing Date, no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement. As of the Closing Date, there are
no representation proceedings pending or, to any Loan Party’s knowledge,
threatened to be

 

92

--------------------------------------------------------------------------------


 

filed with the National Labor Relations Board, and no labor organization or
group of employees of any Loan Party or any Subsidiary has made a pending demand
for recognition in any case, and at all times after the Closing Date, there are
no representation proceedings pending or, to any Loan Party’s knowledge,
threatened to be filed with the National Labor Relations Board, and no labor
organization or group of employees of any Loan Party or any Subsidiary has made
a pending demand for recognition in any case which, either  individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any employee of any Loan Party
or any of its Subsidiaries. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.  Each Loan Party
and its Subsidiaries are in material compliance with all requirements pursuant
to employment standards, labor relations, health and safety, workers
compensation and human rights laws, immigration laws and other applicable
employment legislation, except as could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Loan Parties, no officer or
director of any Loan Party who is party to an employment agreement with such
Loan Party is in violation of any term of any employment contract or proprietary
information agreement with such Loan Party, which could reasonably be expected
to have a Material Adverse Effect; and to the knowledge of the Loan Parties, the
execution of the employment agreements and the continued employment by the Loan
Parties of the such persons, will not result in any such violation, which could
reasonably be expected to have a Material Adverse Effect.

 

5.19        Security Documents.

 

(a)         The Pledge Agreement creates in favor of the Collateral Agent, for
the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Pledge Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and the
Pledged Securities (as defined in the Pledge Agreement) have been delivered to
the Collateral Agent (together with stock powers or other appropriate
instruments of transfer executed in blank form).  The Collateral Agent has a
fully perfected first priority Lien on, and security interest in, to and under
all right, title and interest of each pledgor thereunder in such Collateral, and
such security interest is in each case prior and superior in right and interest
to any other Person, subject only to Permitted Encumbrances.

 

(b)         The Security Agreement creates in favor of the Collateral Agent, for
the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.  Upon the
filing of the financing statements approved by the Lead Borrower and/or

 

93

--------------------------------------------------------------------------------


 

the obtaining of “control” of such deposit accounts in respect of which Blocked
Account Agreements are required hereunder the Collateral Agent will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Collateral that may be perfected by
filing, recording or registering a financing statement or analogous document
(including without limitation the proceeds of such Collateral subject to the
limitations relating to such proceeds in the UCC), in each case, to the extent
required by the Security Agreement or (in the case of such deposit accounts) by
obtaining control, under the UCC (in effect on the date this representation is
made) in each case prior and superior in right to any other Person, subject only
to Permitted Encumbrances.

 

(c)         When the Security Agreement is filed in the United States Patent and
Trademark Office and the United States Copyright Office and when financing
statements, releases and other filings referenced in Section 5.19(c) are filed,
the Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case prior and superior in right to any other Person, subject only to
Permitted Encumbrances (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the date hereof).

 

(d)         The Mortgages create in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable Lien in the Mortgaged Property (as defined in the Mortgages),
the enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  Upon the filing of the Mortgages with the
appropriate Governmental Authorities, the Collateral Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Mortgaged Property that may be perfected by such
filing (including without limitation the proceeds of such Mortgaged Property),
in each case prior and superior in right to any other Person.

 

(e)         Notwithstanding anything to the contrary in this Section 5.19, in
the case of any Loan Parties not organized in a jurisdiction of the United
States, no representation is made in this Section 5.19 as to any security
interest creation or perfection actions that may be required under the laws of
jurisdictions outside of the United States.

 

5.20        Solvency

 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this

 

94

--------------------------------------------------------------------------------


 

Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

5.21        Deposit Accounts; Credit Card Arrangements.

 

(a)           Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each DDA (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; (iii) a contact person at
such depository, and (iv) the identification of each Blocked Account Bank.

 

(b)           Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

 

5.22        Brokers.  No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan  Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.  Each Loan Party hereby
jointly and severally indemnifies each Credit Party against, and agrees that
such Person will hold each such Credit Party harmless from, any claim, demand or
liability, including reasonable attorneys’ fees, for any broker’s, finder’s or
placement fee or commission incurred by such indemnifying party or the Lead
Borrower or its Affiliates or a representative of such Person.

 

5.23        Customer and Trade Relations.  There exists no actual termination or
cancellation of, or any material adverse modification or change in, the business
relationship of any Loan Party with any supplier material to its operations,
unless the Administrative Agent has received evidence, in form and substance
reasonably satisfactory to it, that the applicable Loan Party has replaced (or
is replacing) any such supplier, and the terms governing such business
relationship are either (i) not be less favorable to such Loan Party, in any
material respect than those which governed the business relationship with the
replaced supplier prior to its threatened termination or cancellation, or
modification or change, as the case may be, or (ii) reasonably acceptable to the
Administrative Agent.

 

5.24        Material Contracts.  Schedule 5.24 sets forth all Material Contracts
to which any Loan Party is a party or is bound as of the Closing Date.  The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof.  The Loan
Parties are in compliance with the obligations specified in Section 6.19 in
respect of their Material Contacts.  The Loan Parties have not received any
notice of the intention of any Person to terminate any Material Contract, which
could reasonably be expected to result in the termination of a Material
Contract.

 

5.25        Casualty.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.26        Anti-Terrorism Laws.

 

(a)           General.  To the knowledge of the Loan Parties, after reasonable
inquiry, none of the Loan Parties nor any direct or indirect investor in any
Loan Party (other than the Lenders or any direct or indirect investors in the
Lenders), is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the

 

95

--------------------------------------------------------------------------------


 

purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

 

(b)           Executive Order No. 13224.  To the knowledge of the Loan Parties,
after reasonable inquiry, none of the Loan Parties nor any direct or indirect
investor in any Loan Party (other than the Lenders or any direct or indirect
investors in the Lenders), or their respective agents acting or benefiting in
any capacity in connection with the transactions hereunder, is any of the
following (each a “Blocked Person”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or

 

(vi)          a Person or entity who is affiliated or associated with a person
or entity listed above.

 

(c)           To the best knowledge of the Loan Parties, after reasonable
inquiry, none of the Loan Parties nor, to the knowledge of the Loan Parties, any
of its or their agents acting in any capacity in connection with the
transactions hereunder (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent and the
Term Loan Agent, in form and detail reasonably satisfactory to the
Administrative Agent and the Term Loan Agent:

 

(a)         as soon as available, but in any event within ninety (90) days after
the end of each Fiscal Year of the Parent (commencing with the Fiscal Year ended
January 2009), a Consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such Fiscal Year, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by (i) a report and
unqualified opinion of a Registered Public Accounting

 

96

--------------------------------------------------------------------------------


 

Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and (ii) an opinion of such Registered
Public Accounting Firm independently assessing the Loan Parties’ internal
controls over financial reporting in accordance with Item 308 of SEC Regulation
S-K, PCAOB Auditing Standard No. 5, and Section 404 of Sarbanes-Oxley expressing
a conclusion that contains no statement that there is a material weakness in
such internal controls, except for such material weaknesses as to which the
Required Lenders do not object;

 

(b)         as soon as available, but in any event within forty-five (45) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
the Parent (commencing with the fiscal quarter ended May 1, 2009), a
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such Fiscal Quarter, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter and for
the portion of the Parent’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 5.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
in all material respects the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Parent and its Subsidiaries as of the
end of such Fiscal Quarter in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

 

(c)         as soon as available, but in any event within 30 days after the end
of each of the Fiscal Months of each fiscal year of the Parent (i) a statement
as to the book value of the Inventory held by the Loan Parties as of the end of
such Fiscal Month for purposes of Section 7.16 hereof, and (ii) in the event
that a Usage Event Period is in effect, or any portion of the Term Loan is
outstanding, a Consolidated balance sheet of the Parent and its Subsidiaries as
at the end of such Fiscal Month, and the related Consolidated statements of
income or operations, Shareholders’ Equity for such Fiscal Month, and for the
portion of the Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(e) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
fiscal year, all in reasonable detail, such Consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as having been prepared
in good faith and consistent with prior practices;

 

(d)         the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

 

(e)         (A) as soon as available, but in any event no later January 31st of
each year, commencing January 31, 2011, a forecast (including projected new
Store openings) prepared by management of the Lead Borrower, for the then
current Fiscal Year, of (i) Consolidated balance sheets and statements of income
or operations and cash flows of the Parent and its Subsidiaries on a monthly
basis (provided, that, with respect to the projected Capital Expenditures set
forth therein, such forecast shall be

 

97

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent, and in all other respects
shall be in form substantially similar to the forecast provided in connection
with this Agreement prior to the Closing Date), and (ii) Consolidated working
capital details (including, but not limited to, cash balance, Inventory balance
by month, accounts payable balance, Loan balances and Letter of Credit
forecasts), and summary income statements of the Parent and its Subsidiaries on
a monthly basis (in form substantially similar to the forecast provided in
connection with this Agreement prior to the Closing Date), and (B) a copy of any
and all significant revisions made to such forecast with respect to such Fiscal
Year, promptly upon request from the Administrative Agent.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and the Term Loan Agent, in form and detail reasonably satisfactory to the
Administrative Agent and the Term Loan Agent:

 

(a)         [intentionally omitted];

 

(b)         concurrently with the delivery of the financial statements referred
to in Sections 6.01(a), (b) and (c)(ii), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower, which shall
include (A) a certification as to the amount, if any, of rent under any Leases,
and any obligations and liabilities with respect to Taxes, that have not been
timely paid, (B) a certification as to the receipt of notice, if any, as to any
material obligations or liabilities with respect to utilities that have not been
timely paid, (C) a certification as to the receipt of notice, if any, as to any
obligations or liabilities with respect to insurance premiums that have not been
timely paid, (D) a certification as to the acquisition, if any, of any
additional material Intellectual Property acquired since the date of the last
similar certification, and (E) a report of any new Store openings or closings of
any Store since the date of the last similar certification and (ii) in the case
of any quarterly or annual financial statements, a copy of management’s
discussion and analysis with respect to such financial statements.  In the event
of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Lead Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP;

 

(c)         on the fifth Business Day of each Fiscal Month, a Borrowing Base
Certificate (together with supporting source documents) showing the Borrowing
Base as of the close of business as of the last day of the immediately preceding
Fiscal Month, each Borrowing Base Certificate to be certified as complete and
correct by a Responsible Officer of the Lead Borrower; provided that upon the
occurrence and continuation of a Cash Dominion Event, such Borrowing Base
Certificate (together with supporting source documents) shall be delivered on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;

 

(d)         upon the request of the Administrative Agent or its auditors,
appraisers, accountants, consultants or other representatives, copies of each
Loan Party’s federal income tax returns, and any amendments thereto;

 

(e)         promptly following the submission to the board of directors (but in
no event later than five (5) Business Days thereafter), copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by its Registered Public Accounting Firm in connection with the accounts or
books of the Loan Parties or any

 

98

--------------------------------------------------------------------------------


 

Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event (as it relates only to financial
reporting);

 

(f)          promptly after the same are available, and in no event later than
ten (10) Business Days after they are sent, made available, or publicly filed,
notice of (and, at the request of the Administrative Agent, copies of) annual
report, proxy or financial statement or other documents, report or communication
sent to the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent and
the Term Loan Agent pursuant hereto;

 

(g)         [intentionally omitted];

 

(h)         promptly and in no event later than five (5) Business Days after
they are sent, notice of (and, at the request of the Administrative Agent,
copies of)  any notice of default or other material notice, statement, report or
other communication (other than periodic information and reports in the ordinary
course) furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement, in each case not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(i)           as soon as available, but in any event within thirty (30) days
after the end of each Fiscal Year of any Loan Party (or upon the request of the
Administrative Agent or its auditors, appraisers, accountants, consultants or
other representatives), (i) a certificate executed by an authorized officer of
the Lead Borrower certifying the existence and adequacy of the property and
casualty insurance program carried by the Loan Parties and their Subsidiaries,
and (ii) a written summary of said program identifying the name of each insurer,
the number of each policy and expiration date of each policy, the amounts and
types of each coverage, and a list of exclusions and deductibles for each
policy, and containing such additional information as the Administrative Agent,
the Term Loan Agent or any Lender through the Administrative Agent, may
reasonably specify;

 

(j)          promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry (other than routine and periodic
inquiries received in the ordinary course) by such Governmental Authority
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof or any other matter which, in either case, could reasonably
be expected to have a Material Adverse Effect; and

 

(k)         promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent,
the Term Loan Agent or any Lender may from time to time reasonably request,
including, without limitation, the income level for each individual Store.

 

99

--------------------------------------------------------------------------------


 

Financial statements and other documents required to be delivered pursuant to
Sections 6.01 and Section 6.02 shall be delivered in accordance with
Section 10.02(a).  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Loan Parties hereby acknowledge that the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder.

 

6.03        Notices.  Promptly notify the Administrative Agent and the Term Loan
Agent:

 

(a)         any Responsible Officer of a Loan Party becomes aware of the
occurrence of any Default or Event of Default;

 

(b)         any Responsible Officer of a Loan Party becomes aware of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including any matter arising from: (i) any breach or
non-performance of, any default under, or termination of, a Material Contract or
with respect to Material Indebtedness of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
any administrative or arbitration proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;

 

(c)         any Responsible Officer of a Loan Party becomes aware of any
undischarged or unpaid judgments or decrees;

 

(d)         any Responsible Officer of a Loan Party becomes aware of the
occurrence of any ERISA Event;

 

(e)         of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(f)          of any change in any Loan Party’s chief executive officer, chief
financial officer or chairman of the board of directors;

 

(g)         of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

(h)         of any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent, or any strike, lockout, slowdown or other
material labor dispute against any Loan Party or any Subsidiary pending or, to
the knowledge of any Loan Party, threatened;

 

(i)          any Responsible Officer of a Loan Party becomes aware of the filing
of any Lien for unpaid Taxes against any Loan Party;

 

(j)          any Responsible Officer of a Loan Party becomes aware of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any interest in a
material portion of the Collateral under power of eminent domain or by
condemnation or similar proceeding or if any material portion of the Collateral
is damaged or destroyed;

 

(k)         [intentionally omitted]; and

 

100

--------------------------------------------------------------------------------


 

(l)          of any failure by any Loan Party to pay rent (other than rent which
is withheld in connection with a good faith dispute arising in the ordinary
course or business and for which appropriate reserves in conformity with GAAP
have been established on the books of the applicable Loan Party) at any one or
more of such Loan Party’s locations, if such failure continues for more than ten
(10) days following the day on which such rent first came due.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04        Payment of Obligations.  Pay and discharge in full as the same shall
become due and payable (subject to any applicable grace period, and ordinary and
customary trade terms), all its obligations and liabilities, including (a) all
Federal, state and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, and (b) all lawful claims
(including, without limitation, claims for labor, materials, supplies and claims
of landlords, warehousemen, customs brokers, and carriers) which, if unpaid,
would by law become a Lien upon its property, except, in each case, where
(i) the validity or amount thereof (other than payroll taxes or taxes that are
the subject of a United States federal tax lien) is being contested in good
faith by appropriate proceedings diligently conducted, (ii) such Loan Party has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (iii) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, (iv) no Lien
has been filed with respect thereto (other than any Lien being contested in good
faith with respect to labor, materials or supplies associated with any Real
Estate of the Loan Parties ), and (v) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse
Effect.  The Lead Borrower will, upon request, furnish the Collateral Agent with
proof satisfactory to the Collateral Agent indicating that the Loan Parties and
their Subsidiaries have made the payments described in clause (a) above.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, pay in full as
the same shall become due and payable (subject to any applicable grace period,
and ordinary and customary trade terms) all undisputed material accounts payable
incident to the operations of such Person not referred to in this Section 6.04,
above.  Nothing contained herein shall be deemed to limit the rights of the
Agents with respect to determining Reserves pursuant to this Agreement.

 

6.05        Preservation of Existence, Etc..

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization or formation
except in a transaction permitted by Section 7.04 or 7.05; (b) maintain its good
standing under the Laws of the jurisdiction of its organization or formation
except in a transaction permitted by Section 7.04 or 7.05; and (c) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.06        Maintenance of Properties.

 

(a)           Keep its properties, including, without limitation, the Real
Estate, in such repair, working order and condition and substantially in the
condition as of the date hereof (ordinary wear and tear and casualty events
excepted), and shall from time to time make such

 

101

--------------------------------------------------------------------------------


 

repairs, replacements, additions and improvements thereto, as are reasonably
necessary for the efficient operation of its business and shall comply at all
times in all material respects with all material franchises, licenses and leases
to which it is party so as to prevent any loss or forfeiture thereof or
thereunder, except where (i) compliance is at the time being contested in good
faith by appropriate proceedings and (ii) failure to comply with the provisions
being contested has not resulted, and which, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Take all reasonable actions to possess and maintain all
Intellectual Property material to the conduct of their respective businesses and
own all right, title and interest in and to, or have a valid license for, all
such Intellectual Property.  No Loan Party nor any of its Subsidiaries shall
take any action, or fail to take any action, that could reasonably be expected
to (i) result in the invalidity, abandonment, misuse, lapse, or unenforceability
of Intellectual Property which is material to the conduct of the business of the
Loan Parties, taken as a whole, or (ii) knowingly infringe upon or
misappropriate any rights of other Persons.

 

(c)           Do all things reasonably necessary in order to comply with all
Environmental Laws at any Real Property or otherwise in connection with their
operations except where the noncompliance with which could not reasonably be
expected to cause a Material Adverse Effect, and obtain all permits and other
governmental authorizations for their operations under applicable Environmental
Laws other than such permits and other authorizations the failure of which to
obtain could not, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Effect.

 

6.07        Maintenance of Insurance.

 

(a)           Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Administrative Agent and not Affiliates of the Loan
Parties, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent.

 

(b)           Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, and (ii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Each such policy referred to in
this Section 6.07(b) shall also provide that it shall not be canceled, modified
to reduce coverage or increase deductibles, or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior

 

102

--------------------------------------------------------------------------------


 

written notice thereof by the insurer to the Collateral Agent (giving the
Collateral Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Collateral Agent. The Lead Borrower
shall deliver to the Collateral Agent, prior to the cancellation, or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Collateral
Agent, including an insurance binder) together with evidence satisfactory to the
Collateral Agent of payment of the premium therefor.

 

(c)           None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07.  Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees.  If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees.  The designation of any form,
type or amount of insurance coverage by the any Credit Party under this
Section 6.07 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.

 

(d)           Maintain for themselves and their Subsidiaries, a Directors and
Officers insurance policy, and a “Blanket Crime” policy including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Administrative Agent
furnish the Administrative Agent certificates evidencing renewal of each such
policy.

 

(e)           Permit any representatives that are designated by the Collateral
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby.  The Loan Parties shall pay the reasonable fees and expenses of
any representatives retained by the Collateral Agent to conduct any such
inspection.

 

(f)            If at any time the area in which any Eligible Real Estate is
located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as is reasonable and customary for
companies engaged in businesses similar to that of the Borrowers, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted, such
contest effectively suspends enforcement of the contested Laws, and adequate
reserves have been set aside and maintained by the Loan Parties in connection
therewith and in accordance with GAAP, and (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

 

103

--------------------------------------------------------------------------------


 

6.09        Books and Records; Accountants.(a)              (i) Maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Loan Parties
or such Subsidiary, as the case may be; and (ii) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.

 

(b)           At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent.  The Lead
Borrower hereby irrevocably authorizes and directs all auditors, accountants, or
other third parties to deliver to the Administrative Agent, at the Borrowers’
expense, copies of the Borrowers’ financial statements, papers related thereto,
and other accounting records of any nature in their possession, and to disclose
to the Administrative Agent any information they may have regarding the
Collateral or the financial condition of the Borrowers.

 

6.10        Inspection Rights. (a)         Permit representatives and
independent contractors of either the Administrative Agent or the Term Loan
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Loan Parties
(such expenses to be reasonable) and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Lead Borrower; provided, however, that (i) so long as no
Event of Default shall have occurred and be continuing, the Loan Parties shall
not be obligated for expenses in connection with more than (x) with respect to
inspections by the Administrative Agent, two (2) visits per Fiscal Year and
(y) with respect to inspections by the Term Loan Agent, one (1) visit per Fiscal
Year, and (ii) when an Event of Default has occurred and is continuing, the
Administrative Agent and the Term Loan Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the Loan
Parties at any time during normal business hours and without advance notice.  At
any time that a Default exists or during the continuance of any Cash Dominion
Event, permit the Administrative Agent, the Term Loan Agent, or their
professionals (including investment bankers, consultants, accountants, and
lawyers) retained by them to conduct evaluations of the Loan Parties’ business
plan, forecasts and cash flows.

 

(b)           Upon the request of the Administrative Agent after reasonable
prior notice, permit the Administrative Agent or professionals (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Administrative Agent to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Lead Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. 
Subject to the following sentences, the Loan Parties shall pay the fees and
expenses of the Administrative Agent or such professionals with respect to such
evaluations and appraisals.  Without limiting the foregoing, the Loan Parties
acknowledge that the Administrative Agent may, in its discretion, undertake up
to one (1) inventory appraisal and one (1) commercial finance examination each
Fiscal Year at

 

104

--------------------------------------------------------------------------------


 

the Loan Parties’ expense.  Notwithstanding anything to the contrary contained
herein, the Administrative Agent may cause additional inventory appraisals and
commercial finance examinations to be undertaken (x) as it in its discretion
deems necessary or appropriate, at its own expense, or (y) at the expense of the
Loan Parties, (A)  at any time required by applicable Law, (B) up to two
(2) inventory appraisals and two (2) commercial finance examinations each Fiscal
Year, in any Fiscal Year when Excess Availability is at any time during such
Fiscal Year greater than or equal an amount equal to 20% of the then applicable
Revolving Borrowing Base and less than an amount equal to 50% of the then
applicable Revolving Borrowing Base, and (C) up to three (3) inventory
appraisals and three (3) commercial finance examinations each Fiscal Year, in
any Fiscal Year when Excess Availability is at any time during such Fiscal Year 
less than an amount equal to 20% of the then applicable Revolving Borrowing
Base, or an Event of Default shall have occurred.  In all events, if the Agent
has not undertaken an inventory appraisal or a commercial finance examination
within the immediately preceding nine (9) month period of any Fiscal Year, the
Term Loan Agent may, in its discretion, direct the Administrative Agent to do so
upon written notice to the Administrative Agent.

 

(c)           Upon the request of the Term Loan Agent after reasonable prior
notice, permit the Term Loan Agent or professionals (including appraisers)
retained by the Term Loan Agent to conduct real estate appraisals and other
evaluations of the Term Loan Priority Collateral.  Subject to the following
sentences, the Loan Parties shall pay the fees and expenses of the Term Loan
Agent or such professionals with respect to such appraisals, but absent the
occurrence and continuance of an Event of Default shall not pay the fees and
expenses of the Term Loan Agent or such professionals with respect to other
evaluations of the Term Loan Priority Collateral.  Without limiting the
foregoing, the Loan Parties acknowledge that the Term Loan Agent may, in its
discretion, at the Loan Parties’ expense, undertake up to one (1) real estate
appraisal each eighteen (18) month period and undertake additional real estate
appraisals at any time and from time to time following the occurrence and during
the continuance of an Event of Default.  Notwithstanding anything to the
contrary contained herein, the Term Loan Agent may cause additional real estate
appraisals to be undertaken (x) as it in its discretion deems necessary or
appropriate, at its own expense, or (y) at the expense of the Loan Parties, at
any time required by applicable Law.

 

(d)           Permit the Administrative Agent or the Term Loan Agent, from time
to time, engage a geohydrologist, an independent engineer or other qualified
consultant or expert, reasonably acceptable to the Administrative Agent and the
Term Loan Agent, at the expense of the Loan Parties, to undertake Phase I
environmental site assessments during the term of this Agreement of the Eligible
Real Estate, provided that such assessments may only be undertaken (i) during
the continuance of an Event of Default. (ii) if a Loan Party receives any notice
or obtains knowledge of (A) any potential or known release of any Hazardous
Materials at or from any Eligible Real Estate, notification of which must be
given to any Governmental Authority under any Environmental Law, or notification
of which has, in fact, been given to any Governmental Authority, or (B) any
complaint, order, citation or notice with regard to air emissions, water
discharges, or any other environmental health or safety matter affecting any
Loan Party or any Eligible Real Estate from any Person (including, without
limitation, the Environmental Protection Agency).  Environmental assessments may
include detailed visual inspections of the Real Estate, including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and the taking of soil samples, surface water samples and ground
water samples, as well as such other investigations or analyses as are
reasonably

 

105

--------------------------------------------------------------------------------


 

necessary for a determination of the compliance of the Real Estate and the use
and operation thereof with all applicable Environmental Laws.  The Borrowers
will, and will cause each of their Subsidiaries to, cooperate in all respects
with the Administrative Agent and such third parties to enable such assessment
and evaluation to be timely completed in a manner reasonably satisfactory to the
Administrative Agent and the Term Loan Agent.

 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to
finance transaction fees and expenses related hereto and the other Loan
Documents, (b) to finance the working capital needs of the Loan Parties,
including the purchase of Inventory, in each case in the ordinary course of
business, (c) to finance Capital Expenditures of the Loan Parties, and (d) for
general corporate purposes of the Loan Parties, in each case to the extent
expressly permitted under applicable Law and the Loan Documents.

 

6.12        Additional Loan Parties.  Notify the Administrative Agent at the
time that any Person becomes a Subsidiary (other than an Immaterial Subsidiary),
and promptly thereafter (and in any event within fifteen (15) days), cause any
such Person (a) which is not a CFC, to (i) become a Loan Party by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
document as the Administrative Agent shall reasonably request for such purpose,
(ii) grant a Lien to the Collateral Agent on such Person’s assets to secure the
Obligations, and (iii) deliver to the Administrative Agent documents of the
types referred to in clauses (iii) and (iv) of Section 4.01(a) and, if requested
by the Administrative Agent, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this clause (a)), and (b) if
any Equity Interests or Indebtedness of such Person are owned by or on behalf of
any Loan Party, to pledge such Equity Interests and promissory notes evidencing
such Indebtedness (except that, if such Subsidiary is a CFC, the Equity
Interests of such Subsidiary to be pledged may be limited to 65% of the
outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary and such time period may be
extended based on local law or practice), in each case in form, content and
scope reasonably satisfactory to the Administrative Agent.  In no event shall
compliance with this Section 6.12 waive or be deemed a waiver or Consent to any
transaction giving rise to the need to comply with this Section 6.12 if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.

 

6.13        Cash Management.

 

(a)           Unless previously delivered in connection with the Existing Credit
Agreement:

 

(i)            Promptly, upon the request of the Administrative Agent, deliver
to the Administrative Agent copies of notifications (each, a “DDA Notification”)
substantially in the form attached hereto as Exhibit H which have been executed
on behalf of such Loan Party and delivered to each depository institution listed
on Schedule 5.21(a);

 

(ii)           On or prior to the Closing Date, deliver to the Administrative
Agent copies of notifications (each, a “Credit Card Notification”),
substantially in the form attached hereto as Exhibit G which have been executed
on behalf of such Loan Party and delivered to such Loan Party’s credit card
clearinghouses and processors listed on Schedule 5.21(b); and

 

106

--------------------------------------------------------------------------------


 

(iii)          On or prior to the Closing Date, enter into a Blocked Account
Agreement satisfactory in form and substance to the Agents with each Blocked
Account Bank (collectively, the “Blocked Accounts”).

 

(b)           (i) Each Credit Card Notification and DDA Notification shall
require the ACH or wire transfer no less frequently than daily (and whether or
not there are then any outstanding Obligations) to a Blocked Account of all
payments due from credit card processors, and (ii) the Borrowers shall cause
each depository institution listed on Schedule 5.21(a) to cause the ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to a Blocked Account of all amounts on deposit in each
DDA in excess of the minimum balance permitted in accordance with
Section 6.13(c).

 

(c)           Each Blocked Account Agreement shall require the ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by the
Collateral Agent at Wells Fargo Bank (the “Concentration Account”), of all cash
receipts and collections, including, without limitation, the following:

 

(i)            all available cash receipts from the sale of Inventory and other
assets;

 

(ii)           all proceeds of collections of Accounts;

 

(iii)          all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;

 

(iv)          the then contents of each DDA (net of any minimum balance, not to
exceed $2,500.00, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained);

 

(v)           the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank); and

 

(vi)          the proceeds of all credit card charges.

 

(d)           [Intentionally Omitted].

 

(e)           The Concentration Account shall at all times be under the sole
dominion and control of the Collateral Agent.  The Loan Parties hereby
acknowledge and agree that (i) without limiting the provisions of
Section 2.05(e), the Loan Parties have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in Section 2.05(f).  In the event that, notwithstanding the provisions
of this Section 6.13, any Loan Party receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by such Loan Party for the Collateral Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall, not later than the Business Day after receipt
thereof, be deposited into the Concentration Account or dealt with in such other
fashion as such Loan Party may be instructed by the Collateral Agent.

 

(f)            Upon the request of the Administrative Agent, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.

 

107

--------------------------------------------------------------------------------


 

6.14        Information Regarding the Collateral.

 

(a)           Furnish to the Administrative Agent at least thirty (30) days
prior written notice of any change in: (i) any Loan Party’s name as it appears
in official filings in the state of incorporation or other organization;
(ii) the location of any Loan Party’s chief executive office, its principal
place of business, any office in which it maintains books or records relating to
Collateral owned by it or any office or distribution center at which Collateral
owned by it is located (including the establishment of any such new office or
distribution center); (iii) any Loan Party’s type of entity or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.

 

(b)           From time to time as may be reasonably requested by the
Administrative Agent, the Lead Borrower shall supplement each Schedule to this
Agreement and the other Loan Documents, or any representation herein or in any
other Loan Document, with respect to any matter arising after the Closing Date
that, if existing or occurring on the Closing Date, would have been required to
be set forth or described in such Schedule or as an exception to such
representation or that is necessary to correct any information in such Schedule
or representation which has been rendered inaccurate thereby (and, in the case
of any supplements to any Schedule, such Schedule shall be appropriately marked
to show the changes made therein).  Notwithstanding the foregoing, no supplement
or revision to any Schedule or representation shall be deemed the Credit
Parties’ consent to the matters reflected in such updated Schedules or revised
representations nor permit the Loan Parties to undertake any actions otherwise
prohibited hereunder or fail to undertake any action required hereunder from the
restrictions and requirements in existence prior to the delivery of such updated
Schedules or such revision of a representation; nor shall any such supplement or
revision to any Schedule or representation be deemed the Credit Parties’ waiver
of any Default resulting from the matters disclosed therein.

 

6.15        Physical Inventories.

 

(a)           Cause not less than one (1) physical inventory of all the Stores
to be undertaken in each twelve (12) month period and cause periodic cycle
counts to be taken at each distribution center, in each case at the expense of
the Loan Parties and consistent with past practices and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or cycle count, as the case may be, provided, however, upon
the occurrence and during the continuation of a Cash Dominion Event (i) at the
request of the Collateral Agent, cause one (1)  physical inventory to be taken
at each distribution center, at the expense of the Loan Parties, to be completed
(with final results) within 30 days following the end of the Fiscal Month in
which the Collateral Agent provided such request, or (ii) if the Collateral
Agent does not request a physical inventory of each distribution center pursuant
to the immediately preceding clause (i), cause a physical inventory of each
distribution center, at the expense of the Loan Parties, to be performed
concurrently with the next physical inventory taken of the Stores provided,
further, however, if the Collateral Agent should have a good faith belief that
the accuracy or completeness of the inventory or cycle count practices or
methodology is unreliable, all such inventory and cycle count shall be
subsequently conducted by such inventory takers and in accordance with such
practices and methodology, as are reasonably satisfactory to the Collateral
Agent, in each case at the expense of the Loan Parties. The Collateral Agent, at
the

 

108

--------------------------------------------------------------------------------


 

expense of the Loan Parties, may participate in and/or observe each scheduled
physical count of Inventory which is undertaken on behalf of any Loan Party. 
The Lead Borrower, within fifteen (15) Business Days following the completion of
each such inventory, shall provide the Collateral Agent with a reconciliation of
the results of such inventory (as well as of any other physical inventory or
cycle counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.

 

(b)           The Collateral Agent, in its Permitted Discretion, if any Default
or Event of Default shall have occurred and be continuing, may cause additional
such inventories to be taken as the Collateral Agent determines (each, at the
expense of the Loan Parties).

 

6.16        Environmental Laws.

 

Except as could not reasonably be expected to have a Material Adverse Effect
(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws; (b) obtain and renew all environmental permits
appropriate or necessary for its operations and properties; and (c) implement
any and all investigation, assessment, monitoring, remediation, removal and
other response actions that are (i) necessary to maintain the value and
marketability of the Real Estate, or (ii)  necessary to otherwise comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its Real Estate, provided, however, that
neither a Loan Party nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
diligently prosecuted and reserves acceptable to the Collateral Agent in its
Permitted Discretion have been reserved and are being maintained by the Loan
Parties with respect to such circumstances in accordance with GAAP.  In the
event any response actions are conducted at any Real Estate to address any
release or threatened Release of Hazardous Materials, the Loan Party or any of
its Subsidiaries shall not permit the recording of any activity and use
limitation or similar instruments restricting or prohibiting the use of any Real
Estate or limiting the exposure of occupants on the Real Estate to any Hazardous
Substances at such Real Estate without the prior written consent of the
Collateral Agent and the Term Loan Agent, which may be granted, conditioned,
delayed, or withheld in its Permitted Discretion.  Notwithstanding the
foregoing, the consent of neither the Collateral Agent nor the Term Loan Agent
shall be required to restrict any Real Estate from a future residential use that
is not permissible under the zoning in effect at the time such restriction is
proposed or from restricting the use of groundwater at any Real Estate where
groundwater is not used at the time any such restriction is proposed for such
restricted use.

 

6.17        Further Assurances.

 

(a)           Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which any Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agents, from time to time upon request, evidence satisfactory to the Agents as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.

 

(b)           If any material personal property assets are acquired by any Loan
Party after the Closing Date (other than assets constituting Collateral under
the Security Documents

 

109

--------------------------------------------------------------------------------


 

that become subject to the Lien of the Security Documents upon acquisition
thereof), notify the Agents thereof, and the Loan Parties will cause such assets
to be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or shall be requested by any Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 6.17, all at
the expense of the Loan Parties. In no event shall compliance with this
Section 6.17(b) waive or be deemed a waiver or consent to any transaction giving
rise to the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.

 

(c)           [Intentionally Omitted].

 

(d)           To the extent that the Administrative Agent agrees (subject to the
proviso below), in its sole discretion at the request of the Lead Borrower, to
include in transit Inventory in the Borrowing Base, upon the request of the
Collateral Agent, use commercially reasonable efforts to cause each of its
customs brokers, freight forwarders and other carriers to deliver an agreement
(including, without limitation, a Customs Broker Agreement) to the Collateral
Agent covering such matters and in such form as the Collateral Agent may
reasonably require, provided, however, notwithstanding anything to the contrary,
unless and until the Administrative Agent shall have received such an agreement
(including, without limitation, a Customs Broker Agreement) covering such
matters and in such form as the Collateral Agent may reasonably require, no
transit Inventory shall be included in the Borrowing Base.

 

(e)           Upon the request of the Collateral Agent, made in its Permitted
Discretion, the Loan Parties shall use commercially reasonable efforts to cause
the landlord of any such leased property to deliver a Collateral Access
Agreement to the Collateral Agent in such form as the Collateral Agent may
reasonably require.

 

6.18        Compliance with Terms of Leaseholds.

 

Except as otherwise expressly permitted hereunder (including, without
limitation, in connection with Store closings permitted pursuant to clause
(b) of the definition of Permitted Dispositions), make all payments and
otherwise perform all obligations in respect of all Leases of real property to
which any Loan Party is a party, keep such Leases in full force and effect and
not allow such Leases to lapse or be terminated or any rights to renew such
Leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such Leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.  In the event that the Borrowers become delinquent in
their rent payments, the Administrative Agent may establish additional Reserves
against the Borrowing Base for the amount of any landlord liens arising from
such delinquency.

 

6.19        Material Contracts.  Perform and observe all of the terms and
provisions of each Material Contract to be performed or observed by any Loan
Party or any of its Subsidiaries, take all such action required on the part of
any Loan Party or any of its Subsidiaries to maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do

 

110

--------------------------------------------------------------------------------


 

so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

6.20        ERISA.

 

(a)           Comply in all material respects with the applicable provisions of
ERISA or any other applicable federal, state, provincial, local or foreign law
dealing with such matters, except where the failure to comply could reasonably
be expected to result in a claim or liability against any Loan Party or its
Affiliates of $1,000,000 or less.

 

(b)           Pay and discharge promptly any liability imposed upon it pursuant
to the provisions of Title IV of ERISA; provided, however, that neither any Loan
Party nor any ERISA Affiliate or any other Subsidiary of the Loan Parties shall
be required to pay any such liability if (i) the amount, applicability or
validity thereof shall be diligently contested in good faith by appropriate
proceedings, and (ii) such Person shall have set aside on its books reserves, in
the opinion of the independent certified public accountants of such Person,
adequate with respect thereto.

 

(c)           Deliver to the Collateral Agent, promptly, and in any event within
20 days, after (i) the occurrence of any Reportable Event in respect of a Plan,
a copy of the materials that are filed with the PBGC, (ii) any Loan Party or any
 ERISA Affiliate or an administrator of any Plan files with participants,
beneficiaries or the PBGC a notice of intent to terminate any such Plan, a copy
of any such notice, (iii) the receipt of notice by any Loan Party or any ERISA
Affiliate or an administrator of any Plan from the PBGC of the PBGC’s intention
to terminate any Plan or to appoint a trustee to administer any such Plan, a
copy of such notice, (iv) the request by any Lender of copies of each annual
report that is filed on Treasury Form 5500 with respect to any Plan, together
with certified financial statements (if any) for the Plan and any actuarial
statements on Schedule B to such Form 5500, (v) any Loan Party or any ERISA
Affiliate knows or has reason to know of any event or condition which could
reasonably be expected to constitute grounds under the provisions of
Section 4042 of ERISA for the termination of (or the appointment of a trustee to
administer) any Plan, an explanation of such event or condition, (vi) the
receipt by any Loan Party or any ERISA Affiliate of an assessment of withdrawal
liability under Section 4201 of ERISA from a Multiemployer Plan, a copy of such
assessment, (vii) any Loan Party or any ERISA Affiliate knows or has reason to
know of any event or condition which would reasonably be expected to cause any
one of them to incur a liability under Section 4062, 4063, 4064 or 4069 of ERISA
or Section 412(n) or 4971 of the Code, an explanation of such event or
condition, or (viii) any Loan Party or any ERISA Affiliate knows or has reason
to know that an application is to be, or has been, made to the Secretary of the
Treasury for a waiver of the minimum funding standard under the provisions of
Section 412 of the Code, a copy of such application, and in each case described
in clauses (i) through (iii) and (v) through (vii) together with a statement
signed by an officer setting forth details as to such Reportable Event, notice,
event or condition and the action which such Loan Party and any ERISA Affiliate
proposes to take with respect thereto.

 

6.21        Insurance and Condemnation Proceeds.

 

Prior to (a) with respect to any proceeds constituting Revolving Loan Priority
Collateral, the occurrence of a Cash Dominion Event and (y) with respect to any
proceeds constituting Term Loan Priority Collateral, the occurrence and
continuance of an Event of Default, the proceeds of any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of a Loan Party,
shall be utilized for purposes of replacing or repairing the assets in respect
of which such

 

111

--------------------------------------------------------------------------------


 

proceeds, awards or payments were received within 180 days of the occurrence of
the damage to or loss of the assets being repaired or replaced.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

 

7.02        Investments.  Have outstanding, make, acquire or hold any Investment
(or become contractually committed to do so), directly or indirectly, or incur
any liabilities (including contingent obligations) for or in connection with any
Investment, except Permitted Investments.

 

7.03        Indebtedness; Disqualified Stock.

 

Create, incur, assume, guarantee, suffer to exist or otherwise become or remain
liable with respect to, any Indebtedness (except Permitted Indebtedness) or
issue Disqualified Stock.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, wind up,
consolidate with or into another Person, reorganize, enter into a plan of
reorganization, recapitalization or reclassify its Equity Interests (or agree to
do any of the foregoing, unless such agreement provides as a condition to the
consummation of the transaction that either (y) the Required Lenders have
consented in writing, or (z) (i) the Aggregate Commitments have been terminated
or will be terminated concurrently with such effectiveness, (ii) all of the
Secured Obligations (other than contingent indemnification obligations for which
no claim has been asserted) have been indefeasibly paid in full in cash or will
be indefeasibly paid in full in cash concurrently with such effectiveness,
(iii) all L/C Obligations have been, or will be concurrently with such
effectiveness, reduced to zero (or fully Cash Collateralized or supported by
another letter of credit in a manner reasonably satisfactory to the L/C Issuer
and the Administrative Agent, and (iv) the Administrative Agent has, or will
have concurrently with such effectiveness, no further obligation to cause the
L/C Issuer to issue Letters of Credit under the Credit Agreement), except that,
so long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

 

(a)         any Subsidiary that is not a Loan Party may merge with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person
(or the surviving Person shall become a Loan Party hereunder and otherwise
satisfy the requirements of Section 6.12 upon the consummation of such merger)
and if a Borrower is party to such merger, such Borrower shall be the continuing
or surviving Person, or (ii) any one or more other Subsidiaries other than a
Loan Party, provided that in each

 

112

--------------------------------------------------------------------------------


 

case, to the extent that any wholly-owned Subsidiary is merging with another
Subsidiary, a wholly-owned Subsidiary shall be the continuing or surviving
Person;

 

(b)         any Loan Party may merge into any other Loan Party; provided that in
the case of any merger involving a Borrower, such Borrower shall be the
continuing or surviving Person;

 

(c)         any Borrower may merge into any other Borrower;

 

(d)         in connection with a Permitted Acquisition, any Loan Party other
than a Borrower may merge with or into or consolidate with any other Person or
permit any other Person to merge with or into or consolidate with it; provided
that the Person surviving such merger shall be a Loan Party;

 

(e)         any CFC that is not a Loan Party may merge into any CFC that is not
a Loan Party; and

 

(f)          any Subsidiary or any Loan Party (other than a Borrower)
constituting an Immaterial Subsidiary may be dissolved.

 

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition (unless such agreement provides as a condition to the
consummation of the transaction that either (y) the Required Lenders have
consented in writing, or (z) (i) the Aggregate Commitments have been terminated
or will be terminated concurrently with such effectiveness, (ii) all of the
Secured Obligations (other than contingent indemnification obligations for which
no claim has been asserted) have been indefeasibly paid in full in cash or will
be indefeasibly paid in full in cash concurrently with such effectiveness,
(iii) all L/C Obligations have been, or will be concurrently with such
effectiveness, reduced to zero (or fully Cash Collateralized or supported by
another letter of credit in a manner reasonably satisfactory to the L/C Issuer
and the Administrative Agent, and (iv) the Administrative Agent has, or will
have concurrently with such effectiveness, no further obligation to cause the
L/C Issuer to issue Letters of Credit under the Credit Agreement), except
Permitted Dispositions.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

 

(a)         each (i) Loan Party may make Restricted Payments to any other Loan
Party, and (ii) Subsidiary of a Loan Party may make Restricted Payments to any
other Loan Party;

 

(b)         the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)         if the Restricted Preferred Equity Dividend Conditions are
satisfied, the Parent may make cash dividend payments to the holders of its
Equity Interests (other than the holders of its common stock),  issued after the
Closing Date;

 

(d)         if the Restricted Payment Conditions are satisfied, the Parent and
its Subsidiaries may purchase or redeem Equity Interests issued by it;

 

(e)         if the Restricted Payment Conditions are satisfied, the Parent and
its Subsidiaries may declare and pay cash dividends to the holders of its common
stock;

 

(f)          the Parent my declare and make dividend payments or other
Distributions in preferred Equity Interests that is not redeemable for cash in
connection with a “poison

 

113

--------------------------------------------------------------------------------


 

pill” so long as no Change of Control could reasonably be expected to occur as a
result of the issuance of any such preferred Equity Interests or the conversion
of any thereof; and

 

(g)         in connection with any stock split transaction consummated by the
Parent, the Parent may make cash payments for the retirement of any fractional
Equity Interests resulting therefrom; provided, however that such cash payments
shall not exceed $25,000 in the aggregate following the Closing Date.

 

The Loan Parties shall provide the Administrative Agent with written notice of
any Restricted Payment, in each case as otherwise permitted pursuant to Sections
7.06(c), 7.06(d), 7.06(e) or 7.06(f), no less than five (5) Business Days prior
to the making thereof.

 

7.07        Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Event of Default then exists
or would result therefrom, regularly scheduled or mandatory repayments,
repurchases, redemptions or defeasances of Permitted Indebtedness, (b) voluntary
prepayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(but excluding on account of any Subordinated Indebtedness) as long as the
Payment Conditions are satisfied, and (c) refinancings and refundings of such
Indebtedness in compliance with Section 7.03.

 

7.08        Change in Nature of Business.

 

Engage in any line of business different from the business conducted by the Loan
Parties and their Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.09        Transactions with Affiliates.  Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms that are fully disclosed to the Administrative Agent, and that
are no less favorable to the Loan Parties or such Subsidiary than would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (i) a transaction between or among
the Loan Parties. (ii) transactions between or among any Subsidiaries that are
not Loan Parties, (iii) Permitted Investments of the type described in clause
(l) of the definition thereof, (iv) Restricted Payments permitted pursuant to
Section 7.06, (v) the payment of director and officer compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification arrangements, in each case under this
clause (v), made in the ordinary course of business and consistent with industry
practice, and (vi) Permitted Investments of the type described in clause (g) of
the definition thereof.

 

7.10        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit (I) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clauses (c) or
(f) of the definition of Permitted Indebtedness solely to the extent any such

 

114

--------------------------------------------------------------------------------


 

negative pledge relates to the property financed by or the subject of such
Indebtedness; or (II) the existence of or entry into of licenses, leases or
other contracts entered into in the ordinary course of business containing
customary restrictions on the assignment of such license, lease or contract; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

7.11        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.

 

7.12        Amendment of Material Documents.

 

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents, or (b) any Material Contract or Material Indebtedness (other than on
account of any refinancing thereof otherwise permitted hereunder), in each case
to the extent that such amendment, modification or waiver would be reasonably
likely to have a Material Adverse Effect.

 

7.13        Fiscal Year.

 

Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

 

7.14        Deposit Accounts; Blocked Accounts; Credit Card Processors.

 

(a)           Permit any funds to be deposited to new DDAs or Blocked Accounts
unless the Loan Parties shall have delivered to the Collateral Agent appropriate
DDA Notifications or Blocked Account Agreements consistent with the provisions
of Section 6.13.

 

(b)           Enter into new agreements with credit card processors other than
the ones expressly contemplated herein or in Section 6.13 hereof unless the Loan
Parties shall have delivered to the Collateral Agent appropriate Credit Card
Notifications consistent with the provisions of Section 6.13.

 

7.15        Consignments.  Consign any Inventory or sell any Inventory on bill
and hold, sale or return, sale on approval, or other conditional terms of sale
(it being understood that customer return and exchange policies relating to the
sale of Inventory in the ordinary course of business shall not be prohibited by
this Section 7.15).

 

7.16        Inventory Book Value.  Permit the book value of the Borrowers’
Inventory, as reported pursuant to Section 6.01(c), at any time to be less than
or equal to $95,000,000.

 

7.17        Minimum Availability.  Permit Excess Availability at any time to be
less than an amount equal to 15% of the then applicable Loan Cap.

 

7.18        Capital Expenditures.  Make Capital Expenditures in any Fiscal Year
in excess of an amount which is equal to 120% of the projected Capital
Expenditures for such Fiscal Year, as set forth in the applicable forecast for
such Fiscal Year delivered in accordance with Section 6.01(e), and as such
projected Capital Expenditures are reasonably satisfactory to the Administrative
Agent; provided, however, the Loan Parties shall not be subject to the
restrictions of this Section 7.18 if the Loan Parties maintain a Fixed Charge
Coverage, calculated as of the last day of each quarter on a trailing twelve
(12) month Consolidated basis, during the Fiscal Years set forth above, of
greater than 1.00:1.00.

 

7.19        Loan Restriction.

 

Provide notice requesting, or otherwise incur, any Loan for a period of ninety
(90) consecutive days after the Parent or any of its Subsidiaries shall have
entered into any transaction, or made any Restricted Payment of the type
specified in Section 7.06(d) or (e).

 

115

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)         Non-Payment.  The Borrowers or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any Loan
or any L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) any other amount payable hereunder or under any
other Loan Document; or

 

(b)         Specific Covenants.  (i) Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.01, 6.02(b),
6.02(c), 6.03, 6.05(a), 6.07 (other than in connection with the last sentence of
clause (b) thereof), 6.10, 6.11, 6.12, 6.13or Article VII of this Agreement; or
(ii) any of the Loan Parties fails to perform or observe any term, covenant or
agreement contained in Sections 4.04, 4.10(a) and 5.01 of the Security Agreement
to which it is a party; or

 

(c)         Additional Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in Sections 6.02 or 6.05 (not
specified in subsection (b) above) contained in this Agreement and such failure
continues for fifteen (15) days; or

 

(d)         Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or

 

(e)         Material Impairment.  Any material impairment of the priority of the
Credit Parties’ security interests in the Collateral; or

 

(f)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or

 

(g)         Cross-Default.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any (x) Material
Indebtedness, or (y) other Indebtedness, to the extent that such failure could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (other than Indebtedness hereunder and Indebtedness under Swap
Contracts), including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement, or (B) fails to observe or perform any other agreement or condition
relating to any such Material Indebtedness (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebtedness or the beneficiary or beneficiaries of
any Guarantee thereof (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an

 

116

--------------------------------------------------------------------------------


 

offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined); or

 

(h)         Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Laws, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for 30 calendar days (provided,
however, that, during the pendency of such period, the Credit Parties shall be
relieved of their obligation to extend credit hereunder) or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Laws relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 30 calendar days (provided, however,
that, during the pendency of such period, the Credit Parties shall be relieved
of their obligation to extend credit hereunder), or an order for relief is
entered in any such proceeding; or

 

(i)          Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due in the ordinary course of business, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person; or

 

(j)          Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$3,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

(k)         [Intentionally Omitted]; or

 

(l)          ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000 or
which would

 

117

--------------------------------------------------------------------------------


 

reasonably likely result in a Material Adverse Effect, or (ii) a Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $100,000 or which would reasonably likely result in a
Material Adverse Effect; or

 

(m)        Invalidity of Loan Documents.  (i)  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or seeks to avoid, limit
or otherwise adversely affect any Lien purported to be created under any
Security Document; or (ii) any Lien purported to be created under any Security
Document shall cease to be, or shall be asserted by any Loan Party or any other
Person not to be, a valid and perfected Lien on any Collateral to the extent
required by the applicable Security Document, with the priority required by the
applicable Security Document; or

 

(n)         Change of Control.  There occurs any Change of Control; or

 

(o)         Cessation of Business.  Except as otherwise expressly permitted
hereunder, the Loan Parties, taken as a whole, shall take any action to suspend
the operation of its business in the ordinary course, liquidate all or a
material portion of its assets or Store locations, or employ an agent or other
third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business; or

 

(p)         Loss of Collateral.  There occurs any uninsured loss to any material
portion of the Collateral; or

 

(q)         Breach of Contractual Obligation.  Any Loan Party or any Subsidiary
thereof fails to make any undisputed payment when due  in respect of any
Material Contract or fails to observe or perform any other material agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause the counterparty
to such Material Contract to terminate such Material Contract in accordance with
its terms; or

 

(r)          Indictment.  The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state or municipal criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony;

 

(s)         Guaranty.  The termination or attempted termination of any Facility
Guaranty other than in accordance with the terms of the Loan Documents; or

 

(t)          Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, (A) make any payment on account of any
Subordinated Indebtedness that has been contractually

 

118

--------------------------------------------------------------------------------


 

subordinated in right of payment to the payment of the Obligations, except to
the extent that such payment is permitted by the terms of the Subordinated
Provisions applicable to such Subordinated Indebtedness or (B) disavow or
contest in any manner (x) the effectiveness, validity or enforceability of any
of the Subordination Provisions, (y) that the Subordination Provisions exist for
the benefit of the Credit Parties, or (z) that all payments of principal of or
premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing:

 

(a)         The Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

 

(i)            declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(ii)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

 

(iii)          require that the Loan Parties Cash Collateralize the L/C
Obligations; and

 

(iv)          whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

(b)         Notwithstanding anything to the contrary contained herein, except as
the Required Term Lenders (or the Term Loan Agent on behalf of the Required Term
Lenders) shall otherwise direct with respect to any action to be taken by the
Administrative Agent pursuant to this Section 8.02(b), the Administrative Agent
shall demand payment of the Term Loan and the Administrative Agent and
Collateral Agent

 

119

--------------------------------------------------------------------------------


 

shall take any or all of the actions set forth in Section 8.02(a)(iv) and
commence and pursue such other Enforcement Actions against the Term Loan
Priority Collateral as instructed by the Term Loan Agent and as the Agents in
good faith deem appropriate, no later than forty-five (45) days after the date
of the receipt by the Administrative Agent of written notice executed and
delivered by the Required Term Lenders or by the Term Loan Agent on behalf of
Required Term Lenders requesting that the Agents commence Enforcement Actions
(the “Term Loan Action Notice”); provided that, (1) such Event of Default has
not been waived by the Applicable Lenders or cured, (2) in the good faith
determination of the Administrative Agent, taking an Enforcement Action is
permitted under the terms of the Loan Documents and applicable Law, (3) taking
an Enforcement Action shall not result in any liability of the Agents, the Term
Loan Agent or the Lenders to any Loan Party or any other person, (4) the Agents
shall be entitled to all of the benefits of Sections 9.03, 9.04 and 9.14 hereof,
and (5) the Administrative Agent shall not be required to take an Enforcement
Action so long as, within the period provided above, the Administrative Agent
shall, at its option, either (A) appoint the Term Loan Agent, as an agent of the
Administrative Agent for purposes of exercising the rights of the Administrative
Agent to take an Enforcement Action, subject to the terms hereof, or (B) resign
as the Administrative Agent, and, in such case, the Term Loan Agent shall
automatically be deemed to be the successor Administrative Agent hereunder and
under the other Loan Documents for purposes hereof or thereof, except with
respect to the provisions of Article II hereof and in connection with all
matters relating to the determination of the Borrowing Base and each of its
components (including Eligible Credit Card Receivables, Eligible Inventory,
Eligible Real Estate, Reserves and receiving reports in respect of Collateral
and conducting field examinations and appraisals with respect to the Collateral
and similar matters).

 

(c)         Without limiting any rights the Agents or any Revolving Lender may
otherwise have under applicable Law or by agreement, in the event of any
Disposition (including, without limitation, by means of a sale pursuant to
Section 363 of the Bankruptcy Code) of the Revolving Loan Priority Collateral,
the Agents or any other Person (including any Revolving Lender) acting with the
consent, or on behalf, of the Administrative Agent, shall have the right during
the Real Estate Use Period, to use the Term Loan Priority Collateral, in order
to assemble, inspect, copy or download information stored on, take actions to
perfect its Lien on, complete a production run of Inventory involving, take
possession of, move, prepare and advertise for sale, sell (by public auction,
private sale or a “store closing”, “going out of business” or similar sale,
whether in bulk, in lots or to customers in the ordinary course of business or
otherwise and which sale may include augmented inventory of the same type sold
in any Loan Party’s business), store or otherwise deal with the Revolving Loan
Priority Collateral, in each case without the involvement of or interference by
the Term Loan Agent or any Term Lender or liability to the Term Loan Agent or
any Term Lender (other than as provided in clause (iii) of this
Section 8.02(c) below).  The Term Loan Agent may not sell, assign or otherwise
transfer (or direct the Agents to take any such action) the related Term
Priority Collateral prior to the expiration of the Real Estate Use Period,
unless the purchaser, assignee or transferee thereof agrees to be bound by the
provisions of this Section 8.02(c).  The Agents and the Revolving Lenders shall
not be obligated to pay any rent, fee or other amounts to the Term Loan Agent or
the Term Lenders (or any

 

120

--------------------------------------------------------------------------------


 

person claiming by, through or under any of them, including any purchaser of the
Term Loan Priority Collateral) or to the Loan Parties, for or in respect of the
use by the Agent and the Revolving Lenders of the Term Loan Priority
Collateral.  The Agents and the Revolving Lenders shall (i) use the Term Loan
Priority Collateral in accordance with applicable Law; (ii) insure the Term Loan
Priority Collateral for damage to property and liability to persons, including
property and liability insurance for the benefit of the Term Loan Agent and the
Term Loan Agent shall be named as an additional insured and loss payee thereon;
and (iii) indemnify the Term Loan Agent and the Term Lenders from any claim,
loss, damage, cost or liability (including reasonable attorneys’ fees and
expenses) arising from the Agents’ and the Revolving Lenders’ use of the Term
Loan Priority Collateral (except for those arising from the gross negligence or
willful misconduct of the Term Loan Agent or any Term Lender).

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order, in each case whether or not such Obligations are
allowed or allowable in any bankruptcy or insolvency proceeding or under any
Debtor Relief Law:

 

(a)         With respect to any and all proceeds, other than the proceeds from
Term Loan Priority Collateral:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under
Article III) due and payable to the Administrative Agent and the Collateral
Agent, each in its capacity as such;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Revolving Lenders and
the L/C Issuer (including fees, charges and disbursements of counsel to the
respective Revolving Lenders and the L/C Issuer and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to the extent not previously reimbursed by the Revolving Lenders, to
payment to the Lenders of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances and Unintentional
Overadvances, ratably among the Revolving Lenders in proportion to the amounts
described in this clause Third payable to them;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Borrowings and other Obligations
(excluding the Term Loan), and fees (including Letter of Credit Fees but
excluding any attributable to

 

121

--------------------------------------------------------------------------------


 

the Term Loan), ratably among the Revolving Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fifth payable to
them;

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Borrowings, ratably among the Revolving
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Seventh held by them until paid in full;

 

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, all other Obligations (including without limitation the cash
collateralization of unliquidated indemnification obligations for which a claim
has been made, but excluding (i) the Term Loan, (ii) any Other Liabilities
arising from Bank Products which are not subject to a Reserve, and
(iii) Overadvances that are not Permitted Overadvances or Unintentional
Overadvances), ratably among the Credit Parties in proportion to the respective
amounts described in this clause Ninth held by them;

 

Tenth, to payment of all Obligations in respect of the Term Loan (for
application in the order provided in Section 8.03(b) below), including, without
limitation, all outstanding principal, interest, fees and any other Obligations
of the Loan Parties to the Term Loan Agent and Term Loan Lenders;

 

Eleventh, to payment of all other Obligations arising from Bank Products not
subject to a Reserve, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Eleventh held by them;

 

Twelfth, to payment of all other Obligations, including Overadvances (other than
Permitted Overadvances and Unintentional Overadvances); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

(b)         With respect to any and all proceeds from Term Priority Collateral:

 

First, to payment of indemnities, expenses and other amounts, including fees,
charges and disbursements of counsel to the Agents and the Term Loan Agent, with
respect to the realization on the Term Priority Collateral;

 

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Term Loan Agent and the Term Lenders (including fees, charges and
disbursements of counsel to the respective Term Lenders), ratably among them in
proportion to the amounts described in this clause Second;

 

122

--------------------------------------------------------------------------------


 

Third, ratably to pay any fees then due to the Term Loan Agent and the Term
Lenders until paid in full;

 

Fourth, ratably to pay interest accrued in respect of the Term Loan until paid
in full;

 

Fifth, ratably to pay principal due in respect of the Term Loan ratably among
the Term Lenders, in proportion to the respective amounts described in this
clause Fifth held by them until paid in full;

 

Sixth, to the cash collateralization of unliquidated indemnification obligations
for which a claim has been made against the Term Loan Agent or any Term Lender;

 

Seventh, to payment of the remaining Obligations, in accordance with the
priorities established pursuant to Section 8.03(a) above; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

8.04        Separate Claims and Separate Classifications.  Each of the Credit
Parties hereto acknowledges and agrees that because of, among other things,
their differing rights and priorities in the Collateral, the claims of the
Revolving Lenders and the Term Lenders in respect of the Collateral are
fundamentally different from each other, and the claims of the Committed Loans
and the Term Loan in respect of any Collateral must be separately classified in
any bankruptcy or other proceeding under any Debtor Relief Laws.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that, in respect of any Collateral, the Committed Loans
and/or the Term Loans in respect of such Collateral constitute only one secured
claim (rather than separate classes of secured claims), then all distributions
shall be made as if there were separate classes of secured claims in respect of
any Collateral and, to the extent that any holder of the Committed Loans and/or
the Term Loan receives distributions in respect of the Collateral, such
distributions shall be held in trust by the receiving party and distributed
giving effect to the foregoing.

 

ARTICLE IX
AGENTS AND TERM LOAN AGENT

 

9.01        Appointment and Authority.

 

(a)         Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Wells Fargo Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as provided in
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.

 

(b)         Each of the Lenders (in its capacities as a Lender), Swing Line
Lender and the L/C Issuer hereby irrevocably appoints Wells Fargo Bank as
Collateral Agent and authorizes the Collateral Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents,

 

123

--------------------------------------------------------------------------------


 

or for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article IX and Article X(including Section 10.04(c)), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents, as if set forth in full herein with respect thereto.

 

(c)         Each of the Term Lenders hereby irrevocably appoints Wells Fargo
Credit, Inc. to act on its behalf as the Term Loan Agent hereunder and under the
other Loan Documents and authorizes the Term Loan Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Term Loan Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Term Loan Agent and the Term Lenders, and no Loan Party or
any Subsidiary thereof shall have rights as a third party beneficiary of any of
such provisions.

 

9.02        Rights as a Lender.  The Persons serving as the Agents or the Term
Loan Agent hereunder shall have the same rights and powers in their capacity as
a Lender as any other Lender and may exercise the same as though they were not
the Administrative Agent, the Collateral Agent or the Term Loan Agent and the
terms “Revolving Lender” or “Revolving Lenders” and “Term Lender” or “Term
Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent or
the Collateral Agent, or the Term Loan Agent, as applicable, hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent, the Collateral Agent or the Term Loan Agent, as
applicable, hereunder and without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Agents and the Term Loan Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Agents and the Term Loan Agent:

 

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative
Agent, the Collateral Agent, or the Term Loan Agent, as applicable, is required
to exercise as directed in writing by the Applicable Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that the Agents and the Term Loan Agent 
shall not be required to take any action that, in its respective opinion or the
opinion of its counsel, may expose such Agent or the Term Loan Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent, the Term Loan Agent or any of its
Affiliates in any capacity.

 

124

--------------------------------------------------------------------------------


 

The Agents and the Term Loan Agent shall not be liable for any action taken or
not taken by it (i) with the Consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
such Agent or the Term Loan Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

 

The Agents and the Term Loan Agent shall not be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
and the Term Loan Agent by the Loan Parties, a Lender or the L/C Issuer.  In the
event that the Agents obtains such actual knowledge or receives such a notice,
the Agents shall give prompt notice thereof to each of the other Credit
Parties.  Upon the occurrence and during the continuance of an Event of Default,
the Agents shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Applicable Lenders.  Unless and
until the Agents and/or the Term Loan Agent shall have received such direction,
the Agents and the Term Loan Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to any such Default or
Event of Default as it shall deem advisable in the best interest of the Credit
Parties.  In no event shall the Agents or the Term Loan Agent be required to
comply with any such directions to the extent that any Agent or the Term Loan
Agent believes that its compliance with such directions would be unlawful.

 

The Agents and the Term Loan Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agents.

 

9.04        Reliance by Agents and Term Loan Agent.  Each Agent and the Term
Loan Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Each Agent and the Term Loan Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.  Each Agent and the Term Loan Agent may consult with
legal counsel (who may be counsel for any Loan Party), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

125

--------------------------------------------------------------------------------


 

9.05        Delegation of Duties.  Each Agent and the Term Loan Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by such Agent and/or the Term Loan Agent.  Each Agent and the Term
Loan Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties. 
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Agents and the Term Loan Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as such Agent and the Term Loan Agent.

 

9.06        Resignation of Agents and the Term Loan Agent.  Either Agent and the
Term Loan Agent may at any time give written notice of its resignation to the
Lenders, the L/C Issuer and the Lead Borrower.  Upon receipt of any such notice
of resignation, (i) the Required Lenders shall have the right, with the consent
of the Lead Borrower (absent the existence of a Default or an Event of Default),
which consent shall not be unreasonably withheld or delayed, to appoint a
successor Administrative Agent or Collateral Agent, and (ii) upon ten (10) days
prior written notice to, and after consultation with, the Administrative Agent,
the Required Term Lenders shall have the right, with the consent of the Lead
Borrower (absent the existence of a Default or Event of Default), which consent
shall not be unreasonably withheld or delayed, to appoint a successor Term Loan
Agent, in each case, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders, or Required
Term Lenders, as applicable, and shall have accepted such appointment within 30
days after the retiring Agent or Term Loan Agent gives notice of its
resignation, then the retiring Agent or Term Loan Agent, as applicable, may, in
consultation with the Lead Borrower (absent the existence of a Default or an
Event of Default), on behalf of the Lenders and the L/C Issuer, or on behalf of
the Term Loan Lenders, as applicable, appoint a successor Administrative Agent,
Collateral Agent or Term Loan Agent, as applicable, meeting the qualifications
set forth above; provided that if the Administrative Agent, Collateral Agent or
Term Loan Agent, as applicable, shall notify the Lead Borrower and the Lenders
that no qualifying Person has accepted such appointment, then the resigning
Agent or Term Loan Agent may apply to a court of competent jurisdiction for the
appointment of a new Administrative Agent, Collateral Agent or Term Loan Agent,
as applicable, provided, further, that such resignation shall not become
effective until such time as a successor Administrative Agent,  Collateral Agent
or Term Loan Agent, as applicable, is appointed and has accepted such
appointment.  Upon the acceptance of a successor’s appointment as Administrative
Agent, Collateral Agent or Term Loan Agent, as applicable, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent or Term Loan Agent, as
applicable, and the retiring Agent or Term Loan Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section).  The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Lead Borrower and such successor.  After the retiring Agent’s or Term Loan
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent or Term Loan Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring

 

126

--------------------------------------------------------------------------------


 

Agent or Term Loan Agent was acting as Administrative Agent, Collateral Agent or
Term Loan Agent hereunder.

 

Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute the resignation of Wells Fargo Bank as Swing Line
Lender and the resignation of Wells Fargo Bank as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

9.07        Non-Reliance on Agents or Term Loan Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Agents or the Term Loan Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents or the Term Loan Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except as provided in Section 9.12, the Agents and the
Term Loan Agent shall not have any duty or responsibility to provide any Credit
Party with any other credit or other information concerning the affairs,
financial condition or business of any Loan Party that may come into the
possession of the Agents or the Term Loan Agent.

 

9.08        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Laws or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Loan Parties)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(i), 2.03(j), 2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make

 

127

--------------------------------------------------------------------------------


 

such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.09        Collateral and Guaranty Matters.  The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,

 

(a)         to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and the
expiration or termination of all Letters of Credit (or upon the Cash
Collateralization of all Letters of Credit in the manner set forth in
Section 2.03(g)), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing by the Applicable Lenders in
accordance with Section 10.01;

 

(b)         to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien, or to
release any Lien, on such property that is permitted by the definition of
Permitted Encumbrances; and

 

(c)         to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.09. 
Notwithstanding the foregoing, in each case as specified above in clauses
(a)-(c) of this Section 9.09, the Agents will without further confirmation from
the Required Lenders, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.09.

 

9.10        Notice of Transfer.

 

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

 

9.11        Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 

(a)         agrees to furnish the Administrative Agent on the first day of each
month with a summary of all Other Liabilities due or to become due to such
Lender. In connection with any distributions to be made hereunder, the
Administrative Agent shall

 

128

--------------------------------------------------------------------------------


 

be entitled to assume that no amounts are due to any Lender on account of Other
Liabilities unless the Administrative Agent has received written notice thereof
from such Lender;

 

(b)         is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Lead Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agents (collectively, the “Reports”);

 

(c)         expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;

 

(d)         expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(e)         agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and

 

(f)          without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

 

9.12        Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession.  Should any Lender (other
than the Agents) obtain possession of any such Collateral, such Lender shall
notify the Agents thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent’s instructions.

 

9.13        Indemnification of Agents and the Term Loan Agent.  Without limiting
the obligations of the Loan Parties hereunder, the Lenders hereby agree to
indemnify the Agents and the Term Loan Agent, the L/C Issuer and any Related
Party, as the case may be, ratably according to their Applicable Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any Agent or the Term Loan Agent, the L/C Issuer and their Related
Parties in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted to be taken by

 

129

--------------------------------------------------------------------------------


 

any Agent or the Term Loan Agent, the L/C Issuer and their Related Parties in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s,
the Term Loan Agent’s, the L/C Issuer’s and their Related Parties’ gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

9.14        Relation among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents and the Term Loan
Agent) authorized to act for, any other Lender.

 

9.15        Defaulting Lender.

 

(a)         If for any reason any Lender shall become a Defaulting Lender or
shall fail or refuse to abide by its obligations under this Agreement, including
without limitation its obligation to make available to Administrative Agent its
Applicable Percentage of any Loans, expenses or setoff or purchase its
Applicable Percentage of a participation interest in the Swing Line Loans or L/C
Borrowings and such failure is not cured within two (2) days of receipt from the
Administrative Agent of written notice thereof, then, in addition to the rights
and remedies that may be available to the other Credit Parties, the Loan Parties
or any other party at law or in equity, and not at limitation thereof, (i) such
Defaulting Lender’s right to participate in the administration of, or
decision-making rights related to, the Obligations, this Agreement or the other
Loan Documents shall be suspended during the pendency of such failure or
refusal, (ii) a Defaulting Lender shall be deemed to have assigned any and all
payments due to it from the Loan Parties, whether on account of outstanding
Loans, interest, fees or otherwise, to the remaining non-Defaulting Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Obligations until, as a result of application of such assigned payments the
Lenders’ respective Applicable Percentages of all outstanding Obligations shall
have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency, and (iii) at
the option of the Administrative Agent, any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent as cash collateral for future funding obligations of
the Defaulting Lender in respect of any Loan or existing or future participating
interest in any Swing Line Loan or Letter of Credit.  The Defaulting Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i), (ii) and (iii) hereinabove shall be restored only upon the payment
by the Defaulting Lender of its Applicable Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the Default Rate.

 

(b)         The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans.  Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the

 

130

--------------------------------------------------------------------------------


 

Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Acceptance.

 

(c)         Each Defaulting Lender shall indemnify the Administrative Agent and
each non-Defaulting Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-Defaulting Lender, on account
of a Defaulting Lender’s failure to timely fund its Applicable Percentage of a
Loan or to otherwise perform its obligations under the Loan Documents.

 

ARTICLE X
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or Consent shall:

 

(a)         extend or increase the Commitment of any Revolving Lender, or the
Term Commitment of any Term Lender (or reinstate any Commitment or Term
Commitment terminated pursuant to Section 8.02), without the written Consent of
such Revolving Lender or such Term Lender, as applicable;

 

(b)         as to any Lender, postpone any date fixed by this Agreement or any
other Loan Document for (i) any scheduled payment or mandatory prepayment of
principal, interest, fees or other amounts due to such Lender hereunder or under
any of the other Loan Documents without the written Consent of such Lender
entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Commitments or the Term Commitments hereunder or
under any other Loan Document without the written Consent of such Lender;

 

(c)         as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing held by such Lender, or (subject
to clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to or for the account
of such Lender, without the written Consent of each Lender entitled to such
amount; provided, however, that (i) only the Consent of the Required Lenders
shall be necessary to amend any financial covenant hereunder (or any defined
term used therein), (ii) only the Consent of the Required Revolving Lenders
shall be necessary to amend the definition of “Default Rate” as it applies to
the Committed Revolving Loans and the Swing Line Loans or to waive any
obligation of the Borrowers to pay interest on the Committed Revolving Loans and
the Swing Line Loans or Letter of Credit Fees at the Default Rate and (iii) only
the Consent of the Required Term Lenders shall be necessary to amend the
definition of “Default Rate” as it applies to the Term Loan or to waive any
obligation of the Borrowers to pay interest on the Term Loan at the Default
Rate;

 

(d)         as to any Lender, change Section 2.13 or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;

 

131

--------------------------------------------------------------------------------


 

(e)         change any provision of this Section or the definition of
“Applicable Lenders”, “Required Lenders”, “Required Revolving Lenders”, or
“Required Term Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender included in any such definition;

 

(f)          except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;

 

(g)         except for Permitted Dispositions, release all or substantially all
of the Collateral from the Liens of the Security Documents without the written
Consent of each Lender; provided that, (x) in connection with an Enforcement
Action with respect to any Revolving Loan Priority Collateral, or a Disposition
of any Revolving Loan Priority Collateral with the written Consent of the
Required Revolving Lenders other than pursuant to an Enforcement Action, then
such Revolving Loan Priority Collateral may be released solely with the written
Consent of the Required Revolving Lenders, and (y) in connection with an
Enforcement Action with respect to any Term Loan Priority Collateral, or a
Disposition of any Term Loan Priority Collateral with the written Consent of the
Required Term Loan Lenders other than pursuant to an Enforcement Action, then
such Term Loan Priority Collateral may be released solely with the written
Consent of the Required Term Loan Lenders;

 

(h)         without the written Consent of each Lender, increase (i) except as
provided in Section 2.15, the Aggregate Commitments or (ii) the amount of the
Term Loan;

 

(i)          change the definition of the term “Borrowing Base”, “Revolving
Borrowing Base” or “Term Loan Borrowing Base” or any component definition
thereof if as a result thereof the amounts available to be borrowed by the
Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves, so long as the methodology
used in determining or changing any such Reserves is consistent with the
methodology used by the Administrative Agent on the Closing Date;

 

(j)          modify the definitions of “Permitted Overadvance” or “Unintentional
Overadvance” so as to increase the amount thereof or, except as provided in the
definition of “Permitted Overadvance”, the time period for which a Permitted
Overadvance may remain outstanding without the written Consent of each Lender;

 

(k)         except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

 

(l)          increase the rate of interest applicable to the Committed Loans and
the Swing Line Loans (other than in connection with charging the Default Rate)
by more than two percent (2.0%), without the written Consent of the Required
Revolving Lenders and the Required Term Lenders;

 

132

--------------------------------------------------------------------------------


 

(m)        increase the Term Loan Interest Rate (other than in connection with
charging the Default Rate) to the by more than four percent (4.0%), without the
written Consent of the Required Term Lenders, and the Required Revolving
Lenders;

 

(n)         without the written Consent of the Required Term Lenders, in the
event that the Lead Borrower or any of the other Loan Parties become subject to
a case under any Debtor Relief Laws, no Agent or Revolving Lender will propose
any debtor-in-possession financing in favor the Loan Parties unless the terms of
such debtor-in-possession financing complies with the terms and conditions of
this Agreement and the Collateral Agent, for the benefit of the Term Loan Agent
and the Term Lenders, retains Liens on the Collateral (including any
post-petition Collateral) with the same priorities as set forth herein; and

 

(o)         without the written Consent of the Required Revolving Lenders and
the Required Term Lenders:

 

(i)            amend Section 2.15 in a manner that would increase the amount of
any Commitment Increases available thereunder;

 

(ii)           amend Section 2.02(h), 6.01, 6.02, 6.03, 6.06, 6.07, 6.10, 6.11,
6.13, 6.15, 6.16, 6.18, any provisions of Article VII, or Section 8.01 or 8.02,
or Section 10.04; and

 

(iii)          amend the definitions or any component definition thereof, of
“Adjusted LIBO Rate”, “Adjusted Term Loan Payment Conditions”, “Appraised
Value”, “Approved Fund”, “Availability”, “Availability Reserves”, “Base Rate”, “
Cash Dominion Event”, “Change of Control”, “Credit Party Expenses”, “Eligible
Assignee”, “Enforcement Action”, “Interest Payment Date”, “Internal Control
Event”, “Inventory Reserves”, “LIBO Rate”, “Material Adverse Effect”, “Material
Contract”, “Material Indebtedness”, “Payment Conditions”, “Permitted
Acquisition”, “Permitted Dispositions”, “Permitted Encumbrances”, “Permitted
Indebtedness”, “Permitted Investments”, “Prepayment Event”, “Pro Forma
Availability Condition”, “Pro Forma Availability”, “Real Estate Appraised
Value”, “Real Estate Use Period, “Receivables Reserves”, “Restricted Payments”,
“Reserves” (or any defined term included therein), “Restricted Payment
Conditions”, “Restricted Preferred Equity Dividend Conditions”, “Restricted
Preferred Equity Dividend Pro Forma Liquidity Amount”, “Restricted Pro Forma
Availability”, “Restricted Pro Forma Availability Condition”, “Term Loan Action
Notice”, “Term Loan Priority Collateral”, “Term Loan Reserve” or “Usage Event
Period”.

 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the Term
Loan Agent in addition to the Lenders required above, affect the rights or
duties of the Term Loan Agent under this Agreement or any other Loan Document;
(v) no

 

133

--------------------------------------------------------------------------------


 

amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or Consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

 

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

10.02      Notices, Financial Statements and Other Documents; Effectiveness;
Electronic Communications.

 

(a)         Notices, Financial Statements and Other Documents Generally.  Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in subsection (b) below), all notices,
financial statements and other documents and communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)            if to the Loan Parties, the Agents, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices, financial statements and other documents sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices, financial statements and other documents
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices, financial statements and other documents delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

 

134

--------------------------------------------------------------------------------


 

(b)         Electronic Communications.  Notices, financial statements and other
documents and communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Lead Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)         Change of Address, Etc.  Each of the Loan Parties, the Agents, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(d)         Reliance by Agents, L/C Issuer and Lenders.  The Agents, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan/Conversion Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Agents, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Loan Parties.  All telephonic notices
to and other telephonic communications with the Agents may be recorded by the
Agents, and each of the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy,

 

135

--------------------------------------------------------------------------------


 

power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)         Costs and Expenses.  The Borrowers shall pay all Credit Party
Expenses.

 

(b)         Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Agents, the Term Loan Agent (and any sub-agent thereof), each
other Credit Party, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless (on an after tax basis) from, any and all losses, claims, causes of
action, damages, liabilities, settlement payments, costs, and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agents, the Term Loan
Agent (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, any bank advising or confirming
a Letter of Credit or any other nominated person with respect to a Letter of
Credit seeking to be reimbursed or indemnified or compensated, and any third
party seeking to enforce the rights of a Borrower, beneficiary, nominated
person, transferee, assignee of Letter of Credit proceeds, or holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries,
(iv) any claims of, or amounts paid by any Credit Party to, a Blocked Account
Bank or other Person which has entered into a control agreement with any Credit
Party hereunder, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or any of the Loan Parties’ directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

136

--------------------------------------------------------------------------------


 

(c)         Reimbursement by Lenders.  Without limiting their obligations under
Section 9.13 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it, each Lender severally agrees to pay to the Agents, the
Term Loan Agent (or any such sub-agent), the L/C Issuer or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents, the Term Loan Agent (or any such sub-agent) or
the L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agents, the Term Loan Agent (or any such sub-agent)
or L/C Issuer in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)         Payments.  All amounts due under this Section shall be payable on
demand therefor.

 

(f)          Survival.  The agreements in this Section shall survive the
resignation of any Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Loan Parties is made to any Credit Party, or any Credit Party exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders and the L/C Issuer under clause (b) of the

 

137

--------------------------------------------------------------------------------


 

preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent, the Term Loan Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A)of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
the “Effective Date” is specified in the Assignment and Assumption, as of the
“Effective Date”, shall not be less than $10,000,000, with respect to the
Committed Loans, and not less than $2,500,000 with respect to the Term Loan,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations

 

138

--------------------------------------------------------------------------------


 

under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) a Default or
Event of Default has occurred and is continuing at the time of such assignment
(2) such assignment is in connection with any merger, consolidation, sale,
transfer or other disposition of all or any substantial portion of the business
or loan portfolio of the assigning Lender, or (3) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the assignment of any Commitment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)           Term Loan.  Notwithstanding anything in this Section 10.06(b) to
the contrary, Wells Fargo Credit, Inc. shall not assign any portion of the Term
Loan held by it pursuant to this Section 10.06(b) unless (i) the Lead Borrower
has provided its consent to such assignment; or (ii) Wells Fargo Bank has
assigned more than 50.1% of its Commitment; or (iii) an Event of Default has
occurred and is continuing at the time of such assignment.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of

 

139

--------------------------------------------------------------------------------


 

such assignment.  Upon request, the Borrowers (at their expense) shall execute
and deliver a Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Lead Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Loan Parties or the Administrative
Agent, sell participations to any Person (other than a natural person or the
Loan Parties or any of the Loan Parties’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Agents, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13
 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Lead Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.01 unless the Lead
Borrower is notified of the participation sold to such

 

140

--------------------------------------------------------------------------------


 

Participant and such Participant agrees, for the benefit of the Loan Parties, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Wells Fargo Bank assigns all of its Commitment and Loans
pursuant to subsection (b) above, (i) Wells Fargo Bank may upon 30 days’ notice
to the Lead Borrower and the Lenders, resign as L/C Issuer (provided that such
resignation shall not be effective until a successor L/C Issuer has been
appointed, which absent the occurrence and continuation of an Event of Default,
shall be reasonably acceptable to the Lead Borrower), and/or (ii) Wells Fargo
Bank upon 30 days’ notice to the Lead Borrower, resign as Swing Line Lender.  In
the event of any such resignation as L/C Issuer or Swing Line Lender, the Lead
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Lead Borrower to appoint any such successor shall affect the resignation of
Wells Fargo Bank as L/C Issuer or Wells Fargo Bank as Swing Line Lender, as the
case may be.  If Wells Fargo Bank resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Wells Fargo Bank resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Wells Fargo Bank to effectively assume
the obligations of Wells Fargo Bank with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Credit Parties agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners,

 

141

--------------------------------------------------------------------------------


 

directors, officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential on the same terms as provided
herein), (b) to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Lead Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties; provided, however, that in the case of any
disclosure pursuant to clause (c) above, the applicable Credit Party which is
required to disclose confidential Information agrees to give the Lead Borrower,
to the extent practicable and not otherwise prohibited by any such Law,
regulation, subpoena, order or decree of a court or similar legal process, prior
notice of such disclosure (provided, however, no Credit Party shall incur any
liability to any Loan Party or other Person for failing to provide the Lead
Borrower with any such prior notice); provided, further, however, that the
Administrative Agent and such Lender shall disclose only that portion of the
confidential Information as is required to be disclosed, in its sole judgment,
pursuant to any such Law, regulation, subpoena, order or decree of a court or
similar legal process.  Any such required disclosure shall not, in and of
itself, change the status of the disclosed information as Information under the
terms of this Agreement.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent or the Required Lenders, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or

 

142

--------------------------------------------------------------------------------


 

final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrowers or any other Loan Party
against any and all of the Obligations now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrowers or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer (through the Administrative Agent) agrees to notify the Lead Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Credit Parties, regardless of any
investigation made by any Credit Party or on their behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding. 

 

143

--------------------------------------------------------------------------------


 

Further, the provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX
shall survive and remain in full force and effect regardless of the repayment of
the Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities and (z) any Obligations that may thereafter arise under
Section 10.04.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                            the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                           such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrowers (in the case of all other amounts);

 

(c)                            in the case of any such assignment resulting from
a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)                           such assignment does not conflict with applicable
Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

144

--------------------------------------------------------------------------------


 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  ACTIONS COMMENCED BY LOAN PARTIES. EACH
LOAN PARTY AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE
ADMINISTRATIVE AGENT MAY ELECT

 

145

--------------------------------------------------------------------------------


 

IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
WITH RESPECT TO ANY SUCH ACTION.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

 

146

--------------------------------------------------------------------------------


 

10.17                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act.  Each Loan Party is in compliance, in all
material respects, with the Patriot Act.  No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

10.18                 Foreign Asset Control Regulations.  Neither of the advance
of the Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). 
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

10.19                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.20                 Press Releases.

 

(a)                            Each Credit Party executing this Agreement agrees
that neither it nor its Affiliates will in the future issue any press releases
or other public disclosure using the name of Administrative Agent or its
Affiliates or referring to this Agreement or the other Loan Documents without at
least two (2) Business Days’ prior notice to Administrative Agent and without
the prior written consent of Administrative Agent unless (and only to the extent
that) such Credit Party or Affiliate is required to do so under applicable Law
and then, in any event, such Credit Party or Affiliate will consult with
Administrative Agent before issuing such press release or other public
disclosure.

 

(b)                           Each Loan Party consents to the publication by
Administrative Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, product photographs, logo or trademark.  Administrative Agent or such
Lender shall provide a draft reasonably in advance of any advertising material
to the Lead Borrower for review and comment prior to the publication thereof. 
Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 

147

--------------------------------------------------------------------------------


 

10.21                 Additional Waivers.

 

(a)                                  The Obligations are the joint and several
obligation of each Loan Party. To the fullest extent permitted by applicable
Law, the obligations of each Loan Party shall not be affected by (i) the failure
of any Credit Party to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement or any other Loan Document, or (iii) the failure to perfect
any security interest in, or the release of, any of the Collateral or other
security held by or on behalf of the Collateral Agent or any other Credit Party.

 

(b)                                 The obligations of each Loan Party shall not
be subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment in full in cash of the Obligations
after the termination of the Commitments), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of any Agent
or any other Credit Party to assert any claim or demand or to enforce any remedy
under this Agreement, any other Loan Document or any other agreement, by any
waiver or modification of any provision of any thereof, any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations, or by
any other act or omission that may or might in any manner or to any extent vary
the risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations after the termination of the Commitments).

 

(c)                                  To the fullest extent permitted by
applicable Law, each Loan Party waives any defense based on or arising out of
any defense of any other Loan Party or the unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any other Loan Party, other than the indefeasible payment in full
in cash of all the Obligations and the termination of the Commitments. The
Collateral Agent and the other Credit Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and the
Commitments have been terminated.  Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

 

(d)                                 Each Borrower is obligated to repay the
Obligations as joint and several obligors under this Agreement.  Upon payment by
any Loan Party of any Obligations, all rights of such Loan Party against any
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the termination of the Commitments. In
addition, any indebtedness of any

 

148

--------------------------------------------------------------------------------


 

Loan Party now or hereafter held by any other Loan Party is hereby subordinated
in right of payment to the prior indefeasible payment in full of the Obligations
and no Loan Party will demand, sue for or otherwise attempt to collect any such
indebtedness.  If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents.  Subject to the foregoing, to the extent
that any Borrower shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting Revolving Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall upon request be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrowers.  As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

10.22                 No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

10.23                 Attachments.

 

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

 

10.24                 Existing Credit Agreement Amended and Restated.

 

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety, (b) the rights and obligations of the parties under
the Existing Credit Agreement shall be subsumed within and be governed by this
Agreement; provided, however, that each of the Loan Parties, each Agent, the
Term Loan Agent, each Lender and each Issuing Bank hereby agrees that (i) each
of the “Loans” (as such term is defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement on the Effective Date shall, for
purposes of this Agreement, be included as Loans hereunder; (ii) each “Letter of
Credit” (as defined in the Existing Credit

 

149

--------------------------------------------------------------------------------


 

Agreement) outstanding under the Existing Credit Agreement on the Effective Date
shall be a Letter of Credit hereunder, (iii) all Obligations of the Loan Parties
under the Existing Credit Agreement shall remain outstanding, shall constitute
continuing Obligations secured by the Collateral, and this Agreement shall not
be deemed to evidence or result in a novation or repayment and reborrowing of
such Obligations, and (iv) all references to the Existing Credit Agreement in
any Loan Document or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.

 

[Remainder of page intentionally left blank]

 

150

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

Borrowers:

 

 

 

COLDWATER CREEK U.S. INC.

 

as Lead Borrower and a Borrower

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

President & Treasurer

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Senior Vice President & Treasurer

 

 

 

COLDWATER CREEK MERCHANDISING &
LOGISTICS INC.

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

President

 

-Signature Page-

 

--------------------------------------------------------------------------------


 

 

Guarantors:

 

 

 

COLDWATER CREEK INC.

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

C SQUARED LLC

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Manager

 

 

 

ASPENWOOD ADVERTISING, INC.

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Treasurer

 

 

 

CWC WORLDWIDE SERVICES INC.

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Treasurer

 

 

 

COLDWATER CREEK SOURCING INC.

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Senior Vice President & Treasurer

 

 

 

CWC SOURCING LLC

 

 

 

 

 

By:

/s/ John K. Leary

 

Name:

John K. Leary

 

Title:

Manager

 

-Signature Page-

 

--------------------------------------------------------------------------------


 

 

Agents:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION (as successor by merger to Wells
Fargo Retail Finance, LLC),
as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Michele L. Ayou

 

Name:

Michele L. Ayou

 

Title:

Vice President

 

-Signature Page-

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CREDIT, INC.,
as Term Loan Agent

 

 

 

By:

/s/ Adam D. Salter

 

Name:

Adam D. Salter

 

Title:

Managing Director

 

-Signature Page-

 

--------------------------------------------------------------------------------


 

 

Revolving Lenders:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION (as successor by merger to Wells
Fargo Retail Finance, LLC),
as a Revolving Lender and as Swing Line Lender

 

 

 

By:

/s/ Michele L. Ayou

 

Name:

Michele L. Ayou

 

Title:

Vice President

 

-Signature Page-

 

--------------------------------------------------------------------------------


 

 

Term Lenders:

 

 

 

WELLS FARGO CREDIT, INC.,
as a Term Lender

 

 

 

By:

/s/ Adam D. Salter

 

Name:

Adam D. Salter

 

Title:

Managing Director

 

-Signature Page-

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Borrowers

 

1.

Coldwater Creek U.S. Inc., a Delaware corporation

 

 

2.

Coldwater Creek The Spa Inc., an Idaho corporation

 

 

3.

Coldwater Creek Merchandising & Logistics Inc., a Delaware corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.02

 

Guarantors

 

1.

Coldwater Creek Inc., a Delaware corporation

 

 

2.

C Squared LLC, a Delaware limited liability company

 

 

3.

Aspenwood Advertising, Inc., a Delaware corporation

 

 

4.

CWC Worldwide Services Inc., an Idaho corporation

 

 

5.

Coldwater Creek Sourcing Inc., an Idaho corporation

 

 

6.

CWC Sourcing LLC, an Idaho limited liability company

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

Revolving Lender

 

Commitment

 

Applicable Percentage

 

Wells Fargo Bank, National Association

 

$

70,000,000.00

 

100.000000

%

TOTAL

 

$

70,000,000.00

 

100.000000

%

 

Term Lender

 

Term Loan
Commitment

 

Applicable Percentage

 

Wells Fargo Credit, Inc.

 

$

15,000,000.00

 

100.000000

%

TOTAL

 

$

15,000,000.00

 

100.000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

 

Existing Letters of Credit

 

See attached.

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00867673

Expires: 3/31/2011

Created: 10/31/2010

Activity: 11/30/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

16,549.14

 

 

 

$

16,549.14

 

 

 

NTABL Migrated Transaction

 

11/28/2010

 

AM

 

 

 

$

(16,549.14

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00867673

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00867809

Expires: 3/31/2011

Created: 10/31/2010

Activity: 12/7/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

40,198.56

 

 

 

$

40,198.56

 

 

 

NTABL Migrated Transaction

 

12/4/2010

 

AM

 

 

 

$

(40,198.56

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00867809

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00867930

Expires: 3/31/2011

Created: 10/31/2010

Activity: 12/14/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

24,215.66

 

 

 

$

24,215.66

 

 

 

NTABL Migrated Transaction

 

12/11/2010

 

AM

 

 

 

$

(24,215.66

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00867930

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00867974

Expires: 3/31/2011

Created: 10/31/2010

Activity: 11/6/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

27,827.84

 

 

 

$

27,827.84

 

 

 

NTABL Migrated Transaction

 

11/1/2010

 

AM

 

 

 

$

(27,827.84

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00867974

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00868830

Expires: 3/31/2011

Created: 10/31/2010

Activity: 11/6/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

32,087.41

 

 

 

$

32,087.41

 

 

 

NTABL Migrated Transaction

 

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00868830

Expires: 3/31/2011

Created: 10/31/2010

Activity: 11/6/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

AM

 

$

(32,087.41

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00868830

 

$

0.00

 

$

0.00

 

 

 

 

 

 

L/C ID: 00868912

Expires: 3/31/2011

Created: 10/31/2010

Activity: 11/9/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

61,180.73

 

 

 

$

61,180.73

 

 

 

NTABL Migrated Transaction

 

11/7/2010

 

AM

 

 

 

$

(61,180.73

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00868912

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00868939

Expires: 3/31/2011

Created: 10/31/2010

Activity: 11/6/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

309,437.27

 

 

 

$

309,437.27

 

 

 

NTABL Migrated Transaction

 

11/1/2010

 

AM

 

 

 

$

(309,437.27

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00868939

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00869073

Expires: 3/31/2011

Created: 10/31/2010

Activity: 11/9/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

1,234.56

 

 

 

$

1,234.56

 

 

 

NTABL Migrated Transaction

 

11/6/2010

 

AM

 

 

 

$

(1,234.56

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00869073

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00869475

Expires: 3/31/2011

Created: 10/31/2010

Activity: 12/14/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

78,800.61

 

 

 

$

78,800.61

 

 

 

NTABL Migrated Transaction

 

12/11/2010

 

AM

 

 

 

$

(78,800.61

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00869475

 

$

0.00

 

$

0.00

 

 

 

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00869626

Expires: 4/30/2011

Created: 10/31/2010

Activity: 5/3/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

75,425.73

 

 

 

$

75,425.73

 

 

 

NTABL Migrated Transaction

 

11/23/2010

 

AM

 

$

55,351.07

 

 

 

$

130,776.80

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(8,665.80

)

$

122,111.00

 

 

 

Drawing

 

2/1/2011

 

AM

 

 

 

$

(52,094.90

)

$

70,016.10

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(2,715.00

)

$

67,301.10

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(51,023.90

)

$

16,277.20

 

 

 

 

 

4/25/2011

 

AM

 

 

 

$

(16,277.20

)

$

0.00

 

 

 

Closeout Expired L/C

 

4/25/2011

 

AM

 

$

16,277.20

 

 

 

$

16,277.20

 

 

 

Reinstate balance due to WFBank still showing bala

 

5/1/2011

 

AM

 

 

 

$

(16,277.20

)

$

0.00

 

 

 

L/C Expired

 

 

 

 

 

 

 

L/C ID: 00869626

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00869627

Expires: 4/18/2011

Created: 10/31/2010

Activity: 4/19/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

1,312,297.72

 

 

 

$

1,312,297.72

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(121,324.00

)

$

1,190,973.72

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(315.50

)

$

1,190,658.22

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(54,392.92

)

$

1,136,265.30

 

 

 

 

 

11/18/2010

 

AM

 

 

 

$

(42,694.50

)

$

1,093,570.80

 

 

 

 

 

11/18/2010

 

AM

 

 

 

$

(149,188.60

)

$

944,382.20

 

 

 

 

 

11/23/2010

 

AM

 

 

 

$

(144,196.25

)

$

800,185.95

 

 

 

 

 

12/10/2010

 

AM

 

 

 

$

(2,150.70

)

$

798,035.25

 

 

 

 

 

12/16/2010

 

AM

 

 

 

$

(38,544.60

)

$

759,490.65

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(98,434.20

)

$

661,056.45

 

 

 

Drawing

 

12/24/2010

 

AM

 

 

 

$

(1,564.03

)

$

659,492.42

 

 

 

Drawing

 

12/24/2010

 

AM

 

 

 

$

(66,094.33

)

$

593,398.09

 

 

 

Drawing

 

1/7/2011

 

AM

 

 

 

$

(1,523.06

)

$

591,875.03

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00869627

Expires: 4/18/2011

Created: 10/31/2010

Activity: 4/19/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/14/2011

 

AM

 

 

 

$

(19,195.07

)

$

572,679.96

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(77,528.10

)

$

495,151.86

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(88,909.89

)

$

406,241.97

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(1,781.40

)

$

404,460.57

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(133.75

)

$

404,326.82

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(18,559.60

)

$

385,767.22

 

 

 

 

 

2/22/2011

 

AM

 

 

 

$

(321,391.26

)

$

64,375.96

 

 

 

 

 

3/8/2011

 

AM

 

 

 

$

(47,800.00

)

$

16,575.96

 

 

 

 

 

4/16/2011

 

AM

 

 

 

$

(16,575.96

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00869627

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00869630

Expires: 3/31/2011

Created: 10/31/2010

Activity: 2/15/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

592,728.37

 

 

 

$

592,728.37

 

 

 

NTABL Migrated Transaction

 

11/10/2010

 

AM

 

 

 

$

(208,989.00

)

$

383,739.37

 

 

 

 

 

12/14/2010

 

AM

 

 

 

$

(270,488.00

)

$

113,251.37

 

 

 

 

 

12/15/2010

 

AM

 

 

 

$

(65,664.00

)

$

47,587.37

 

 

 

 

 

2/12/2011

 

AM

 

 

 

$

(47,587.37

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00869630

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00869802

Expires: 3/31/2011

Created: 10/31/2010

Activity: 12/7/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

60,855.00

 

 

 

$

60,855.00

 

 

 

NTABL Migrated Transaction

 

12/4/2010

 

AM

 

 

 

$

(60,855.00

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00869802

 

$

0.00

 

$

0.00

 

 

 

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00869811

Expires: 3/31/2011

Created: 10/31/2010

Activity: 12/7/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

51,862.01

 

 

 

$

51,862.01

 

 

 

NTABL Migrated Transaction

 

12/4/2010

 

AM

 

 

 

$

(51,862.01

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00869811

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00869812

Expires: 3/31/2011

Created: 10/31/2010

Activity: 1/25/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

1,390,927.67

 

 

 

$

1,390,927.67

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(801,316.68

)

$

589,610.99

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(43,352.94

)

$

546,258.05

 

 

 

 

 

11/17/2010

 

AM

 

 

 

$

(90,140.39

)

$

456,117.66

 

 

 

 

 

11/23/2010

 

AM

 

 

 

$

(215,756.56

)

$

240,361.10

 

 

 

 

 

12/3/2010

 

AM

 

 

 

$

(39,325.60

)

$

201,035.50

 

 

 

 

 

12/14/2010

 

AM

 

 

 

$

(90,803.47

)

$

110,232.03

 

 

 

 

 

1/22/2011

 

AM

 

 

 

$

(110,232.03

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00869812

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00870114

Expires: 3/31/2011

Created: 10/31/2010

Activity: 4/26/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

488,581.20

 

 

 

$

488,581.20

 

 

 

NTABL Migrated Transaction

 

11/23/2010

 

AM

 

 

 

$

(18,081.10

)

$

470,500.10

 

 

 

 

 

11/26/2010

 

AM

 

$

410,957.16

 

 

 

 

$

881,457.26

 

 

 

 

 

12/10/2010

 

AM

 

 

 

$

(27,917.34

)

$

853,539.92

 

 

 

 

 

12/14/2010

 

AM

 

$

70,490.21

 

 

 

 

$

924,030.13

 

 

 

 

 

12/16/2010

 

AM

 

 

 

$

(54,900.03

)

$

869,130.10

 

 

 

 

 

12/23/2010

 

AM

 

 

 

$

(152,031.79

)

$

717,098.31

 

 

 

 

 

1/6/2011

 

AM

 

 

 

$

(68,437.10

)

$

648,661.21

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00870114

Expires: 3/31/2011

Created: 10/31/2010

Activity: 4/26/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/7/2011

 

AM

 

 

 

$

(189,986.73

)

$

458,674.48

 

 

 

 

 

1/27/2011

 

AM

 

 

 

$

(371,507.33

)

$

87,167.15

 

 

 

 

 

2/8/2011

 

AM

 

 

 

$

(22,219.70

)

$

64,947.45

 

 

 

 

 

2/10/2011

 

AM

 

 

 

$

(795.57

)

$

64,151.88

 

 

 

 

 

4/23/2011

 

AM

 

 

 

$

(64,151.88

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00870114

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00870234

Expires: 3/31/2011

Created: 10/31/2010

Activity: 3/1/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

442,720.96

 

 

 

$

442,720.96

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(1,851.77

)

$

440,869.19

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(58,830.22

)

$

382,038.97

 

 

 

 

 

11/23/2010

 

AM

 

 

 

$

(167,062.91

)

$

214,976.06

 

 

 

 

 

11/24/2010

 

AM

 

 

 

$

(120,468.09

)

$

94,507.97

 

 

 

 

 

12/1/2010

 

AM

 

 

 

$

(6,023.39

)

$

88,484.58

 

 

 

 

 

12/2/2010

 

AM

 

 

 

$

(6,023.39

)

$

82,461.19

 

 

 

 

 

12/2/2010

 

AM

 

$

6,023.39

 

 

 

$

88,484.58

 

 

 

 

 

12/10/2010

 

AM

 

 

 

$

(71,328.38

)

$

17,156.20

 

 

 

 

 

3/1/2011

 

AM

 

 

 

$

(17,156.20

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00870234

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00870427

Expires: 3/31/2011

Created: 10/31/2010

Activity: 2/1/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

3,020,680.14

 

 

 

$

3,020,680.14

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(554,510.49

)

$

2,466,169.65

 

 

 

 

 

11/18/2010

 

AM

 

 

 

$

(220,896.07

)

$

2,245,273.58

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00870427

Expires: 3/31/2011

Created: 10/31/2010

Activity: 2/1/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/18/2010

 

AM

 

 

 

$

(436,897.62

)

$

1,808,375.96

 

 

 

 

 

11/26/2010

 

AM

 

 

 

$

(893,824.54

)

$

914,551.42

 

 

 

 

 

12/3/2010

 

AM

 

 

 

$

(186,796.02

)

$

727,755.40

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(67,945.00

)

$

659,810.40

 

 

 

 

 

12/28/2010

 

AM

 

 

 

$

(165,926.05

)

$

493,884.35

 

 

 

 

 

2/1/2011

 

AM

 

 

 

$

(493,884.35

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00870427

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00870583

Expires: 3/31/2011

Created: 10/31/2010

Activity: 12/28/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

1,246,396.68

 

 

 

$

1,246,396.68

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(122,637.15

)

$

1,123,759.53

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(26,930.64

)

$

1,096,828.89

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(105,792.30

)

$

991,036.59

 

 

 

 

 

11/23/2010

 

AM

 

 

 

$

(403,482.61

)

$

587,553.98

 

 

 

 

 

11/29/2010

 

AM

 

 

 

$

(119,409.87

)

$

468,144.11

 

 

 

 

 

12/10/2010

 

AM

 

 

 

$

(212,858.58

)

$

255,285.53

 

 

 

 

 

12/13/2010

 

AM

 

 

 

$

(2,119.25

)

$

253,166.28

 

 

 

 

 

12/13/2010

 

AM

 

 

 

$

(423.41

)

$

252,742.87

 

 

 

 

 

12/26/2010

 

AM

 

 

 

$

(252,742.87

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00870583

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00870587

Expires: 5/5/2011

Created: 10/31/2010

Activity: 5/10/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

472,012.21

 

 

 

$

472,012.21

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(54,267.20

)

$

417,745.01

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00870587

Expires: 5/5/2011

Created: 10/31/2010

Activity: 5/10/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/10/2010

 

AM

 

 

 

$

(2,558.60

)

$

415,186.41

 

 

 

 

 

11/16/2010

 

AM

 

 

 

$

(17,121.00

)

$

398,065.41

 

 

 

 

 

12/10/2010

 

AM

 

 

 

$

(872.03

)

$

397,193.38

 

 

 

 

 

12/14/2010

 

AM

 

 

 

$

(50,344.30

)

$

346,849.08

 

 

 

 

 

1/7/2011

 

AM

 

 

 

$

(32,486.03

)

$

314,363.05

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(56,868.72

)

$

257,494.33

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(83,212.71

)

$

174,281.62

 

 

 

 

 

2/2/2011

 

AM

 

 

 

$

(9,698.34

)

$

164,583.28

 

 

 

 

 

2/3/2011

 

AM

 

 

 

$

(48,105.30

)

$

116,477.98

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(13,474.84

)

$

103,003.14

 

 

 

 

 

2/22/2011

 

AM

 

 

 

$

(18,471.18

)

$

84,531.96

 

 

 

 

 

4/8/2011

 

DR

 

 

 

$

(6,695.91

)

$

77,836.05

 

 

 

 

 

5/7/2011

 

AM

 

 

 

$

(77,836.05

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00870587

 

$

0.00

 

$

0.00

 

 

 

 

L/C ID: 00870856

Expires: 3/31/2011

Created: 10/31/2010

Activity: 2/8/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

28,710.64

 

 

 

$

28,710.64

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(7,957.95

)

$

20,752.69

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(12,751.80

)

$

8,000.89

 

 

 

 

 

11/16/2010

 

AM

 

 

 

$

(2,305.50

)

$

5,695.39

 

 

 

 

 

2/5/2011

 

AM

 

 

 

$

(5,695.39

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00870856

 

$

0.00

 

$

0.00

 

 

 

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00870936

Expires: 5/9/2011

Created: 10/31/2010

Activity: 5/6/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

2,337,699.46

 

 

 

$

2,337,699.46

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(158,496.17

)

$

2,179,203.29

 

 

 

 

 

11/16/2010

 

AM

 

 

 

$

(81,870.36

)

$

2,097,332.93

 

 

 

 

 

11/26/2010

 

AM

 

 

 

$

(5,816.61

)

$

2,091,516.32

 

 

 

 

 

12/14/2010

 

AM

 

 

 

$

(218,283.26

)

$

1,873,233.06

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(53,318.22

)

$

1,819,914.84

 

 

 

Drawing

 

1/7/2011

 

AM

 

 

 

$

(559,806.05

)

$

1,260,108.79

 

 

 

 

 

2/1/2011

 

AM

 

 

 

$

(536,521.27

)

$

723,587.52

 

 

 

 

 

2/1/2011

 

AM

 

 

 

$

(1,569,648.14

)

$

(846,060.62

)

 

 

 

 

2/1/2011

 

AM

 

$

1,569,648.14

 

 

 

$

723,587.52

 

 

 

 

 

2/11/2011

 

AM

 

$

407,069.83

 

 

 

$

1,130,657.35

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(407,069.83

)

$

723,587.52

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(407,069.83

)

$

316,517.69

 

 

 

 

 

3/14/2011

 

AM

 

 

 

$

(194,839.26

)

$

121,678.43

 

 

 

 

 

3/14/2011

 

AM

 

 

 

$

(3,509.14

)

$

118,169.29

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00870936

 

$

118,169.29

 

$

118,169.29

 

 

 

 

L/C ID: 00870977

Expires: 3/31/2011

Created: 10/31/2010

Activity: 2/23/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

5,039,738.69

 

 

 

$

5,039,738.69

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(2,377,726.89

)

$

2,662,011.80

 

 

 

 

 

12/10/2010

 

AM

 

 

 

$

(321,155.38

)

$

2,340,856.42

 

 

 

 

 

12/21/2010

 

AM

 

 

 

$

(1,503,343.91

)

$

837,512.51

 

 

 

 

 

12/21/2010

 

AM

 

 

 

$

(1,519.20

)

$

835,993.31

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00870977

Expires: 3/31/2011

Created: 10/31/2010

Activity: 2/23/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/21/2011

 

AM

 

 

 

$

(835,993.31

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00870977

 

$

0.00

 

$

118,169.29

 

 

 

 

L/C ID: 00870986

Expires: 4/30/2011

Created: 10/31/2010

Activity: 5/13/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

317,747.87

 

 

 

$

317,747.87

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(114,452.20)

 

$

203,295.67

 

 

 

 

 

11/23/2010

 

AM

 

 

 

$

(53,944.00)

 

$

149,351.67

 

 

 

 

 

12/6/2010

 

AM

 

$

40,157.02

 

 

 

$

189,508.69

 

 

 

 

 

1/7/2011

 

AM

 

 

 

$

(38,199.12)

 

$

151,309.57

 

 

 

 

 

1/24/2011

 

AM

 

 

 

$

(34,796.40)

 

$

116,513.17

 

 

 

 

 

1/24/2011

 

AM

 

 

 

$

(49,507.26)

 

$

67,005.91

 

 

 

 

 

1/24/2011

 

AM

 

 

 

$

(23,581.35)

 

$

43,424.56

 

 

 

 

 

3/8/2011

 

AM

 

 

 

$

(9,900.00)

 

$

33,524.56

 

 

 

 

 

4/26/2011

 

AM

 

 

 

$

(466.43)

 

$

33,058.13

 

 

 

 

 

4/26/2011

 

AM

 

$

466.43

 

 

 

$

33,524.56

 

 

 

Reverse incorrect amount

 

4/26/2011

 

AM

 

 

 

$

(4,606.43)

 

$

28,918.13

 

 

 

 

 

5/13/2011

 

AM

 

 

 

$

(22,385.76)

 

$

6,532.37

 

 

 

Draw

 

 

 

 

 

 

 

L/C ID: 00870986

 

$

6,532.37

 

$

124,701.66

 

 

 

 

L/C ID: 00871436

Expires: 3/31/2011

Created: 10/31/2010

Activity: 1/4/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

128,093.21

 

 

 

$

128,093.21

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(120,979.86)

 

$

7,113.35

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00871436

Expires: 3/31/2011

Created: 10/31/2010

Activity: 1/4/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/1/2011

 

AM

 

 

 

$

(7,113.35

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00871436

 

$

0.00

 

$

124,701.66

 

 

 

 

L/C ID: 00871562

Expires: 4/18/2011

Created: 10/31/2010

Activity: 4/19/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

1,571,867.34

 

 

 

$

1,571,867.34

 

 

 

NTABL Migrated Transaction

 

11/3/2010

 

AM

 

 

 

$

(325,040.51

)

$

1,246,826.83

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(168,112.80

)

$

1,078,714.03

 

 

 

 

 

11/16/2010

 

AM

 

 

 

$

(120,612.42

)

$

958,101.61

 

 

 

 

 

11/16/2010

 

AM

 

 

 

$

(5,387.25

)

$

952,714.36

 

 

 

 

 

11/24/2010

 

AM

 

 

 

$

(151,841.55

)

$

800,872.81

 

 

 

 

 

12/10/2010

 

AM

 

 

 

$

(144.30

)

$

800,728.51

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(1,984.24

)

$

798,744.27

 

 

 

Drawing

 

1/31/2011

 

AM

 

 

 

$

(249,840.96

)

$

548,903.31

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(3,056.44

)

$

545,846.87

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(68,019.28

)

$

477,827.59

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(144,037.42

)

$

333,790.17

 

 

 

 

 

2/2/2011

 

AM

 

 

 

$

(35,986.59

)

$

297,803.58

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(46,818.22

)

$

250,985.36

 

 

 

 

 

2/22/2011

 

AM

 

 

 

$

(129,981.89

)

$

121,003.47

 

 

 

 

 

3/8/2011

 

AM

 

 

 

$

(32,813.38

)

$

88,190.09

 

 

 

 

 

3/8/2011

 

AM

 

 

 

$

(15,254.06

)

$

72,936.03

 

 

 

 

 

3/21/2011

 

AM

 

 

 

$

(9,314.85

)

$

63,621.18

 

 

 

 

 

4/16/2011

 

AM

 

 

 

$

(63,621.18

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00871562

 

$

0.00

 

$

124,701.66

 

 

 

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00871671

Expires: 4/18/2011

Created: 10/31/2010

Activity: 4/19/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

106,999.04

 

 

 

$

106,999.04

 

 

 

NTABL Migrated Transaction

 

1/31/2011

 

AM

 

 

 

$

(32,152.84

)

$

74,846.20

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(37,932.00

)

$

36,914.20

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(16,408.88

)

$

20,505.32

 

 

 

 

 

3/8/2011

 

AM

 

 

 

$

(13,216.50

)

$

7,288.82

 

 

 

 

 

4/16/2011

 

AM

 

 

 

$

(7,288.82

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00871671

 

$

0.00

 

$

124,701.66

 

 

 

 

L/C ID: 00871828

Expires: 3/31/2011

Created: 10/31/2010

Activity: 3/8/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

1,040,815.73

 

 

 

$

1,040,815.73

 

 

 

NTABL Migrated Transaction

 

11/17/2010

 

AM

 

 

 

$

(82,911.36

)

$

957,904.37

 

 

 

 

 

11/23/2010

 

AM

 

 

 

$

(101,274.50

)

$

856,629.87

 

 

 

 

 

11/26/2010

 

AM

 

$

62,766.22

 

 

 

$

919,396.09

 

 

 

 

 

11/29/2010

 

AM

 

 

 

$

(48,720.25

)

$

870,675.84

 

 

 

 

 

12/9/2010

 

AM

 

 

 

$

(31,042.00

)

$

839,633.84

 

 

 

 

 

12/13/2010

 

AM

 

$

3,364.01

 

 

 

$

842,997.85

 

 

 

 

 

12/14/2010

 

AM

 

 

 

$

(105,816.54

)

$

737,181.31

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(233,614.36

)

$

503,566.95

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(95,579.89

)

$

407,987.06

 

 

 

Drawing

 

1/7/2011

 

AM

 

 

 

$

(249,253.67

)

$

158,733.39

 

 

 

 

 

1/26/2011

 

AM

 

 

 

$

(53,657.94

)

$

105,075.45

 

 

 

 

 

2/2/2011

 

AM

 

 

 

$

(55,906.61

)

$

49,168.84

 

 

 

 

 

3/5/2011

 

AM

 

 

 

$

(49,168.84

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00871828

 

$

0.00

 

$

124,701.66

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00872217

Expires: 5/9/2011

Created: 10/31/2010

Activity: 5/6/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

3,195,837.07

 

 

 

$

3,195,837.07

 

 

 

NTABL Migrated Transaction

 

12/15/2010

 

AM

 

$

6,360.59

 

 

 

$

3,202,197.66

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(165,566.47

)

$

3,036,631.19

 

 

 

Drawing

 

1/7/2011

 

AM

 

 

 

$

(368,987.60

)

$

2,667,643.59

 

 

 

 

 

2/1/2011

 

AM

 

 

 

$

(1,569,648.14

)

$

1,097,995.45

 

 

 

 

 

2/22/2011

 

AM

 

 

 

$

(32,007.60

)

$

1,065,987.85

 

 

 

 

 

3/11/2011

 

AM

 

 

 

$

(709,496.24

)

$

356,491.61

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00872217

 

$

356,491.61

 

$

481,193.27

 

 

 

 

L/C ID: 00872239

Expires: 3/31/2011

Created: 10/31/2010

Activity: 12/28/2010

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

13,759.65

 

 

 

$

13,759.65

 

 

 

NTABL Migrated Transaction

 

12/26/2010

 

AM

 

 

 

$

(13,759.65

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00872239

 

$

0.00

 

$

481,193.27

 

 

 

 

L/C ID: 00872321

Expires: 4/30/2011

Created: 10/31/2010

Activity: 4/26/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

906,828.44

 

 

 

$

906,828.44

 

 

 

NTABL Migrated Transaction

 

11/23/2010

 

AM

 

 

 

$

(14,344.18

)

$

892,484.26

 

 

 

 

 

11/26/2010

 

AM

 

$

232,405.55

 

 

 

$

1,124,889.81

 

 

 

 

 

12/3/2010

 

AM

 

 

 

$

(143,128.89

)

$

981,760.92

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(251,268.28

)

$

730,492.64

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(131,245.34

)

$

599,247.30

 

 

 

 

 

1/10/2011

 

AM

 

 

 

$

(224,657.23

)

$

374,590.07

 

 

 

 

 

2/2/2011

 

AM

 

 

 

$

(155,607.47

)

$

218,982.60

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00872321

Expires: 4/30/2011

Created: 10/31/2010

Activity: 4/26/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/25/2011

 

AM

 

 

 

$

(22,428.80

)

$

196,553.80

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00872321

 

$

196,553.80

 

$

677,747.07

 

 

 

 

L/C ID: 00872322

Expires: 4/30/2011

Created: 10/31/2010

Activity: 4/26/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

1,718,237.35

 

 

 

$

1,718,237.35

 

 

 

NTABL Migrated Transaction

 

11/10/2010

 

AM

 

 

 

$

(60,194.79

)

$

1,658,042.56

 

 

 

 

 

11/10/2010

 

AM

 

 

 

$

(56,534.93

)

$

1,601,507.63

 

 

 

 

 

11/23/2010

 

AM

 

 

 

$

(202,625.83

)

$

1,398,881.80

 

 

 

 

 

12/1/2010

 

AM

 

$

823,720.30

 

 

 

$

2,222,602.10

 

 

 

 

 

12/3/2010

 

AM

 

 

 

$

(51,237.57

)

$

2,171,364.53

 

 

 

 

 

12/17/2010

 

AM

 

 

 

$

(330,277.89

)

$

1,841,086.64

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(224,723.84

)

$

1,616,362.80

 

 

 

Drawing

 

1/7/2011

 

AM

 

 

 

$

(277,368.17

)

$

1,338,994.63

 

 

 

 

 

1/19/2011

 

AM

 

 

 

$

(67,041.61

)

$

1,271,953.02

 

 

 

 

 

1/27/2011

 

AM

 

 

 

$

(703,034.98

)

$

568,918.04

 

 

 

 

 

2/11/2011

 

AM

 

 

 

$

(64,820.32

)

$

504,097.72

 

 

 

 

 

2/22/2011

 

AM

 

 

 

$

(436,822.48

)

$

67,275.24

 

 

 

 

 

3/8/2011

 

AM

 

 

 

$

(5,052.81

)

$

62,222.43

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00872322

 

$

62,222.43

 

$

739,969.50

 

 

 

 

L/C ID: 00872442

Expires: 4/19/2011

Created: 10/31/2010

Activity: 4/26/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

526,142.59

 

 

 

$

526,142.59

 

 

 

NTABL Migrated Transaction

 

12/3/2010

 

AM

 

 

 

$

 (286.00

)

$

525,856.59

 

 

 

 

 

1/7/2011

 

AM

 

 

 

$

 (262,654.02

)

$

 263,202.57

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00872442

Expires: 4/19/2011

Created: 10/31/2010

Activity: 4/26/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/1/2011

 

AM

 

$

(254,226.00

)

$

 8,976.57

 

 

 

 

 

 

 

4/26/2011

 

AM

 

$

(8,976.57

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00872442

 

$

0.00

 

$

739,969.50

 

 

 

 

L/C ID: 00872649

Expires: 3/31/2011

Created: 10/31/2010

Activity: 4/5/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

469,126.85

 

 

 

$

469,126.85

 

 

 

NTABL Migrated Transaction

 

12/29/2010

 

AM

 

 

 

$

(30,272.72

)

$

438,854.13

 

 

 

Draw

 

1/31/2011

 

AM

 

 

 

$

(103,955.83

)

$

334,898.30

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(106,472.48

)

$

228,425.82

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(112,947.00

)

$

115,478.82

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(71,998.86

)

$

43,479.96

 

 

 

 

 

2/22/2011

 

AM

 

 

 

$

(18,525.38

)

$

24,954.58

 

 

 

 

 

4/2/2011

 

AM

 

 

 

$

(24,954.58

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00872649

 

$

0.00

 

$

739,969.50

 

 

 

 

L/C ID: 00872725

Expires: 4/30/2011

Created: 10/31/2010

Activity: 5/3/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

184,429.32

 

 

 

$

184,429.32

 

 

 

NTABL Migrated Transaction

 

11/26/2010

 

AM

 

$

1,370.59

 

 

 

$

185,799.91

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(139,563.56

)

$

46,236.35

 

 

 

Drawing

 

1/7/2011

 

AM

 

 

 

$

(39,493.94

)

$

6,742.41

 

 

 

 

 

2/22/2011

 

AM

 

 

 

$

(1,330.66

)

$

5,411.75

 

 

 

 

 

5/1/2011

 

AM

 

 

 

$

(5,411.75

)

$

0.00

 

 

 

L/C Expired

 

 

 

 

 

 

 

L/C ID: 00872725

 

$

0.00

 

$

739,969.50

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: 00872981

Expires: 5/18/2011

Created: 11/6/2010

Activity: 5/13/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/4/2010

 

OB

 

$

613,540.20

 

 

 

$

613,540.20

 

 

 

 

 

3/8/2011

 

AM

 

 

 

$

(59,775.03

)

$

553,765.17

 

 

 

 

 

3/21/2011

 

AM

 

 

 

$

(255,699.61

)

$

298,065.56

 

 

 

 

 

3/30/2011

 

AM

 

 

 

$

(133,627.00

)

$

164,438.56

 

 

 

Pay

 

3/30/2011

 

AM

 

 

 

$

(46,641.77

)

$

117,796.79

 

 

 

Pay

 

4/12/2011

 

AM

 

 

 

$

(74,496.38

)

$

43,300.41

 

 

 

 

 

4/1/2011

 

AM

 

$

133,627.00

 

 

 

$

176,927.41

 

 

 

Reverse incorrect draw amount as of 03/30/2011

 

4/1/2011

 

AM

 

 

 

$

(133,617.00

)

$

43,310.41

 

 

 

Post correct 03/30/2011 draw amount.

 

 

 

 

 

 

 

L/C ID: 00872981

 

$

43,310.41

 

$

783,279.91

 

 

 

 

L/C ID: 00872990

Expires: 4/18/2011

Created: 11/6/2010

Activity: 4/19/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

11/1/2010

 

OB

 

$

432,378.90

 

 

 

$

432,378.90

 

 

 

 

 

11/1/2010

 

AM

 

 

 

$

(432,378.90

)

$

0.00

 

 

 

 

 

11/4/2010

 

AM

 

$

432,378.90

 

 

 

$

432,378.90

 

 

 

 

 

12/14/2010

 

AM

 

 

 

$

(22,015.11

)

$

410,363.79

 

 

 

 

 

12/24/2010

 

AM

 

 

 

$

(78,574.56

)

$

331,789.23

 

 

 

Drawing

 

1/31/2011

 

AM

 

 

 

$

(20,375.66

)

$

311,413.57

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(210,081.96

)

$

101,331.61

 

 

 

 

 

1/31/2011

 

AM

 

 

 

$

(49,973.26

)

$

51,358.35

 

 

 

 

 

2/2/2011

 

AM

 

$

5,569.62

 

 

 

$

56,927.97

 

 

 

 

 

2/2/2011

 

AM

 

 

 

$

(5,569.62

)

$

51,358.35

 

 

 

 

 

2/2/2011

 

AM

 

 

 

$

(5,569.62

)

$

45,788.73

 

 

 

 

 

4/16/2011

 

AM

 

 

 

$

(45,788.73

)

$

0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: 00872990

 

$

0.00

 

$

783,279.91

 

 

 

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: IC0695497H

Expires: 8/31/2011

Created: 2/14/2011

Activity: 5/11/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/11/2011

 

OB

 

$

355,536.55

 

 

 

$

355,536.55

 

 

 

 

 

3/11/2011

 

AM

 

$

35,162.25

 

 

 

$

390,698.80

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(54,687.94

)

$

336,010.86

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0695497H

 

$

336,010.86

 

$

1,119,290.77

 

 

 

 

L/C ID: IC0696216H

Expires: 5/20/2011

Created: 12/27/2010

Activity: 5/13/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/24/2010

 

OB

 

$

177,061.62

 

 

 

$

177,061.62

 

 

 

Nara Bank, N A (Advising Bank)

 

2/14/2011

 

AM

 

 

 

$

(11,936.44

)

$

165,125.18

 

 

 

 

 

3/2/2011

 

AM

 

 

 

$

(33,551.49

)

$

131,573.69

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(82,612.27

)

$

48,961.42

 

 

 

 

 

3/10/2011

 

AM

 

 

 

$

(32,132.73

)

$

16,828.69

 

 

 

 

 

3/17/2011

 

AM

 

 

 

$

(11,671.66

)

$

5,157.03

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0696216H

 

$

5,157.03

 

$

1,124,447.80

 

 

 

 

L/C ID: IC0697220H

Expires: 11/1/2011

Created: 3/23/2011

Activity: 4/11/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

3/22/2011

 

OB

 

$

46,060.58

 

 

 

$

46,060.58

 

 

 

 

 

4/1/2011

 

AM

 

$

153,114.43

 

 

 

$

199,175.01

 

 

 

Balance moved from LC # WIC0697220H

 

 

 

 

 

 

 

L/C ID: IC0697220H

 

$

199,175.01

 

$

1,323,622.81

 

 

 

 

L/C ID: IC0697262H

Expires: 6/30/2011

Created: 2/3/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/2/2011

 

OB

 

$

 753,737.99

 

 

 

$

753,737.99

 

 

 

 

 

3/7/2011

 

AM

 

$

 230,820.10

 

 

 

$

984,558.09

 

 

 

 

 

3/7/2011

 

AM

 

 

 

$

 (230,820.10

)

$

753,737.99

 

 

 

 

 

3/7/2011

 

AM

 

 

 

$

 (230,820.10

)

$

522,917.89

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: IC0697262H

Expires: 6/30/2011

Created: 2/3/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

3/9/2011

 

AM

 

 

 

$

(130,084.07

)

$

392,833.82

 

 

 

 

 

3/9/2011

 

AM

 

$

435,409.24

 

 

 

$

828,243.06

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

(328,343.52

)

$

499,899.54

 

 

 

 

 

3/28/2011

 

AM

 

 

 

$

(153,012.98

)

$

346,886.56

 

 

 

 

 

4/6/2011

 

AM

 

 

 

$

(32,952.14

)

$

313,934.42

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(84,078.69

)

$

229,855.73

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(244.18

)

$

229,611.55

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(108,375.24

)

$

121,236.31

 

 

 

 

 

5/12/2011

 

AM

 

 

 

$

(57,831.77

)

$

63,404.54

 

 

 

Draw/Funding

 

 

 

 

 

 

 

L/C ID: IC0697262H

 

$

63,404.54

 

$

1,387,027.35

 

 

 

 

L/C ID: IC0697458H

Expires: 9/1/2011

Created: 3/23/2011

Activity: 5/12/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

3/22/2011

 

OB

 

$

931,886.64

 

 

 

$

931,886.64

 

 

 

 

 

4/11/2011

 

AM

 

$

159,057.90

 

 

 

$

1,090,944.54

 

 

 

 

 

5/11/2011

 

AM

 

$

4,556.33

 

 

 

$

1,095,500.87

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0697458H

 

$

1,095,500.87

 

$

2,482,528.22

 

 

 

 

L/C ID: IC0697901H

Expires: 8/31/2011

Created: 2/14/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/11/2011

 

OB

 

$

76,704.05

 

 

 

$

76,704.05

 

 

 

 

 

5/11/2011

 

AM

 

$

276,643.12

 

 

 

$

353,347.17

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0697901H

 

$

353,347.17

 

$

2,835,875.39

 

 

 

 

 

L/C ID: IC0697998H

Expires: 7/31/2011

Created: 2/24/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/23/2011

 

OB

 

$

1,071,431.28

 

 

 

$

1,071,431.28

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: IC0697998H

Expires: 7/31/2011

Created: 2/24/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

3/22/2011

 

AM

 

$

412,838.64

 

 

 

$

1,484,269.92

 

 

 

 

 

5/12/2011

 

AM

 

 

 

$

(33,903.85

)

$

1,450,366.07

 

 

 

Draw/Funding

 

 

 

 

 

 

 

L/C ID: IC0697998H

 

$

1,450,366.07

 

$

4,286,241.46

 

 

 

 

L/C ID: IC0698034H

Expires: 8/31/2011

Created: 2/24/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/23/2011

 

OB

 

$

355,509.62

 

 

 

$

355,509.62

 

 

 

 

 

4/1/2011

 

AM

 

$

239,721.02

 

 

 

$

595,230.64

 

 

 

 

 

4/13/2011

 

AM

 

 

 

$

(53,420.20

)

$

541,810.44

 

 

 

 

 

5/5/2011

 

AM

 

 

 

$

(18,642.70

)

$

523,167.74

 

 

 

 

 

5/11/2011

 

AM

 

$

785,506.98

 

 

 

$

1,308,674.72

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0698034H

 

$

1,308,674.72

 

$

5,594,916.18

 

 

 

 

L/C ID: IC0698124H

Expires: 11/30/2011

Created: 2/24/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

2/23/2011

 

OB

 

$

425,014.32

 

 

 

$

425,014.32

 

 

 

 

 

5/11/2011

 

AM

 

$

141,734.52

 

 

 

$

566,748.84

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0698124H

 

$

566,748.84

 

$

6,161,665.02

 

 

 

 

L/C ID: IC0698879H

Expires: 9/30/2011

Created: 3/23/2011

Activity: 4/4/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

3/22/2011

 

OB

 

$

248,506.08

 

 

 

$

248,506.08

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

(248,506.08

)

$

0.00

 

 

 

 

 

3/22/2011

 

AM

 

$

243,772.63

 

 

 

$

243,772.63

 

 

 

 

 

4/1/2011

 

AM

 

$

79,645.24

 

 

 

$

323,417.87

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0698879H

 

$

 323,417.87

 

$

6,485,082.89

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: IC0699034H

Expires: 8/31/2011

Created: 3/23/2011

Activity: 4/4/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

3/22/2011

 

OB

 

$

214,264.26

 

 

 

$

214,264.26

 

 

 

 

 

4/1/2011

 

AM

 

$

14,194.25

 

 

 

$

228,458.51

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0699034H

 

$

228,458.51

 

$

6,713,541.40

 

 

 

 

L/C ID: IC0699035H

Expires: 9/30/2011

Created: 3/23/2011

Activity: 3/23/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

3/22/2011

 

OB

 

$

1,847,473.18

 

 

 

$

1,847,473.18

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

(1,847,473.18

)

$

0.00

 

 

 

 

 

3/22/2011

 

AM

 

$

1,812,283.22

 

 

 

$

1,812,283.22

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0699035H

 

$

1,812,283.22

 

$

8,525,824.62

 

 

 

 

L/C ID: IC0699339H

Expires: 10/31/2011

Created: 4/12/2011

Activity: 4/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

4/11/2011

 

OB

 

$

743,870.57

 

 

 

$

743,870.57

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0699339H

 

$

743,870.57

 

$

9,269,695.19

 

 

 

 

L/C ID: IC0699512H

Expires: 10/31/2011

Created: 4/4/2011

Activity: 4/4/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

4/1/2011

 

OB

 

$

211,549.75

 

 

 

$

211,549.75

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0699512H

 

$

211,549.75

 

$

9,481,244.94

 

 

 

 

L/C ID: IC0699620H

Expires: 9/30/2011

Created: 4/4/2011

Activity: 5/4/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

4/1/2011

 

OB

 

$

134,793.75

 

 

 

$

134,793.75

 

 

 

 

 

5/3/2011

 

AM

 

$

55,161.95

 

 

 

$

189,955.70

 

 

 

 

 

5/3/2011

 

AM

 

 

 

$

(55,161.95

)

$

134,793.75

 

 

 

Reverse incorrect amount.

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: IC0699620H

Expires: 9/30/2011

Created: 4/4/2011

Activity: 5/4/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

5/3/2011

 

AM

 

$

56,816.81

 

 

 

$

191,610.56

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0699620H

 

$

191,610.56

 

$

9,672,855.50

 

 

 

 

L/C ID: IC0699621H

Expires: 9/30/2011

Created: 5/12/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

5/11/2011

 

OB

 

$

168,326.33

 

 

 

$

168,326.33

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0699621H

 

$

168,326.33

 

$

9,841,181.83

 

 

 

 

L/C ID: IC0701464H

Expires: 11/30/2011

Created: 5/12/2011

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

5/11/2011

 

OB

 

$

222,280.71

 

 

 

$

222,280.71

 

 

 

 

 

 

 

 

 

 

 

L/C ID: IC0701464H

 

$

222,280.71

 

$

10,063,462.54

 

 

 

 

L/C ID: WIC0695001H

Expires: 4/30/2011

Created: 12/28/2010

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/28/2010

 

OB

 

$

1,251,423.51

 

 

 

$

1,251,423.51

 

 

 

 

 

1/12/2011

 

AM

 

$

88,328.49

 

 

 

$

1,339,752.00

 

 

 

 

 

2/2/2011

 

AM

 

 

 

$

(133,659.52

)

$

1,206,092.48

 

 

 

 

 

2/2/2011

 

AM

 

 

 

$

(22,139.49

)

$

1,183,952.99

 

 

 

 

 

2/2/2011

 

AM

 

$

32,208.30

 

 

 

$

1,216,161.29

 

 

 

 

 

2/7/2011

 

AM

 

 

 

$

(31,270.88

)

$

1,184,890.41

 

 

 

 

 

2/14/2011

 

AM

 

 

 

$

(41,826.60

)

$

1,143,063.81

 

 

 

 

 

2/23/2011

 

AM

 

 

 

$

(242,878.87

)

$

900,184.94

 

 

 

 

 

2/23/2011

 

AM

 

 

 

$

(80,981.19

)

$

819,203.75

 

 

 

 

 

2/23/2011

 

AM

 

$

80,981.19

 

 

 

$

900,184.94

 

 

 

 

 

2/23/2011

 

AM

 

 

 

$

(78,622.51

)

$

821,562.43

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(132,739.29

)

$

688,823.14

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: WIC0695001H

Expires: 4/30/2011

Created: 12/28/2010

Activity: 5/12/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

3/22/2011

 

AM

 

$

 210,380.96

 

 

 

$

 899,204.10

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

 (210,380.96)

 

$

 688,823.14

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

 (210,380.96)

 

$

 478,442.18

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

 (111,723.21)

 

$

 366,718.97

 

 

 

 

 

3/29/2011

 

AM

 

 

 

$

 (181,852.85)

 

$

 184,866.12

 

 

 

 

 

4/1/2011

 

AM

 

 

 

$

 (385.79)

 

$

 184,480.33

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

 (120,761.02)

 

$

 63,719.31

 

 

 

 

 

4/13/2011

 

AM

 

 

 

$

 (4,462.39)

 

$

 59,256.92

 

 

 

 

 

5/3/2011

 

AM

 

 

 

$

 (59,256.92)

 

$

 0.00

 

 

 

L/C Expired

 

5/9/2011

 

RI

 

$

 916.00

 

 

 

$

 916.00

 

 

 

 

 

5/12/2011

 

AM

 

 

 

$

 (916.00)

 

$

 0.00

 

 

 

Draw/Funding

 

 

 

 

 

 

 

L/C ID: WIC0695001H

 

$

0.00

 

$

 10,063,462.54

 

 

 

 

L/C ID: WIC0695002H

Expires: 5/24/2011

Created: 12/21/2010

Activity: 5/11/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/21/2010

 

OB

 

$

 1,089,358.53

 

 

 

$

 1,089,358.53

 

 

 

 

 

1/10/2011

 

AM

 

$

 261,421.27

 

 

 

$

 1,350,779.80

 

 

 

 

 

2/7/2011

 

AM

 

 

 

$

 (29,143.34)

 

$

 1,321,636.46

 

 

 

 

 

2/16/2011

 

AM

 

 

 

$

 (79,017.68)

 

$

 1,242,618.78

 

 

 

 

 

2/23/2011

 

AM

 

 

 

$

 (26,843.57)

 

$

 1,215,775.21

 

 

 

 

 

2/28/2011

 

AM

 

 

 

$

 (105,124.41)

 

$

 1,110,650.80

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

 (107,008.51)

 

$

 1,003,642.29

 

 

 

 

 

4/13/2011

 

AM

 

 

 

$

 (83,152.44)

 

$

 920,489.85

 

 

 

 

 

4/13/2011

 

AM

 

 

 

$

 (12,185.43)

 

$

 908,304.42

 

 

 

 

 

4/26/2011

 

AM

 

 

 

$

 (97,969.15)

 

$

 810,335.27

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

 (92,038.08)

 

$

 718,297.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: WIC0695002H

Expires: 5/24/2011

Created: 12/21/2010

Activity: 5/11/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

4/27/2011

 

AM

 

 

 

$

(49,375.68

)

$

 668,921.51

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(11,398.50

)

$

 657,523.01

 

 

 

 

 

4/26/2011

 

AM

 

 

 

$

(15,991.69

)

$

 641,531.32

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(185,685.52

)

$

 455,845.80

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(114,916.15

)

$

 340,929.65

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0695002H

 

$

 340,929.65

 

$

 10,404,392.19

 

 

 

 

L/C ID: WIC0695055H

Expires: 6/30/2011

Created: 1/14/2011

Activity: 5/5/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/13/2011

 

OB

 

$

2,223,580.98

 

 

 

$

 2,223,580.98

 

 

 

 

 

2/2/2011

 

AM

 

$

179,963.17

 

 

 

$

 2,403,544.15

 

 

 

 

 

4/8/2011

 

AM

 

 

 

$

(1,333,942.43

)

$

 1,069,601.72

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(289,510.09

)

$

 780,091.63

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(88,214.41

)

$

 691,877.22

 

 

 

 

 

5/5/2011

 

AM

 

 

 

$

(251,942.80

)

$

 439,934.42

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0695055H

 

$

 439,934.42

 

$

 10,844,326.61

 

 

 

 

L/C ID: WIC0695255H

Expires: 7/16/2011

Created: 12/21/2010

Activity: 5/11/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/21/2010

 

OB

 

$

571,013.70

 

 

 

$

 571,013.70

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(44,888.28

)

$

 526,125.42

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(14,846.43

)

$

 511,278.99

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(831.30

)

$

 510,447.69

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(116,775.76

)

$

 393,671.93

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(12,057.21

)

$

 381,614.72

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(158.00

)

$

 381,456.72

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: WIC0695255H

Expires: 7/16/2011

Created: 12/21/2010

Activity: 5/11/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

5/5/2011

 

AM

 

 

 

$

(50,509.72

)

$

 330,947.00

 

 

 

 

 

5/5/2011

 

AM

 

 

 

$

(27,357.06

)

$

 303,589.94

 

 

 

 

 

5/5/2011

 

AM

 

 

 

$

(14,681.46

)

$

 288,908.48

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(73,626.47

)

$

 215,282.01

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0695255H

 

$

 215,282.01

 

$

 11,059,608.62

 

 

 

 

L/C ID: WIC0695493H

Expires: 6/30/2011

Created: 12/17/2010

Activity: 5/11/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/16/2010

 

OB

 

$

 3,030,556.67

 

 

 

$

 3,030,556.67

 

 

 

 

 

3/10/2011

 

AM

 

 

 

$

(59,424.52

)

$

 2,971,132.15

 

 

 

 

 

3/23/2011

 

AM

 

 

 

$

(808,268.17

)

$

 2,162,863.98

 

 

 

 

 

3/25/2011

 

AM

 

 

 

$

(620,809.27

)

$

 1,542,054.71

 

 

 

 

 

4/1/2011

 

AM

 

 

 

$

(2,103.35

)

$

 1,539,951.36

 

 

 

 

 

4/26/2011

 

AM

 

 

 

$

(761,708.39

)

$

 778,242.97

 

 

 

 

 

4/26/2011

 

AM

 

 

 

$

(4,724.08

)

$

 773,518.89

 

 

 

 

 

5/6/2011

 

AM

 

 

 

$

(552,937.26

)

$

 220,581.63

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(187,306.12

)

$

 33,275.51

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0695493H

 

$

 33,275.51

 

$

 11,092,884.13

 

 

 

 

L/C ID: WIC0695496H

Expires: 8/31/2011

Created: 12/28/2010

Activity: 5/13/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/28/2010

 

OB

 

$

634,036.34

 

 

 

$

 634,036.34

 

 

 

 

 

2/2/2011

 

AM

 

$

19,522.12

 

 

 

$

 653,558.46

 

 

 

 

 

2/25/2011

 

AM

 

$

193,790.87

 

 

 

$

 847,349.33

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(138,686.31

)

$

 708,663.02

 

 

 

 

 

4/13/2011

 

AM

 

 

 

$

(57,565.27

)

$

 651,097.75

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: WIC0695496H

Expires: 8/31/2011

Created: 12/28/2010

Activity: 5/13/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

5/11/2011

 

AM

 

$

 268.00

 

 

 

$

 651,365.75

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(268.00

)

$

 651,097.75

 

 

 

Reverse incorrect amount

 

5/11/2011

 

AM

 

$

 276.04

 

 

 

$

 651,373.79

 

 

 

 

 

5/13/2011

 

AM

 

 

 

$

(41,097.88

)

$

 610,275.91

 

 

 

Draw

 

 

 

 

 

 

 

L/C ID: WIC0695496H

 

$

 610,275.91

 

$

 11,703,160.04

 

 

 

 

L/C ID: WIC0695507H

Expires: 7/31/2011

Created: 12/21/2010

Activity: 5/11/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/21/2010

 

OB

 

$

 1,044,608.74

 

 

 

$

 1,044,608.74

 

 

 

 

 

2/2/2011

 

AM

 

$

 678,251.07

 

 

 

$

 1,722,859.81

 

 

 

 

 

2/14/2011

 

AM

 

 

 

$

(195,309.17

)

$

 1,527,550.64

 

 

 

 

 

2/23/2011

 

AM

 

 

 

$

(124,106.71

)

$

 1,403,443.93

 

 

 

 

 

2/23/2011

 

AM

 

$

 124,106.71

 

 

 

$

 1,527,550.64

 

 

 

 

 

2/23/2011

 

AM

 

 

 

$

(120,491.95

)

$

 1,407,058.69

 

 

 

 

 

2/23/2011

 

AM

 

$

 5,752.07

 

 

 

$

 1,412,810.76

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(388,398.49

)

$

 1,024,412.27

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(266,903.86

)

$

 757,508.41

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

(7,760.81

)

$

 749,747.60

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(597,419.28

)

$

 152,328.32

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(93,229.06

)

$

 59,099.26

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(5,871.36

)

$

 53,227.90

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(2,169.75

)

$

 51,058.15

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0695507H

 

$

 51,058.15

 

$

 11,754,218.19

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: WIC0695802H

Expires: 8/31/2011

Created: 1/11/2011

Activity: 5/13/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/10/2011

 

OB

 

$

 395,931.96

 

 

 

$

 395,931.96

 

 

 

 

 

3/10/2011

 

AM

 

$

 238,401.64

 

 

 

$

 634,333.60

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

(6,805.20

)

$

 627,528.40

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(30,174.00

)

$

 597,354.40

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(3,210.00

)

$

 594,144.40

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(139,103.80

)

$

 455,040.60

 

 

 

 

 

4/27/2011

 

AM

 

 

 

$

(25,360.74

)

$

 429,679.86

 

 

 

 

 

5/5/2011

 

AM

 

 

 

$

(4,027.06

)

$

 425,652.80

 

 

 

 

 

5/13/2011

 

AM

 

 

 

$

(170,913.18

)

$

 254,739.62

 

 

 

Draw

 

 

 

 

 

 

 

L/C ID: WIC0695802H

 

$

 254,739.62

 

$

 12,008,957.81

 

 

 

 

L/C ID: WIC0695803H

Expires: 9/30/2011

Created: 12/28/2010

Activity: 5/13/2011

Beneficiary:

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/28/2010

 

OB

 

$

 1,893,334.65

 

 

 

$

 1,893,334.65

 

 

 

 

 

3/2/2011

 

AM

 

 

 

$

(118,990.54

)

$

 1,774,344.11

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

(437,055.78

)

$

 1,337,288.33

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

(91,455.06

)

$

 1,245,833.27

 

 

 

 

 

4/4/2011

 

AM

 

 

 

$

(64,832.49

)

$

 1,181,000.78

 

 

 

 

 

4/13/2011

 

AM

 

 

 

$

(61,595.31

)

$

 1,119,405.47

 

 

 

 

 

5/3/2011

 

AM

 

 

 

$

(288,304.68

)

$

 831,100.79

 

 

 

 

 

5/6/2011

 

AM

 

 

 

$

(178,013.19

)

$

 653,087.60

 

 

 

Draw

 

5/13/2011

 

AM

 

 

 

$

(163,126.65

)

$

 489,960.95

 

 

 

Draw

 

 

 

 

 

 

 

L/C ID: WIC0695803H

 

$

 489,960.95

 

$

 12,498,918.76

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: WIC0696106H

Expires: 6/30/2011

Created: 12/31/2010

Activity: 5/4/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/24/2010

 

OB

 

$

 1,012,946.17

 

 

 

$

 1,012,946.17

 

 

 

 

 

2/2/2011

 

AM

 

$

 432,736.14

 

 

 

$

 1,445,682.31

 

 

 

 

 

2/23/2011

 

AM

 

$

 5,689.72

 

 

 

$

 1,451,372.03

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(11,067.10

)

$

 1,440,304.93

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(715,969.68

)

$

 724,335.25

 

 

 

 

 

5/4/2011

 

AM

 

 

 

$

(580,105.41

)

$

 144,229.84

 

 

 

Draw

 

 

 

 

 

 

 

L/C ID: WIC0696106H

 

$

 144,229.84

 

$

 12,643,148.60

 

 

 

 

L/C ID: WIC0696136H

Expires: 7/31/2011

Created: 1/12/2011

Activity: 4/13/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/11/2011

 

OB

 

$

 678,503.89

 

 

 

$

 678,503.89

 

 

 

 

 

2/2/2011

 

AM

 

$

 253,266.72

 

 

 

$

 931,770.61

 

 

 

 

 

2/23/2011

 

AM

 

$

 31,921.33

 

 

 

$

 963,691.94

 

 

 

 

 

2/24/2011

 

AM

 

 

 

$

(14,582.40

)

$

 949,109.54

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(101,392.94

)

$

 847,716.60

 

 

 

 

 

3/9/2011

 

AM

 

 

 

$

(90,948.67

)

$

 756,767.93

 

 

 

 

 

3/22/2011

 

AM

 

 

 

$

(398,159.76

)

$

 358,608.17

 

 

 

 

 

4/13/2011

 

AM

 

 

 

$

(68,965.19

)

$

 289,642.98

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0696136H

 

$

 289,642.98

 

$

 12,932,791.58

 

 

 

 

L/C ID: WIC0696214H

Expires: 9/30/2011

Created: 12/28/2010

Activity: 2/8/2011

Beneficiary

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

12/28/2010

 

OB

 

$

 28,578.07

 

 

 

$

 28,578.07

 

 

 

 

 

2/7/2011

 

AM

 

$

 7,102.93

 

 

 

$

 35,681.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0696214H

 

$

 35,681.00

 

$

 12,968,472.58

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: WIC0696333H

Expires: 9/30/2011

Created: 1/12/2011

Activity: 1/26/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/11/2011

 

OB

 

$

 317,913.59

 

 

 

$

 317,913.59

 

 

 

 

 

1/25/2011

 

AM

 

$

 78,437.75

 

 

 

$

 396,351.34

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0696333H

 

$

 396,351.34

 

$

 13,364,823.92

 

 

 

 

L/C ID: WIC0696956H

Expires: 6/1/2011

Created: 1/26/2011

Activity: 5/13/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/25/2011

 

OB

 

$

 351,408.91

 

 

 

$

 351,408.91

 

 

 

 

 

5/5/2011

 

AM

 

 

 

$

(63,287.26

)

$

 288,121.65

 

 

 

 

 

5/5/2011

 

AM

 

 

 

$

(36,677.39

)

$

 251,444.26

 

 

 

 

 

5/11/2011

 

AM

 

 

 

$

(1,436.25

)

$

 250,008.01

 

 

 

 

 

5/13/2011

 

AM

 

 

 

$

(139,636.61

)

$

 110,371.40

 

 

 

Draw

 

 

 

 

 

 

 

L/C ID: WIC0696956H

 

$

 110,371.40

 

$

 13,475,195.32

 

 

 

 

L/C ID: WIC0696965H

Expires: 5/1/2011

Created: 1/26/2011

Activity: 5/4/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/25/2011

 

OB

 

$

 207,453.37

 

 

 

$

 207,453.37

 

 

 

 

 

2/16/2011

 

AM

 

 

 

$

(2,683.07

)

$

 204,770.30

 

 

 

 

 

2/24/2011

 

AM

 

 

 

$

(196,747.78

)

$

 8,022.52

 

 

 

 

 

4/11/2011

 

AM

 

 

 

$

(1,980.19

)

$

 6,042.33

 

 

 

 

 

5/3/2011

 

AM

 

 

 

$

(6,042.33

)

$

 0.00

 

 

 

L/C Expired

 

 

 

 

 

 

 

L/C ID: WIC0696965H

 

$

 0.00

 

$

 13,475,195.32

 

 

 

 

L/C ID: WIC0697208H

Expires: 4/30/2011

Created: 1/26/2011

Activity: 5/5/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/25/2011

 

OB

 

$

66,798.90

 

 

 

$

 66,798.90

 

 

 

 

 

5/3/2011

 

AM

 

 

 

$

(66,798.90

)

$

 0.00

 

 

 

L/C Expired

 

5/5/2011

 

RI

 

$

64,853.51

 

 

 

$

 64,853.51

 

 

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 


 

Loan: CEU07

 

LC Ledger

5/16/2011

 

 

 

 

CEU07

COLDWATER CREEK DOC L/Cs

Balance: $13,475,195.32

L/C ID: WIC0697208H

Expires: 4/30/2011

Created: 1/26/2011

Activity: 5/5/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

5/5/2011

 

AM

 

 

 

$

(64,853.51

)

$

 0.00

 

 

 

 

 

 

 

 

 

 

 

L/C ID: WIC0697208H

 

$

 0.00

 

$

 13,475,195.32

 

 

 

 

L/C ID: WIC0697220H

Expires: 8/31/2011

Created: 1/27/2011

Activity: 4/11/2011

Beneficiary: ***

 

Date

 

Type

 

Increases

 

Decreases

 

Contract Balance

 

Loan Balance

 

Comments

 

1/26/2011

 

OB

 

$

 153,114.43

 

 

 

$

 153,114.43

 

 

 

 

 

4/1/2011

 

AM

 

 

 

$

(153,114.43

)

$

 0.00

 

 

 

Move balance to LC# IC0697220H

 

 

 

 

 

 

 

L/C ID: WIC0697220H

 

$

 0.00

 

$

 13,475,195.32

 

 

 

 

--------------------------------------------------------------------------------

***  Confidential material redacted and filed seperately with the Commission.

 

--------------------------------------------------------------------------------

 

 

 


 

SCHEDULE 5.01

 

Loan Parties Organizational Information

 

Legal Name

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Address of Chief Executive
Office/Principal Place of
Business

 

Organizational
ID Number

 

Federal Employer
Identification Number

Coldwater Creek U.S. Inc.

 

Corporation

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

4389730

 

20-8028831

Coldwater Creek Inc.

 

Corporation

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

2585264

 

82-0419266

Coldwater Creek The Spa Inc.

 

Corporation

 

Idaho

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

C 162369

 

20-3747592

C Squared LLC

 

Limited Liability Company

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

3932368

 

None

Aspenwood Advertising, Inc.

 

Corporation

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

3431538

 

14-1877427

Coldwater Creek Sourcing Inc.

 

Corporation

 

Idaho

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

C 155353

 

02-0738530

CWC Sourcing LLC

 

Limited Liability Company

 

Idaho

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

W 38677

 

None

CWC Worldwide Services Inc.

 

Corporation

 

Idaho

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

C 170297

 

02-8028844

Coldwater Creek Merchandising & Logistics Inc.

 

Corporation

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

4552634

 

26-2483904

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

Material Indebtedness

 

 

See Schedule 7.03.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

Litigation

 

1.             Brighton I:             Coldwater Creek Inc. is the defendant. 
The plaintiff is Brighton Collectibles, Inc.  This case was filed in the United
States District Court for the Southern District of California (San Diego, CA). 
This case was tried to a jury in November, 2008.  The jury found against
Coldwater Creek Inc. and the court has entered a judgment in the total amount of
$7,952,404 which includes $1,235,404 in attorneys fees awarded to Brighton
Collectibles, Inc.  We have appealed the judgment.  Pending the appeal, the
court entered a temporary stay of execution conditioned on us posting an
$8.0 million bond, which has been posted.  Defense is being provided by ***
through the law firm of Hogan Lovells US LLP.  Appellate counsel believes that
there are legitimate grounds to overturn the judgment.

 

2.             Brighton II:  Coldwater Creek Inc. is the defendant.  The
plaintiff is Brighton Collectibles, Inc.  This case was filed in the United
States District Court for the Southern District of California (San Diego, CA) on
December 12, 2008.  The amount in controversy is estimated to be ***.  Defense
is being provided by *** through the law firm of Sheppard Mullin.  We are
asserting various defenses to the action.

 

At this time it is understood that *** has approximately *** remaining of the
*** policy under which defense is being provided for both Brighton I and
Brighton II.  The parties have had ongoing discussions concerning a global
settlement of both cases for ***, although certain terms of settlement have not
bee agreed upon.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)(1)

 

Owned Real Estate

 

Owner

 

Owned Real Estate

 

Holder of Mortgage or
Other Lien

Coldwater Creek Inc.

 

Schweitzer Duplex

 

319 Schweitzer Mtn

 

Sandpoint, ID 83864

 

Bonner County

 

None.

Coldwater Creek Merchandising & Logistics Inc.

 

Corporate Headquarters Office

 

One Coldwater Creek Drive

 

Sandpoint, ID 83864

 

Bonner County

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)(2)

 

Leased Real Estate

 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

CENTRAL AVENUE

126 CENTRAL AVE.

WESTFIELD, NJ 07090

 

UNION

 

126 CENTRAL AVENUE, LLC

COLDWATER CREEK US INC

 

VILLAGE POINTE

17151 DAVENPORT ST., #M109

OMAHA, NE 68118

 

DOUGLAS

 

168TH AND DODGE, LP

COLDWATER CREEK US INC

 

THE FORUM AT SONCY

3350 S. SONCY RD., #100

AMARILLO, TX 79124

 

RANDALL

 

34TH & SONCY, LTD.

 

GRACO REAL ESTATE

COLDWATER CREEK US INC

 

BROOK 35 WEST

2157 HWY 35, #1

SEA GIRT, NJ 08750

 

MONMOUTH

 

35 WEST, LLC

 

METROVATION

COLDWATER CREEK US INC

 

THIRD AVE. (3RD & 68TH)

1172 THIRD AVE.

NEW YORK, NY 10065

 

NEW YORK

 

69TH TENANTS CORP.

COLDWATER CREEK US INC

 

ABERCORN WALK

5525 ABERCORN ST., #70

SAVANNAH, GA 31405

 

CHATHAM

 

ABERCORN (E&A), LLC

COLDWATER CREEK US INC

 

ABERCORN WALK — STORAGE

5525 ABERCORN ST.

SAVANNAH, GA 31405

 

CHATHAM

 

ABERCORN (E&A), LLC

COLDWATER CREEK THE SPA INC.

 

THE SHOPS AT PEMBROKE GARDENS

322 SW 145TH TERRACE

PEMBROKE PINES, FL 33027

 

BROWARD

 

AD PEMBROKE LAND COMPANY, LLC

COLDWATER CREEK US INC

 

THE SHOPS AT PEMBROKE GARDENS

330 SW 145TH TERRACE

PEMBROKE PINES, FL 33027

 

BROWARD

 

AD PEMBROKE LAND COMPANY, LLC

COLDWATER CREEK US INC

 

ALDERWOOD

3000 184TH ST. S.W., #940

LYNNWOOD, WA 98037

 

SNOHOMISH

 

ALDERWOOD MALL LLC

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

ALGONQUIN COMMONS

2004 S. RANDALL RD.

ALGONQUIN, IL 60102

 

KANE

 

ALGONQUIN COMMONS, LLC

COLDWATER CREEK US INC

 

ANNAPOLIS TOWNE CENTRE AT

PAROLE

1915 TOWNE CENTER BLVD.

ANNAPOLIS, MD 21401

 

ANNE ARUNDEL

 

ANNAPOLIS TOWNE CENTRE AT PAROLE, LLC

COLDWATER CREEK US INC

 

APACHE MALL

505 APACHE MALL

ROCHESTER, MN 55902

 

OLMSTED

 

APACHE MALL

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE ARBORETUM AT SOUTH

BARRINGTON

100 WEST HIGGINS RD., STE. R-11

SOUTH BARRINGTON, IL 60010

 

COOK

 

ARBORETUM OF SOUTH BARRINGTON, LLC

COLDWATER CREEK US INC

 

ARDEN FAIR

1689 ARDEN WAY, #1214

SACRAMENTO, CA 95815

 

SACRAMENTO

 

ARDEN FAIR ASSOCIATES, LP

COLDWATER CREEK US INC

 

ARLINGTON HIGHLANDS

4000 ARLINGTON HIGHLANDS BLVD., #149

ARLINGTON, TX 76018

 

TARRANT

 

ARLINGTON HIGHLANDS LTD.

COLDWATER CREEK US INC

 

THE SHOPS AT ATLAS PARK

8028 COOPER AVE., #6-104

GLENDALE, NY 11385

 

QUEENS

 

ATLAS PARK LLC

 

ATCO PROPERTIES

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

AUGUSTA MALL

3450 WRIGHTSBORO RD., # B210

AUGUSTA, GA 30909

 

RICHMOND

 

AUGUSTA MALL LLC

 

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE AVENUE - FORSYTH

410 PEACHTREE PKWY, #242

CUMMING, GA 30041

 

FORSYTH

 

AVENUE FORSYTH LLC

COLDWATER CREEK US INC

 

THE AVENUE - WEBB GIN

1350 SCENIC HWY., #300

SNELLVILLE, GA 30078

 

GWINNETT

 

AVENUE WEBB GIN, LLC

COLDWATER CREEK US INC

 

STATE STREET (SANTA BARBARA)

733 STATE ST.

SANTA BARBARA, CA 93101

 

SANTA BARBARA

 

BALBOA BUILDING COMPANY

COLDWATER CREEK US INC

 

BATTLEFIELD MALL

2825 S. GLENSTONE AVE., #F-18
SPRINGFIELD, MO 65804

 

GREENE

 

BATTLEFIELD MALL, LLC

COLDWATER CREEK US INC

 

BAYBROOK MALL

1040 BAYBROOK MALL

FRIENDSWOOD, TX 77546

 

HARRIS

 

BAYBROOK MALL

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE SUMMIT - BIRMINGHAM

200 SUMMIT BLVD., #100

BIRMINGHAM, AL 35243

 

JEFFERSON

 

BAYER RETAIL COMPANY IV, LLC

COLDWATER CREEK US INC

 

BAYSHORE

525 W. NORTHSHORE

GLENDALE, WI 53217

 

MILWAUKEE

 

BAYSHORE TOWN CENTER LLC

 

STEINER

COLDWATER CREEK US INC

 

GRAND BOULEVARD AT SANDESTIN

560 GRAND BLVD., #101

SANDESTIN, FL 32550

 

WALTON

 

BAYTOWNE COMMERCIAL JOINT VENTURE PARTNERS

COLDWATER CREEK US INC

 

BELLEVUE SQUARE

1070 BELLEVUE SQUARE

BELLEVUE, WA 98004

 

KING

 

BELLEVUE SQUARE MANAGERS, INC.

 

KEMPER DEVELOPMENT

COLDWATER CREEK US INC

 

WESTFIELD COUNTYSIDE

27001 US HWY 19 N. #2017

CLEARWATER, FL 33761

 

PINELLAS

 

BELLWETHER PROPERTIES OF FLORIDA (LIMITED)

 

WESTFIELD

COLDWATER CREEK THE SPA INC.

 

BELMAR

329 S. TELLER ST.

LAKEWOOD, CO 80226

 

JEFFERSON

 

BELMAR MAINSTREET HOLDINGS I, LLC

COLDWATER CREEK US INC

 

BELMAR

340 S. TELLER ST.

LAKEWOOD, CO 80226

 

JEFFERSON

 

BELMAR MAINSTREET HOLDINGS I, LLC

COLDWATER CREEK US INC

 

THE ORCHARD (ORCHARD PARK)

4005 N. BUFFALO RD., #200

ORCHARD PARK, NY 14127

 

ERIE

 

BENDERSON DEVELOPMENT COMPANY, INC.

COLDWATER CREEK US INC

 

BRADLEY FAIR

1900 N. ROCK RD., #136

 

SEDGWICK

 

BF OWNER, L.L.C.

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

 

 

WICHITA, KS 67206

 

 

 

 

COLDWATER CREEK US INC

 

FIRST AVENUE (SANDPOINT) STORE

311 N. FIRST AVE.

SANDPOINT, ID 83864

 

BONNER

 

BIG BLUE LAKE LLC

COLDWATER CREEK US INC

 

THE SHOPPES AT PIERCE HILL

1308 VESTAL PKWY. E., #5

VESTAL, NY 13850

 

BROOME

 

BINGHAMTON JOINT VENTURE, LC

 

STANBERRY

COLDWATER CREEK US INC

 

BIRCH RUN PREMIMUM OUTLETS

8825 MARKETPLACE DR., #F410

BIRCH RUN, MI 48415

 

SAGINAW

 

BIRCH RUN OUTLETS II, LLC

COLDWATER CREEK US INC

 

BLAKENEY

9830 REA RD., #D

CHARLOTTE, NC 28277

 

MECKLENBURG

 

BLAKENEY RETAIL, LLC

 

CROSLAND

COLDWATER CREEK US INC

 

MAIN STREET PROMENADE

55 S. MAIN ST., #103

NAPERVILLE, IL 60540

 

DU PAGE

 

BLOCK 418, LLC

COLDWATER CREEK THE SPA INC

 

MAIN STREET PROMENADE

55 S. MAIN ST., #200

NAPERVILLE, IL 60540

 

DU PAGE

 

BLOCK 418, LLC

COLDWATER CREEK US INC

 

HILLSDALE SHOPPING CENTER

336 HILLSDALE SHOPPING CENTER

SAN MATEO, CA 94403

 

SAN MATEO

 

BOHANNON DEVELOPMENT COMPANY

COLDWATER CREEK US INC

 

WESTFIELD BRANDON

856 BRANDON TOWN CENTER

BRANDON, FL 33511

 

HILLSBOROUGH

 

BRANDON SHOPPING CENTER PARTNERS, LTD

 

WESTFIELD

COLDWATER CREEK US INC

 

THE STREETS OF BRENTWOOD

2565 SAND CREEK RD. #116

BRENTWOOD, CA 94513

 

CONTRA COSTA

 

BRENTWOOD SPECIALTY CENTER, LLC

COLDWATER CREEK US INC

 

BURLINGTON TOWN CENTER

49 CHURCH ST., #1034

BURLINGTON, VT 05401

 

CHITTENDEN

 

BURLINGTON TOWN CENTER

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

BURLINGTON TOWN CENTER — STORAGE

49 CHURCH ST.

BURLINGTON, VT 05401

 

CHITTENDEN

 

BURLINGTON TOWN CENTER

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

BRIDGEPORT VILLAGE

7233 BRIDGEPORT RD.

TIGARD, OR 97224

 

WASHINGTON

 

BV CENTERCAL, LLC

 

CHARTER OAK

COLDWATER CREEK THE SPA INC.

 

BRIDGEPORT VILLAGE

7449 S.W. BRIDGEPORT RD.

TIGARD, OR 97224

 

WASHINGTON

 

BV CENTERCAL, LLC

COLDWATER CREEK THE SPA INC.

 

BRIDGEPORT VILLAGE — STORAGE

7449 S.W. BRIDGEPORT RD.

TIGARD, OR 97224

 

WASHINGTON

 

BV CENTERCAL, LLC

COLDWATER CREEK US INC

 

MILLCREEK MALL

600 MILLCREEK MALL

ERIE, PA 16565

 

ERIE

 

CAFARO MANAGEMENT COMPANY

COLDWATER CREEK US INC

 

WESTFIELD CAPITAL PROMENADE

2511 4TH AVE., #106

OLYMPIA, WA 98502

 

THURSTON

 

CAPITAL MALL LAND, LLC

 

WESTFIELD

COLDWATER CREEK US INC.

 

VILLAGE AT LEESBURG

1603 VILLAGE MARKET BLVD SE, #116

LEESBURG, VA 20175

 

LOUDEN

 

CARLYLE/CYPRESS LEESBURG I, LLC

 

CARLYLE-CYPRESS

COLDWATER CREEK US

 

MIDTOWN VILLAGE

 

TUSCALOOSA

 

CARLYLE-CYPRESS

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

INC

 

1800 MCFARLAND BLVD. EAST, #100

TUSCALOOSA, AL 35404

 

 

 

TUSCALOOSA I, LLC

COLDWATER CREEK US INC

 

LAKESIDE VILLAGE

1429 TOWNE CENTER DR.

LAKELAND, FL 33803

 

POLK

 

CASTO-OAKBRIDGE VENTURE, LTD

COLDWATER CREEK US INC

 

THE MALL OF ACADIANA

5725 JOHNSTON ST., #E-212

LAFAYETTE, LA 70503

 

LAFAYETTE

 

CBL & ASSOCIATES MANAGEMENT, INC.

COLDWATER CREEK US INC

 

ALAMANCE CROSSING

3173 WALTHAM BLVD.

BURLINGTON, NC 27215

 

ALAMANCE

 

CBL & ASSOCIATES LTD. PARTNERSHIP

COLDWATER CREEK US INC

 

CARY TOWNE CENTER

1105 WALNUT ST., #H157A

CARY, NC 27511

 

WAKE

 

CBL & ASSOCIATES MANAGEMENT, INC.

COLDWATER CREEK US INC

 

MILFORD MARKETPLACE

1660 BOSTON POST RD.

MILFORD, CT 06460

 

NEW HAVEN

 

CBL & ASSOCIATES MANAGEMENT, INC.

COLDWATER CREEK US INC

 

PEARLAND TOWN CENTER

11200 BROADWAY ST #740

PEARLAND, TX 77584

 

BRAZORIA

 

CBL & ASSOCIATES MANAGEMENT, INC.

COLDWATER CREEK US INC

 

THE DISTRICT AT CHERRYVALE

7180 HARRISON AVE., #1

ROCKFORD, IL 61112

 

WINNEBAGO

 

CBL & ASSOCIATES MANAGEMENT, INC.

COLDWATER CREEK US INC

 

TRIANGLE TOWN CENTER

5959 TRIANGLE TOWN BLVD., #EU2155

RALEIGH, NC 27616

 

WAKE

 

CBL & ASSOCIATES MANAGEMENT, INC.

COLDWATER CREEK US INC

 

WEST COUNTY CENTER

122 WEST COUNTY CENTER

DES PERES, MO 63131

 

SAINT LOUIS

 

CBL & ASSOCIATES MANAGEMENT, INC.

 

WESTFIELD

COLDWATER CREEK US INC

 

THE DISTRICT AT MONROEVILLE MALL

706 MALL CIRCLE DR.

MONROEVILLE, PA 15146

 

ALLEGHENY

 

CBL/MONROEVILLE EXPANSION, L.P.

COLDWATER CREEK US INC

 

PARK PLAZA MALL

6000 W. MARKHAM ST., #2042

LITTLE ROCK, AR 72205

 

PULASKI

 

CBL/PARK PLAZA MALL, LLC

COLDWATER CREEK US INC

 

THE SHOPS AT FRIENDLY CENTER

3326 W. FRIENDLY AVE., #101

GREENSBORO, NC 27410

 

GUILFORD

 

CBL-SHOPS AT FRIENDLY, LLC

COLDWATER CREEK INC

 

CEDAR HILLS OFF-SITE STORAGE SPACE

4100 MCGHEE ROAD, SUITE M

KOOTENAI, ID 83840

 

BONNER

 

CEDAR HILLS CHURCH

COLDWATER CREEK US INC

 

THE PROMENADE SHOPS AT CENTERRA

5855 SKY POND DR., #F154

LOVELAND, CO 80538

 

LARIMER

 

CENTERRA LIFESTYLE CENTER, LLC

 

POAG & MCEWEN

COLDWATER CREEK US INC

 

THE AVENUE MURFREESBORO

2615 MEDICAL CENTER PKWY., #2055

MURFREESBORO, TN 37129

 

RUTHERFORD

 

CF MURFREESBORO ASSOCIATES

COLDWATER CREEK US INC

 

CHARLESTON TOWN CENTER

1095 CHARLESTON TOWN CENTER

CHARLESTON, WV 25389

 

KANAWHA

 

CHARLESTON TOWN CENTER COMPANY L.P.

 

FOREST CITY

COLDWATER CREEK US INC

 

LEESBURG CORNER PREMIUM OUTLETS

241 FORT EVANS RD. N.E., #801

LEESBURG, VA 20176

 

LOUDOUN

 

CHELSEA GCA REALTY PARTNERSHIP, LP

COLDWATER CREEK US INC

 

THE CROSSINGS PREMIUM OUTLETS

1000 RTE. 611, # I-01

 

MONROE

 

CHELSEA POCONO FINANCE, LLC

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

 

 

TANNERSVILLE, PA 18372

 

 

 

 

COLDWATER CREEK US INC

 

OSAGE BEACH PREMIUM OUTLETS

4540 HWY. 54, #H-3

OSAGE BEACH, MO 65065

 

CAMDEN

 

CHELSEA PROPERTY GROUP

COLDWATER CREEK US INC

 

TOWNE PLACE AT GARDEN STATE PARK

957 HADDONFIELD RD., #K120

CHERRY HILL, NJ 08002

 

CAMDEN

 

CHERRY HILL TOWNE CENTER PARTNERS, LLC

COLDWATER CREEK US INC

 

CLACKAMAS TOWN CENTER

12000 SE 82ND AVE., #K117

PORTLAND, OR 97086

 

CLACKAMAS

 

CLACKAMAS TOWN CENTER

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE PROMENADE SHOPS AT CLIFTON

852 ROUTE 3 #100

CLIFTON, NJ 07012

 

PASSAIC

 

CLIFTON LIFESTYLE CENTER, LLC

 

POAG & MCEWEN

COLDWATER CREEK US INC

 

ROOKWOOD COMMONS

2647 EDMONDSON RD.

CINCINNATI, OH 45209

 

HAMILTON

 

JEFFREY R. ANDERSON

COLDWATER CREEK US INC

 

THE PROMENADE AT COCONUT CREEK

4449 LYONS RD. #J-101

COCONUT CREEK, FL 33073

 

BROWARD

 

COCONUT CREEK DEVELOPMENT, LLC

 

STANBERY

COLDWATER CREEK US INC

 

COCONUT POINT

23190 FASHION DR. #105

ESTERO, FL 33928

 

LEE

 

COCONUT POINT DEVELOPERS, LLC

 

SIMON

COLDWATER CREEK US INC

 

WINTER GARDEN VILLAGE AT FOWLER GROVE

3267 DANIELS RD., STE. 102

WINTER GARDEN, FL 34787

 

ORANGE

 

COLE MT WINTER GARDEN FL, LLC

COLDWATER CREEK US INC

 

COLUMBIA CENTER

1321 N. COLUMBIA CENTER BLVD., #801

KENNEWICK, WA 99336

 

BENTON

 

COLUMBIA MALL PARTNERSHIP

 

SIMON

COLDWATER CREEK US INC

 

COLUMBIA MALL

2300 BERNADETTE DR., #103

COLUMBIA, MO 65203

 

BOONE

 

COLUMBIA MALL, L.LC

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE STREETS OF CHESTER

270 S.O.C. ST. ROUTE 206 SOUTH

CHESTER, NJ 07930

 

MORRIS

 

CONTINENTAL RETAIL PROPERTY SERVICES

COLDWATER CREEK US INC

 

THE STREETS OF TANASBOURNE

2100 NW ALLIE AVE., #450

HILLSBORO, OR 97124

 

WASHINGTON

 

CONTINENTAL TANASBOURNE, LLC

COLDWATER CREEK US INC

 

GALLERIA OF MT. LEBANON

1500 WASHINGTON BLVD.

MT. LEBANON, PA 15228

 

ALLEGHENY

 

CONTINENTAL/GALLERIA, LP

COLDWATER CREEK US INC

 

CORAL RIDGE MALL

1451 CORAL RIDGE AVE., #118

CORALVILLE, IA 52241

 

JOHNSON

 

CORAL RIDGE

COLDWATER CREEK US INC

 

FACTORY STORES AT LINCOLN CITY

1500 S.E. DEVILS LAKE RD., #407

LINCOLN CITY, OR 97367

 

LINCOLN

 

COROC/LINCOLN CITY L.L.C.

COLDWATER CREEK US INC

 

TANGER OUTLET CENTER -PARK CITY

6699 N. LANDMARK DR., #E100

PARK CITY, UT 84098

 

SUMMIT

 

COROC/PARK CITY L.L.C.

 

TANGER PROPERTIES LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

TANGER OUTLET CENTER BAYSIDE

36725 BAYSIDE OUTLET DR., STE. 720

REHOBOTH BEACH, DE 19971

 

SUSSEX

 

COROC/REHOBOTH II L.L.C.

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

TANGER OUTLET CENTER - FOLEY

2601 S. MCKENZIE ST., #P5

FOLEY, AL 36535

 

BALDWIN

 

COROC/RIVIERA L.L.C.

 

TANGER PROPERTIES LP

COLDWATER CREEK US INC

 

TANGER OUTLET CENTER - TUSCOLA

A200 TUSCOLA BLVD., #4002

TUSCOLA, IL 61953

 

DOUGLAS

 

COROC/TUSCOLA L.L.C.

COLDWATER CREEK US INC

 

THE AVENUE - VIERA

2261 TOWN CENTER AVE., #102

MELBOURNE, FL 32940

 

BREVARD

 

CP VENTURE FIVE - AV LLC

COLDWATER CREEK US INC

 

THE AVENUE - WEST COBB

3625 DALLAS HWY., #560

MARIETTA, GA 30064

 

COBB

 

CP VENTURE FIVE - AWC LLC

 

COUSINS PROPERTIES

COLDWATER CREEK US INC

 

THE AVENUE - EAST COBB

4475 ROSWELL RD., #1410

MARRIETTA, GA 30062

 

COBB

 

CP VENTURE FIVE-AEC, LLC

COLDWATER CREEK US INC

 

THE AVENUE - PEACHTREE CITY

508 CIRCLE GATE

PEACHTREE CITY, GA 30269

 

FAYETTE

 

CP VENTURE FIVE-APC, LLC

COLDWATER CREEK US INC

 

SHOPS AT BRINTON LAKE

923 BALTIMORE PIKE

GLEN MILLS, PA 19342

 

DELAWARE

 

CPBP-VII ASSOCIATES, L.P.

 

BRINTON LAND DEVELOPMENT

COLDWATER CREEK US INC

 

VACAVILLE PREMIUM OUTLETS

111-A NUT TREE RD.

VACAVILLE, CA 95687

 

SOLANO

 

CPG FINANCE II LLC

COLDWATER CREEK US INC

 

HOUSTON PREM OUTLETS

29300 HEMPSTEAD RD. #301

CYPRESS, TX 77433

 

HARRIS

 

CPG HOUSTON HOLDINGS, L.P.

COLDWATER CREEK US INC

 

ALBERTVILLE PREM OUTLETS

6415 LABEAUX AVE. NE #B050

ALBERTVILLE, MN 55301

 

WRIGHT

 

CPG PARTNERS, L.P.

COLDWATER CREEK US INC

 

DESERT HILLS PREMIUM OUTLETS

48400 SEMINOLE DR., #520

CABAZON, CA 92230

 

RIVERSIDE

 

CPG PARTNERS, L.P.

COLDWATER CREEK US INC

 

NORTH GEORGIA PREMIUM OUTLETS

800 HIGHWAY 400 SOUTH

DAWSONVILLE, GA 30534

 

DAWSON

 

CPG PARTNERS, L.P.

COLDWATER CREEK US INC

 

SEATTLE PREMIUM OUTLETS

10600 QUIL CEDA BLVD. #100

TULALIP, WA 98271

 

SNOHOMISH

 

CPG PARTNERS, L.P.

COLDWATER CREEK US INC

 

PHIPPS PLAZA

3500 PEACHTREE RD., #2084

ATLANTA, GA 30326

 

FULTON

 

CPI-PHIPPS LIMITED LIABILITY COMPANY

COLDWATER CREEK US INC

 

SILVERTHORNE FACTORY STORES

227-M BLUE RIVER PKWY.

SILVERTHORNE, CO 80498

 

SUMMIT

 

CRAIG REALTY GROUP

COLDWATER CREEK US INC

 

TOWNE CENTER AT CEDAR LODGE

7455 CORPORATE BLVD., #425

BATON ROUGE, LA 70809

 

EAST BATON ROUGE

 

CREEKSTONE CEDAR LODGE I, LLC

 

MOODY RAMBIN

COLDWATER CREEK US INC

 

CRESTVIEW HILLS TOWN CENTER

2849 TOWN CENTER BLVD.

CRESTVIEW HILLS, KY 41017

 

KENTON

 

CRESTVIEW HILLS TOWN CENTER, LLC

COLDWATER CREEK US INC

 

CROCKER PARK

124 MAIN ST.

WESTLAKE, OH 44145

 

CUYAHOGA

 

CROCKER PARK, LLC

COLDWATER CREEK US INC

 

CROSSROADS CENTER

4101 W. DIVISION ST. #A22

 

STEARNS

 

CROSSROADS CENTER

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

 

 

ST. CLOUD, MN 56301

 

 

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE SHOPS AT BRIARGATE

1845 BRIARGATE PKWY., #439

COLORADO SPRINGS, CO 80920

 

EL PASO

 

CS LIFESTYLE CENTER, LLC

 

PAG & MCEWEN

COLDWATER CREEK US INC

 

DANBURY FAIR MALL

7 BACKUS AVE. #G-106

DANBURY, CT 06810

 

FAIRFIELD

 

DANBURY MALL, LLC

COLDWATER CREEK US INC

 

ORLAND PARK CROSSING

9500 143RD ST., #200

ORLAND PARK, IL 60462

 

COOK

 

DAVIS STREET LAND COMPANY

COLDWATER CREEK US INC

 

THE MEADOWS AT LAKE ST. LOUIS

11 MEADOWS CIR. DR., #422

LAKE SAINT LOUIS, MO 63367

 

SAINT LOUIS CITY

 

DAVIS STREET LAND COMPANY OF MISSOURI III, LLC

COLDWATER CREEK US INC

 

THE MALL AT GREEN HILLS

2126 ABBOTT MARTIN RD., #315

NASHVILLE, TN 37215

 

DAVIDSON

 

DAVIS STREET LAND COMPANY OF TENNESSEE, L.L.C

COLDWATER CREEK US INC

 

VILLAGE AT STONE OAK

22702 US HWY 281 N., #114

SAN ANTONIO, TX 78259

 

BEXAR

 

DDR DB STONE OAK LP

 

REATA

COLDWATER CREEK US INC

 

DEERFIELD TOWNE CENTER

5585 DEERFIELD BLVD.

MASON, OH 45040

 

WARREN

 

DEERFIELD TOWNE CENTER HOLDING COMPANY

 

JEFFREY R. ANDERSON

COLDWATER CREEK US INC

 

ASPEN GROVE

7301 S. SANTA FE DR., #240

LITTLETON, CO 80120

 

ARAPAHOE

 

DEVELOPERS DIVERSIFIED REALTY CORP.

COLDWATER CREEK US INC

 

TOWN CENTER PLAZA

5056 W. 119TH ST.

LEAWOOD, KS 66209

 

JOHNSON

 

DEVELOPERS DIVERSIFIED REALTY CORP.

COLDWATER CREEK US INC

 

TOWN CENTER PLAZA — STORAGE

5056 W. 119TH ST.

LEAWOOD, KS 66209

 

JOHNSON

 

DEVELOPERS DIVERSIFIED REALTY CORP.

COLDWATER CREEK US INC

 

DEER PARK TOWN CENTER

20530 N. RAND RD., #310

DEER PARK, IL 60010

 

LAKE

 

DEVELOPERS DIVERSIFIED REALTY CORPORATION

COLDWATER CREEK US INC

 

FIG GARDEN VILLAGE

746 W. SHAW AVE.

FRESNO, CA 93704

 

FRESNO

 

DONAHUE SCHRIBER REALTY GROUP, L.P.

COLDWATER CREEK US INC

 

THE PROMENADE SHOPS AT DOS LAGOS

2780 CABOT DR., #101

CORONA, CA 92883

 

RIVERSIDE

 

DOS LAGOS LIFESTYLE CENTER, LLC

 

CYPRESS EQUITIES

COLDWATER CREEK US INC

 

EASTERN SHORE CENTRE

30500 STATE HWY. 181, #132

SPANISH FORT, AL 36527

 

BALDWIN

 

EASTERN SHORE CENTRE LC, LLC

 

HERRING MALBIS

COLDWATER CREEK US INC

 

EASTVIEW MALL

802 EASTVIEW MALL

VICTOR, NY 14564

 

ONTARIO

 

EASTVIEW MALL, LLC

 

MACERICH

COLDWATER CREEK US INC

 

EDEN PRAIRIE CENTER

8251 FLYING CLOUD DR., #1020

EDEN PRAIRIE, MN 55344

 

HENNEPIN

 

EDEN PRAIRIE CENTER

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

EDINBURGH PREMIUM OUTLETS

11825 N.E. EXECUTIVE DR.

EDINBURGH, IN 46124

 

JOHNSON

 

EDINBURG PREMIUM OUTLET

COLDWATER CREEK US INC

 

EL PASEO COLLECTION PROMENADE

73-199 EL PASEO, #A

PALM DESERT, CA 92260

 

RIVERSIDE

 

EL PASEO COLLECTION PROMENADE LLC

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

THE SHOPS AT LONG WHARF

49 LONG WARF MALL #G

NEWPORT, RI  02840

 

NEWPORT

 

ELMWAL ASSOCIATES, LLC

COLDWATER CREEK US INC

 

EQUINOX SQUARE

365 DEPOT RD., STE. 1

MANCHESTER CENTER, VT  05255

 

BENNINGTON

 

EQUINOX 101 REALTY

COLDWATER CREEK US INC

 

WATERFORD COMMONS

915 HARTFORD TURNPIKE, #G-7

WATERFORD, CT  06385

 

NEW LONDON

 

ERT AUSTRALIAN MANAGEMENT, L.P.

 

CBL

COLDWATER CREEK US INC

 

THE SHOPS AT EVERGREEN WALK

200 EVERGREEN WY., #240

SOUTH WINDSOR, CT  06074

 

HARTFORD

 

EVERGREEN WALK LIFESTYLE CENTER, LLC

 

POAG & MCEWEN

COLDWATER CREEK US INC

 

WESTFIELD NORTH COUNTY

200 VIA RANCHO PKWY, #125

ESCONDIDO, CA  92025

 

SAN DIEGO

 

EWH ESCONDIDO ASSOCIATES, L.P.

 

WESTFIELD

COLDWATER CREEK US INC

 

GILROY PREMIUM OUTLETS

8555 SAN YSIDRO AVE., D-020

GILROY, CA  95020

 

SANTA CLARA

 

F/C GILROY DEVELOPMENT

COLDWATER CREEK US INC

 

LIGHTHOUSE PLACE PREMIUM OUTLETS

413 LIGHTHOUSE PL.

MICHIGAN CITY, IN  46360

 

LA PORTE

 

F/C MICHIGAN CITY DEVELOPMENT LLC

COLDWATER CREEK US INC

 

WATERLOO PREMIUM OUTLETS

655 RT. 318, #83

WATERLOO, NY  13165

 

SENECA

 

F/C WATERLOO DEVELOPMENT LLC

COLDWATER CREEK US INC

 

FAIR OAKS

11820L FAIR OAKS MALL

FAIRFAX, VA  22033

 

FAIRFAX

 

FAIRFAX COMPANY OF VIRGINIA, LLC

 

TAUBMAN

COLDWATER CREEK US INC

 

FIRST & MAIN BLACKSBURG

1460 SOUTH MAIN ST., #114

BLACKSBURG, VA  24060

 

MONTGOMERY

 

FAIRMOUNT NB BLACKSBURG LLC

COLDWATER CREEK US INC

 

FASHION SHOW MALL

3200 LAS VEGAS BLVD. S, #1190

LAS VEGAS, NV  89109

 

CLARK

 

FASHION SHOW MALL

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE PROMENADE BOLINGBROOK

641 E. BOUGHTON RD., #140

BOLINGBROOK, IL  60440

 

WILL

 

FC JANES PARK, LLC

 

FOREST CITY

COLDWATER CREEK US INC

 

FIRST COLONY MALL

16535 SOUTHWEST FWY., #1015

SUGAR LAND, TX  77479

 

FORT BEND

 

FIRST COLONY MALL

COLDWATER CREEK US INC

 

VILLAGE SQUARE AT DANA PARK

1822 S. VAL VISTA DR., #106

MESA, AZ  85204

 

MARICOPA

 

FIRST REGENT OF ARIZONA, LLC

 

TRIPLE 5

COLDWATER CREEK US INC

 

FLATIRON CROSSING

#1 W. FLATIRON CIR., #2156

BROOMFIELD, CO  80021

 

BROOMFIELD

 

FLATIRON HOLDING, LLC

 

MACERICH

COLDWATER CREEK US INC

 

THE FORUM ON PEACHTREE PARKWAY

5151 PEACHTREE PKWY., #705

NORCROSS, GA  30092

 

GWINNETT

 

FOURTH QUARTER PROPERTIES XIX

 

FORUM DEV

COLDWATER CREEK US INC

 

THE FORUM AT CARLSBAD

1925 CALLE BARCELONA, #164

CARLSBAD, CA  92009

 

SAN DIEGO

 

FOURTH QUARTER PROPERTIES XIX, LLC

 

FORUM DEVELOPMENT

COLDWATER CREEK US

 

FOX RIVER MALL

 

 

OUTAGAMIE

 

FOX RIVER SHOPPING

 

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

INC

 

4301 W. WISCONSIN AVE., #154

APPLETON, WI  54913

 

 

 

CENTER LLP

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

FREEHOLD RACEWAY MALL

3710 RTE. 9, #2810

FREEHOLD, NJ  07728

 

MONMOUTH

 

FREEMALL ASSOCIATES, LLC

COLDWATER CREEK US INC

 

SAN FRANCISCO ST. (SANTA FE)

123 W. SAN FRANCISCO ST.

SANTA FE, NM  87501

 

SANTA FE

 

G.E. PARIS BUILDING, LLC

 

GREER ENTERPRISES

COLDWATER CREEK US INC

 

GALLATIN CENTER

1975 CATTAIL DR., #A

BOZEMAN, MT  59718

 

GALLATIN

 

GALLATIN TR, L.P.

COLDWATER CREEK US INC

 

UPTOWN GIG HARBOR

4621 POINT FOSDICK DR., NW #100

GIG HARBOR, WA  98335

 

PIERCE

 

GATEWAY CAPITAL, LLC

COLDWATER CREEK US INC

 

THE VILLAGE AT GARDEN CITY CENTER

35 HILLSIDE RD.

CRANSTON, RI  02920

 

PROVIDENCE

 

GATEWAY WOODSIDE PROPERTIES, INC.

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

NATICK COLLECTION

1245 WORCESTER RD., # 2050

NATICK, MA  01760

 

MIDDLESEX

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

PARK PLACE

5870 E. BROADWAY BLVD. #152

TUCSON, AZ  85711

 

PIMA

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE WOODLANDS MALL

1201 LAKE WOODLANDS DR., #1056

THE WOODLANDS, TX  77380

 

MONTGOMERY

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

GENESEE VALLEY CENTER

4362 MILLER RD., #E-2

FLINT, MI  48507

 

GENESEE

 

GENESEE VALLEY PARTNERS, LP

 

TURNBERRY

COLDWATER CREEK US INC

 

GENEVA COMMONS

310 COMMONS DR., #2090

GENEVA, IL  60134

 

KANE

 

GENEVA RETAIL COMPANY, LLC

 

JEFFERY R. ANDERSON

COLDWATER CREEK US INC

 

COLUMBIANA CENTRE

100 COLUMBIANA CR., #1048

COLUMBIA, SC  29212

 

LEXINGTON

 

GGP-COLUMBIANA TRUST

COLDWATER CREEK US INC

 

THE MAINE MALL

364 MAINE MALL RD. #W137

SOUTH PORTLAND, ME  04106

 

CUMBERLAND

 

GGP-MAINE MALL L.L.C.

COLDWATER CREEK US INC

 

STEEPLEGATE

270 LOUDON RD., #1161

CONCORD, NH  03301

 

MERRIMACK

 

GGP-STEEPLEGATE, INC.

COLDWATER CREEK US INC

 

COEUR D ALENE OFFICE

751 WEST HANLEY AVENUE

COEUR D ALENE, ID  83815

 

KOOTENAI

 

FOOTHILL SHADOWS LLC

COLDWATER CREEK US INC

 

THE SHOPS AT SOMERSET SQUARE

140 GLASTONBURY BLVD., #10

GLASTONBURY, CT  06033

 

HARTFORD

 

GLASTONBURY SOMERSET, LLC

COLDWATER CREEK US INC

 

KINGSGATE CENTER

8201 QUAKER AVE., #118

LUBBOCK, TX  79424

 

LUBBOCK

 

GPF LUBBOCK ASSOCIATES LIMITED PARTNERSHIP

 

GRACO REAL ESTATE

COLDWATER CREEK US INC

 

THE SOUTHLANDS

6240 S. MAIN ST. #101

AURORA, CO  80016

 

ARAPAHOE

 

GRANITE SOUTHLANDS TOWN CENTER LLC

 

ALBETA DEVELOPMENT

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

LAKESIDE SHOPPING CENTER

3301 VETERANS BLVD., #39

METAIRIE, LA  70002

 

JEFFERSON

 

GREATER LAKESIDE CAUSEWAY CORP

COLDWATER CREEK US INC

 

GREEN OAK VILLAGE PLACE

9700 VILLAGE PLACE BLVD.

BRIGHTON, MI  48116

 

LIVINGSTON

 

GREEN OAK VILLAGE PLACE, LLC

 

LORMAX

COLDWATER CREEK US INC

 

THE GREENE

68 PLUM ST.

BEAVERCREEK, OH  45440

 

MONTGOMERY

 

GREEN TOWN CENTER LLC

COLDWATER CREEK US INC

 

GREENWAY STATION

1620 DEMING WY., #102

MIDDLETON, WI  53562

 

 DANE

 

GREENWAY STATION SPE, LLC

COLDWATER CREEK US INC

 

KERCHEVAL PLACE

17010 KERCHEVAL AVE.

GROSSE POINTE, MI  48230

 

WAYNE

 

GROSSE POINT ST. CLAIR ASSOCIATES, LLC

COLDWATER CREEK US INC

 

PRIME OUTLETS AT GROVE CITY

1911 LEESBURG GROVE CITY RD., #1265

GROVE CITY, PA  16127

 

MERCER

 

GROVE CITY FACTORY SHOPS LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

HERITAGE SQUARE

7135 HERITAGE SQUARE DR., #330

MISHAWAKA, IN  46530

 

ST. JOSEPH

 

GUMWOOD HP SHOPPING PARTNERS, L.P.

COLDWATER CREEK US INC

 

HAMILTON TOWN CENTER

13976 TOWN CENTER BLVD., #100

NOBLESVILLE, IN  46060

 

HAMILTON

 

HAMILTON TOWN CENTER, LLC
HAMILTON TOWN CENTER, LLC

 

SIMON

COLDWATER CREEK US INC

 

BRANSON LANDING

1005 BRANSON LANDING BLVD.

BRANSON, MO  65616

 

TANEY

 

HCW PRIVATE DEVELOPMENT, LLC

COLDWATER CREEK US INC

 

HIGHLAND VILLAGE SHOPPING CENTER

4050 WESTHEIMER RD.

HOUSTON, TX  77027

 

HARRIS

 

HIGHLAND VILLAGE, LP

COLDWATER CREEK US INC

 

THE SHOPS AT HIGHLAND VILLAGE

4041 WALLER CREEK, #180

HIGHLAND VILLAGE, TX  75077

 

DENTON

 

HIGHLAND VILLAGE, LP

 

REGENCY CENTERS

COLDWATER CREEK US INC

 

HILL COUNTRY GALLERIA

12912 HILL COUNTRY BLVD.,  #G120

BEE CAVE, TX  78738

 

TRAVIS

 

HILL COUNTRY GALLERIA, L.P.

COLDWATER CREEK US INC

 

WESTVIEW PROMENADE

5265 BUCKEYSTOWN PIKE

FREDERICK, MD  21703

 

FREDERICK

 

HILL MANAGEMENT SERVICE

 

WESTVIEW PROMENADE PROPERTIES, LLC

COLDWATER CREEK US INC

 

BILTMORE VILLAGE

10 BROOK ST., #130

ASHEVILLE, NC  28803

 

BUNCOMBE

 

HISTORIC BILTMORE VILLAGE, LLC

COLDWATER CREEK US INC

 

OXMOOR CENTER

7900 SHELBYVILLE RD., #B-3

LOUISVILLE, KY  40222

 

JEFFERSON

 

HOCKER OXMOOR LLC

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

ALAMO QUARRY MARKET

255 E. BASSE, #1014

SAN ANTONIO, TX  78209

 

BEXAR

 

HOLDINGS, LLC

 

REATA

COLDWATER CREEK US INC

 

HOLYOKE MALL AT INGLESIDE

50 HOLYOKE ST., #358

HOLYOKE, MA  01040

 

HAMPDEN

 

HOLYOKE MALL COMPANY LP

 

PYRAMID

COLDWATER CREEK US

 

FIRST & MAIN (HUDSON)

 

SUMMIT

 

HUDSON VILLAGE

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

INC

 

112 FIRST ST.

HUDSON, OH  44236

 

 

 

DEVELOPMENT COMPANY, LTD

COLDWATER CREEK US INC

 

ABQ UPTOWN

2240 Q ST.NE, #A

ALBUQUERQUE, NM  87110

 

BERNALILLO

 

HUNT UPTOWN, LLC

COLDWATER CREEK US INC

 

HUNT VALLEY TOWNE CENTER

118 SHAWAN RD. #F

HUNT VALLEY, MD  21030

 

BALTIMORE

 

HUNT VALLEYTOWNE CENTRE, LLC

 

IRWIN L GREENBURG

COLDWATER CREEK US INC

 

BRIDGE STREET TOWN CENTRE

340 THE BRIDGE STREET, #148

HUNTSVILLE, AL  35806

 

MADISON

 

HUNTSVILLE SHORES, LLC

 

O&S HOLDINGS

COLDWATER CREEK US INC

 

THE SHOPPES AT GRAND PRAIRIE

5201 W. WAR MEMORIAL DR., #260

PEORIA, IL  61615

 

PEORIA

 

IMI GRAND PRAIRIE, LLC

COLDWATER CREEK US INC

 

JEFFERSON POINTE

4130 W. JEFFERSON BLVD., #I-4

FT. WAYNE, IN  46804

 

ALLEN

 

IMI JEFFERSON POINTE, LLC

 

MADISON-MARQUET

COLDWATER CREEK US INC

 

MOUNT PLEASANT TOWN CENTER

1242 BELK DR.

MOUNT PLEASANT, SC  29464

 

CHARLESTON

 

IMI MOUNT PLEASANT LLC

 

BAYER PROPERTIES

COLDWATER CREEK US INC

 

THE STREETS OF INDIAN LAKE

300 INDIAN LAKE BLVD., BLDG. C #100

HENDERSONVILLE, TN  37075

 

SUMNER

 

INDIAN LAKE SPECIALTY CENTER, LLC

COLDWATER CREEK US INC

 

THE STREETS OF CRANBERRY

20430 RTE. 19, #110

CRANBERRY TOWNSHIP, PA  16066

 

BUTLER

 

INLAND AMERICAN CRANBERRY SPECIALTY, LP

 

CONTINENTAL

COLDWATER CREEK US INC

 

THE GATEWAY

30 S. RIO GRANDE ST.

SALT LAKE CITY, UT  84101

 

SALT LAKE

 

THE BOYER CO

COLDWATER CREEK US INC

 

EASTWOOD TOWNE CENTER

3030 TOWNE CENTRE BLVD.

LANSING, MI  48912

 

EATON

 

INLAND WESTERN LANSING EASTWOOD, LLC

 

JEFFREY R. ANDERSON

COLDWATER CREEK US INC

 

CENTRAL TEXAS MARKETPLACE

2428 WEST LOOP 340, #5

WACO, TX  76711

 

MCLENNAN

 

INLAND WESTERN WACO CENTRAL LP

 

AIG BAKER

COLDWATER CREEK US INC

 

THE TRAILS SHOPPING CENTER

340 N. NOVA RD.

ORMOND BEACH, FL  32174

 

VOLUSIA

 

J-6 LAND PARTNERS, LTD.

COLDWATER CREEK US INC

 

CHAMPIONS FOREST PLAZA

5444 F.M. 1960 W.

HOUSTON, TX  77069

 

HARRIS

 

JIM R. SMITH

COLDWATER CREEK US INC

 

JORDAN CREEK TOWN CENTER

101 JORDAN CREEK PKWY., #11130

WEST DES MOINES, IA  50266

 

POLK

 

JORDAN CREEK TOWN CENTER

COLDWATER CREEK US INC

 

THE ORCHARD

8619 CLINTON ST.

NEW HARTFORD, NY  13413

 

ONEIDA

 

JUDD DEVELOPMENT GROUP, LLC

COLDWATER CREEK US INC

 

THE CROSSROADS

6650 S. WESTNEDGE, #127

PORTAGE, MI  49024

 

KALAMAZOO

 

KALAMAZOO MALL L.L.C.

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US

 

KENT STATION

 

KING

 

KENT STATION, L.L.C.

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

INC

 

438 RAMSAY WAY, #101

KENT, WA  98032

 

 

 

 

COLDWATER CREEK US INC

 

THE COURT AT KING OF PRUSSIA

690 WEST DEKALB PIKE #1060

KING OF PRUSSIA, PA  19406

 

MONTGOMERY

 

KING OF PRUSSIA ASSOCIATES

 

SIMON

COLDWATER CREEK US INC

 

LACENTERRA AT CINCO RANCH

23501 CINCO RANCH BLVD., #B-130

KATY, TX  77494

 

FORT BEND

 

LACENTERRA AT CINCO RANCH, L.P.

COLDWATER CREEK US INC

 

THE SHOPS ON LANE AVENUE

1659 W. LANE AVE.

UPPER ARLINGTON, OH  43221

 

FRANKLIN

 

LANE AVENUE 450 LLC

 

UAP COLUMBUS

COLDWATER CREEK US INC

 

LAUREL PARK PLACE

37580 W. SIX MILE RD.

LIVONIA, MI  48152

 

WAYNE

 

LAUREL PARK RETAIL PROPERTIES LLC

COLDWATER CREEK US INC

 

LAUREL PARK PLACE — STORAGE

37580 W. SIX MILE RD.

LIVONIA, MI  48152

 

WAYNE

 

LAUREL PARK RETAIL PROPERTIES LLC

COLDWATER CREEK US INC

 

HAMILTON CORNER

2115 GUN BARREL RD., #9

CHATTANOOGA, TN  37421

 

HAMILTON

 

LEBCON ASSOCIATES

 

CBL

COLDWATER CREEK US INC

 

LEGACY VILLAGE

25313 CEDAR RD.

LYNDHURST, OH  44124

 

CUYAHOGA

 

LEGACY VILLAGE INVESTORS, LLC

COLDWATER CREEK US INC

 

LEHIGH VALLEY MALL

905 LEHIGH LIFESTYLE CENTER, STE. 1306

WHITEHALL, PA  18052

 

LEHIGH

 

LEHIGH VALLEY ASSOCIATES C/O KRAVCO SIMON COMPANY

COLDWATER CREEK US INC

 

THE TOWN CENTER AT LEVIS COMMONS

3110 LEVIS COMMONS BLVD.

PERRYSBURG, OH  43551

 

WOOD

 

LEVIS COMMONS, LLC

COLDWATER CREEK US INC

 

FAYETTE MALL

3401 NICHOLASVILLE RD., #C-328

LEXINGTON, KY  40503

 

FAYETTE

 

LEXINGTON JOINT VENTURE

COLDWATER CREEK US INC

 

PROMENADE AT CHENAL

17809 CHENAL PKWY #G-111

LITTLE ROCK, AR  72223

 

PULASKI

 

LITTLE ROCK DEVELOPMENT COMPANY

COLDWATER CREEK US INC

 

THE MARKET COMMONS, MYRTLE BEACH

3081 HOWARD AVE

MYRTLE BEACH, SC  29577

 

HORRY

 

LUK-MB1, LLC

COLDWATER CREEK US INC

 

PRIME OUTLETS ST. AUGUSTINE

500 PRIME OUTLETS BLVD., #1000

ST. AUGUSTINE, FL  32084

 

SAINT JOHNS

 

LVP ST. AUGUSTINE OUTLETS LLC

COLDWATER CREEK US INC

 

LEGACY VILLAGE AT SPRING HILL

9 DU RHU DR., #390

MOBILE, AL  36608

 

MOBILE

 

LVRC, LLC

 

THE MITCHELL COMPANY

COLDWATER CREEK US INC

 

MACARTHUR CENTER

300 MONTICELLO AVE., #284

NORFOLK, VA  23510

 

NORFOLK CITY

 

MACARTHUR SHOPPING CENTER LLC

 

TAUBMAN

COLDWATER CREEK US INC

 

CARMEL PLAZA

OCEAN AVE. AT MISSION ST., #101

CARMEL, CA  93921

 

MONTEREY

 

MACERICH CARMEL LP

COLDWATER CREEK US INC

 

CARMEL PLAZA — STORAGE

OCEAN AVE. AT MISSION ST.

CARMEL, CA  93921

 

MONTEREY

 

MACERICH CARMEL LP

COLDWATER CREEK US INC

 

BROADWAY PLAZA

1280 BROADWAY PLAZA, #A75

WALNUT CREEK, CA  94596

 

CONTRA COSTA

 

MACERICH NORTHWESTERN ASSOCIATES

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

THE OAKS

512 W. HILLCREST DR.

THOUSAND OAKS, CA  91360

 

VENTURA

 

MACERICH OAKS LLC

COLDWATER CREEK US INC

 

RIMROCK MALL

316 24TH ST. WEST

BILLINGS, MT  59102

 

YELLOWSTONE

 

MACERICH RIMROCK LP

COLDWATER CREEK US INC

 

TWENTY NINTH STREET

1810 29TH ST., #1028

BOULDER, CO  80301

 

BOULDER

 

MACERICH TWENTY NINTH STREET LLC

COLDWATER CREEK US INC

 

THE VILLAGE AT VINTAGE FAIRE

3401 DALE RD. #W5

MODESTO, CA  95356

 

STANISLAUS

 

MACERICH VINTAGE FAIRE LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

WESTFIELD MAIN PLACE

2800 N. MAIN ST., #280

SANTA ANA, CA  92705

 

ORANGE

 

MAINPLACE SHOPPINGTOWN LLC

 

WESTFIELD

COLDWATER CREEK US INC

 

WESTFIELD MAIN PLACE — STORAGE

2800 N. MAIN ST.,

SANTA ANA, CA  92705

 

ORANGE

 

MAINPLACE SHOPPINGTOWN LLC

 

WESTFIELD

COLDWATER CREEK US INC

 

SOLOMON POND MALL

601 DONALD LYNCH BLVD., #S114A

MARLBOROUGH, MA  01752

 

MIDDLESEX

 

MALL AT SOLOMON POND, LLC

 

SIMON

COLDWATER CREEK US INC

 

THE MALL AT TURTLE CREEK

3000 E. HIGHLAND DR., #503

JONESBORO, AR  72401

 

CRAIGHEAD

 

MALL AT TURTLE CREEK LLC

COLDWATER CREEK US INC

 

MALL OF GEORGIA

3333 BUFORD DRIVE, #VB01A

BUFORD, GA  30519

 

GWINNETT

 

MALL OF GEORGIA, LLC

COLDWATER CREEK US INC

 

VILLAGE MALL

1627-30 OPELIKA RD.

AUBURN, AL  36830

 

LEE

 

MARELDA UNIVERSITY VILLAGE MALL LLC

 

JONES LANG LASALLE

COLDWATER CREEK US INC

 

THE COURTYARD AT MARKET PLACE

2000 N. NEIL ST., #104

CHAMPAIGN, IL  61820

 

CHAMPAIGN

 

MARKET PLACE SHOPPING CENTER 11

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

MASHPEE COMMONS

5 NORTH ST.

MASHPEE, MA  02649

 

BARNSTABLE

 

MASHPEE COMMONS LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

MAYFAIR MALL

2500 N. MAYFAIR RD.

WAUWATOSA, WI  53226

 

MILWAUKEE

 

MAYFAIR MALL

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

MAYFAIRE TOWN CENTER

6849 MAIN ST.

WILMINGTON, NC  28405

 

NEW HANOVER

 

MAYFAIRE RETAIL, LLC

COLDWATER CREEK US INC

 

LAKEPORT COMMONS

5001 SERGEANT RD., #220

SIOUX CITY, IA  51106

 

WOODBURY

 

MB SIOUX CITY LAKEPORT, LLC

 

CORMAC

COLDWATER CREEK US INC

 

OAKWAY CENTER

3 OAKWAY CENTER

EUGENE, OR  97401

 

LANE

 

MCKAY INVESTMENT COMPANY, LLC

 

OPUS

COLDWATER CREEK US INC

 

THE VILLAGE OF ROCHESTER HILLS

364 N. ADAMS RD.

ROCHESTER HILLS, MI  48309

 

OAKLAND

 

MEADOWBROOK ASSOCIATES, LLC

 

ROBERT B. AIKEN

COLDWATER CREEK US INC

 

METROPOLIS

2539 FUTURA PARK WY., #J100

 

 

HENDRICKS

 

METROPOLIS, LLC

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

 

 

PLAINFIELD, IN  46168

 

 

 

 

COLDWATER CREEK US INC

 

KIRKWOOD MALL

815 KIRKWOOD MALL

BISMARK, ND  58504

 

BURLEIGH

 

METROPOLITAN LIFE INSURANCE COMPANY

COLDWATER CREEK US INC

 

PARK WEST CENTRE

201 S. MT. AUBURN

CAPE GIRARDEAU, MO  63703

 

CAPE GIRARDEAU

 

MIDAMERICA HOTELS CORPORATION

COLDWATER CREEK US INC

 

THE SHOPS AT MISSION VIEJO

482 THE SHOPS AT MISSION VIEJO

MISSION VIEJO, CA  92691

 

ORANGE

 

MISSION VIEJO ASSOCIATES, L.P.

COLDWATER CREEK US INC

 

MALL OF NEW HAMPSHIRE

1500 S. WILLOW ST., #S161A

MANCHESTER, NH  03103

 

HILLSBOROUGH

 

MNH MALL, L.L.C.

 

SIMON

COLDWATER CREEK US INC

 

MALL OF AMERICA

166 SOUTH AVENUE

BLOOMINGTON, MN  55425

 

HENNEPIN

 

MOAC MALL HOLDINGS LLC

COLDWATER CREEK THE SPA INC.

 

MONTGOMERY VILLAGE

728 FARMERS LN.

SANTA ROSA, CA  95405

 

SONOMA

 

MONTGOMERY VILLAGE LIMITED PARTNERSHIP

 

CODDING INVESTMENTS

COLDWATER CREEK US INC.

 

MONTGOMERY VILLAGE

720 FARMERS LN.

SANTA ROSA, CA  95405

 

SONOMA

 

MONTGOMERY VILLAGE LIMITED PARTNERSHIP

 

CODDING INVESTMENTS

COLDWATER CREEK US INC

 

ARROWHEAD TOWNE CENTER

7700 W. ARROWHEAD TOWNE CENTER, #1097

GLENDALE, AZ  85308

 

MARICOPA

 

NEW RIVER ASSOCIATES

 

 

MACERICH

COLDWATER CREEK US INC

 

NORTHBROOK COURT

2188 NORTHBROOK CT.

NORTHBROOK, IL  60062

 

COOK

 

NORTHBROOK COURT

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

NORTHPARK CENTER

8687 NORTH CENTRAL EXPWY., #1206

DALLAS, TX  75225

 

DALLAS

 

NORTHPARK PARTNERS, LP

COLDWATER CREEK US INC

 

NORTHPARK CENTER — STORAGE

8687 NORTH CENTRAL EXPWY.

DALLAS, TX  75225

 

DALLAS

 

NORTHPARK PARTNERS, LP

COLDWATER CREEK US INC

 

THE SHOPPES AT EASTCHASE

7260 EASTCHASE PKWY.

MONTGOMERY, AL  36117

 

MONTGOMERY

 

NP/I&G EASTCHASE PROPERTY OWNER, LLC

 

JIM WILSON & ASSOC.

COLDWATER CREEK US INC

 

THE SHOPPES AT EASTCHASE — STORAGE

7260 EASTCHASE PKWY.

MONTGOMERY, AL  36117

 

MONTGOMERY

 

NP/I&G EASTCHASE PROPERTY OWNER, LLC

 

JIM WILSON & ASSOC.

COLDWATER CREEK US INC

 

OAKBROOK CENTER

460 OAKBROOK CENTER

OAK BROOK, IL  60521

 

DU PAGE

 

OAKBROOK SHOPPING CENTER, LLC

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

OAKBROOK CENTER — STORAGE

460 OAKBROOK CENTER

OAK BROOK, IL  60521

 

DU PAGE

 

OAKBROOK SHOPPING CENTER, LLC

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE OAKS MALL

6399 NEWBERRY RD. #A18

GAINESVILLE, FL  32605

 

ALACHUA

 

OAKS MALL, LLC

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US

 

PRIME OUTLETS AT

 

FAYETTE

 

OHIO FACTORY SHOPS

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

INC

 

JEFFERSONVILLE I

8000 FACTORY SHOPS BLVD., # 8160

JEFFERSONVILLE, OH  43128

 

 

 

PARTNERSHIP

COLDWATER CREEK US INC

 

CITY CENTER AT OYSTER POINT

705 MARINERS ROW

NEWPORT NEWS, VA  23606

 

NEWPORT NEWS

 

ONE CITY CENTER, LLC

 

MASTIN KUFKA

COLDWATER CREEK US INC

 

BURR RIDGE VILLAGE CENTER

705 VILLAGE CENTER DR.

BURR RIDGE, IL  60527

 

DUPAGE

 

OPUS REAL ESTATE IL VII BURR RIDGE, L.L.C.

COLDWATER CREEK US INC

 

CLEARANCE CENTER AT OUTLET MARKETPLACE

5209 INTERNATIONAL DR.

ORLANDO, FL  32819

 

ORANGE

 

ORLANDO DESIGN CENTER LLC

COLDWATER CREEK US INC

 

TOWN CENTER AT OTAY RANCH

2015 BIRCH RD., #1501

CHULA VISTA, CA  91915

 

SAN DIEGO

 

OTAY RANCH TOWN CENTER

COLDWATER CREEK THE SPA INC.

 

OTAY RANCH TOWN CENTER

2015 BIRCH RD., #1505

CHULA VISTA, CA  91915

 

SAN DIEGO

 

OTAY RANCH TOWN CENTER

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

COLONIAL PROMENADE BEECHWOOD

196 ALPS RD., #47

ATHENS, GA  30606

 

CLARKE

 

OZ-CLP RETAIL LLC

COLDWATER CREEK US INC

 

PARK CITY CENTER

451 PARK CITY CENTER

LANCASTER, PA  17601

 

LANCASTER

 

PARK CITY CENTER

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE VISTAS AT PARK MEADOWS

8433 PARK MEADOWS CENTER DR.  #145

LONE TREE, CO  80124

 

DOUGLAS

 

PARK MEADOWS

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE MALL AT PARTRIDGE CREEK

17360 HALL RD., #184

CLINTON TOWNSHIP, MI  48038

 

MACOMB

 

PARTRIDGE CREEK FASHION PARK, LLC

 

TAUBMAN

COLDWATER CREEK US INC

 

ROSS PARK MALL

1000 ROSS PARK MALL DR., #L-13

PITTSBURGH, PA  15237

 

ALLEGHENY

 

PENN ROSS JOINT VENTURE

COLDWATER CREEK US INC

 

PENN SQUARE MALL

1901 NORTHWEST EXPWY., #1043A

OKLAHOMA CITY, OK  73118

 

OKLAHOMA

 

PENN SQUARE MALL LP

COLDWATER CREEK US INC

 

POLARIS FASHION PLACE

1500 POLARIS PKWY., #1186

COLUMBUS, OH  43240

 

DELAWARE

 

PFP COLUMBUS, LLC

 

GLIMCHER PROPERITES LP

COLDWATER CREEK US INC

 

PINNACLE HILLS PROMENADE

2203 S. PROMENADE BLVD., #8195

ROGERS, AR  72758

 

BENTON

 

PINNACLE HILLS PROMENADE

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE VILLAGE AT COLONY PLACE

140 COLONY PLACE

PLYMOUTH, MA  02360

 

PLYMOUTH

 

PLYMOUTH GATEWAY, LLC

 

SAXON REAL ESTATE

COLDWATER CREEK US INC

 

ROSEDALE CENTER

1595 W. HIGHWAY 36, #1004

ROSEVILLE, MN  55113

 

RAMSEY

 

PPF FTL ROSEDALE SHOPPING CENTER, LLC

 

JONES LANG LASALLE

COLDWATER CREEK US INC

 

PLYMOUTH MEETING MALL

504 GERMANTOWN PIKE, #1560

PLYMOUTH MEETING, PA  19462

 

MONTGOMERY

 

PR PLYMOUTH MEETING LIMITED PARTNERSHIP C/O

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

 

 

 

 

 

 

PREIT SERVICES, LLC

COLDWATER CREEK US INC

 

BOISE TOWNE SQUARE

350 N. MILWAUKEE #1143

BOISE, ID  83704

 

ADA

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

PRIME OUTLETS - PLEASANT PRAIRIE

11601 108TH ST., #550

PLEASANT PRAIRIE, WI  53158

 

KENOSHA

 

PRIME OUTLETS AT PLEASANT PRAIRIE, LLC

 

CHELSEA PROPERTY

COLDWATER CREEK US INC

 

THE SHOPPES AT ARBOR LAKES

12289 ELM CREEK BLVD., #B4

MAPLE GROVE, MN  55369

 

HENNEPIN

 

PRUDENTIAL INSURANCE COMPANY OF AMERICA

COLDWATER CREEK US INC

 

THE MALL AT SHELTER COVE

24 SHELTER COVE LANE

HILTON HEAD ISLAND, SC  29928

 

BEAUFORT

 

PVI SHELTER COVE LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

THE MALL AT SHELTER COVE — STORAGE

24 SHELTER COVE LANE

HILTON HEAD ISLAND, SC  29928

 

BEAUFORT

 

PVI SHELTER COVE LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

SOUTHPOINTE PAVILIONS

2900 PINE LAKE RD., #H

LINCOLN, NE  68516

 

LANCASTER

 

R.E.D. CAPITAL MANAGEMENT, LLC

COLDWATER CREEK US INC

 

RED CLIFFS MALL

446 N. 1680 EAST, #1325

ST. GEORGE, UT  84790

 

WASHINGTON

 

RED CLIFFS MALL

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

SUMMIT FAIR

860-U NW BLUE PARKWAY

LEE’S SUMMIT, MO  64086

 

JACKSON

 

RED LEE’S SUMMIT EAST, LLC

COLDWATER CREEK US INC

 

PRESTON PARK VILLAGE

1900 PRESTON RD., #185

PLANO, TX  75093

 

COLLIN

 

REGENCY CENTERS, L.P.

COLDWATER CREEK US INC

 

THE SUMMIT SIERRA

13945 S. VIRGINIA ST., #602

RENO, NV  89511

 

WASHOE

 

RENO RETAIL COMPANY, LLC

COLDWATER CREEK US INC

 

RIDGEDALE CENTER

12401 WAYZATA BLVD., #2278

MINNETONKA, MN  55305

 

HENNEPIN

 

RIDGEDALE CENTER, LLC

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE SHOPS OLD MILL DISTRICT

655 SW POWERHOUSE DR.

BEND, OR  97702

 

DESCHUTES

 

RIVER BEND LIMITED PARTNERSHIP

 

WILLIAM SMITH

COLDWATER CREEK US INC

 

RIVER HILLS MALL

1850 ADAMS ST. #516

MANKATO, MN  56001

 

BLUE EARTH

 

RIVER HILLS MALL

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

SHOPS AT ROSSMOOR

12191 SEAL BEACH BLVD.

SEAL BEACH, CA  90740

 

ORANGE

 

ROSSMOOR SHOPS, LLC

COLDWATER CREEK US INC

 

ROGUE VALLEY MALL

1600 N. RIVERSIDE DR., #3000

MEDFORD, OR  97501

 

JACKSON

 

ROUGE VALLEY MALL

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

MANSFIELD CROSSING

280 SCHOOL ST., # F-180

MANSFIELD, MA  02048

 

BRISTOL

 

ROUTE 140 SCHOOL STREET LLC

COLDWATER CREEK US INC

 

THE SHOPPES AT BLACKSTONE VALLEY

70 WORCESTER PROVIDENCE TURNPIKE, # 613

MILLBURY, MA  01527

 

WORCESTER

 

ROUTE 146 MILLBURY LLC

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

SADLER CROSSING

1416 SADLER RD.

FERNANDINA BEACH, FL  32034

 

NASSAU

 

SADLER EQUITIES, LLC

 

SLEIMAN DEVELOPMENT

COLDWATER CREEK US INC

 

THE PROMENADE AT SAGEMORE

500 ROUTE 73 S.,  #A8

MARLTON, NJ  08053

 

BURLINGTON

 

SAGEMORE MANAGEMENT COMPANY, LLC

 

SIMON

COLDWATER CREEK US INC

 

WESTFIELD SANTA ANITA

400 S. BALDWIN AVE., #2225

ARCADIA, CA  91007

 

LOS ANGELES

 

SANTA ANITA SHOPPINGTOWN LP

 

WESTFIELD

COLDWATER CREEK US INC

 

THE PROMENADE SHOPS AT SAUCON VALLEY

2845 CENTER VALLEY PKWY. #613

CENTER VALLEY, PA  18034

 

LEHIGH

 

SAUCON VALLEY LIFESTYLE CENTER, L.P.

COLDWATER CREEK US INC

 

THRUWAY SHOPPING CENTER

406 SOUTH STRATFORD RD.

WINSTON-SALEM, NC  27103

 

FORSYTH

 

SAUL SUBSIDIARY I LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

SPRING CREEK PLAZA

1462 S. BRYANT AVE.

EDMOND, OK  73034

 

OKLAHOMA

 

SC PLAZA, LLC

 

PLAZA DEVELOPERS LLC

COLDWATER CREEK US INC

 

THE FASHION MALL AT KEYSTONE

8702 KEYSTONE CROSSING BLVD., #111A

INDIANAPOLIS, IN  46240

 

MARION

 

SDG FASHION MALL LP

COLDWATER CREEK US INC

 

NORTHPARK MALL

320 W. KIMBERLEY RD., #0091A

DAVENPORT, IA  52806

 

SCOTT

 

SDG MACERICH PROPERTIES, L.P.

COLDWATER CREEK US INC

 

THE EMPIRE MALL

1260 WEST EMPIRE MALL

SIOUX FALLS, SD  57106

 

MINNEHAHA

 

SDG MACERICH PROPERTIES, LP

COLDWATER CREEK US INC

 

SEMINOLE TOWN CENTER

136 TOWNE CENTER CIR..

SANFORD, FL  32771

 

SEMINOLE

 

SEMINOLE TOWNE CENTER LIMITED PARTNERSHIP

 

SIMON

COLDWATER CREEK US INC

 

SHADOW LAKE TOWNE CENTER

7902 TOWNE CENTER PKWY., #101

PAPILLION, NE  68046

 

SARPY

 

SHADOW LAKE TOWNE CENTER, LLC

COLDWATER CREEK US INC

 

WESTFIELD FASHION SQUARE-SHERMAN OAKS

14006 RIVERSIDE DR., #227

SHERMAN OAKS, CA  91423

 

LOS ANGELES

 

SHERMAN OAKS FASHION ASSOCIATES, LP

COLDWATER CREEK US INC

 

THE SHIPYARD SHOPS

974 JUSTISON ST.

WILMINGTON, DE  19801

 

NEW CASTLE

 

SHIPYARD SHOPS, LLC

COLDWATER CREEK US INC

 

SHOPPES AT BELLEMEAD

6535 YOUREE DR. #410

SHREVEPORT, LA  71105

 

CADDO

 

SHOPPES AT BELLEMEAD, LLC

COLDWATER CREEK US INC

 

THE SHOPPES AT CHINO HILLS

13850 CITY CENTER DR., #5005

CHINO HILLS, CA  91709

 

SAN BERNARDINO

 

SHOPPES AT CHINO HILLS, INC.

COLDWATER CREEK US INC

 

SHOPPES AT COLLEGE HILLS

303 VETERANS PKWY. #125

NORMAL, IL  61761

 

MCLEAN

 

SHOPPES AT COLLEGE HILLS, LLC

 

CULLINAN PROPERTIES

COLDWATER CREEK US INC

 

THE SHOPPES AT MONTAGE

2331 SHOPPES BLVD.

MOOSIC, PA  18507

 

LACKAWANNA

 

SHOPPES AT MONTAGE, LLC

COLDWATER CREEK US

 

THE SHOPPES AT RIVER CROSSING

 

BIBB

 

SHOPPES AT RIVER

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

INC

 

5080 RIVERSIDE DR., #216

MACON, GA  31210

 

 

 

CROSSING, LLC

 

JIM WILSON & ASSOC / GENERAL GROWTH

COLDWATER CREEK US INC

 

SHOPPES AT ST. CLAIR SQUARE

6520 N. ILLINOIS ST., #104

FAIRVIEW HEIGHTS, IL  62208

 

SAINT CLAIR

 

SHOPPES AT ST. CLAIR SQUARE, LLC

COLDWATER CREEK US INC

 

MENLO PARK MALL

316 MENLO PARK

EDISON, NJ  08837

 

MIDDLESEX

 

SHOPPING CENTER ASSOCIATES

COLDWATER CREEK THE SPA INC.

 

THE SHOPS AT HIGHLAND VILLAGE

4041 WALLER CREEK, #170

HIGHLAND VILLAGE, TX  75077

 

DENTON

 

SHOPS AT HIGHLAND VILLAGE DEVELOPMENT, LTD.

 

REGENCY CENTERS

COLDWATER CREEK US INC

 

THE SHOPS OF SADDLE CREEK

7615 W. FARMINGTON BLVD., #30

GERMANTOWN, TN  38138

 

SHELBY

 

SHOPS AT SADDLE CREEK, INC.

 

PAG & MCEWEN

COLDWATER CREEK US INC

 

SHORT PUMP TOWN CENTER

11800 W. BROAD ST., #2120

RICHMOND, VA  23233

 

HENRICO

 

SHORT PUMP TOWN CENTER, LLC

 

FOREST CITY

COLDWATER CREEK THE SPA INC.

 

SIMI VALLEY TOWN CENTER

1555 SIMI TOWN CENTER WAY #440

SIMI VALLEY, CA  93065

 

VENTURA

 

SIMI VALLEY MALL, LLC

 

FOREST CITY

COLDWATER CREEK US INC

 

SIMI VALLEY TOWN CENTER

1555 SIMI TOWN CENTER WY., #440

SIMI VALLEY, CA  93065

 

VENTURA

 

SIMI VALLEY MALL, LLC

COLDWATER CREEK US INC

 

SUMMIT MALL

3265 W. MARKET, #710

AKRON, OH  44333

 

SUMMIT

 

SIMON CAPITAL GP

COLDWATER CREEK US INC

 

BAY PARK SQUARE

1040 BAY PARK SQUARE

GREEN BAY, WI  54304

 

BROWN

 

SIMON CAPITAL LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

BARTON CREEK SQUARE

2901 CAPITAL OF TEXAS HWY., #A-04B

AUSTIN, TX  78746

 

TRAVIS

 

SIMON PROPERTY GROUP (TEXAS), L.P.

COLDWATER CREEK US INC

 

CIELO VISTA MALL

8401 GATEWAY BLVD. WEST #E10A

EL PASO, TX  79925

 

EL PASO

 

SIMON PROPERTY GROUP (TEXAS), L.P.

COLDWATER CREEK US INC

 

FIREWHEEL TOWN CENTER

240 CEDAR SAGE DR.

GARLAND, TX  75040

 

DALLAS

 

SIMON PROPERTY GROUP (TEXAS), L.P.

COLDWATER CREEK US INC

 

BRIARWOOD MALL

658 BRIARWOOD CR., #D131

ANN ARBOR, MI  48108

 

WASHTENAW

 

SIMON PROPERTY GROUP, INC.

COLDWATER CREEK US INC

 

STONERIDGE

2511 STONERIDGE MALL

PLEASANTON, CA  94588

 

ALAMEDA

 

SIMON PROPERTY GROUP, INC.

COLDWATER CREEK US INC

 

STONERIDGE — STORAGE

2511 STONERIDGE MALL

PLEASANTON, CA  94588

 

ALAMEDA

 

SIMON PROPERTY GROUP, INC.

COLDWATER CREEK US INC

 

GREENWOOD PARK MALL

1251 U.S. 31 NORTH, # P160

GREENWOOD, IN  46142

 

JOHNSON

 

SIMON PROPERTY GROUP, L.P.

COLDWATER CREEK US INC

 

INDEPENDENCE CENTER

2142 INDEPENDENCE CENTER DR.

INDEPENDENCE, MO  64057

 

JACKSON

 

SIMON PROPERTY GROUP, L.P.

COLDWATER CREEK US INC

 

MILLER HILL MALL

1600 MILLER TRUNK HWY, #F03A

DULUTH, MN  55811

 

SAINT LOUIS

 

SIMON PROPERTY GROUP, L.P.

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

PIER PARK

15601 STARFISH ST., #115

PANAMA CITY BEACH, FL  32413

 

BAY

 

SIMON PROPERTY GROUP, L.P>

COLDWATER CREEK US INC

 

CORDOVA MALL

5100 N. NINTH AVE., #E501A

PENSACOLA, FL  32504

 

ESCAMBIA

 

SIMON PROPERTY GROUP, LP

COLDWATER CREEK US INC

 

SOUTHLAKE TOWN SQUARE

279 GRAND AVE.

SOUTHLAKE, TX  76092

 

TARRANT

 

SLTS GRAND AVENUE II, L.P.

 

SOUTLAKE CENTRAL V

COLDWATER CREEK THE SPA INC

 

SOUTHLAKE TOWN SQUARE

422 GRAND AVE W.

SOUTHLAKE, TX  76092

 

TARRANT

 

SLTS GRAND AVENUE II, L.P.

 

SOUTLAKE CENTRAL V

COLDWATER CREEK US INC

 

EASTLAND MALL

800 N. GREEN RIVER RD., #0410A

EVANSVILLE, IN  47715

 

VANDERBURGH

 

SM EASTLAND MALL LLC

 

MACERICH

COLDWATER CREEK US INC

 

SMITH HAVEN MALL

640 SMITH HAVEN MALL

LAKE GROVE, NY  11755

 

SUFFOLK

 

SMITH HAVEN CENTER ASSOCIATES LLC

 

SIMON

COLDWATER CREEK US INC

 

SOUTH COAST PLAZA

3333 BEAR ST., #213

COSTA MESA, CA  92626

 

ORANGE

 

SOUTH COAST PLAZA MANAGEMENT OFFICES

 

SEGERSTROM

COLDWATER CREEK US INC

 

SOUTH COAST PLAZA — STORAGE

3333 BEAR ST.

COSTA MESA, CA  92626

 

ORANGE

 

SOUTH COAST PLAZA MANAGEMENT OFFICES

 

SEGERSTROM

COLDWATER CREEK US INC

 

SOUTHGATE MALL

2901 BROOKS ST., #A-6

MISSOULA, MT  59801

 

MISSOULA

 

SOUTHGATE MALL ASSOCIATES, LLP

COLDWATER CREEK US INC

 

SOUTH PARK MALL

4400 SHARON RD., #C1A

CHARLOTTE, NC  28211

 

MECKLENBURG

 

SOUTHPARK MALL LP

COLDWATER CREEK US INC

 

STREETS AT SOUTHPOINT

6910 FAYETTEVILLE RD., #152

DURHAM, NC  27713

 

DURHAM

 

SOUTHPOINT MALL, LLC

COLDWATER CREEK US INC

 

THE ARBORETUM AT GREAT HILLS

10000 RESEARCH BLVD., #115

AUSTIN, TX  78759

 

TRAVIS

 

SPG ARB ASSOCIATES, L.P.

 

SIMON

COLDWATER CREEK US INC

 

STANFORD SHOPPING CENTER

850 STANFORD SHOPPING CENTER

PALO ALTO, CA  94304

 

SANTA CLARA

 

SPG CENTER LLC

COLDWATER CREEK US INC

 

HAYWOOD MALL

700 HAYWOOD RD., #1027A

GREENVILLE, SC  29607

 

GREENVILLE

 

SPG LP AS AGENTS FOR HAYWOOD MALL

COLDWATER CREEK US INC

 

SPOTSYLVANIA TOWN CENTER SHOPS

TOWN CENTER BLVD., #1900

FREDERICKSBURG, VA  22407

 

SPOTSYLVANIA

 

SPOTSYLVANIA MALL COMPANY

 

CAFARO

COLDWATER CREEK US INC

 

ST. JOHNS TOWN CENTER

4751 RIVER CITY DR., #125

JACKSONVILLE, FL  32246

 

DUVAL

 

ST. JOHNS TOWN CENTER, LLC

COLDWATER CREEK US INC

 

SAINT LOUIS GALLERIA

1464 SAINT LOUIS GALLERIA

ST. LOUIS, MO  63117

 

SAINT LOUIS

 

ST. LOUIS GALLERIA LLC

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE SHOPPES AT CROSS KEYS

611 CROSS KEYS RD., #C329

 

CAMDEN

 

STANBERY CROSS KEYS, LLC

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

 

 

GLOUCESTER TWP

SICKLERVILLE, NJ  08081

 

 

 

 

COLDWATER CREEK US INC

 

THE SHOPPES AT ENGLISH VILLAGE

1460 BETHLEHEM PIKE, #250

N. WALES, PA  19454

 

MONTGOMERY

 

STANBERY ENGLISH VILLAGE, LP

COLDWATER CREEK US INC

 

SHOPPES FLEMINGTON

100 REAVILLE AVE. #219

FLEMINGTON, NJ  08822

 

HUNTERDON

 

STANBERY FLEMINGTON, LLC

COLDWATER CREEK US INC

 

THE SHOPPES AT HAMILTON

549 ROUTE 130, #436

HAMILTON, NJ  08691

 

MERCER

 

STANBERY HAMILTON, LLC

COLDWATER CREEK US INC

 

THE SHOPPES AT SUSQUEHANNA MARKETPLACE

2567 BRINDLE DR.

HARRISBURG, PA  17110

 

DAUPHIN

 

STANBERY HARRISBURG, L.P.

COLDWATER CREEK US INC

 

THE SHOPPES AT NORTH BRUNSWICK

774 SHOPPES BLVD.

NORTH BRUNSWICK, NJ  08902

 

MIDDLESEX

 

STANBERY NORTH BRUNSWICK, LLC

COLDWATER CREEK US INC

 

THE SHOPPES AT OLD BRIDGE

3833 U.S. HWY. 9

OLD BRIDGE, NJ  08857

 

MIDDLESEX

 

STANBERY OLD BRIDGE, LLC

COLDWATER CREEK US INC

 

THE SHOPPES AT WYOMISSING

732 WOODLAND RD.

WYOMISSING, PA  19610

 

BERKS

 

STANBERY WYOMISSING, L.P.

COLDWATER CREEK US INC

 

STATEN ISLAND MALL

2655 RICHMOND AVE., #2620

STATEN ISLAND, NY  10314

 

RICHMOND

 

STATEN ISLAND MALL

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

STONECREEK VILLAGE

5759 PACIFIC AVE., #145

STOCKTON, CA  95207

 

SAN JOAQUIN

 

STONE BROS. & ASSOCIATES

COLDWATER CREEK US INC

 

STONEBRIAR CENTRE

2601 PRESTON RD. #1058

FRISCO, TX  75034

 

COLLIN

 

GGP

COLDWATER CREEK US INC

 

PROMENADE ON THE PENINSULA

550 DEEP VALLEY DRIVE, #118

ROLLING HILLS ESTATES, CA  90274

 

LOS ANGELES

 

STOPEN LLC

COLDWATER CREEK US INC

 

STUYVESANT PLAZA

1475 WESTERN AVE.

ALBANY, NY  12203

 

ALBANY

 

STUYVESANT PLAZA, INC.

COLDWATER CREEK US INC

 

TACOMA MALL

4502 S. STEELE ST., #1310

TACOMA, WA  98409

 

PIERCE

 

TACOMA MALL PARTNERSHIP

 

SIMON

COLDWATER CREEK US INC

 

INTERNATIONAL PLAZA

2223 N. WEST SHORE BLVD., #224

TAMPA, FL  33607

 

HILLSBOROUGH

 

TAMPA WESTSHORE  ASSOCIATES LP

 

TAUBMAN

COLDWATER CREEK US INC

 

TANGER FACTORY OUTLET - SANIBEL

20350 SUMMERLIN RD., #6110

FORT MYERS, FL  33908

 

LEE

 

TANGER PROPERTIES LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

TANGER OUTLET CENTER - RIVERHEAD

600 TANGER MALL DRIVE

RIVERHEAD, NY  11901

 

SUFFOLK

 

TANGER PROPERTIES LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

TANGER OUTLET CENTER - WILLIAMSBURG

234 TANGER DRIVE

WILLIAMSBURG, IA  52361

 

IOWA

 

TANGER PROPERTIES LIMITED PARTNERSHIP

COLDWATER CREEK US

 

TANGER OUTLET CENTER - KITTERY

 

YORK

 

TANGER PROPERTIES

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

INC

 

RTE. 1, WILSON RD., #102

KITTERY, ME  03904

 

 

 

LP

COLDWATER CREEK US INC

 

TANGER OUTLET CENTER - SAN MARCOS

4015 I-35 SOUTH, #211

SAN MARCOS, TX  78666

 

HAYS

 

TANGER PROPERTIES LP

COLDWATER CREEK US INC

 

TANGER OUTLET CENTER AT FIVE OAKS

1645 PARKWAY, #1300

SEVIERVILLE, TN  37862

 

SEVIER

 

TANGER PROPERTIES LP

COLDWATER CREEK US INC

 

TANGER FACTORY OUTLET - THE DELLS

210 GASSER ROAD, # 900

WISCONSIN DELLS, WI  53913

 

SAUK

 

TANGER WISCONSIN DELLS, LLC

COLDWATER CREEK US INC

 

PROMENADE IN TEMECULA

40756 WINCHESTER RD., #250

TEMECULA, CA  92591

 

RIVERSIDE

 

TEMECULA TOWNE CENTER ASSOCIATES L.P.

 

FOREST CITY

COLDWATER CREEK US INC

 

SHOPS AT WIREGRASS

28330 PASEO DR. #105

WESLEY CHAPEL, FL  33543

 

PASCO

 

TERMINAL TOWER

 

FOREST CITY

COLDWATER CREEK US INC

 

TEXARKANA PAVILION

4256 ST. MICHAELS DR.

TEXARKANA, TX  75503

 

BOWIE

 

TEXARKANA RANCHO, LLC

 

MERCHANTS HOLDINGS

COLDWATER CREEK US INC

 

S. BROADWAY AVE. (TYLER)

4243 S. BROADWAY AVE.

TYLER, TX  75701

 

SMITH

 

TEXAS EAST FIRST, LLC

COLDWATER CREEK US INC

 

ULSTER CROSSING

1157 ULSTER AVE.

KINGSTON, NY  12401

 

ULSTER

 

THE BENDERSON 85-1 TRUST

COLDWATER CREEK US INC

 

THE DISTRICT AT GREEN VALLEY RANCH

2255 VILLAGE WALK DR., #127

HENDERSON, NV  89052

 

CLARK

 

THE DISTRICT AT GVR. LLC

COLDWATER CREEK US INC

 

COOLSPRINGS GALLERIA

1800 GALLERIA BLVD., #1252

FRANKLIN, TN  37067

 

WILLIAMSON

 

THE GALLERIA ASSOCIATES, LP

COLDWATER CREEK US INC

 

CHESTERFIELD TOWNE CENTER

11500 MIDLOTHIAN TURNPIKE, #116

RICHMOND, VA  23235

 

CHESTERFIELD

 

THE MACERICH PARTNERSHIP, L.P.

COLDWATER CREEK US INC

 

EASTWOOD MALL

5555 YOUNGSTOWN-WARREN RD.

NILES, OH  44446

 

SCIOTO

 

THE MARION PLAZA, INC.

 

CAFARO

COLDWATER CREEK US INC

 

THE MERCATO

9100 STRADA PLACE #2125

NAPLES, FL  34108

 

COLLIER

 

THE MERCATO, LLP

 

THE LUTGERT CO.

COLDWATER CREEK US INC

 

WALT WHITMAN MALL

160 WALT WHITMAN RD.,  #1056

HUNTINGTON STATION, NY  11746

 

SUFFOLK

 

THE RETAIL PROPERTY TRUST

COLDWATER CREEK US INC

 

THE FOUNTAINS

1013 GALLERIA BLVD., #140

ROSEVILLE, CA  95678

 

PLACER

 

THE ROSEVILLE FOUNTAINS, LP

 

BOLLINGER

COLDWATER CREEK US INC

 

THE SHOPPES AT RIVER RIDGE

4395 W. DUBLIN GRANVILLE RD.

DUBLIN, OH  43017

 

FRANKLIN

 

THE SHOPPES AT RIVER RIDGE, LLC

 

K2 GROUP

COLDWATER CREEK US INC

 

THE SHOPS AT LA CANTERA

15900 LA CENTERA PKWY. #26150

SAN ANTONIO, TX  78256

 

BEXAR

 

THE SHOPS AT LA CANTERS PHASE II

 

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

 

 

 

 

 

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE TERRACE AT TOWN CENTER

6000 GLADES RD., #C1350

BOCA RATON, FL  33431

 

PALM BEACH

 

THE TOWN CENTER AT BOCA RATON TRUST

 

SIMON

COLDWATER CREEK US INC

 

LAKE SUMTER LANDING MARKET SQUARE

1030 OLD MILL RUN

THE VILLAGES, FL  32162

 

SUMPTER

 

THE VILLAGES OPERATING COMPANY

COLDWATER CREEK US INC

 

TOWN SQUARE (JACKSON)

10 E. BROADWAY

JACKSON, WY  83001

 

TETON

 

THOMAS A. SKEOCH TRUST

COLDWATER CREEK US INC

 

THE MALL AT WELLINGTON GREEN

10300 W. FOREST HILL BLVD., #227

WELLINGTON GREEN, FL  33414

 

PALM BEACH

 

TJ PALM BEACH ASSOCIATES LIMITED PARTNERSHIP

 

TAUBMAN

COLDWATER CREEK US INC

 

SHOPS AT WEST RIDGE MALL

1717 SW WANAMAKER

TOPEKA, KS  66604

 

SHAWNEE

 

TOPEKA MALL ASSOCIATES, L.P.

 

SIMON

COLDWATER CREEK US INC

 

TOWSON TOWN CENTER

825 DULANEY VALLEY RD., #4105

TOWSON, MD  21204

 

BALTIMORE

 

TOWSON TOWN CENTER

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

NORTHLAKE MALL

6801 NORTHLAKE MALL DR., #231

CHARLOTTE, NC  28216

 

MECKLENBURG

 

TRG CHARLOTTE LLC

 

TAUBMAN

COLDWATER CREEK US INC

 

THE MALL AT BARNES CROSSING

1001 BARNES CROSSING RD. #118

TUPELO, MS  38804

 

LEE

 

TUP 130, LLC

COLDWATER CREEK US INC

 

CHANDLER FASHION CENTER

3111 W. CHANDLER BLVD., #1206

CHANDLER, AZ  85226

 

MARICOPA

 

TWC CHANDLER LLC

COLDWATER CREEK US INC

 

PRESCOTT GATEWAY

3250 GATEWAY BLVD., #428

PRESCOTT, AZ  86303

 

YAVAPAI

 

TWC II - PRESCOTT MALL, LLC

 

WESTCOR

COLDWATER CREEK US INC

 

LA ENCANTADA

2905 E. SKYLINE DR., #147

TUCSON, AZ  85718

 

PIMA

 

TWC TUCSON, LLC

 

MACERICH

COLDWATER CREEK US INC

 

TWELVE OAKS

27970 NOVI RD.

NOVI, MI  48377

 

OAKLAND

 

TWELVE OAKS MALL, LLC

 

TAUBMAN

COLDWATER CREEK US INC

 

TANGER FACTORY OUTLETS AT MYRTLE BEACH

10827 KINGS RD., #855

MYRTLE BEACH, SC  29572

 

HORRY

 

TANGER PROPERTIES LP

COLDWATER CREEK US INC

 

TYSONS CORNER CENTER

7984 TYSONS CORNER CENTER

MCLEAN, VA  22102

 

FAIRFAX

 

TYSONS CORNER HOLDINGS LLC

 

MACERICH

COLDWATER CREEK US INC

 

TYSONS CORNER CENTER — STORAGE

7984 TYSONS CORNER CENTER

MCLEAN, VA  22102

 

FAIRFAX

 

TYSONS CORNER HOLDINGS LLC

 

MACERICH

COLDWATER CREEK US INC

 

UPTOWN VILLAGE AT CEDAR HILL

305 WEST FM 1382, #210

CEDAR HILL, TX  75104

 

DALLAS

 

UPTOWN VILLAGE AT CEDAR HILL LP

 

THE MCHERRING GROUP

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

COLDWATER CREEK US INC

 

UNIVERSITY PARK VILLAGE

1604 S. UNIVERSITY DR., #D-506

FT. WORTH, TX  76107

 

TARRANT

 

UPV CORPORATION

 

MADISON-MARQUETTE

COLDWATER CREEK US INC

 

VILLAGE AT SANDHILL

630-17 PROMENADE PL.

COLUMBIA, SC  29229

 

RICHLAND

 

VAS TOWN CENTER I, LLC

 

HILL PARTNERS

COLDWATER CREEK US INC

 

VICTORIA GARDENS

12468 S. MAIN ST.

RANCHO CUCAMONGA, CA  91739

 

SAN BERNARDINO

 

VICTORIA GARDENS MALL, LLC

 

FOREST CITY

COLDWATER CREEK US INC

 

THE VILLAGE AT BRIDGEWATER COMMONS

610 COMMONS WAY, #4320

BRIDGEWATER, NJ  08807

 

SOMERSET

 

VILLAGE AT BRIDGEWATER COMMONS

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE SHOPS ON LAKE AVENUE

455 S. LAKE AVE., #102

PASADENA, CA  91101

 

LOS ANGELES

 

VNO SHOPS ON LAKE LLC

COLDWATER CREEK US INC

 

MERRYMEETING PLAZA

147 BATH RD., #A200

BRUNSWICK, ME  04011

 

CUMBERLAND

 

W/S BRUNSWICK PROPERTIES II LLC

 

TANGER PROPERTIES LIMITED PARTNERSHIP

COLDWATER CREEK US INC

 

THE SHOPPES AT FARMINGTON VALLEY

110 ALBANY TURNPIKE, #911

CANTON, CT  06019

 

HARTFORD

 

W/S PEAK CANTON PROPERTIES LLC

COLDWATER CREEK US INC

 

DERBY STREET SHOPPES

98 DERBY ST., STE. 411

HINGHAM, MA  02043

 

PLYMOUTH

 

W/S/M HINGHAM PROPERTIES, LLC

COLDWATER CREEK US INC

 

WAYSIDE COMMONS

6 WAYSIDE RD. N117, #6G

BURLINGTON, MA  01803

 

MIDDLESEX

 

WAYSIDE COMMONS INVESTORS, LLC

 

PATRIOT PARTNERS

COLDWATER CREEK US INC

 

WESTFIELD SOUTHPARK

500 SOUTHPARK CTR., #GL10

STRONGSVILLE, OH  44136

 

CUYAHOGA

 

WEA SOUTHPARK LLC

 

WESTFIELD

COLDWATER CREEK US INC

 

WEST ACRES SHOPPING CENTER

3902 13TH AVE. S.W., #334

FARGO, ND  58103

 

CASS

 

WEST ACRES DEVELOPMENT, LLP

 

SCHLOSSMAN

COLDWATER CREEK US INC

 

WEST TOWN MALL

7600 KINGSTON PIKE, #1154

KNOXVILLE, TN  37919

 

KNOX

 

WEST TOWN MALL JOINT VENTURE

COLDWATER CREEK US INC

 

KIERLAND COMMONS

15051 N. KIERLAND BLVD. , #140

SCOTTSDALE, AZ  85254

 

MARICOPA

 

WESTCOR

COLDWATER CREEK US INC

 

SAN TAN VILLAGE

2174 E. WILLIAMS FIELD RD., STE. 101

GILBERT, AZ  85295

 

MARICOPA

 

WESTCOR SANTAN VILLAGE LLC

COLDWATER CREEK US INC

 

WESTFIELD OLD ORCHARD

4999 OLD ORCHARD CENTER, #C35

SKOKIE, IL  60077

 

COOK

 

WESTFIELD CORPORATION

COLDWATER CREEK US INC

 

OLD ORCHARD CENTER

275 OLD ORCHARD CENTER, #B4

SKOKIE, IL  60077

 

COOK

 

WESTFIELD CORPORATION

COLDWATER CREEK US INC

 

WESTFIELD VALLEY FAIR

2855 STEVENS CREEK BLVD., #2421

SANTA CLARA, CA  95050

 

SANTA CLARA

 

WESTFIELD CORPORATION

COLDWATER CREEK US INC

 

WESTFIELD VALLEY FAIR — STORAGE

 

 

SANTA CLARA

 

WESTFIELD CORPORATION

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

 

 

2855 STEVENS CREEK BLVD., #2421

SANTA CLARA, CA  95050

 

 

 

 

COLDWATER CREEK US INC

 

WESTFIELD FRANKLIN PARK

5001 MONROE ST., #1726

TOLEDO, OH  43623

 

LUCAS

 

WESTFIELD FRANKLIN PARK MALL II LLC

COLDWATER CREEK US INC

 

WESTFIELD GARDEN STATE PLAZA

D1A1A GARDEN STATE PLAZA

PARAMUS, NJ  07652

 

BERGEN

 

WESTFIELD SHOPPINGTOWN GARDEN STATE PLAZA

COLDWATER CREEK US INC

 

WESTFIELD TOPANGA

6600 TOPANGA CANYON BLVD., #1050

CANOGA PARK, CA  91303

 

LOS ANGELES

 

WESTFIELD TOPANGA OWNER LP

COLDWATER CREEK US INC

 

WHITE FLINT

11301 ROCKVILLE PIKE

NORTH BETHESDA, MD  20895

 

MONTGOMERY

 

WHITE FLINT MALL, LLLP

COLDWATER CREEK US INC

 

PRIME OUTLETS AT WILLIAMSBURG

5715-81 RICHMOND RD.

WILLIAMSBURG, VA  23188

 

JAMES CITY

 

WILLIAMSBURG OUTLETS, LLC

COLDWATER CREEK US INC

 

WINTER PARK VILLAGE

460 N. ORLANDO AVE., #100

WINTER PARK, FL  32789

 

ORANGE

 

WINTER PARK TOWN CENTER, LTD.

COLDWATER CREEK US INC

 

WOLFCHASE GALLERIA

2760 N. GERMANTOWN PKWY., #1250A

MEMPHIS, TN  38133

 

SHELBY

 

WOLFCHASE GALLERIA LP

COLDWATER CREEK US INC

 

EMPLOYEE STORE

100 COLDWATER CREEK DRIVE

MINERAL WELLS, WV  26120

 

WOOD

 

WOOD COUNTY DEVELOPMENT AUTHORITY

COLDWATER CREEK US INC

 

WOODBURY LAKES

9120 HUDSON RD., #301

WOODBURY, MN  55125

 

WASHINGTON

 

WOODBURY LAKES, LLC

 

OPUS

COLDWATER CREEK US INC

 

WOODFIELD MALL

E-314 WOODFIELD SHOPPING CENTER

SCHAUMBURG, IL  60173

 

COOK

 

WOODFIELD MALL, LLC

 

TAUBMAN

COLDWATER CREEK US INC

 

WOODLAND

3161 28TH ST. S.E., #K-107

GRAND RAPIDS, MI  49512

 

KENT

 

WOODLAND

 

PREIT

COLDWATER CREEK US INC

 

WOODLAND HILLS MALL

7021 S. MEMORIAL DR., #0123A

TULSA, OK  74133

 

TULSA

 

WOODLAND HILLS MALL, LLC

COLDWATER CREEK US INC

 

ZONA ROSA

8750 NW PRAIRIE VIEW RD.

KANSAS CITY, MO  64153

 

PLATTE

 

ZONA ROSA DEVELOPMENT, LLC

COLDWATER CREEK US INC

 

THE MALL IN COLUMBIA

10300 LITTLE PATUXENT PKWY., #1860

COLUMBIA, MD  21044

 

HOWARD

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

FASHION PLACE

6227 SOUTH STATE ST., #4

MURRAY, UT  84107

 

SALT LAKE

 

GENERAL GROWTH PROPERTIES

COLDWATER CREEK US INC

 

THE VILLAGE AT FAIRVIEW

146 TOWN PL.

FAIRVIEW, TX  75069

 

COLLIN

 

VILLAGE AT FAIRVIEW LP - MG HERRING GROUP

COLDWATER CREEK US INC

 

PEERLESS CENTRE

2513 N. ROAN ST.

JOHNSON CITY, TN  37601

 

WASHINGTON

 

KALOGEROS FAMILY, LLC

COLDWATER CREEK US INC

 

SHOPPES AT OAKWOOD

4639 KEYSTONE CROSSING

EAU CLAIRE, WI  54701

 

EAU CLAIRE

 

OAKWOOD BUSINESS PARK

COLDWATER CREEK US INC

 

SUNCREST TOWNE CENTRE

1040 SUNCREST TOWN CENTRE DR.

MORGANTOWN, WV  26505

 

MONONGALIA

 

GATEWAY TOWN CENTRE LLC

COLDWATER CREEK US

 

CHRISTIANA MALL

 

NEW CASTLE

 

GENERAL GROWTH

 

--------------------------------------------------------------------------------


 

LESSEE

 

ADDRESS OF REAL
PROPERTY

 

COUNTY

 

LESSOR

INC

 

107 CHRISTIANA MAL

NEWARK, DE  19702

 

 

 

PROPERTIES

COLDWATER CREEK US INC

 

EASTCHESTER SHOPPING CENTER

703 WHITE PLAINS RD.

SCARSDALE, NY  10583

 

WESTCHESTER

 

EASTCHESTER SHOPPING CENTER LLP

COLDWATER CREEK US INC

 

RENAISSANCE AT COLONY PARK

1000 HIGHLAND COLONY PKWY., #3005

RIDGELAND, MS  39157

 

MADISON

 

RENAISSANCE AT COLONY PARK

COLDWATER CREEK US INC

 

TOWN AND COUNTRY VILLAGE

600 W. SAM HOUSTON PKWY N., #500

HOUSTON, TX  77024

 

HARRIS

 

MOODY RAMBIN

COLDWATER CREEK US INC

 

THE MARKETPLACE

9000 MING AVE., #J2

BAKERSFIELD, CA  93311

 

KERN

 

DONAHUE SCHRIBER

COLDWATER CREEK US INC

 

HEINEMANN BUILDING

316 THIRD ST.

WAUSAU, WI  54403

 

MARATHON

 

COMPASS PROPERTIES

COLDWATER CREEK US INC

 

SHOPS AT ABILENE

3649

ABILENE, TX  79606

 

TAYLOR

 

THE SEITZ GROUP

COLDWATER CREEK US INC

 

VALLEY MALL

2529 MAIN ST., #D18

UNION GAP, WA  98903

 

YAKIMA

 

CENTERCAL PROPERTIES

COLDWATER CREEK US INC

 

THE GABLES

2941 PLAZA DR.

SPRINGFIELD, IL  62704

 

SANGAMON

 

THE GABLES III LLC

COLDWATER CREEK US INC

 

MARKETPLACE AT AUGUSTA

14 STEPHEN KING DR., #1

AUGUSTA, ME  04330

 

KENNEBEC

 

CAPITAL AUGUSTA PROPERTIES LLC - WS DEVELOPMENT

COLDWATER CREEK US INC

 

CREEKSIDE STATION

3103 VALLEY AVE., #118

WINCHESTER, VA  22601

 

FREDERICK

 

JOLEEN L.C.

COLDWATER CREEK US INC

 

SOUTHBURY GREEN

775 MAIN ST. S

SOUTHBURY, CT  06488

 

NEW HAVEN

 

SOUTHBURY 84 ASSOCIATES, L.P.

COLDWATER CREEK US INC

 

LEGACY PLACE

242 LEGACY PLACE

DEDHAM, MA  02026

 

NORFOLK

 

LEGACY PLACE, LLC — WS DEVELOPMENT

COLDWATER CREEK US INC

 

OUTLET VILLAGE AT HAGERSTOWN

495 PREMIUM OUTLETS BLVD., #615

HAGERSTOWN, MD  21740

 

WASHINGTON

 

OUTLET VILLAGE OF HAGERSTOWN LTD - SIMON

COLDWATER CREEK US INC

 

OUTLETS AT CASTLE ROCK

5050 FACTORY SHOPS BLVD., #217

CASTLE ROCK, CO  80108

 

DOUGLAS

 

CRAIG REALTY

COLDWATER CREEK US INC

 

TANGER OUTLETS AT MEBANE

4000 ARROWHEAD BLVD., #836

MEBANE, NC  27302

 

ALAMANCE

 

TANGER

COLDWATER CREEK US INC

 

TANGER OUTLETS CENTER II — COMMERCE

800 STEVEN B TANGER BLVD., #500

COMMERCE, GA  30529

 

JACKSON

 

TANGER

COLDWATER CREEK US INC

 

THE SHOPS AT NORTERRA

2460 WEST HAPPY VALLEY RD., #1161

PHOENIX, AZ  85085

 

MARICOPA

 

NORTERRA WEST LLC

COLDWATER CREEK INC

 

MCGHEE ROAD PARKING LOT

2 PARCELS OF LAND

KOOTENAI, ID  83840

 

BONNER

 

CLIFF AND RONNI TVEDTEN

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

Insurance

 

Insurance Policy Type

 

Insurance Company

 

Renewal
Date

 

Period

 

Coverage

 

 

 

 

 

 

 

 

 

 

 

Property and Casualty

 

 

 

 

 

 

 

 

 

Property

 

Liberty

 

7/1/2010

 

Annual

 

300,000,000

 

General Liability

 

The Hartford

 

7/1/2010

 

Annual

 

10,000,000

 

Excess Liability Umbrella

 

Liberty

 

7/1/2010

 

Annual

 

25,000,000

 

First Layer Excess Liability

 

Chubb

 

7/1/2010

 

Annual

 

20,000,000

 

Automobile

 

The Hartford

 

7/1/2010

 

Annual

 

1,000,000

 

Foreign Liability

 

Insurance Co. PA (AIG)

 

7/1/2010

 

Annual

 

1,000,000

 

SPA Professional Liability

 

Philadelphia

 

7/1/2010

 

Annual

 

1,000,000

 

Workers Compensation

 

The Hartford

 

7/1/2010

 

Annual

 

Guaranteed Cost

 

Marine Cargo

 

Mutual Marine

 

9/21/2010

 

Annual

 

2,000,000

 

 

 

 

 

 

 

 

 

 

 

Financial and Professional

 

 

 

 

 

 

 

 

 

Primary Directors & Officers

 

Ace

 

4/1/2010

 

Annual

 

10,000,000

 

First Excess Directors & Officers

 

Zurich

 

4/1/2010

 

Annual

 

10,000,000

 

Second Excess Directors & Officers

 

Hudson Specialty Insurance (Hooghuis)

 

4/1/2010

 

Annual

 

10,000,000

 

Third Excess Directors & Officers

 

Axis Insurance Company

 

4/1/2010

 

Annual

 

5,000,000

 

Fourth Excess Directors & Officers

 

Chubb

 

4/1/2010

 

Annual

 

15,000,000

 

Fifth Excess Directors & Officers

 

Travelers

 

4/1/2010

 

Annual

 

10,000,000

 

Employment Practices Liability

 

Zurich

 

4/1/2010

 

Annual

 

10,000,000

 

Crime

 

Continental Insurance Company (CNA)

 

4/1/2010

 

Annual

 

10,000,000

 

Fiduciary Liability

 

Travelers

 

4/1/2010

 

Annual

 

10,000,000

 

Errors & Omission (Internet & Network Security)

 

Beazley (Lloyds)

 

4/1/2010

 

Annual

 

10,000,000

 

Media Liability

 

MediaPro - Axis

 

4/1/2010

 

Annual

 

10,000,000

 

Kidnap & Ransom

 

Chartis (AIG)

 

4/1/2010

 

3 years

 

10,000,000

 

Employed Lawyers

 

Chubb

 

4/1/2010

 

Annual

 

2,000,000

 

 

 

 

 

 

 

 

 

 

 

Brokerage Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marsh

 

Contact: Meg Lucia   Ph: (206) 214-3089

 

 

 

 

 

 

 

Kibble & Prentice

 

Contact: Dinny Hansen   Ph: (206) 508-6019

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

Subsidiaries; Other Equity Investments

 

Part A

 

Loan Party

 

Legal Name of
Subsidiary

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Authorized
Equity
Interests

 

Equity
Interests
Owned

 

Percentage
Interest

 

Coldwater Creek U.S. Inc.

 

Coldwater Creek Merchandising & Logistics Inc.

 

Corporation

 

Delaware

 

100 Common shares

 

100 Common share

 

100

%

 

 

MPH Corp.

 

Corporation

 

Delaware

 

1,000 Common shares

 

100 Common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Inc.

 

Coldwater Creek The Spa Inc.

 

Corporation

 

Idaho

 

1,000 Common shares

 

1,000 Common shares

 

100

%

 

 

C Squared LLC

 

Limited Liability Company

 

Delaware

 

N/A

 

All limited liability company interests

 

100

%

 

 

Aspenwood Advertising, Inc.

 

Corporation

 

Delaware

 

1,000 Common shares

 

1,000 Common shares

 

100

%

 

 

Coldwater Creek Sourcing Inc.

 

Corporation

 

Idaho

 

100 Common shares

 

100 Common shares

 

100

%

 

 

CWC Sourcing LLC

 

Limited Liability Company

 

Idaho

 

N/A

 

All limited liability company interests

 

100

%

 

 

CWC Worldwide Services Inc.

 

Corporation

 

Idaho

 

1,000 Common shares

 

1,000 Common shares

 

100

%

 

 

Coldwater Creek U.S. Inc.

 

Corporation

 

Delaware

 

100 Common shares

 

100 Common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Sourcing Inc.

 

Coldwater Creek HK Limited

 

Company

 

Hong Kong

 

N/A

 

All company interests

 

100

%

 

--------------------------------------------------------------------------------


 

Part B

 

None.

 

--------------------------------------------------------------------------------


 

Part C

 

Loan Party

 

Authorized Equity
Interests

 

Issued and
Outstanding
Equity Interests

 

Subscriptions,
Options,
Warrants, Calls,
Rights of
Conversion or
Exchange

Coldwater Creek Inc.

 

300,000,000 common shares

 

 

92,503,103 common shares as of March 22, 2011

 

Stock options as disclosed on SEC filings.

 

 

 

 

 

 

 

 

 

1,000,000 preferred shares

 

No preferred shares

 

 

 

 

 

 

 

 

 

Coldwater Creek U.S. Inc.

 

100 common shares

 

100 common shares

 

None.

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

1,000 common shares

 

1,000 common shares

 

None.

 

 

 

 

 

 

 

Coldwater Creek Merchandising & Logistics Inc.

 

100 common shares

 

100 share to Coldwater Creek U.S. Inc.

 

None.

 

 

 

 

 

 

 

Aspenwood Advertising, Inc.

 

1,000 common shares

 

1,000 common shares

 

None.

 

 

 

 

 

 

 

C Squared, LLC

 

N/A

 

N/A

 

None.

 

 

 

 

 

 

 

CWC Worldwide Services Inc.

 

1,000 common shares

 

1,000 common shares

 

None.

 

 

 

 

 

 

 

Coldwater Creek Sourcing Inc.

 

100 common shares

 

100 common shares

 

None.

 

 

 

 

 

 

 

CWC Sourcing LLC

 

N/A

 

N/A

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

Intellectual Property; Licenses

 

A. Patents, Patent Applications and Patent Licenses

 

Settlement and License Agreement, dated as of October 26, 2006, by and between
Charles E. Hill & Associates, Inc., as licensor, and Coldwater Creek Inc., as
licensee (“Licensee”), pursuant to which Licensee has a non-exclusive right and
paid up license to practice the Hills Patent.

 

B. Copyrights, Copyright Registrations and Copyright Licenses

 

Coldwater Creek Inc. has a large volume of sales catalogs, which are regularly
registered with the United State Copyright Office.

 

C. Trademarks and Trademark Licenses held by Coldwater Creek Inc.

 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country

 

PubDate

 

Class

 

A DREAM A RACE A CURE & Design

 

78825698

 

3193614

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

16 Int.

 

A DREAM A RACE A CURE & Design

 

78825722

 

3193616

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

25 Int.

 

A DREAM A RACE A CURE & Design

 

78825729

 

3193617

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

35 Int.

 

A DREAM A RACE A CURE & Design

 

78825746

 

3193618

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

36 Int.

 

ASPENWOOD ADVERTISING

 

76365189

 

2765319

 

Registered

 

30-Jan-2002

 

16-Sep-2003

 

16-Sep-2013

 

USA

 

27-Aug-2002

 

35 Int.

 

COLDWATER CREEK

 

21824/04

 

KH20989/05

 

Registered

 

13-Dec-2004

 

21-Jan-2005

 

13-Dec-2014

 

Cambodia

 

 

 

25 Int.

 

COLDWATER CREEK

 

734295

 

TMA448547

 

Registered

 

05-Aug-1993

 

06-Oct-1995

 

06-Oct-2010

 

Canada

 

23-Nov-1994

 

0 Int.

 

COLDWATER CREEK

 

815787

 

815787

 

Registered

 

02-Apr-1998

 

10-Apr-2002

 

02-Apr-2018

 

European Community

 

 

 

14 Int., 16 Int., 21 Int., 24 Int., 4 Int.

 

COLDWATER CREEK

 

2378594

 

2378594

 

Registered

 

17-Sep-2001

 

22-Nov-2002

 

30-Sep-2011

 

European Community

 

 

 

 

 

COLDWATER CREEK

 

281605

 

141145

 

Registered

 

29-May-2005

 

15-Mar-2006

 

14-Mar-2016

 

Guatemala

 

 

 

25 Int.

 

COLDWATER CREEK

 

300336753

 

300226753

 

Registered

 

13-Dec-2004

 

13-Dec-2004

 

13-Dec-2014

 

Hong Kong

 

 

 

25 Int.

 

COLDWATER CREEK

 

 

 

12299

 

Registered

 

 

 

04-Apr-1988

 

04-Apr-2018

 

Idaho

 

 

 

35 Int.

 

COLDWATER CREEK

 

H09180502

 

4283173

 

Registered

 

28-Nov-1997

 

11-Jun-1999

 

11-Jun-2009

 

Japan

 

 

 

20 Int., 24 Int., 25 Int.

 

COLDWATER CREEK

 

18050397

 

4332739

 

Registered

 

28-Nov-1997

 

05-Nov-1999

 

05-Nov-2009

 

Japan

 

 

 

35 Int.

 

COLDWATER CREEK

 

810071995

 

3347507

 

Registered

 

04-Aug-1995

 

19-Sep-1997

 

19-Sep-2017

 

Japan

 

 

 

25 Int.

 

 

--------------------------------------------------------------------------------


 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country

 

PubDate

 

Class

 

COLDWATER CREEK

 

8100495

 

4110594

 

Registered

 

04-Aug-1995

 

06-Feb-1998

 

06-Feb-2018

 

Japan

 

 

 

16 Int.

 

COLDWATER CREEK

 

810011995

 

3339541

 

Registered

 

04-Aug-1995

 

15-Aug-1997

 

15-Aug-2017

 

Japan

 

 

 

14 Int.

 

COLDWATER CREEK

 

2001085180

 

4556805

 

Registered

 

20-Sep-2001

 

05-Apr-2002

 

05-Apr-2012

 

Japan

 

 

 

29 Int.

 

COLDWATER CREEK

 

41200225449

 

104290

 

Registered

 

13-Dec-2002

 

10-Aug-2004

 

10-Aug-2014

 

Korea, Republic of

 

 

 

35 Int.

 

COLDWATER CREEK

 

N015639

 

N015639

 

Registered

 

16-Dec-2004

 

08-Apr-2005

 

08-Apr-2012

 

Macao

 

 

 

25 Int.

 

COLDWATER CREEK

 

674345

 

866419

 

Registered

 

30-Aug-2004

 

28-Jan-2005

 

30-Aug-2014

 

Mexico

 

 

 

25 Int.

 

COLDWATER CREEK

 

5510

 

5055

 

Registered

 

27-Dec-2004

 

27-Dec-2004

 

27-Dec-2014

 

Mongolia

 

 

 

25 Int.

 

COLDWATER CREEK

 

4414

 

22665

 

Registered

 

13-Jan-2005

 

16-Mar-2005

 

16-Mar-2012

 

Nepal

 

 

 

25 Int.

 

COLDWATER CREEK

 

575705

 

KOR220593

 

Registered

 

14-Dec-2004

 

14-Dec-2004

 

14-Dec-2014

 

Thailand

 

 

 

25 Int.

 

COLDWATER CREEK

 

73739695

 

1531418

 

Registered

 

14-Jul-1988

 

21-Mar-1989

 

21-Mar-2019

 

USA

 

27-Dec-1988

 

42 Int.

 

COLDWATER CREEK

 

76037066

 

2786840

 

Cancelled: 03-Jul-2010

 

28-Apr-2000

 

25-Nov-2003

 

25-Nov-2013

 

USA

 

30-Jan-2001

 

31 Int.

 

COLDWATER CREEK

 

76227693

 

2602690

 

Registered

 

20-Mar-2001

 

30-Jul-2002

 

30-Jul-2012

 

USA

 

27-Nov-2001

 

4 Int.

 

COLDWATER CREEK

 

75367982

 

2217173

 

Registered

 

03-Oct-1997

 

12-Jan-1999

 

12-Jan-2019

 

USA

 

20-Oct-1998

 

35 Int.

 

COLDWATER CREEK

 

76314157

 

2634836

 

Registered

 

17-Sep-2001

 

15-Oct-2002

 

15-Oct-2012

 

USA

 

23-Jul-2002

 

30 Int.

 

COLDWATER CREEK

 

76227698

 

2783590

 

Registered

 

20-Mar-2001

 

18-Nov-2003

 

18-Nov-2013

 

USA

 

26-Aug-2003

 

29 Int.

 

COLDWATER CREEK

 

74461454

 

1861320

 

Registered

 

12-Nov-1993

 

01-Nov-1994

 

01-Nov-2014

 

USA

 

09-Aug-1994

 

42 Int.

 

COLDWATER CREEK

 

76250032

 

2544861

 

Registered

 

02-May-2001

 

05-Mar-2002

 

05-Mar-2012

 

USA

 

11-Dec-2001

 

35A Int.

 

COLDWATER CREEK

 

76290949

 

2714390

 

Registered

 

27-Jul-2001

 

06-May-2003

 

06-May-2013

 

USA

 

19-Mar-2002

 

3 Int.

 

COLDWATER CREEK

 

76250085

 

2555721

 

Registered

 

02-May-2001

 

02-Apr-2002

 

02-Apr-2012

 

USA

 

8-Jan-2002

 

25 Int.

 

COLDWATER CREEK

 

4200612279

 

85943

 

Registered

 

01-Aug-2006

 

13-Aug-2007

 

01-Aug-2016

 

Viet Nam

 

 

 

25 Int.

 

COLDWATER CREEK & WAVE DESIGN

 

78141070

 

2769235

 

Registered

 

03-Jul-2002

 

30-Sep-2003

 

30-Sep-2013

 

USA

 

08-Jul-2003

 

35 Int.

 

COLDWATER CREEK & WAVE DESIGN

 

78141132

 

2740447

 

Registered

 

03-Jul-2002

 

22-Jul-2003

 

22-Jul-2013

 

USA

 

29-Apr-2003

 

25 Int.

 

COLDWATER CREEK ELEMENTS

 

1159758

 

TMA607690

 

Registered

 

20-Nov-2002

 

15-Apr-2004

 

15-Apr-2019

 

Canada

 

01-Oct-2003

 

0 Int.

 

COLDWATER CREEK SPIRIT

 

1148694

 

TMA642,366

 

Registered

 

01-Aug-2002

 

17-Jun-2005

 

17-Jun-2020

 

Canada

 

14-May-2003

 

0 Nat.

 

COLDWATER CREEK SPIRIT

 

2640068

 

2640068

 

Registered

 

03-Apr-2002

 

22-Aug-2003

 

30-Apr-2012

 

European Community

 

 

 

14 Int., 25 Int., 35 Int.

 

COLDWATER CREEK SPIRIT

 

2002069462

 

4675684

 

Registered

 

15-Aug-2002

 

23-May-2003

 

23-May-2013

 

Japan

 

 

 

35 Int.

 

COLDWATER CREEK SPIRIT

 

2002065702

 

4675658

 

Registered

 

02-Aug-2002

 

23-May-2003

 

23-May-2013

 

Japan

 

 

 

25 Int.

 

COLDWATER CREEK SPIRIT

 

76365628

 

2754147

 

Registered

 

01-Feb-2002

 

19-Aug-2003

 

19-Aug-2013

 

USA

 

17-Sep-2002

 

35 Int.

 

COLDWATER CREEK SPORT

 

78456991

 

3177920

 

Registered

 

26-Jul-2004

 

28-Nov-2006

 

28-Nov-2016

 

USA

 

21-Jun-2005

 

35 Int.

 

 

--------------------------------------------------------------------------------


 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country

 

PubDate

 

Class

COLDWATER CREEK THE SPA (Standard Characters)

 

77087272

 

3306042

 

Registered

 

20-Jan-2007

 

09-Oct-2007

 

09-Oct-2017

 

USA

 

24-Jul-2007

 

35 Int.

ECOSONG

 

767272

 

TMA471975

 

Registered

 

27-Oct-1994

 

04-Mar-1997

 

04-Mar-2012

 

Canada

 

29-Oct-1996

 

42 Nat.

INVISIBLE COMFORT

 

77410485

 

3508430

 

Registered

 

01-Mar-2008

 

30-Sep-2008

 

30-Sep-2018

 

USA

 

15-Jul-2008

 

25 Int.

LEAF DESIGN

 

76250031

 

2571280

 

Cancelled: 28-Feb-2009

 

02-May-2001

 

21-May-2002

 

21-May-2012

 

USA

 

30-Oct-2001

 

35 Int.

OUTLET @ THE CREEK

 

76216329

 

2571198

 

Cancelled: 28 Feb. 2009

 

23-Feb-2001

 

21-May-2002

 

21-May-2012

 

USA

 

26-Feb-2002

 

25 Int.

OUTLET @ THE CREEK

 

76216328

 

2573351

 

Cancelled: 7-Mar-2009

 

23-Feb-2001

 

28-May-2002

 

28-May-2012

 

USA

 

5-Mar-2002

 

35 Int.

PALE JADE

 

78120936

 

2797480

 

Cancelled: 31-Jul-2010

 

10-Apr-2002

 

23-Dec-2003

 

23-Dec-2013

 

USA

 

30-Sep-2003

 

3 Int.

RIBBON MAN DESIGN

 

78825847

 

3193631

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

16 Int.

RIBBON MAN DESIGN

 

78825827

 

3193628

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

35 Int.

RIBBON MAN DESIGN

 

78825758

 

3193621

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

36 Int.

RIBBON MAN DESIGN

 

78825773

 

3193625

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

25 Int.

SPIRIT OF THE WEST

 

861014

 

TMA544680

 

Registered

 

07-Nov-1997

 

08-May-2001

 

08-May-2016

 

Canada

 

20-Sep-2000

 

0 Nat.

SPIRIT OF THE WEST

 

810031995

 

3339543

 

Registered

 

04-Aug-1995

 

15-Aug-1997

 

15-Aug-2017

 

Japan

 

 

 

14 Int.

SPIRIT OF THE WEST

 

810091995

 

4090863

 

Registered

 

04-Aug-1995

 

12-Dec-1997

 

12-Dec-2017

 

Japan

 

 

 

25 Int.

SPIRIT OF THE WEST

 

810061995

 

4110595

 

Registered

 

04-Aug-1995

 

06-Feb-1998

 

06-Feb-2018

 

Japan

 

 

 

16 Int.

SPIRIT OF THE WEST

 

75367834

 

2312899

 

Cancelled: 04-Nov-2006

 

03-Oct-1997

 

01-Feb-2000

 

01-Feb-2010

 

USA

 

09-Nov-1999

 

35 Int.

SPIRIT OF THE WEST

 

74461427

 

1860160

 

Registered

 

12-Nov-1993

 

25-Oct-1994

 

25-Oct-2014

 

USA

 

02-Aug-1994

 

42 Int.

THE NATURAL WAY TO SHOP

 

822467

 

TMA487586

 

Registered

 

05-Sep-1996

 

02-Jan-1998

 

02-Jan-2013

 

Canada

 

23-Jul-1997

 

42 Nat.

UNIQUE BY NATURE

 

78456949

 

3378479

 

Registered

 

26-Jul-2004

 

05-Feb-2008

 

05-Feb-2018

 

USA

 

20-Nov-2007

 

35 Int.

WATERSILK

 

78120938

 

2756116

 

Cancelled: 03-Apr-2010

 

10-Apr-2002

 

26-Aug-2003

 

26-Aug-2013

 

USA

 

03-Jun-2003

 

3 Int.

WORK WHERE FUN IS ALWAYS IN FASHION

 

76303775

 

2578477

 

Cancelled: 14-Mar-2009

 

23-Aug-2001

 

11-Jun-2002

 

11-Jun-2012

 

USA

 

19-Mar-2002

 

35 Int.

YOUR KIND OF CLOTHES ONLINE ALL THE TIME

 

1048652

 

TMA576681

 

Registered

 

29-Feb-2000

 

27-Feb-2003

 

27-Feb-2018

 

Canada

 

08-Aug-2001

 

42 Nat.

 

--------------------------------------------------------------------------------


 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country

 

PubDate

 

Class

COLDWATER CREEK

 

74459701

 

1876534

 

Registered

 

18-Nov-1993

 

31-Jan-1995

 

31-Jan-2015

 

USA

 

08-Nov-1994

 

14 Int., 16 Int., 25 Int.

COLDWATER CREEK THE SPA

 

78764018

 

3266290

 

Registered

 

30-Nov-2005

 

17-Jul-2007

 

17-Jul-2017

 

USA

 

02-May-2006

 

44 Int.

INVISIBLE COMFORT

 

78843932

 

3433086

 

Registered

 

23-Mar-2006

 

20-May-2008

 

20-May-2018

 

USA

 

5-Dec-2006

 

25 Int.

THE GALLERY AT COLDWATER CREEK

 

76290948

 

2613512

 

Cancelled: 16-May-2009

 

27-Jul-01

 

27-Aug-2002

 

27-Aug-2012

 

USA

 

20-Nov-01

 

35 Int.

COLDWATER CREEK ELEMENTS

 

76411312

 

2690725

 

Cancelled: 03-Oct-2009

 

21-May-2002

 

25-Feb-2003

 

25-Feb-2013

 

USA

 

03-Dec-2002

 

35 Int.

YOUR KIND OF CLOTHES ONLINE ALL THE TIME

 

75805611

 

2625622

 

Cancelled: 16-May-2009

 

21-Sep-1999

 

24-Sep-2002

 

24-Sep-2012

 

USA

 

08-May-2001

 

35 Int.

COLDWATER CREEK

 

85093341

 

3894090

 

Registered

 

26-Jul-2010

 

21-Dec-2010

 

21-Dec-2020

 

USA

 

05-Oct-2010

 

44 Int.

COLDWATER CREEK

 

85093338

 

3894089

 

Registered

 

26-Jul-2010

 

21-Dec-2010

 

21-Dec-2020

 

USA

 

05-Oct-2010

 

26 Int.

COLDWATER CREEK

 

85093335

 

3894088

 

Registered

 

26-Jul-2010

 

21-Dec-2010

 

21-Dec-2020

 

USA

 

05-Oct-2010

 

24 Int.

COLDWATER CREEK

 

85093286

 

3894086

 

Registered

 

26-Jul-2010

 

21-Dec-2010

 

21-Dec-2020

 

USA

 

05-Oct-2010

 

21 Int.

COLDWATER CREEK

 

85093140

 

3894084

 

Registered

 

26-Jul-2010

 

21-Dec-2010

 

21-Dec-2020

 

USA

 

05-Oct-2010

 

14 Int.

COLDWATER CREEK

 

85029189

 

3893477

 

Registered

 

03-May-2010

 

21-Dec-2010

 

21-Dec-2020

 

USA

 

05-Oct-2010

 

18 Int.

INVISIBLE COMFORT

 

78843931

 

3628892

 

Registered

 

23-Mar-2006

 

26-May-2009

 

26-May-2019

 

USA

 

14-Nov-2006

 

35 Int.

RIBBON MAN DESIGN

 

78825762

 

3720169

 

Registered

 

28-Feb-2006

 

01-Dec-2009

 

01-Dec-2019

 

USA

 

17-Oct-2006

 

14 Int.

COLDWATER CREEK OUTLET

 

77665567

 

3672504

 

Registered

 

06-Feb-2009

 

25-Aug-2009

 

25-Aug-2019

 

USA

 

09-Jun-2009

 

35 Int.

ONE CREEK

 

77207791

 

3680357

 

Registered

 

15-Jun-2007

 

08-Sep-2009

 

08-Sep-2019

 

USA

 

29-Apr-2008

 

35 Int.

ONE CREEK

 

77207782

 

3702061

 

Registered

 

15-Jun-2007

 

27-Oct-2009

 

27-Oct-2019

 

USA

 

29-Apr-2008

 

25 Int.

 

--------------------------------------------------------------------------------


 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country

 

PubDate

 

Class

SHAPEME

 

77183068

 

3803552

 

Registered

 

16-May-2007

 

15-Jun-2010

 

15-Jun-2020

 

USA

 

06-May-2008

 

35 Int.

SHAPEME

 

77183040

 

3803551

 

Registered

 

16-May-2007

 

15-Jun-2010

 

15-Jun-2020

 

USA

 

06-May-2008

 

25 Int.

LUXELLE

 

77127888

 

3554720

 

Registered

 

11-Mar-2007

 

30-Dec-2008

 

30-Dec-2018

 

USA

 

24-Jul-2007

 

24 Int.

TRAVALLURE

 

77127886

 

3554719

 

Registered

 

11-Mar-2007

 

30-Dec-2008

 

30-Dec-2018

 

USA

 

24-Jul-2007

 

24 Int.

SPIRIT BY COLDWATER CREEK

 

77069008

 

3731760

 

Registered

 

21-Dec-2006

 

29-Dec-2009

 

29-Dec-2019

 

USA

 

24-Jul-2007

 

35 Int.

CWC (Stylized)

 

77069007

 

3547356

 

Registered

 

21-Dec-2006

 

16-Dec-2008

 

16-Dec-2018

 

USA

 

24-Jul-2007

 

25 Int.

 

D. Trademark Applications

 

Pending Trademark Name

 

App Number

 

Reg Number

 

Trademark Status

 

File Date

 

Reg Date

 

Next Renewal Date

 

Country Name

 

Pub Date

 

Class

COLDWATER CREEK

 

5518430

 

 

 

Pending

 

03-Aug-2006

 

 

 

 

 

China (Peoples Republic)

 

 

 

25 Int.

COLDWATER CREEK ELEMENTS

 

77573914

 

 

 

Allowed

 

19-Sep-2008

 

 

 

 

 

United States of America

 

17-Feb-2009

 

35 Int.

AMERICAN CABIN

 

77396865

 

 

 

Allowed

 

14-Feb-2008

 

 

 

 

 

United States of America

 

19-Jul-2008

 

35 Int.

AMERICAN CABIN

 

77396851

 

 

 

Allowed

 

14-Feb-2008

 

 

 

 

 

United States of America

 

22-Jul-2008

 

25 Int.

AMERICAN CABIN BY COLDWATER CREEK

 

77396856

 

 

 

Allowed

 

14-Feb-2008

 

 

 

 

 

United States of America

 

08-Jul-2008

 

25 Int.

COLDWATER CREEK

 

1484183

 

 

 

Published

 

04-Sep-2006

 

 

 

 

 

India

 

01-Jul-2008

 

25 Int.

READYWEAR

 

77396979

 

 

 

Allowed

 

14-Feb-2008

 

 

 

 

 

United States of America

 

08-Jul-2008

 

25 Int.

READYWEAR

 

77396996

 

 

 

Allowed

 

14-Feb-2008

 

 

 

 

 

United States of America

 

08-Jul-2008

 

24 Int.

SUITABLE TWILL

 

85252227

 

 

 

Published

 

25-Feb-2011

 

 

 

 

 

United States of America

 

14-Jun-2011

 

25 Int.

COLDWATER CREEK

 

 

 

 

 

Unfiled

 

 

 

 

 

 

 

Idaho

 

 

 

25 Int.

COLDWATER CREEK OUTLET

 

 

 

 

 

Unfiled

 

 

 

 

 

 

 

United States of America

 

 

 

35 Int.

SHARE THE PROMISE;

 

 

 

 

 

Unfiled

 

 

 

 

 

 

 

United States of

 

 

 

 

 

--------------------------------------------------------------------------------


 

Pending Trademark Name

 

App Number

 

Reg Number

 

Trademark Status

 

File Date

 

Reg Date

 

Next Renewal Date

 

Country Name

 

Pub Date

 

Class

SHARE THE HOPE; SHARE THE JOURNEY

 

 

 

 

 

 

 

 

 

 

 

 

 

America

 

 

 

 

COLDWATER CREEK OUTLET

 

77665567

 

 

 

Pending

 

06-Feb-2009

 

 

 

 

 

United States of America

 

 

 

 

GUARANTEED ALWAYS. COLDWATER CREEK

 

85222705

 

 

 

Pending

 

20-Jan-2011

 

 

 

 

 

United States of America

 

 

 

35 Int.

COLDWATER CREEK ELEMENTS

 

85238420

 

 

 

Published

 

9-Feb-2011

 

 

 

 

 

United States of America

 

7-Jun-2011

 

25 Int.

ROLL TAB EQUIPMENT SHIRT

 

85238435

 

 

 

Pending

 

9-Feb-2011

 

 

 

 

 

United States of America

 

 

 

25 Int.

WASHED EQUIPMENT SHIRT

 

85238434

 

 

 

Pending

 

9-Feb-2011

 

 

 

 

 

United States of America

 

 

 

25 Int.

ONECREEK ELITE

 

85109912

 

 

 

Allowed

 

18-Aug-2010

 

 

 

 

 

United States of America

 

11-Jan-2011

 

35 Int.

FROSTED FIR

 

85098215

 

 

 

Allowed

 

2-Aug-2010

 

 

 

 

 

United States of America

 

18-Jan-2011

 

4 Int.

FROSTED FIR

 

85098203

 

 

 

Allowed

 

2-Aug-2010

 

 

 

 

 

United States of America

 

18-Jan-2011

 

3 Int.

THE ASPENWOOD COLLECTION BY COLDWATER CREEK

 

85095240

 

 

 

Allowed

 

28-Jul-2010

 

 

 

 

 

United States of America

 

11-Jan-2011

 

35 Int.

ASPENWOOD BY COLDWATER CREEK

 

85095230

 

 

 

Allowed

 

28-Jul-2010

 

 

 

 

 

United States of America

 

11-Jan-2011

 

35 Int.

THE ASPENWOOD COLLECTION BY COLDWATER CREEK

 

85095190

 

 

 

Allowed

 

28-Jul-2010

 

 

 

 

 

United States of America

 

11-Jan-2011

 

25 Int.

ASPENWOOD BY COLDWATER CREEK

 

85095178

 

 

 

Allowed

 

28-Jul-2010

 

 

 

 

 

United States of America

 

11-Jan-2011

 

25 Int.

COLDWATER CREEK

 

85093329

 

 

 

Published

 

26-Jul-2010

 

 

 

 

 

United States of America

 

29-Mar-2011

 

20 Int.

WATERSTONE JERSEY

 

85057716

 

 

 

Published

 

08-Jun-2010

 

 

 

 

 

United States of America

 

29-Mar-2011

 

24 Int.

PALE JADE

 

77939431

 

 

 

Published

 

18-Feb-2010

 

 

 

 

 

United States of America

 

13-Jul-2010

 

03 Int.

WATERSILK

 

77939425

 

 

 

Allowed

 

18-Feb-2010

 

 

 

 

 

United States of America

 

20-Jul-2010

 

03 Int.

WHAT A BEAUTIFUL FIT!

 

77770664

 

 

 

Allowed

 

29-Jun-2009

 

 

 

 

 

United States of America

 

24-Nov-2009

 

35 Int.

OUTLET@THECREEK

 

77695113

 

 

 

Allowed

 

19-Mar-2009

 

 

 

 

 

United States of America

 

09-Jun-2009

 

35 Int.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

Labor Matters

 

·                  Amended and Restated Form of Indemnity Agreement between
Coldwater Creek, Inc. and each of its Directors

 

·                  Amended and Restated Stock Option/Stock Issuance Plan

 

·                  Form of Stock Option Agreement under Amended and Restated
Stock Option/Stock Issuance Plan

 

·                  Form of Incentive Stock Option Agreement under Amended and
Restated Stock Option/Stock Issuance Plan

 

·                  2006 Incentive Award Program for Executives

 

·                  2007 Incentive Award Program for Executives

 

·                  2008 Incentive Award Program for Executives

 

·                  2009 Incentive Award Program for Executives

 

·                  2010 Incentive Award Program for Executives

 

·                  2011 Incentive Award Program for Executives

 

·                  Employee retention agreements for 43 employees for $1.5
million

 

·                  Form of Stock Unit Agreement under the Amended and Restated
Stock Option/Stock Issuance Plan

 

·                  Form of Non-Management Director Restricted Stock Unit
Agreement

 

·                  Supplemental Executive Retirement Plan

 

·                  Amendment No. 1 to Supplemental Executive Retirement Plan

 

·                  Amendment No. 2 to Supplemental Executive Retirement Plan

 

·                  Amendment No. 3 to Supplemental Executive Retirement Plan

 

·                  The Company has adopted an Employee Stock Purchase Plan
pursuant to which eligible employees are entitled to purchase shares of the
Company’s common stock at a discount

 

·                  Employee Agreement, dated June 28, 2008, between Company and
Jeffrey Parisian

 

·                  Employment Agreement, dated as of May 29, 2007, between the
Company and Dan Moen (as amended as of December 23, 2008)

 

·                  Employment Agreement, dated as of May 29, 2007, between the
Company and Gerard El Chaar (as amended as of December 23, 2008)

 

·                  Employment Agreement between the Company and John E. Hayes
III dated February 23, 2009

 

--------------------------------------------------------------------------------


 

·                  Employment Agreement between the Company and Jerome M. Jessup
dated August 3, 2009

 

·                  Severance and Change of Control Agreement between the Company
and Jill Brown Dean dated January 19, 2011

 

·                  The Company enters standard form confidentiality, invention
assignment agreements with its employees

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21(a)

 

DDAs

 

Corporate Bank
Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master
Account
Number

 

Account
Description

1st American Bank

 

4611 Golf Road

 

Skokie

 

IL

 

60076

 

Roxann Sadus

 

630-547-9010

 

***

 

Retail Store Depository

1st National Bank of SD

 

2505 W 41st St

 

Sioux Falls

 

SD

 

57105

 

Mark Peterson

 

605-782-5901

 

***

 

Retail Store Depository

1st Tennessee Bank

 

7082 Bakers Bridge Rd.

 

Franklin

 

TN

 

37068

 

Cathy Claxton

 

615-790-5130

 

***

 

Retail Store Depository

Bank Champaign

 

5 Convenience Center Rd

 

Champaign

 

IL

 

61820

 

Amy Orris

 

217-351-2876

 

***

 

Retail Store Depository

Bank of America

 

800 5th Ave - WA1-501-08-23

 

Seattle

 

WA

 

98104

 

Birgit Goodwin

 

800-426-1411 ext. 70558

 

***

 

Retail Store Depository

Bank of America

 

800 5th Ave - WA1-501-08-23

 

Seattle

 

WA

 

98104

 

Birgit Goodwin

 

800-426-1411 ext. 70558

 

***

 

Retail Store Depository (SPA)

Berkshire Bank

 

3450 Richville Rd

 

Manchester

 

VT

 

05255

 

Beth Ann Watson

 

802-362-4960

 

***

 

Retail Store Depository

Canandaigua National Bank

 

338 Eastview Mall

 

Victor

 

NY

 

14564

 

Amy Flaitz

 

585-742-4950 ext 40220

 

***

 

Retail Store Depository

Capital One Bank

 

313 Carondelet Street

 

New Orleans

 

LA

 

70130

 

Kristie Vead

 

504-533-5264

 

***

 

Retail Store Depository

Capital One Bank

 

313 Carondelet Street

 

New Orleans

 

LA

 

70130

 

Kristie Vead

 

504-533-5264

 

***

 

Retail Store Depository (SPA)

Chase Bank IL

 

310 N. Randall Road

 

Lake in The Hills

 

IL

 

60156

 

Paul Sotos

 

847-854-3213

 

***

 

Retail Store Depository

Chase Bank IN

 

8630 Keystone Crossing Dr

 

Indianapolis

 

IN

 

46240

 

Brad Jacobs

 

317-266-5826

 

***

 

Retail Store Depository

Chase Bank WI

 

4401 W Wisconsin Ave

 

Appleton

 

WI

 

54913

 

Megan Cronin

 

920-738-1903

 

***

 

Retail Store Depository

Citizens and Farmers Bank

 

698 Town Center Drive

 

Newport News

 

VA

 

23606

 

Trittie Mountcastle

 

757-596-4775

 

***

 

Retail Store Depository

Citizens Bank

 

160 N Gulph Rd

 

King of

 

PA

 

19406

 

Melissa Dupre

 

610-337-5962

 

***

 

Retail Store

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate Bank
Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master
Account
Number

 

Account
Description

 

 

 

 

Prussia

 

 

 

 

 

 

 

 

 

 

 

Depository

Citizen’s National Bank

 

130 W. Bruce St.

 

Sevierville

 

TN

 

37862

 

Kitty Foster

 

865-429-2297

 

***

 

Retail Store Depository

Comerica Bank

 

500 Woodward

 

Detroit

 

MI

 

48226

 

Michelle Owens

 

313-222-5820

 

***

 

Retail Store Depository

Compass Bank

 

1433 Opelika Rd

 

Auburn

 

AL

 

36830

 

Arthur Antoniak

 

334-887-1216

 

***

 

Retail Store Depository

Fifth Third Bank

 

1 Fayette Center

 

Washington Courthouse

 

OH

 

43160

 

Pam McCune

 

740-335-7641

 

***

 

Retail Store Depository

First Financial Bank

 

10121 US 31

 

Taylorsville

 

IN

 

47280

 

Tonya Wenig

 

812-526-5535

 

***

 

Retail Store Depository

Five Star Bank

 

2 Seneca St

 

Geneva

 

NY

 

14456

 

Emily Quill

 

315-539-1000

 

***

 

Retail Store Depository

Highland Bank

 

5985 Large Ave Ne

 

Albertville

 

MN

 

55301

 

Jami Knisley

 

952-858-4586

 

***

 

Retail Store Depository

Huntington Bank

 

2055 Polaris Parkway

 

Columbus

 

OH

 

43240

 

Lurenna Hutchings

 

614-899-8239

 

***

 

Retail Store Depository

Johnson Bank

 

7500 Green Bay Road

 

Kenosha

 

WI

 

53142

 

Neil Buchanan

 

262-697-7258

 

***

 

Retail Store Depository

M & I Bank

 

31 Meadowview Drive

 

Lake Delton

 

WI

 

53940

 

Sarah Hegg

 

608-253-8425

 

***

 

Retail Store Depository

Panhandle State Bank

 

300 Kootenai Cut-Off Road

 

Ponderay

 

ID

 

83852

 

Connie Rosco

 

208-263-2348

 

***

 

Retail Store Depository

People’s United Bank

 

2 Burlington Square.

 

Burlington

 

VT

 

05401

 

Jennifer L. Gould

 

802-660-1486

 

***

 

Retail Store Depository

PNC Bank

 

8000 Shelbyville Road

 

Louisville

 

KY

 

40222

 

Robyn Parrino

 

502-212-6325

 

***

 

Retail Store Depository

SunTrust Bank FL

 

2116 S. Babcock St

 

Melbourne

 

FL

 

32901

 

Regina Margnelli

 

321-984-2540

 

***

 

Retail Store Depository

SunTrust Bank GA

 

103 City Circle

 

Peachtree City

 

GA

 

30269

 

Kristie Gable

 

770-486-5220

 

***

 

Retail Store Depository

Tuscola National Bank

 

900 S. Progress Blvd.

 

Tuscola

 

IL

 

61953

 

Kim Martin

 

217-253-4711

 

***

 

Retail Store Depository

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate Bank
Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master
Account
Number

 

Account
Description

United

 

514 Market Street

 

Parkersburg

 

WV

 

26101

 

Carole Allen

 

304-424-8800

 

***

 

Retail Store Depository

United Bank

 

514 Market Street

 

Parkersburg

 

WV

 

26101

 

Carole Allen

 

304-424-8800

 

***

 

Retail Store Depository

United Community Bank

 

6372 Highway 53 East

 

Dawsonville

 

GA

 

30503

 

Marissa Allen

 

706-265-3232 ext 1104

 

***

 

Retail Store Depository

US Bank

 

6376 Government Way

 

Coeur D’ Alene

 

ID

 

83815

 

Marian Pelsma

 

208-762-0247

 

***

 

Retail Store Depository

US Bank SPA

 

6376 Government Way

 

Coeur D’ Alene

 

ID

 

83815

 

Marian Pelsma

 

208-762-0247

 

***

 

Retail Store Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Retail Store Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Retail Depository (SPA)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Corporate Operating Account Coldwater Creek Inc

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc Master Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc Master Disbursement

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc Disbursement

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc Misc Deposits

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc AP ACH Debit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc AP ACH Credit

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate Bank
Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master
Account
Number

 

Account
Description

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc AP Check Issue

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc Payroll

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Inc Customer Refund

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

 

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Disbursement

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Misc Deposits

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Retail Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Visa/MC Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc American Express Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Discover Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc AP ACH Debit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc AP ACH

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate Bank
Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master
Account
Number

 

Account
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc AP Check Issue

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Payroll

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Customer Refund

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek US Inc Customer Refund Retail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc Corporate Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc Corporate Disbursement

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc Misc Deposits

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc Retail Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc Visa/MC Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate Bank
Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master
Account
Number

 

Account
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

American Express Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc Discover Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc AP ACH Debit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc AP ACH Credit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc AP Check Issue

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek The Spa Inc Payroll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek Merchandising & Logistics Inc Corporate Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek Merchandising & Logistics Inc Disbursement

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek Merchandising & Logistics Inc Misc Deposits

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek Merchandising & Logistics Inc

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate Bank
Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master
Account
Number

 

Account
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AP ACH Debit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek Merchandising & Logistics Inc AP ACH Credit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek Merchandising & Logistics Inc AP Check Issue

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek Merchandising & Logistics Inc Payroll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Aspenwood Advertising Inc Corporate Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Aspenwood Advertising Inc Corporate Disbursement

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Aspenwood Advertising Inc Misc Deposits

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Aspenwood Advertising Inc AP ACH Debit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Aspenwood Advertising Inc AP ACH Credit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Aspenwood Advertising Inc AP Check Issue

Wells Fargo Bank

 

877 West Main St -

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Aspenwood

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate Bank
Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master
Account
Number

 

Account
Description

NA

 

3rd Floor

 

 

 

 

 

 

 

 

 

 

 

 

 

Advertising Inc Payroll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek WWS Corporate Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek WWS Disbursement

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek WWS Misc Depository

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek WWS AP ACH Debit

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

Coldwater Creek WWS AP Check Issue

Wells Fargo Bank NA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Mary Monroe

 

208-393-2106

 

***

 

CWC Worldwide Services Inc Payroll

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21(b)

 

Credit Card Arrangements

 

Chase Paymentech Solutions, LLC

Credit Card Processing Services Agreement

Addendum No 3

Merchant Agreement Contract Number 746818

 

Discover Financial Services, LLC

Merchant Services Agreement, October 1, 2006

 

American Express Travel Related Services Company, Inc.

Acceptance Agreement, July 23rd, 2003

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.24

 

Material Contracts

 

1.     Amended and Restated Lease Agreement, dated as of January 10, 2006,
between Wood County Development Authority (“Lessor”) and Coldwater Creek Inc.
(“Lessee”), as amended by that certain First Amendment to Amended and Restated
Lease Agreement, dated as of October 25, 2006, by and between Lessor and Lessee.

 

2.     Amended and Restated Lease Agreement, dated as of July 19, 2007, as
amended by that certain Amendment to Amended and Restated Lease Agreement, dated
as of April 22, 2009, between Foothill Shadows, LLC, as lessor, and Coldwater
Creek Inc., as lessee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Financial and Collateral Reporting

 

References is hereby made to a certain Amended and Restated Credit Agreement,
dated as of May 16, 2011 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among (i) Coldwater
Creek U.S. Inc., a Delaware corporation (in such capacity, the “Lead Borrower”),
as agent for the Borrowers from time to time party thereto (collectively, with
the Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the Guarantors
from time to time party thereto, (iv) the Lenders from time to time party
thereto, (v) Wells Fargo Bank, National Association, as Administrative Agent,
Collateral Agent and Swing Line Lender and (vi) Wells Fargo Credit, Inc., as
Term Loan Agent.  All capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement.

 

The Loan Parties hereby agree to provide to the Administrative Agent, on the
applicable day specified below, the following documents (each in such form and
detail as the Administrative Agent from time to time may specify):

 

a.             Within fifteen (15) days after the end of each (i) Fiscal Month
(commencing with the Fiscal Month first ending after the Closing Date and each
Fiscal Month thereafter), if a Usage Event Period exists at any time during such
Fiscal Month, and (ii) Fiscal Quarter (commencing with the Fiscal Quarter first
ending after the Closing Date and each Fiscal Quarter thereafter), if a Usage
Event Period did not exist at any time during such Fiscal Quarter, for such
Fiscal Month or Fiscal Quarter, as applicable:

 

(A)          purchases and account payable analysis report (together with
account payable aging) for each Loan Party, in the Administrative Agent’s
format; and

 

(B)           Inventory summary by Store location; and

 

(C)           Inventory certificate for each Loan Party, in the Administrative
Agent’s format; and

 

(D)          Credit Card Receivables aging report for each Loan Party.

 

b.             Within thirty (30) days of the end of each (i) Fiscal Month
(commencing with the Fiscal Month first ending after the Closing Date and each
Fiscal Month thereafter), if a Usage Event Period exists at any time during such
Fiscal Month, and (ii) Fiscal Quarter (commencing with the Fiscal Quarter first
ending after the Closing Date and each Fiscal Quarter thereafter), if a Usage
Event Period did not exist at any time during such Fiscal Quarter, for such
Fiscal Month or Fiscal Quarter, as applicable:

 

(A)          reconciliation of the stock ledger to the general ledger for each
Loan Party and the calculation of Availability; and

 

(B)           gross margin reconciliation for each Loan Party; and

 

(C)           statement of Store activity, in the Administrative Agent’s format;
and

 

(D)          such other information as the Administrative Agent may from time to
time reasonably request.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

Existing Liens

 

·      Equipment lien on certain equipment in favor of AEL Financial, LLC
against Coldwater Creek Inc., as represented on financing statement
#200610082310, filed with the Idaho Secretary of State on June 29, 2006.

 

·      Equipment lien on certain equipment in favor of AEL Financial, LLC
against Coldwater Creek Inc., as represented on financing statement
#200610082310, filed with the Idaho Secretary of State on June 29, 2006.

 

·      Equipment lien on certain equipment in favor of AEL Financial, LLC
against Coldwater Creek Inc., as represented on financing statement
#200610156020, filed with the Idaho Secretary of State on November 15, 2006.

 

·      Equipment lien on certain equipment in favor of AEL Financial, LLC
against Coldwater Creek Inc., as represented on financing statement
#200710200794, filed with the Idaho Secretary of State on February 14, 2007.

 

·      Equipment lien on certain equipment and related software in favor of IBM
Credit LLC against Coldwater Creek Inc., as represented on financing statement
#20072287836, filed with the Delaware Secretary of State on June 18, 2007.

 

·      Equipment lien on certain equipment in favor of IOS Capital against
Coldwater Creek Inc., as represented on financing statement #200710288510, filed
with the Idaho Secretary of State on June 28, 2007.

 

·      Equipment lien on certain equipment in favor of AEL Financial, LLC
against Coldwater Creek Inc., as represented on financing statement
#200710324977, filed with the Idaho Secretary of State on August 28, 2007.

 

·      Equipment lien on certain equipment leased pursuant to that certain
Rental Agreement, dated December 3, 2007 between Coldwater Creek Inc., as
lessee, and Pure Health Solutions, Inc., as lessor, as represented on financing
statement #20074785001, filed with the Delaware Secretary of State on
December 18, 2007.

 

·      All items of personal property leased pursuant to that certain Lease
Agreement, dated December 6, 2007, by and between US Express Leasing, Inc. as
lessor and Coldwater Creek Inc. as lessee, as represented on financing statement
#20081008281, filed with the Delaware Secretary of State on March 24, 2008.

 

·      Equipment lien on certain equipment in favor of AEL Financial, LLC
against Coldwater Creek Inc., as represented on financing statement
#200910590386, filed with the Idaho Secretary of State on January 15, 2009.

 

·      Equipment lien on certain equipment in favor of Bank of the West, Trinity
Division against Coldwater Creek Inc., as represented on financing statement
#201010761548, filed with the Idaho Secretary of State on March 17, 2010.

 

--------------------------------------------------------------------------------


 

·      Equipment lien on certain leased equipment in favor of OCE Financial
Services, Inc. against Coldwater Creek Inc., as represented on financing
statement # 20101090988, filed with the Delaware Secretary of State on March 30,
2010.

 

·      Equipment lien on certain equipment and related software in favor of IBM
Credit LLC against Coldwater Creek Inc., as represented on financing statement
#20102864712, filed with the Delaware Secretary of State on August 16, 2010.

 

·      Equipment lien on certain equipment in favor of Bank of the West, Trinity
Division and Pure Health Solutions, Inc. against Coldwater Creek Inc., as
represented on financing statement #201010842879, filed with the Idaho Secretary
of State on September 29, 2010.

 

·      Equipment lien on certain telecommunications and data equipment in favor
of AT&T Capital Services, Inc. against Coldwater Creek Inc., as represented on
financing statement #20103793654, filed with the Delaware Secretary of State on
October 29, 2010.

 

·      Equipment lien on certain equipment in favor of Hitachi Data Systems
Credit Corp. against Coldwater Creek Inc., as represented on financing statement
#20110585375, filed with the Delaware Secretary of State on February 16, 2011.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

Existing Investments

 

·      Loan to Vice President of Coldwater Creek Inc. in the amount of $39,375.

 

·      Loan to Senior Vice President of Coldwater Creek Inc. in the amount of
$39,375.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

Existing Indebtedness

 

Schedule of Debt

 

Debt

 

Original balance

 

Balance as of
4/30/11

 

Interest
Rate

 

Term

 

Payment
Frequency

 

Payment

 

Capital lease - CDA building (1)

 

$

10,500,272

 

$

10,333,762

 

7.65

%

Aug 07 - July 28

 

Monthly

 

Escalating range from $65,213 currently to $115,572

 

Capital lease - Sandpoint store

 

$

1,000,000

 

$

1,099,323

 

10.50

%

July 06 - Dec 36

 

Monthly

 

Escalating range from $7,405 currently to $14,798

 

Renegotiated capital lease - IBM

 

$

316,069

 

$

260,857

 

7.50

%

Aug 10 - June 14

 

Monthly

 

$

7,733

 

 

--------------------------------------------------------------------------------

(1) Note that amount does not include the expansion of the CDA building as it is
not yet completed and occupied.  When it is completed, an additional $51,041
will be paid, escalating to $81,598 by the end of the lease.

 

·      In connection with the Brighton case referenced on Schedule 5.06 to this
Credit Agreement, Coldwater Creek Inc. has caused a surety bond (issued through
Zurich by the Fidelity and Deposit Company of Maryland) to be posted in the
amount of $3,300,000.  Pursuant to the terms of an indemnity agreement dated
December 20, 2007 with Zurich, Coldwater Creek Inc. is required to indemnify
Zurich in the event the bond is paid.

 

·      In connection with the mechanic’s lien at 1770 East Red Cliff Drive, St.
George, Utah 84790, surety bond issued by the Fidelity and Deposit Company of
Maryland on behalf of Coldwater Creek Inc. in the amount of $42,192.61.

 

·      That certain Intercompany Note, dated as of February 2009, by the Loan
Parties in favor of the Loan Parties.

 

·      Liability of $7MM related to construction of CDA Call Center Expansion,
pursuant to that certain Amended and Restated Lease Agreement, dated as of
July 19, 2007, as amended by that certain Amendment of Amended and Restated
Lease Agreement, dated as of April 22, 2009, between Foothill Shadows, LLC, as
lessor, and Coldwater Creek Inc., as lessee.

 

·      Letter of Credit in the amount of $889,000 issued by Wells Fargo, issued
in connection with that certain Amended and Restated Lease Agreement, dated as
of January 10, 2006, by and between Wood County Development Authority, as
Lessor, and Coldwater Creek Inc., as Lessee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

1.             Administrative Agent’s Office:

 

Wells Fargo Bank, National Association, as Administrative Agent
One Boston Place, 19th Floor
Boston, Massachusetts 02108
Attention:  Michele L. Ayou

 

2.             Certain Addresses for Notices:

 

a.             If to the Lead Borrower and any other Loan Party:

 

Coldwater Creek U.S. Inc.
One Coldwater Creek Drive
Sandpoint, Idaho 83864
Attention: Chief Financial Officer
Telephone:  (208) 265-3450
Facsimile: (208) 265-7108
E-mail: jim.bell@thecreek.com

 

With a copy to:

Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attention:  Gordon C. Wilson, Esq.
Telephone:  (202) 637-5600
Facsimile: (202) 637-5910
E-mail: gordon.wilson@hoganlovells.com

 

b.             If to the Administrative Agent, Collateral Agent, Swing Line
Lender and the L/C Issuer:

 

Wells Fargo Bank, National Association, as Administrative Agent
One Boston Place, 19th Floor
Boston, Massachusetts 02108
Attention:  Michele L. Ayou
Telephone:  (617) 854-7246
Facsimile: (617) 523-4029
E-mail:  michele.l.ayou@wellsfargo.com

 

with a copy to:

 

Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: Jason S. DelMonico, Esquire

 

--------------------------------------------------------------------------------


 

Telephone: (617) 523-9000
Facsimile: (617) 880-3456
E-mail: jdelmonico@riemerlaw.com

 

b.             If to the Term Loan Agent:

 

Wells Fargo Capital Finance
One Boston Place, 19th Floor
Boston, Massachusetts 02108
Attention:  Adam Salter
Telephone:  (617) 624-4477
Facsimile: (877) 774-7409
E-mail:  adam.d.salter@wellsfargo.com

 

with a copy to:

 

Greenberg Traurig LLP
One International Place
Boston, Massachusetts 02110
Attention: Jeffrey M. Wolf, Esquire
Telephone: (617) 310-6041
Facsimile: (617) 279-8447
E-mail: WOLFJE@GTLAW.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Committed Loan/Conversion Notice

 

COMMITTED LOAN/CONVERSION NOTICE

 

Date:                        ,     

 

To:                              Wells Fargo Bank, National Association (as
successor by merger to Wells Fargo Retail Finance, LLC), as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 16, 2011 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) COLDWATER CREEK
U.S. INC., a Delaware corporation (in such capacity, the “Lead Borrower”), as
agent for the Borrowers from time to time party thereto (individually, a
“Borrower” and, collectively with the Lead Borrower, the “Borrowers”), (ii) the
Borrowers, (iii) the Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iv) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
(v) WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells
Fargo Retail Finance, LLC), as Administrative Agent, Collateral Agent and Swing
Line Lender, and (vi) WELLS FARGO CREDIT, INC., as Term Loan Agent.  Capitalized
terms used but not defined herein shall have the meanings set forth in the
Credit Agreement.

 

The Lead Borrower hereby requests a [Committed Borrowing](1)[conversion of a
Committed Loan or the Term Loan (or any portion thereof) from one Type to the
other] [continuation of LIBO Rate Loans]:

 

1.            
On                                                                                          
(a Business Day)(2)

 

2.             In the amount of $                                           of
[Committed Loans/the Term Loan](3)

 

3.             Comprised of [Base Rate] [LIBO Rate] Loans (Type of Loan)(4)

 

--------------------------------------------------------------------------------

(1)           A Borrowing must be a borrowing consisting of simultaneous Loans
of the same Type and, in the case of LIBO Rate Loans, must have the same
Interest Period.

 

(2)           Each notice of a Committed Borrowing must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of LIBO Rate Loans, any conversion to, or
continuation of, LIBO Rate Loans or any conversion of LIBO Rate Loans to Base
Rate Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans.

 

(3)           Each Borrowing of, conversion to, or continuation of, LIBO Rate
Loans in respect of either Committed Loans or the Term Loan (or any portion
thereof) must be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, and, except as provided in Sections 2.03(c) and
2.04(c) of the Credit Agreement, each Borrowing of, or conversion to, Base Rate
Loans in respect of either Committed Loans or the Term Loan (or any portion
thereof) must be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.

 

--------------------------------------------------------------------------------


 

4.             For LIBO Rate Loans:  with an Interest Period of         
months(5)

 

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the [Committed Borrowing] [conversion of Loans
from one Type to the other] [continuation of LIBO Rate Loans] requested herein
complies with the provisions of Section 2.02(b) of the Credit Agreement (other
than any provision addressing the responsibilities or duties of the
Administrative Agent, the Term Loan Agent, the Swing Line Lender or the
Lenders), and (b) if requesting a Committed Borrowing (rather than a conversion
of Loans from one Type to the other or a continuation of LIBO Rate Loans), the
conditions specified in Section 4.02 of the Credit Agreement shall have been
satisfied on and as of the date of the applicable Committed Borrowing.

 

 

COLDWATER CREEK U.S. INC.,

 

as Lead Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title: [a Responsible Officer]

 

--------------------------------------------------------------------------------

(4)           Loans may be either Base Rate Loans or LIBO Rate Loans.  If the
Type of Loan is not specified, then the applicable Loan will be made as a Base
Rate Loan.

 

(5)           The Lead Borrower may request a Borrowing of LIBO Rate Loans with
an Interest Period of one, two or three months.  If no election of Interest
Period is specified, then the Lead Borrower will be deemed to have specified an
Interest Period of one month.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Swing Line Loan Notice

 

SWING LINE LOAN NOTICE

 

Date:                        ,     

 

To:                              Wells Fargo Bank, National Association (as
successor by merger to Wells Fargo Retail Finance, LLC), as Swing Line Lender

Wells Fargo Bank, National Association (as successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 16, 2011 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) COLDWATER CREEK
U.S. INC., a Delaware corporation (in such capacity, the “Lead Borrower”), as
agent for the Borrowers from time to time party thereto (individually, a
“Borrower” and, collectively with the Lead Borrower, the “Borrowers”), (ii) the
Borrowers, (iii) the Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iv) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
(v) WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells
Fargo Retail Finance, LLC), as Administrative Agent, Collateral Agent and Swing
Line Lender, and (vi) WELLS FARGO CREDIT, INC., as Term Loan Agent.  Capitalized
terms used but not defined herein shall have the meanings set forth in the
Credit Agreement.

 

The Lead Borrower hereby requests a Swing Line Borrowing:

 

1.            
On                                                                                          
(a Business Day)(1)

 

2.             In the amount of $                                            (2)

 

The Lead Borrower (for itself and on behalf of the other Borrowers) hereby
represents and warrants that (i) the Swing Line Borrowing requested herein
complies with the provisions of Sections 2.04(a) and (b) of the Credit Agreement
(other than any provision addressing the responsibilities or duties of the
Administrative Agent, the Swing Line Lender or the Lenders), and (ii) the
conditions specified in Section 4.02 of the Credit Agreement shall have been
satisfied on and as of the date set forth in item 1 above.

 

--------------------------------------------------------------------------------

(1)           Each notice of a Swing Line Borrowing must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested date of any Swing Line Borrowing.

 

(2)           Each Swing Line Borrowing shall be for an amount no less than
$100,000.

 

--------------------------------------------------------------------------------


 

 

COLDWATER CREEK U.S. INC.,

 

as Lead Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:    [a Responsible Officer]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

Form of Committed Loan Note

 

--------------------------------------------------------------------------------

 

[AMENDED AND RESTATED] COMMITTED LOAN NOTE

 

--------------------------------------------------------------------------------

 

$[              ]

 

, 2011

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of [                                  ] (hereinafter, with any subsequent
holders, the “Lender”), [c/o WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wells Fargo Retail Finance, LLC)] at One Boston Place,
19th Floor, Boston, Massachusetts 02108, the principal sum of
[                          ] DOLLARS ($[              ]), or, if less, the
aggregate unpaid principal balance of Committed Loans made by the Lender to or
for the account of any Borrower pursuant to the Amended and Restated Credit
Agreement dated as of May 16, 2011 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”) by and among
(i) COLDWATER CREEK U.S. INC., a Delaware corporation (in such capacity, the
“Lead Borrower”), as agent for the Borrowers from time to time party thereto
(individually, a “Borrower” and, collectively with the Lead Borrower, the
“Borrowers”), (ii) the Borrowers, (iii) the Guarantors from time to time party
thereto (individually, a “Guarantor” and, collectively, the “Guarantors”),
(iv) the Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), (v) WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wells Fargo Retail Finance, LLC), as Administrative
Agent, Collateral Agent and Swing Line Lender, and (vi) WELLS FARGO
CREDIT, INC., as Term Loan Agent, with interest at the rate and payable in the
manner stated therein.  [This Amended and Restated Committed Loan Note replaces
in its entirety that certain Committed Loan Note dated February 13, 2009, by the
Borrower payable to the Lender.]

 

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof.  The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall, absent manifest
error, be prima facie evidence of the indebtedness to the Lender hereunder.

 

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion.  No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

Each Borrower, and each endorser of this Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder
hereof.  Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by any
Agent and/or the Lender with respect to this Note and/or any Collateral or any
extension or other

 

--------------------------------------------------------------------------------


 

indulgence with respect to any other liability or any collateral given to secure
any other liability of any Borrower or any other Person obligated on account of
this Note.

 

This Note shall be binding upon each Borrower, and each endorser hereof, and
upon their respective successors, assigns, and representatives, and shall inure
to the benefit of the Lender and its successors, endorsees, and assigns.

 

The liabilities of each Borrower, and of any endorser of this Note, are joint
and several, provided, however, the release by any Agent or the Lender of any
one or more such Persons shall not release any other Person obligated on account
of this Note.  Each reference in this Note to any Borrower, and any endorser, is
to such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Note may seek contribution from any other Person
also obligated unless and until all of the Obligations have been paid in full in
cash.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF,
BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
ABOVE.  EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon.  EACH

 

2

--------------------------------------------------------------------------------


 

BORROWER, EACH ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH BORROWER AND THE LENDER, BY ITS ACCEPTANCE HEREOF,
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

 

 

Borrowers:

 

 

 

COLDWATER CREEK U.S. INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

COLDWATER CREEK MERCHANDISING & LOGISTICS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Committed Loan Note

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

Form of Swing Line Loan Note

 

--------------------------------------------------------------------------------

 

[AMENDED AND RESTATED] SWING LINE LOAN NOTE

 

--------------------------------------------------------------------------------

 

$10,000,000.00

 

, 2011

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells
Fargo Retail Finance, LLC) (hereinafter, with any subsequent holders, the
“Lender”), at One Boston Place, 19th Floor, Boston, Massachusetts 02108, the
principal sum of TEN MILLION DOLLARS ($10,000,000.00), or, if less, the
aggregate unpaid principal balance of Swing Line Loans made by the Lender to or
for the account of any Borrower pursuant to the Amended and Restated Credit
Agreement dated as of May 16, 2011 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”) by and among
(i) COLDWATER CREEK U.S. INC., a Delaware corporation (in such capacity, the
“Lead Borrower”), as agent for the Borrowers from time to time party thereto
(individually, a “Borrower” and, collectively with the Lead Borrower, the
“Borrowers”), (ii) the Borrowers, (iii) the Guarantors from time to time party
thereto (individually, a “Guarantor” and, collectively, the “Guarantors”),
(iv) the Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), (v) WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wells Fargo Retail Finance, LLC), as Administrative
Agent, Collateral Agent and Swing Line Lender, and (vi) WELLS FARGO
CREDIT, INC., as Term Loan Agent, with interest at the rate and payable in the
manner stated therein.  [This Amended and Restated Swing Line Loan Note replaces
in its entirety that Swing Line Loan Note dated February 13, 2009, by the
Borrower payable to the Lender.]

 

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof.  The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall, absent manifest
error, be prima facie evidence of the indebtedness to the Lender hereunder.

 

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion.  No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

Each Borrower, and each endorser of this Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder
hereof.  Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by any
Agent and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Note.

 

--------------------------------------------------------------------------------


 

This Note shall be binding upon each Borrower, and each endorser hereof, and
upon their respective successors, assigns, and representatives, and shall inure
to the benefit of the Lender and its successors, endorsees, and assigns.

 

The liabilities of each Borrower, and of any endorser of this Note, are joint
and several, provided, however, the release by any Agent or the Lender of any
one or more such Persons shall not release any other Person obligated on account
of this Note.  Each reference in this Note to any Borrower, and any endorser, is
to such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Note may seek contribution from any other Person
also obligated unless and until all of the Obligations have been paid in full in
cash.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF,
BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
ABOVE.  EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon.  EACH BORROWER,
EACH ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING

 

2

--------------------------------------------------------------------------------


 

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH BORROWER AND THE LENDER, BY ITS
ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND
THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

 

 

Borrowers:

 

 

 

COLDWATER CREEK U.S. INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

COLDWATER CREEK MERCHANDISING & LOGISTICS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Swing Line Loan Note

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

Form of Term Note

 

--------------------------------------------------------------------------------

 

TERM NOTE

 

--------------------------------------------------------------------------------

 

$[                      ]

 

, 2011

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of [                      ] (hereinafter, with any subsequent holders, the
“Lender”), c/o WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to
Wells Fargo Retail Finance, LLC), at One Boston Place, 19th Floor, Boston,
Massachusetts 02108, the principal sum of [                              ]
DOLLARS ($[                      ]), or, if less, the aggregate unpaid principal
balance of Term Loans made by the Lender to or for the account of any Borrower
pursuant to the Amended and Restated Credit Agreement dated as of May 16, 2011
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and among (i) COLDWATER CREEK U.S. INC., a Delaware
corporation (in such capacity, the “Lead Borrower”), as agent for the Borrowers
from time to time party thereto (individually, a “Borrower” and, collectively
with the Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iv) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), (v) WELLS
FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo Retail
Finance, LLC), as Administrative Agent, Collateral Agent and Swing Line Lender,
and (vi) WELLS FARGO CREDIT, INC., as Term Loan Agent, with interest at the rate
and payable in the manner stated therein.

 

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof.  The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall, absent manifest
error, be prima facie evidence of the indebtedness to the Lender hereunder.

 

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion.  No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

Each Borrower, and each endorser of this Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder
hereof.  Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by any
Agent and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Note.

 

--------------------------------------------------------------------------------


 

This Note shall be binding upon each Borrower, and each endorser hereof, and
upon their respective successors, assigns, and representatives, and shall inure
to the benefit of the Lender and its successors, endorsees, and assigns.

 

The liabilities of each Borrower, and of any endorser of this Note, are joint
and several, provided, however, the release by any Agent or the Lender of any
one or more such Persons shall not release any other Person obligated on account
of this Note.  Each reference in this Note to any Borrower, and any endorser, is
to such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Note may seek contribution from any other Person
also obligated unless and until all of the Obligations have been paid in full in
cash.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF,
BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
ABOVE.  EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon.  EACH BORROWER,
EACH ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING

 

2

--------------------------------------------------------------------------------


 

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH BORROWER AND THE LENDER, BY ITS
ACCEPTANCE HEREOF, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND
THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

 

 

Borrowers:

 

 

 

COLDWATER CREEK U.S. INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

COLDWATER CREEK MERCHANDISING & LOGISTICS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Term Note

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

Date of Certificate:

 

To:          Wells Fargo Bank, National Association (as successor by merger to
Wells Fargo Retail Finance, LLC), as Administrative Agent, and Wells Fargo
Credit, Inc., as Term Loan Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 16, 2011 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) COLDWATER CREEK
U.S. INC., a Delaware corporation (in such capacity, the “Lead Borrower”), as
agent for the Borrowers from time to time party thereto (individually, a
“Borrower” and, collectively with the Lead Borrower, the “Borrowers”), (ii) the
other Borrowers, (iii) the Guarantors from time to time party thereto
(individually, a “Guarantor” and, collectively, the “Guarantors”), (iv) the
Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), (v) WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wells Fargo Retail Finance, LLC), as Administrative
Agent, Collateral Agent and Swing Line Lender, and (vi) WELLS FARGO
CREDIT, INC., as Term Loan Agent.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Credit Agreement.

 

The undersigned, in his capacity as a duly authorized and acting Responsible
Officer of the Lead Borrower, hereby certifies on behalf of the Lead Borrower
and each of the other Loan Parties as of the date hereof the following:

 

1.                                       No Defaults or Events of Default.

 

(a)                                  Since                      (the date of the
last similar certification), and except as set forth in Appendix I, no Default
or Event of Default has occurred.

 

(b)                                 If a Default or Event of Default has
occurred since                      (the date of the last similar
certification), the Loan Parties have taken or propose to take those actions
with respect to such Default or Event of Default as described on said Appendix
I.

 

2.                                       Inventory Book Value Calculation.
Attached hereto as Appendix II are reasonably detailed calculations
demonstrating compliance with the “Inventory Book Value” covenant contained in
Section 7.16 of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

[Use paragraph 3 for fiscal quarter-end and fiscal year-end deliveries]

 

3.                                       Capital Expenditures Calculation. 
Attached hereto as Appendix III are reasonably detailed calculations
demonstrating compliance with the “Capital Expenditures” covenant contained in
Section 7.18 of the Credit Agreement (including reasonably detailed calculations
of Fixed Charge Coverage).

 

4.                                       Rent, Taxes and Insurance.

 

(a)                                  Except as set forth on Appendix IV, (i) all
rent owing under any Leases (unless not required to be reported pursuant to
Section 6.03(l) of the Credit Agreement), and all obligations and liabilities in
respect of Taxes, are current and being paid on a timely basis, and (ii) no Loan
Party has received notice that any material obligations or liabilities in
respect of utilities have not been timely paid or has received notice that any
obligations or liabilities in respect of insurance premiums that have not been
timely paid. Appendix IV describes the details of all past due payments (if any)
and the steps (if any) being taken or contemplated by the Loan Parties to be
taken on account thereof.  Copies of any related default, cure or late notices
concerning any obligations have been enclosed herewith.

 

(b)                                 Appendix IV describes the details of any new
Store openings, or closings of any Store, since the date of the last similar
certification.

 

5.                                       Intellectual Property.  Since
                     (the date of the last similar certification), and except as
set forth in Appendix V, no Loan Party has acquired any additional material
Intellectual Property. If any Loan Party has acquired any additional material
Intellectual Property since                      (the date of the last similar
certification), such Loan Party shall deliver to the Collateral Agent an updated
Exhibit A, B and/or C (as applicable) to the Intellectual Property Security
Agreement as required pursuant to Section 5(a) thereof.

 

6.                                       Financial Statements.

 

[Use following paragraph (a) for fiscal year-end deliveries]

 

(a)                                  Attached hereto as Appendix VI are the
audited financial statements of the Parent and its Subsidiaries required by
Section 6.01(a) of the Credit Agreement for the Fiscal Year ending
                        , and the related Consolidated statements of income or
operations and Shareholders’ Equity and the related Consolidated statement of
cash flows for such Fiscal Year, accompanied by (i) a report and unqualified
opinion of Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, and (ii) an opinion of such
Registered Public Accounting Firm independently assessing the Loan Parties’
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 5, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Required Lenders do not object, which report and opinions

 

2

--------------------------------------------------------------------------------


 

have been prepared in accordance with the requirements of Section 6.01(a) of the
Credit Agreement.

 

[Use following paragraph (b) for fiscal quarter-end deliveries]

 

(b)                                 Attached hereto as Appendix VI are the
unaudited financial statements of the Parent and its Subsidiaries required by
Section 6.01(b) of the Credit Agreement for the Fiscal Quarter ending
                      , and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flow for  respect to such Fiscal
Quarter and for the portion of the Parent’s Fiscal Year then ended, in
accordance with the requirements of Section 6.01(b) of the Credit Agreement,
certified by a Responsible Officer of the Lead Borrower as fairly presenting in
all material respects the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Parent and its Subsidiaries as of the
end of such Fiscal Quarter in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

[Use following paragraph (c) for fiscal month-end deliveries during a Usage
Event Period, or if any portion of the Term Loan is outstanding]

 

(c)                                  Attached hereto as Appendix VI is a
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such Fiscal Month, and the related Consolidated statements of income or
operations, Shareholders’ Equity for such Fiscal Month, and for the portion of
the Parent’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) such period set forth in the projections delivered
pursuant to Section 6.01(e) of the Credit Agreement, (B) the corresponding
Fiscal Month of the previous Fiscal Year and (C) the corresponding portion of
the previous fiscal year, all in reasonable detail and in accordance with the
requirements of Section 6.01(c) of the Credit Agreement, certified by a
Responsible Officer of the Lead Borrower as having been prepared in good faith
and consistent with prior practices.

 

7.                                       No Material Accounting Changes, Etc.

 

(a)                                  [The financial statements furnished to the
Administrative Agent for the [Fiscal Year/Fiscal Quarter] ending               
were prepared in accordance with GAAP and present fairly in all material
respects the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries, as of the end of the period(s) covered, subject
only to, with respect to the quarterly financial statements, normal year-end
audit adjustments and the absence of footnotes.]

 

[The financial statements furnished to the Administrative Agent for the Fiscal
Month ending                were prepared in good faith consistent with prior
practices.]

 

(b)                                 Except as set forth in Appendix VII, there
has been no change in GAAP used in the preparation of the financial statements
furnished to the Administrative Agent for the [Fiscal Year/Fiscal Quarter/Fiscal
Month] ending                 .  If any such change has occurred, a statement of
reconciliation conforming such financial statements to GAAP is attached hereto
in Appendix VII.

 

3

--------------------------------------------------------------------------------


 

[Use following paragraph 8 when delivering fiscal year-end and fiscal
quarter-end deliveries]

 

8.                                       Management Analysis.  Attached hereto
as Appendix VIII is a copy of the discussion and analysis prepared by the
management of the Lead Borrower with respect to the financial statements
delivered herewith.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer of the Lead
Borrower, on behalf of the Lead Borrower and each of the other Loan Parties, has
duly executed this Compliance Certificate as of
                                    , 20    .

 

 

Lead Borrower:

 

 

 

COLDWATER CREEK U.S. INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------


 

APPENDIX I

 

Except as set forth below, no Default or Event of Default has occurred.  [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]

 

6

--------------------------------------------------------------------------------


 

APPENDIX II

 

[Inventory Book Value]

 

7

--------------------------------------------------------------------------------


 

APPENDIX III

 

[Capital Expenditures Calculation,

 

including Fixed Charge Coverage Calculation]

 

 

Are restrictions in Section 7.18 of the Credit Agreement applicable?         Yes
o                    No  o

 

8

--------------------------------------------------------------------------------


 

APPENDIX IV

 

Except as set forth below, (i) all rent owing under any Leases (unless not
required to be reported pursuant to Section 6.03(l)  of the Credit Agreement),
and all obligations and liabilities in respect of Taxes, are current and being
paid on a timely basis and (ii) no Loan Party has received notice that any
material obligations or liabilities in respect of utilities have not been timely
paid or has received notice that any obligations or liabilities in respect of
insurance premiums that have not been timely paid.  [If any obligations and
liabilities of the Loan Parties in respect of rent, utilities, Taxes and/or
insurance premiums are not current, the following describes the details of all
past due payments (if any) and the steps (if any) being taken or contemplated by
the Loan Parties to be taken on account thereof.]

 

Details of any new Store openings, or closings of any Store.

 

9

--------------------------------------------------------------------------------


 

APPENDIX V

 

[Intellectual Property]

 

10

--------------------------------------------------------------------------------


 

APPENDIX VI

 

[Financial Statements]

 

11

--------------------------------------------------------------------------------


 

APPENDIX VII

 

[GAAP Changes]

 

12

--------------------------------------------------------------------------------


 

APPENDIX VIII

 

[Management Analysis]

 

13

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Borrowing Base Certificate

 

[See attached]

 

--------------------------------------------------------------------------------


 

Coldwater Creek, Inc.

 

 

 

As of Date:

 

4/30/2011

 

Monthly Borrowing Base Certificate

 

 

 

 

 

 

 

Consolidated Company

 

 

 

Certificate #

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver

 

Term Loan

 

Credit Card Receivables

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

4/30/2011

 

$

 —

 

$

 —

 

Credit Card Advance Rate

 

 

 

85.0

%

0.0

%

Credit Card Receivables Availability

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Total AR Availability

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

INVENTORY

 

 

 

 

 

 

 

Beginning Inventory

 

 

 

—

 

 

 

Add: Purchases

 

 

 

 

 

 

 

Transfers

 

 

 

—

 

 

 

Available for Sale

 

 

 

—

 

 

 

Less: Cost of Good Sold

 

 

 

 

 

 

 

Ending Inventory as of

 

4/30/2011

 

$

 —

 

 

 

Less Ineligibles:

 

 

 

 

 

 

 

Shrink

Sales

 

—

 

—

 

 

 

Virtual Store Inventory

 

 

 

—

 

 

 

Returns

 

—

 

—

 

 

 

RTV

 

 

 

—

 

 

 

Ecometry Assembly

 

 

 

—

 

 

 

RTN Laundry/Mending

 

 

 

—

 

 

 

QC Waiting Response

 

 

 

—

 

 

 

Total Ineligibles

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Total Eligible Inventory

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Advance Rate (Lesser of 85% of NOLV and 75.0% of Cost)

84.75

%

75.0

%

7.5

%

 

 

 

 

 

 

 

 

Total Inventory Availability (Net)

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Eligible Real Estate

 

4/30/2011

 

$

 —

 

 

 

Less: Realty Reserves

 

 

 

$

 —

 

$

 —

 

Net Eligible Real Estate

 

 

 

$

 —

 

$

 —

 

Real Estate Advance Rate

 

 

 

0.0

%

55.0

%

Real Estate Availability (Net)

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Gross Borrowing Base Availability

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Less: Availability Reserves

 

 

 

 

 

 

 

  Gift Certificates/Cards (50%)

as of:

4/30/2011

—

 

—

 

 

 

  Money Due Customers (100%)

 

 

 

—

 

 

 

  Returns Reserve

 

—

 

—

 

 

 

  Landlord Lien (2 months rent PA, VA and WA)

 

 

 

—

 

 

 

  Texas Personal Property Tax

 

 

 

—

 

 

 

  Term Loan Reserve

 

 

 

—

 

—

 

Total Availability Reserves

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Preliminary Borrowing Base

 

 

 

$

 —

 

$

 —

 

Reduction to Get to Borrowing Limit (Term Loan Only)

 

 

 

N/A

 

$

 —

 

Benefit from Term Loan Reserve (Term Loan Only)

 

 

 

N/A

 

—

 

Total Borrowing Base

 

 

 

$

 —

 

$

 —

 

Total Capped Borrowing Base (Capped at $70,000,000/$15,000,000 less
Amortization)

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

AVAILABILITY CALCULATION

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Beginning Principal Balance

as of:

 

4/30/2011

 

$

 —

 

 

 

ADD:

Prior days advance

 

—

 

—

 

ADD:

Fees charged today

 

—

 

—

 

ADD:

Legal Fees

 

—

 

—

 

ADD:

Prior day’s requested lending

 

—

 

—

 

LESS:

Prior day’s paydown

 

—

 

—

 

 

 

 

 

 

 

 

 

Ending principal balance prior to advance request

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

ADVANCE REQUEST (REVOLVER ONLY)

 

 

 

$

 —

 

N/A

 

 

 

 

 

 

 

 

 

Ending Principal Balance

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

ADD:

Standby Letters of Credit

 

—

 

N/A

 

ADD:

Commercial Letters of Credit

 

—

 

N/A

 

 

 

 

 

 

 

 

 

Total exposure

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Net Availability After Today’s Request / Paydown

 

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Excess Availability (Net Borrowing Base Less Total Exposure)

 

 

$

 —

 

$

 —

 

 

 

 

 

 

 

 

 

Minimum Excess Availability Covenant (15% of Loan Cap)

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

Cash on Hand

 

 

 

 

 

 

 

 

Authorized Signer

 

 

Coldwater Creek Inc. (the “Borrower”) represents and warrants that (a) said
collateral complies in all material respects with their representations,
warrants, and covenants contained in the Loan Agreement between Lender and
undersigned and; (b) no “Event of Default” (as defined in the Loan and Security
Agreement) is presently in existence.  The Authorized Signer of this certificate
hereby certifies that the information provided herein is complete and correct.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Assignment and Assumption

 

 

ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 16, 2011 (as amended, modified, supplemented or restated and in effect from
time to time, the “Credit Agreement”), by and among (i) COLDWATER CREEK U.S.
INC., a Delaware corporation (in such capacity, the “Lead Borrower”), as agent
for the Borrowers from time to time party thereto (individually, a “Borrower”
and, collectively with the Lead Borrower, the “Borrowers”), (ii) the Borrowers,
(iii) the Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iv) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
(v) WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells
Fargo Retail Finance, LLC), as Administrative Agent, Collateral Agent and Swing
Line Lender, and (vi) WELLS FARGO CREDIT, INC., as Term Loan Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

(the “Assignor”) and                                        (the “Assignee”)
agree as follows:

 

1.                                       The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations as a
Lender under the Credit Agreement as of the date hereof (including, without
limitation, such interest in each of the Assignor’s outstanding Commitments, if
any, and the Loans (and related Obligations) owing to it) specified in Section 1
of Schedule I hereto.  After giving effect to such sale and assignment, the
Assignor’s and the Assignee’s Commitments and the amount of the Loans owing to
the Assignor and the Assignee and the amount of Letters of Credit participated
in by the Assignor and the Assignee will be as set forth in Section 2 of
Schedule I hereto.

 

2.                                       The Assignor: (a) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any Liens
and that it is legally authorized to enter into this Assignment and Assumption;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, warranties or representations made in, or in
connection with, the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto, or (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; (c) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto; (d) confirms, in the case of
an Assignee who is not a Lender, an Affiliate of a Lender, or an Approved Fund,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the Assignor subject to this
Assignment and Assumption, is not less than 10,000,000, with respect to the
Committed Loans, and not less than $2,500,000 with respect to the Term Loan, or,
if less, the entire remaining amount of the Assignor’s Commitment and the Loans
at any time owing to it,

 

1

--------------------------------------------------------------------------------


 

unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); and (e) confirms, in the
case of Wells Fargo Credit, Inc., as the Assignor, that Wells Fargo Credit, Inc.
is not assigning any portion of the Term Loan held by it unless (i) the Lead
Borrower has provided its consent to such assignment; or (ii) Wells Fargo Bank
has assigned more than 50.1% of its Commitment; or (iii) an Event of Default has
occurred and is continuing at the time of this assignment.

 

3.                                       The Assignee: (a) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 6.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (b) agrees that it will,
independently and without reliance upon any Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (c) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Agents by the terms thereof, together
with such powers as are reasonably incidental thereto; (d) agrees that it will
perform in accordance with their terms all of the obligations which, by the
terms of the Credit Agreement, are required to be performed by it as a Lender;
(e) specifies as its lending office (and address for notices) the office set
forth beneath its name on the signature pages hereof; (f) agrees that, if the
Assignee is a Foreign Lender entitled to an exemption from, or reduction of,
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
the Assignee shall deliver to the Lead Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from, or a reduction in, United States Federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Lead Borrower to determine the withholding or
deduction required to be made; and (g) represents and warrants that it is an
Eligible Assignee.

 

4.                                       Following the execution of this
Assignment and Assumption by the Assignor and the Assignee, it will be
delivered, together with a processing and recordation fee in the amount, if any,
required as set forth in Section 10.06 to the Credit Agreement, to the
Administrative Agent for acceptance and recording by the Administrative Agent. 
The effective date of this Assignment and Assumption shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule I hereto (the “Effective Date”).

 

5.                                       Upon such acceptance and recording by
the Administrative Agent and, to the extent required by Section 10.06(b)(iii) or
Section 10.06(b)(v) of the Credit Agreement, consent by the Administrative
Agent, the Lead Borrower, the L/C Issuer and/or the Swing Line Lender, as

 

2

--------------------------------------------------------------------------------


 

applicable (such consent not to be unreasonably withheld or delayed), from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned by this Assignment and
Assumption, shall have the rights and obligations of a Lender under the Credit
Agreement, and (b) the Assignor shall, to the extent of the interest assigned by
this Assignment and Assumption, be released from its obligations under the
Credit Agreement.

 

6.                                       Upon such acceptance and recording by
the Administrative Agent, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and fees with respect thereto) to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Effective Date directly between
themselves.

 

7.                                       This Assignment and Assumption shall be
governed by, and be construed in accordance with, the laws of the State of New
York, without regard to conflicts of law principles thereof, but including
Section 5-1401 of the New York General Obligations Law.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office (and address for notices):

 

 

 

[Address]

 

 

 

 

Accepted this            day

 

of                       ,           :

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

(as successor by merger to Wells Fargo Retail Finance, LLC),

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(i)(B) or
Section 10.06(b)(iii) of the Credit Agreement, consented to, this            day
of                           ,               :

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

(as successor by merger to Wells Fargo Retail Finance, LLC),

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(i)(B),
Section 10.06(b)(iii), or Section 10.06(b)(v) of the Credit Agreement, consented
to, this            day of                           ,               :

 

LEAD BORROWER:

 

 

 

COLDWATER CREEK U.S. INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this            day of                           ,
              :

 

L/C ISSUER:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this            day of                           ,
              :

 

SWING LINE LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

(as successor by merger to Wells Fargo Retail Finance, LLC)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

Schedule I

 

to

 

Assignment and Assumption

 

Section 1.                                            Percentage/Amount of
Commitments/Loans/Letters of Credit Assigned by Assignor to Assignee.

 

Applicable Percentage assigned by Assignor:

     

%

 

 

 

[Commitment assigned by Assignor:

$

     

](1)

 

 

 

Aggregate Outstanding Principal Amount of Loans assigned by Assignor:

$

     

 

 

 

 

Aggregate Participations assigned by Assignor in L/C Obligations:

$

     

 

 

Section 2.                                            Percentage/Amount of
Commitments/Loans/Letters of Credit Held by Assignor and Assignee after giving
effect to Assignment and Assumption.

 

Assignor’s Applicable Percentage of [Commitments/Term Loan]:

 

%

 

 

 

Assignee’s Applicable Percentage [Commitments/Term Loan]:

 

%

 

 

 

[Assignor’s Commitment:

$

 

](1)

 

 

 

[Assignee’s Commitment:

$

 

](1)

 

 

 

Aggregate Outstanding Principal Amount of Loans Owing to Assignor:

$

 

 

 

 

 

Aggregate Outstanding Principal Amount of Loans Owing to Assignee:

$

 

 

 

 

 

[Aggregate Participations by Assignor in L/C Obligations:

$

 

](1)

 

 

 

[Aggregate Participations by Assignee in L/C Obligations:

$

 

](1)

 

Section 3.

 

Effective Date:

         ,     

 

 

--------------------------------------------------------------------------------

(1)  To be included if assignment of Committed Loans.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Form of Credit Card Notification

 

 

PREPARE ON BORROWER/LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR

 

, 2011

 

To:

 

[Name and Address of Credit Card Processor]

 

 

(the “Processor”)

 

 

 

 

 

Re:

[                                                    ]

 

 

 

Security Agreement - Assignment of Credit Card Receivables

 

Dear Sir/Madam:

 

[                                                    ], a
[                                                    ] (the “Company”), among
others, have recently entered into a new credit facility with WELLS FARGO BANK,
NATIONAL ASSOCIATION (as successor by merger to Wells Fargo Retail Finance,
LLC), as agent for certain lenders (the “Secured Party”).  In accordance with
the terms of that credit facility, the Company and its Subsidiaries granted to
Secured Party a security interest in substantially all of the Company’s and its
Subsidiaries’ now owned or hereafter acquired personal property, including,
without limitation, all rights of the Company to receive payments in respect of
credit or charge card sales (“Card Sales”) processed or otherwise paid by [Name
of Credit Card Processor] (the “Processor”) to the Company pursuant to that
certain [Title of Credit Card Processing Agreement] between the Processor and
the Company in effect as of the date hereof (the “Agreement”).

 

Pursuant to the facility and in connection with the security interest granted to
the Secured Party in the Company’s rights to receive payments in respect of the
Card Sales, the Company has agreed that Secured Party shall have the right to
directly collect all amounts due to the Company from the Processor.  In
furtherance thereof, the Company is obligated to arrange for the proceeds of
Card Sales to be routed by the Processor to a deposit account under the control
of the Secured Party, regardless of the account routing instructions that are
presently in place.  Accordingly, by this letter the Company and the Secured
Party instruct the Processor to route, no less frequently than daily, all
proceeds of Card Sales and any other amounts due to the Company from the
Processor to the following deposit account (the “Account”):

 

[Name of Bank]

ABA #

Account No.

For Credit to the Account of:

 

All payments under the Agreement should continue to be made to the Account and
to no other account unless and until you receive written notification from
Secured Party.

 

The Company acknowledges and agrees that, except as expressly set forth herein,
all of the terms of the Agreement continue to be in full force and effect.

 

The Company will indemnify and hold harmless Processor from any and all
liabilities, claims, demands, actions or judgments, including but not limited to
attorneys’ fees, arising out of or resulting from the

 

1

--------------------------------------------------------------------------------


 

acts or omissions of the Processor, its employees, officers or agents in
complying with the terms of this letter agreement.

 

The Company and the Secured Party appreciate the Processor’s anticipated
cooperation and assistance in effectuating this change.  Should you have any
questions concerning this matter, please do not hesitate to contact the Company
or the Secured Party at:

 

Coldwater Creek U.S. Inc.

One Coldwater Creek Drive

Sandpoint, Idaho 83864

Attention:

Phone: (      )       -

 

Wells Fargo Bank, National Association

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention:

Phone: (      )       -

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC)

 

(“Secured Party”)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                                                    ]

 

(“Company”)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Card Notification

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Form of DDA Notification

 

PREPARE ON OBLIGOR LETTERHEAD - ONE FOR EACH DEPOSITORY

 

, 2011

 

To:

 

[Name and Address of Bank]

 

 

 

 

 

Re:

[                                                    ]

 

 

 

The Account Numbers referenced on Exhibit A annexed hereto

 

Dear Sir/Madam:

 

This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[                                          ], a
[                                    ] with offices at
[                                          ] (the “Obligor”), now or hereafter
maintains with you.  The term “Account” shall also mean any certificates of
deposit, investments, or other evidence of indebtedness heretofore or hereafter
issued by you to or for the account of the Obligor.

 

Under various agreements by and between, among others, the Obligor and Wells
Fargo Bank, National Association (as successor by merger to Wells Fargo Retail
Finance, LLC), with an office at One Boston Place, 19th Floor, Boston,
Massachusetts 02108, as collateral agent (in such capacity, herein the
“Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other credit parties (the “Credit Parties”), the Obligor has
granted to the Collateral Agent (for its own benefit and the benefit of the
Credit Parties) security interests in and to, among other things, the Obligor’s
accounts, accounts receivable, inventory, and proceeds therefrom, including,
without limitation, the proceeds now or hereafter deposited in the Account or
evidenced thereby.  Consequently, the present and all future contents of the
Account constitute the Collateral Agent’s collateral.

 

Until you receive written notification from the Collateral Agent that the
interest of the Collateral Agent and the other Credit Parties in the Accounts
has been terminated, all funds from time to time on deposit in each of the
Accounts, net of such minimum balance not to exceed $2,500.00, shall be
transferred no less frequently than daily only as follows:

 

(a)           By ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

 

1

--------------------------------------------------------------------------------


 

[Name of Bank]

ABA #

Account No.

Re:

 

or

 

(b)           As you may be otherwise instructed from time to time in writing by
an officer of the Collateral Agent.

 

Upon request of the Collateral Agent, a copy of each statement issued with
respect to the Account should be provided to the Collateral Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Collateral Agent):

 

Wells Fargo Bank, National Association

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention:

Re: Coldwater Creek U.S. Inc.

 

You shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Accounts without making any inquiry whatsoever
as to the Collateral Agent’s right or authority to give such order or direction
or as to the application of any payment made pursuant thereto.  Nothing
contained herein is intended to, nor shall it be deemed to, modify the rights
and obligations of the Obligor and the Collateral Agent under the terms of the
loan arrangement and the loan documents executed in connection therewith
between, among others, the Obligor and the Collateral Agent.

 

This letter may be amended only by notice in writing signed by the Obligor and
an officer of the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[                                                  ], as Obligor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

cc:

Wells Fargo Bank, National Association

 

 

 

[Signature Page to DDA Notification]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Accounts

 

[See attached]

 

[Exhibit A to DDA Notification]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Form of Joinder Agreement

 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Joinder”) is made as of
[                                  ], by and among:

 

[                                                  ], a
[                                                  ] (the “New
[Borrower/Guarantor]”), with its principal executive offices at
[                                                ]; and

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent and Collateral Agent;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H :

 

A.            Reference is made to a certain Credit Agreement, dated as of
February 13, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) COLDWATER CREEK
U.S. INC., a Delaware corporation (in such capacity, the “Lead Borrower”), as
agent for the Borrowers from time to time party thereto, (ii) the Borrowers
(individually, an “Existing Borrower” and, collectively with the Lead Borrower,
the “Existing Borrowers”), (iii) the Guarantors from time to time party thereto
(the “Existing Guarantors”), (iv) the Lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”), and (v) Wells Fargo
Retail Finance, LLC, as Administrative Agent, Collateral Agent and Swing Line
Lender.  All capitalized terms used herein, and not otherwise defined herein,
shall have the meanings assigned to such terms in the Credit Agreement.

 

B.            The New [Borrower/Guarantor] desires to become a party to, and be
bound by the terms of, the Credit Agreement and the other Loan Documents in the
same capacity and to the same extent as the Existing [Borrowers/Guarantors]
thereunder.

 

C.            Pursuant to the terms of the Credit Agreement, in order for the
New [Borrower/Guarantor] to become party to the Credit Agreement and the other
Loan Documents

 

1

--------------------------------------------------------------------------------


 

as provided herein, the New [Borrower/Guarantor] and the Existing Borrowers and
Existing Guarantors are required to execute this Joinder.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                       Joinder and Assumption of Obligations. 
Effective as of the date of this Joinder, the New [Borrower/Guarantor] hereby
acknowledges that the New [Borrower/Guarantor] has received and reviewed a copy
of the Credit Agreement and the other Loan Documents, and hereby:

 

(a)                                  joins in the execution of, and becomes a
party to, the Credit Agreement and the other Loan Documents as a
[Borrower/Guarantor] thereunder, as indicated with its signature below;

 

(b)                                 covenants and agrees to be bound by all
covenants, agreements, liabilities and acknowledgments of a [Borrower/Guarantor]
under the Credit Agreement and the other Loan Documents as of the date hereof
(other than covenants, agreements, liabilities and acknowledgments that relate
solely to an earlier date), in each case, with the same force and effect as if
such New [Borrower/Guarantor] was a signatory to the Credit Agreement and the
other Loan Documents and was expressly named as a [Borrower/Guarantor] therein;

 

(c)                                  makes all representations, warranties, and
other statements of a Borrower/Guarantor] under the Credit Agreement and the
other Loan Documents, as of the date hereof (other than representations,
warranties and other statements that relate solely to an earlier date), in each
case, with the same force and effect as if such New [Borrower/Guarantor] was a
signatory to the Credit Agreement and the other Loan Documents and was expressly
named as a [Borrower/Guarantor] therein;

 

(d)                                 assumes and agrees to perform all applicable
duties and Obligations of the Existing [Borrowers/Guarantors] under the Credit
Agreement and the other Loan Documents.

 

2.                                       Supplemental Schedules.  To the extent
that any changes in any representations, warranties, and covenants require any
amendments to the schedules to the Credit Agreement or any of the other Loan
Documents, such schedules are hereby updated, as evidenced by any supplemental
schedules (if any) annexed to this Joinder.

 

3.                                       Ratification of Loan Documents.  Except
as specifically amended by this Joinder and the other documents executed and
delivered in connection herewith, all of the terms and

 

2

--------------------------------------------------------------------------------


 

conditions of the Credit Agreement and of the other Loan Documents shall remain
in full force and effect as in effect prior to the date hereof, without
releasing any Loan Party thereunder or Collateral therefor.

 

4.                                       Conditions Precedent to Effectiveness. 
This Joinder shall not be effective until each of the following conditions
precedent have been fulfilled to the reasonable satisfaction of the
Administrative Agent:

 

(a)                                  This Joinder shall have been duly executed
and delivered by the respective parties hereto, and shall be in full force and
effect.

 

(b)                                 All action on the part of the New
[Borrower/Guarantor] and the other Loan Parties necessary for the valid
execution, delivery and performance by the New [Borrower/Guarantor] and the
other Loan Parties of this Joinder and all other documentation, instruments, and
agreements to be executed in connection herewith shall have been duly and
effectively taken and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.

 

(c)                                  The New [Borrower/Guarantor] (and each
other Loan Party, to the extent requested by the Administrative Agent) shall
each have delivered the following to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Certificate of Legal Existence and Good
Standing, if applicable, issued by the Secretary of the State of its
incorporation or organization.

 

(ii)                                  A certificate of an authorized officer of
the due adoption, continued effectiveness, and setting forth the text, of each
corporate resolution adopted in connection with the assumption of obligations
under the Credit Agreement and the other Loan Documents, and attesting to the
true signatures of each Person authorized as a signatory to any of the Loan
Documents, together with true and accurate copies of all Organization Documents.

 

(iii)                               Execution and delivery by the New
[Borrower/Guarantor] of the following Loan Documents:

 

a)                                      [Joinders to the Notes, as applicable];

 

b)                                     [Joinder to the Security Documents, as
applicable];

 

c)                                      [Joinder to the Facility Guaranty, as
applicable];

 

3

--------------------------------------------------------------------------------


 

d)                                     [Blocked Account Agreement with
                              ]; and

 

e)                                      Such other documents and agreements as
the Administrative Agent or the Collateral Agent may reasonably require.

 

(d)                                 Upon the request of the Administrative Agent
in its sole discretion, the Administrative Agent shall have received a written
legal opinion of the New [Borrower’s/Guarantor’s] counsel, addressed to the
Administrative Agent, the Collateral Agent and the other Credit Parties,
covering such matters relating to the New [Borrower/Guarantor], the Loan
Documents and/or the transactions contemplated thereby as the Administrative
Agent may reasonably request.

 

(e)                                  The Collateral Agent shall have received
all documents and instruments, including UCC financing statements and Blocked
Account Agreements, required by Law or reasonably requested by the
Administrative Agent or the Collateral Agent to create or perfect the Lien
intended to be created under the Security Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Administrative Agent.

 

(f)                                    All reasonable fees and Credit Party
Expenses incurred by the Agents and the other Credit Parties in connection with
the preparation and negotiation of this Joinder and related documents (including
the reasonable fees and expenses of counsel to the Agents) shall have been paid
in full by the New [Borrower/Guarantor].

 

(g)                                 The Loan Parties shall have executed and
delivered to the Agents such additional documents, instruments, and agreements
as the Administrative Agent or the Collateral Agent may reasonably request.

 

5.                                       Miscellaneous.

 

(a)                                  This Joinder may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Joinder by telecopy shall be as effective as delivery of a manually
executed counterpart of this Joinder.

 

(b)                                 This Joinder expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

(c)                                  Any determination that any provision of
this Joinder or any application hereof is invalid, illegal or unenforceable in
any respect and in any instance shall not affect

 

4

--------------------------------------------------------------------------------


 

the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality or enforceability of any other provisions of
this Joinder.

 

(d)                                 To the extent not paid by the New
[Borrower/Guarantor] pursuant to Section 4(f) above, the Existing Borrowers and
Existing Guarantors shall, within ten (10) Business Days after demand therefor,
pay all reasonable fees and other Credit Party Expenses of the Agents and the
other Credit Parties, including, without limitation, all reasonable attorneys’
fees, in connection with the preparation, negotiation, execution and delivery of
this Joinder and the other documents, instruments and agreements required
pursuant to Section 4 of this Joinder.

 

(e)                                  The New [Borrower/Guarantor] warrants and
represents that the New [Borrower/Guarantor] is not relying on any
representations or warranties of the Administrative Agent, the Collateral Agent
or the other Credit Parties or their counsel in entering into this Joinder.

 

(f)                                    THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

 

New [Borrower/Guarantor]:

 

 

 

[                                                    ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Administrative Agent:

 

 

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Collateral Agent:

 

 

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

Existing Borrowers:

 

 

 

COLDWATER CREEK U.S. INC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COLDWATER CREEK MERCHANDISING & LOGISTICS INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Existing Guarantors:

 

 

 

COLDWATER CREEK INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

C SQUARED, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

ASPENWOOD ADVERTISING, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CWC WORLDWIDE SERVICES INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COLDWATER CREEK SOURCING INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CWC SOURCING LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------